Exhibit 10.1
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of August 3, 2012
 
among
 
B/E AEROSPACE, INC.,
 
CERTAIN LENDERS,
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
 
CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA,
ROYAL BANK OF CANADA,
SUNTRUST BANK,
UBS SECURITIES LLC
and
WELLS FARGO SECURITIES, LLC,
as Syndication Agents,
 
and
 
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND PLC
and
TD BANK, N.A.,
as Documentation Agents
_____________________________
 
J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, RBC CAPITAL MARKETS,
RBS SECURITIES INC., SUNTRUST ROBINSON HUMPHREY, INC.,
UBS SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,
 
and
 
J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA,
RBC CAPITAL MARKETS, SUNTRUST ROBINSON HUMPHREY, INC.,
UBS SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page      
ARTICLE I
DEFINITIONS
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional Provisions
30
 
ARTICLE II
AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS
     
Section 2.1
Revolving Credit Commitments
30
Section 2.2
Proceeds of Revolving Credit Loans
31
Section 2.3
Issuance of Letters of Credit
31
Section 2.4
Participating Interests
32
Section 2.5
Procedure for Opening Letters of Credit
32
Section 2.6
Payments in Respect of Letters of Credit
32
Section 2.7
Swing Line Commitment
33
Section 2.8
Participations
34
     
ARTICLE III
AMOUNT AND TERMS OF INCREMENTAL LOANS
 
Section 3.1
Requests for Incremental Loans
34
Section 3.2
Ranking and Other Provisions
35
Section 3.3
Notices; Lender Elections
35
Section 3.4
Incremental Facility Amendment
36
Section 3.5
Effective Date and Allocations
36
Section 3.6
Conditions to Effectiveness of Increase
36
Section 3.7
Effect of Incremental Facility Amendment
37
Section 3.8
Revolving Credit Commitment Increases
37
Section 3.9
Conflicting Provisions
38
     
ARTICLE IV
RESERVED
 
ARTICLE V
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
Section 5.1
Procedure for Borrowing by the Company
38
Section 5.2
Repayment of Loans; Evidence of Debt
38
Section 5.3
Conversion and Continuation Options
39
Section 5.4
Changes of Commitment Amounts
40
Section 5.5
Optional Prepayments
40
Section 5.6
Mandatory Prepayments.
41
Section 5.7
Interest Rates and Payment Dates
42
Section 5.8
Computation of Interest and Fees
42
Section 5.9
Commitment Fees.
43

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents (cont.)
 

    Page      
Section 5.10
Certain Fees
43
Section 5.11
Letter of Credit Fees
43
Section 5.12
Letter of Credit Reserves
44
Section 5.13
Further Assurances
45
Section 5.14
Obligations Absolute
45
Section 5.15
Assignments
45
Section 5.16
Participations
45
Section 5.17
Inability to Determine Interest Rate for Eurodollar Loans
46
Section 5.18
Pro Rata Treatment and Payments
46
Section 5.19
Illegality
47
Section 5.20
Requirements of Law
47
Section 5.21
Indemnity
49
Section 5.22
Replacement of Lenders
49
Section 5.23
Taxes.
50
Section 5.24
Defaulting Lenders
52
     
ARTICLE VI
REPRESENTATIONS AND WARRANTIES.
 
Section 6.1
Corporate Existence; Compliance with Law
54
Section 6.2
Corporate Power; Authorization
54
Section 6.3
Enforceable Obligations
54
Section 6.4
No Conflict With Law or Contractual Obligations
55
Section 6.5
No Material Litigation
55
Section 6.6
Investment Company Act
55
Section 6.7
Federal Reserve Regulations
55
Section 6.8
No Default
55
Section 6.9
Taxes
55
Section 6.10
Subsidiaries
56
Section 6.11
Ownership of Property; Liens
56
Section 6.12
ERISA
56
Section 6.13
Environmental Matters.
56
Section 6.14
Accuracy and Completeness of Financial Statements.
57
Section 6.15
Absence of Undisclosed Liabilities
57
Section 6.16
No Material Adverse Change
57
Section 6.17
Solvency
57
Section 6.18
Intellectual Property
57
Section 6.19
Creation and Perfection of Security Interests.
58
Section 6.20
Accuracy and Completeness of Disclosure
58
Section 6.21
Qualified Domestic Assets
59
Section 6.22
OFAC
59
Section 6.23
Patriot Act
59
Section 6.24
FCPA
59
     
ARTICLE VII
CONDITIONS PRECEDENT
     
Section 7.1
Conditions to Restatement Effective Date
59
Section 7.2
Conditions to All Loans and Letters of Credit
62
Section 7.3
Effectiveness of Amendment and Restatement
62

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents (cont.)
 

    Page      
Section 7.4
Acknowledgement and Affirmation of Security Interests
62
     
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
Section 8.1
Financial Statements
63
Section 8.2
Certificates; Other Information
64
Section 8.3
Payment of Other Obligations
66
Section 8.4
Continuation of Business and Maintenance of Existence and Material Rights and
Privileges
66
Section 8.5
Compliance with All Applicable Laws and Regulations and Material Contractual
Obligations
66
Section 8.6
Maintenance of Property; Insurance
66
Section 8.7
Maintenance of Books and Records
67
Section 8.8
Right of the Lenders to Inspect Property and Books and Records
67
Section 8.9
Notices
67
Section 8.10
Minimum Qualified Domestic Assets; Subsidiary Guaranties and Collateral.
68
Section 8.11
Compliance with Environmental Laws
74
Section 8.12
Further Assurances.
74
     
ARTICLE IX
NEGATIVE COVENANTS
 
Section 9.1
Financial Condition Covenants.
75
Section 9.2
Indebtedness
75
Section 9.3
Limitation on Liens
77
Section 9.4
Limitation on Contingent Obligations
79
Section 9.5
Prohibition on Fundamental Changes
79
Section 9.6
Prohibition on Sale of Assets
79
Section 9.7
Limitation on Investments, Loans and Advances
81
Section 9.8
[Reserved].
83
Section 9.9
Limitation on Dividends
83
Section 9.10
Transaction with Affiliates
84
Section 9.11
[Reserved].
84
Section 9.12
Other Indebtedness.
84
Section 9.13
Fiscal Year
85
Section 9.14
[Reserved].
85
Section 9.15
Limitation on Guarantees
85
Section 9.16
Independence of Covenants
85
     
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.1
Events of Default
85
     
ARTICLE XI
THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS, THE
ADMINISTRATI VE AGENT; THE ISSUING LENDER
   
Section 11.1
Appointment
88

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents (cont.)
 

    Page      
Section 11.2
Delegation of Duties
88
Section 11.3
Exculpatory Provisions
89
Section 11.4
Reliance by Syndication Agents, Documentation Agents or Administrative Agent
89
Section 11.5
Notice of Default
89
Section 11.6
Non-Reliance on Syndication Agents, Documentation Agents, Administrative Agent
and Other Lenders
89
Section 11.7
Indemnification
90
Section 11.8
Syndication Agent, Documentation Agent and Administrative Agent in its
Individual Capacity
90
Section 11.9
Successor Syndication Agent, Documentation Agent or Administrative Agent
90
Section 11.10
Issuing Lender as Issuer of Letters of Credit
91
     
ARTICLE XII
MISCELLANEOUS
 
Section 12.1
Amendments and Waivers
91
Section 12.2
Notices
92
Section 12.3
No Waiver; Cumulative Remedies
94
Section 12.4
Survival of Representations and Warranties
94
Section 12.5
Payment of Expenses; Indemnification
94
Section 12.6
Successors and Assigns; Participations; Purchasing Lenders
96
Section 12.7
Adjustments; Set-off
99
Section 12.8
Counterparts
99
Section 12.9
Integration
100
Section 12.10
GOVERNING LAW; NO THIRD PARTY RIGHTS
100
Section 12.11
SUBMISSION TO JURISDICTION; WAIVERS
100
Section 12.12
Acknowledgements
101
Section 12.13
Confidentiality
101
Section 12.14
USA Patriot Act
102

 
SCHEDULES:
 
 
Schedule 1A
—
Commitment Amounts

 
Schedule 1B
—
Existing Money Market Funds

 
Schedule 6.10(a)
—
Domestic Subsidiaries

 
Schedule 6.10(b)
—
Foreign Subsidiaries

 
Schedule 6.11
—
Leasehold Interests

 
Schedule 9.2
—
Existing Indebtedness

 
Schedule 9.3
—
Existing Liens

 
Schedule 9.4
—
Contingent Obligations

 
Schedule 9.6
—
Permitted Asset Sales

 
Schedule 9.7
—
Investments, Loans and Advances

 
Schedule 9.10
—
Transaction with Affiliates



EXHIBITS:
 
 
Exhibit A
—
Form of Pledge Agreement

 
Exhibit B-1
—
Form of Company Closing Certificate (Secretary)

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents (cont.)
 
Page
 
 
Exhibit B-2
—
Form of Company Closing Certificate (Officer)

 
Exhibit C
—
Form of Assignment and Acceptance

 
Exhibit D
—
Form of Mortgage (Owned Property)

 
Exhibit E
—
Form of Security Agreement

 
Exhibit F
—
Form of Perfection Certificate

 
Exhibit G
—
Form of Subordination Terms and Conditions of Intercompany Note

 
Exhibit H
—
Form of Credit Party Accession Agreement

 
Exhibit I
—
Form of Guaranty

 
 
 

--------------------------------------------------------------------------------

 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 3, 2012 (as the
same may be amended, supplemented or otherwise modified from time to time after
the date hereof, this “Amended Agreement”), among B/E AEROSPACE, INC., a
Delaware corporation (formerly known as BE Aerospace, Inc., and the “Company”
hereunder), the several Lenders from time to time parties hereto, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders, CITIGROUP GLOBAL MARKETS
INC., CREDIT SUISSE SECURITIES (USA) LLC, GOLDMAN SACHS BANK USA, ROYAL BANK OF
CANADA, SUNTRUST BANK, UBS SECURITIES LLC and WELLS FARGO SECURITIES, LLC, as
syndication agents for the Lenders, and MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
THE ROYAL BANK OF SCOTLAND PLC and TD BANK, N.A., as documentation agents for
the Lenders.
 
The Company has requested that the Lenders amend and restate its existing
Amended and Restated Credit Agreement dated as of December 9, 2010 (as amended
prior to the date hereof, the “Existing Credit Agreement”) among the Company,
the lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, UBS Securities LLC and Credit Suisse Securities (USA) LLC,
as Syndication Agents, and The Royal Bank of Scotland plc, SunTrust Bank and
Wells Fargo Bank, N.A., as Documentation Agents, to provide, among other things,
a $950,000,000 revolving credit facility to the Company to refinance revolving
loans borrowed and outstanding under the Existing Credit Agreement and financing
for working capital and other general corporate purposes of the Company and its
subsidiaries.  The Lenders under this Amended Agreement (which Lenders
constitute the Required Lenders (as such term is defined in the Existing Credit
Agreement)) are willing, subject to the terms and conditions of this Amended
Agreement, to amend and restate the Existing Credit Agreement to read in full as
set forth herein.  Accordingly, in consideration of the mutual covenants herein
contained, the parties hereto agree, subject to the satisfaction of the
conditions set forth herein, to amend and restate the Existing Credit Agreement
to read in full as provided in this Amended Agreement.
 
ARTICLE I
DEFINITIONS
 
Section 1.1        Defined Terms.  As used in this Amended Agreement, the
following terms have the following meanings:
 
“ABR” means, for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1.00%) equal to the greatest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1.00% and (iii) LIBOR (determined by reference to clause (ii) of the
definition thereof) plus 1.00%.  For purposes hereof:  “Prime Rate” means the
rate of interest per annum publicly announced from time to time by JPMCB as its
prime rate in effect at its principal office in New York City (the Prime Rate
not being intended to be the lowest rate of interest charged by JPMCB in
connection with extensions of credit to debtors); and “Federal Funds Effective
Rate” means, for any day, the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for the day of such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.  If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms hereof, the ABR shall be determined without regard to clause (ii) of the
first sentence of this definition, as appropriate, until the circumstances
giving rise to such inability no longer exist.  Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the applicable
LIBOR shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the
applicable LIBOR, respectively.
 
 
 

--------------------------------------------------------------------------------

 
 
“ABR Loans” means Loans whose interest rate is based on the ABR.
 
“Additional Collateral Documents” has the meaning specified in Section 8.10.
 
“Administrative Agency Fee Letter” means the letter dated August 3, 2012 between
the Company and the Administrative Agent, setting forth the administrative
agency fee for this Amended Agreement.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Credit Documents, or any successor
administrative agent.
 
“Affiliate” of any Person means (i) any Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with such Person, or (ii) any Person who is a director or officer of (A)
such Person, (B) any Subsidiary of such Person or (C) any Person described in
clause (i) above.  For purposes of this definition, “control” of a Person shall
mean the power, direct or indirect, either (i) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
 
“Agents” means a collective reference to the Syndication Agents, the
Documentation Agents, the Administrative Agent and the Collateral Agent.
 
“Aggregate Revolving Credit Extensions of Credit” means, at any particular time,
the sum of (i) the aggregate then outstanding principal amount of the Revolving
Credit Loans, (ii) the aggregate amount then available to be drawn under all
outstanding Letters of Credit and (iii) the aggregate amount of Revolving L/C
Obligations.
 
“ALC” means Aerospace Lighting Corporation, a New York corporation, and its
successors.
 
“Allowed Exclusion Amount” means at any date an amount equal to the book value
of that portion of Consolidated Total Domestic Assets which is owned by ATS, ALC
or Macrolink (collectively, the “Excluded Domestic Assets”) not exceeding (i) if
the aggregate book value of their total assets does not exceed $150,000,000, the
amount of the book value of their Excluded Domestic Assets or (ii) if the
aggregate book value of their total assets exceeds $150,000,000, zero.
 
“Amended Agreement” has the meaning specified in the preamble hereof.
 
“Applicable Level” means, as of any day, Level I, Level II, Level III or Level
IV below, whichever is applicable on such day, with each new Level to take
effect on the day following the delivery to the Administrative Agent by the
Company of the financial statements referred to in Section 8.1(a) or (b), as the
case may be, and the related certificate of a Responsible Officer on behalf of
the Company referred to in Section 8.2(b) for any fiscal quarter indicating the
ratio of Consolidated Total Indebtedness as of the last day of the period
covered by such financial statements to Consolidated EBITDA for the period of
four consecutive fiscal quarters ending on the last day of the period covered by
such financial statements:
 
 
 

--------------------------------------------------------------------------------

 
 
Applicable
Level
Ratio of Consolidated Total Indebtedness to Consolidated
EBITDA
I
Greater than or equal to 3.25 to 1.00
II
Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
IV
Less than 2.00 to 1.00



provided, however, that: (i) in the event that the financial statements required
to be delivered pursuant to Section 8.1(a) or 8.1(b) and the related certificate
of a Responsible Officer on behalf of the Company referred to in Section 8.2(b)
are not delivered when due for any fiscal quarter, then during the period from
the date upon which such financial statements and certificate were required to
be delivered, until the date upon which they actually are delivered, the
Applicable Level for Revolving Credit Loans and Swing Line Loans shall be Level
I; (ii) in the event the financial statements required to be delivered pursuant
to Section 8.1(a) or 8.1(b) and the related certificates of a Responsible
Officer on behalf of the Company referred to in Section 8.2(b) for any fiscal
quarter are proven to have been incorrect, then the Applicable Level for the
relevant period shall be adjusted retroactively to reflect the level which would
have applied for such period based on the corrected ratio of Consolidated Total
Indebtedness as of the last day of the period covered by such financial
statement to Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on the last day of the period covered by such financial
statements, and any additional interest owing as a result of such readjustment
shall be payable on demand; and (iii) at all times during which a Default or an
Event of Default shall have occurred and be continuing, the Applicable Level for
Revolving Credit Loans and Swing Line Loans shall be Level I.
 
“Applicable Margin” means for each day (i) from the Restatement Effective Date
until the date on which the Applicable Level is determined for the first fiscal
quarter ending after the Restatement Effective Date, 0.75% per annum in the case
of ABR Loans (including all Swing Line Loans) and 1.75% per annum in the case of
Eurodollar Loans, and (ii) thereafter, the rate per annum for the relevant Type
of such Loan set forth below opposite the Applicable Level in effect on such
day:
 
Applicable Level
ABR Loans
Eurodollar Loans
I
1.25%
2.25%
II
1.00%
2.00%
III
0.75%
1.75%
IV
0.50%
1.50%



The Applicable Margin for each Incremental Loan shall be determined in
accordance with Article III of this Amended Agreement; provided that the
Applicable Margin for Revolving Credit Loans may be adjusted as a result thereof
in accordance with Article III of this Amended Agreement.
 
“Asset Sale” means any sale, sale-leaseback, assignment, conveyance, transfer or
other disposition by the Company or any Subsidiary thereof of any of its
property or assets, including the stock of any Subsidiary of the Company (except
sales, sale-leasebacks, assignments, conveyances, transfers and other
dispositions permitted by clauses (a), (b), (c), (d), (e), (g), (h), (i) and (j)
of Section 9.6).
 
 
 

--------------------------------------------------------------------------------

 
 
“Assignee” has the meaning specified in Section 12.6(c).
 
“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C hereto.
 
“ATS” means Advanced Thermal Sciences Corporation, a Delaware corporation, and
its successors.
 
“Available Amount” means at any date the amount, if any, equal to the sum of (i)
the Net Proceeds of one or more Qualifying Equity Issuances made after the
Original Credit Agreement Effective Date, (ii) Cumulative Excess Cash Flow and
(iii) solely in the case of amounts applied in determining the permissibility of
Investments under Section 9.7(m) or dividends and distributions under Section
9.9(d), $25,000,000, in each case that is Not Otherwise Applied.
 
“Available Revolving Credit Commitment” means, as to any Lender, at a particular
time, an amount equal to the excess, if any, of (i) the amount of such Lender’s
Revolving Credit Commitment at such time less (ii) the sum of (A) the aggregate
unpaid principal amount at such time of all Revolving Credit Loans made by such
Lender pursuant to Section 2.1, (B) such Lender’s L/C Participating Interest in
the aggregate amount available to be drawn at such time under all outstanding
Letters of Credit, (C) such Lender’s Revolving Credit Commitment Percentage of
the aggregate outstanding amount of Revolving L/C Obligations and (D) such
Lender’s Revolving Credit Commitment Percentage of the aggregate unpaid
principal amount at such time of all Swing Line Loans, provided that for
purposes of calculating Available Revolving Credit Commitments pursuant to
Section 5.9 the amount referred to in this clause (D) shall be zero;
collectively, as to all the Lenders, the “Available Revolving Credit
Commitments”.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, but only so long as such
ownership interest of a Governmental Authority or an instrumentality thereof
does not result in, or provide such Person with, immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets, or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
 
“Benefitted Lender” has the meaning specified in Section 12.7(a) hereof.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrowing Date” means any Business Day specified in a notice pursuant to (i)
Section 2.7 or 5.1 as a date on which the Company requests JPMCB to make Swing
Line Loans or the Lenders to make Revolving Credit Loans or Incremental Loans
hereunder or (ii) Section 2.5 as a date on which the Company requests the
Issuing Lender to issue a Letter of Credit hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
“Business Day” means, when such term is used in connection with (i) a Eurodollar
Loan, any day (other than a Saturday or a Sunday) on which (A) the London
interbank market is open for general banking business and (B) banks in New York
City are open for general banking business and (ii) an ABR Loan, any day (other
than a Saturday or Sunday) on which banks in New York City are open for general
banking business.
 
“Capital Expenditures” means, for any period, all amounts (other than those
arising from the acquisition or lease of businesses and assets which are
permitted by Section 9.7) that would, in accordance with GAAP, be included as
additions to property, plant and equipment and other capital expenditures of the
Company and its Subsidiaries for such period, excluding interest capitalized
during construction, as the same are or would be set forth in a consolidated
statement of cash flows of the Company and its subsidiaries for such period.
 
“Capital Lease” means, of any Person, any lease of (or other arrangement
conveying the right to use) property (whether real, personal or mixed) by such
Person as lessee which would, in accordance with GAAP, be required to be
accounted for as a capital lease on the balance sheet of such Person.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Revolving L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Lender.
 
“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than one year from the date of
acquisition, (ii) certificates of deposit and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000, (iii) repurchase obligations with
a term of not more than 30 days for underlying securities of the types described
in clauses (i) and (ii) entered into with any financial institution meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
any Lender, the parent corporation of any Lender or any Subsidiary of such
Lender’s parent corporation, and commercial paper rated at least A-2 or the
equivalent thereof by S&P or at least P-2 or the equivalent thereof by Moody’s
and in each case maturing within one year after the date of acquisition thereof,
(v) money market funds that (A) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (B)
are rated AA by S&P and Aa by Moody’s and (C) have portfolio assets of at least
$5,000,000,000; (vi) money market funds existing on the Restatement Effective
Date that are listed on Schedule 1B; and (vii) in the case of Foreign
Subsidiaries, investments that are substantially equivalent to the foregoing
investments described in clauses (i) through (v) above that are available in the
currency of the jurisdiction in which such Foreign Subsidiary is organized.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, purchasing or debit
card, electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
 
“Cash on Hand” means, with respect to any Person on any day, the amount of
Unrestricted Cash and Cash Equivalents of the Company and its Consolidated
Subsidiaries at such date. “Casualty” means any casualty, loss, damage,
destruction or other similar loss with respect to real or personal property or
improvements.
 
“Change in Law” means, with respect to any Lender, the adoption of any law,
treaty, rule, regulation, policy, guideline or directive (whether or not having
the force of law) or any change therein or in the interpretation or application
thereof by any Governmental Authority, including, without limitation, the
issuance of any final rule, regulation or guideline by any regulatory agency
having jurisdiction over such Lender or, in the case of Section 5.12(b) or
5.20(b), any corporation controlling such Lender, in each case, after the date
such Lender becomes a party to this Amended Agreement; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means the occurrence of any of the following events:
 
(i) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder (the “Exchange Act”)) has become the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, by way of merger,
consolidation or otherwise, of 35% or more (on a fully-diluted basis after
giving effect to the conversion and exercise of all outstanding rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of the Company or securities
exercisable for or convertible or exchangeable into Equity Interests of the
Company, whether at the time of issuance or upon the passage of time or the
occurrence of some future event (whether or not such securities are then
currently convertible or exercisable and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right)) of the Equity Interests of the Company having ordinary power to vote in
the election of members of the board of directors of the Company (irrespective
of whether, at the time, Equity Interests of any other class or classes of the
Company shall have or might have voting power by reason of the happening of any
contingency);
 
(ii) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (B) and clause
(C), any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) a “change of control” or comparable term in any Senior Note Document
occurs.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
 
“Collateral Agent” means JPMCB, in its capacity as collateral agent for the
Secured Parties, and its successor or successors in such capacity.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Depositary Bank Agreement, any Additional Collateral Documents,
any additional pledges, security agreements, patent, trademark or copyright
filings or mortgages that create or purport to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties and any instruments of
assignment, control agreements, lockbox letters or other instruments or
agreements executed pursuant to the foregoing.
 
“Commitment Percentage” means, with respect to any Lender, either of the (i)
Revolving Credit Commitment Percentage, or (ii) Incremental Term Loan Commitment
Percentage, of such Lender, as the context shall require.
 
“Commitments” means the collective reference to the Revolving Credit
Commitments, the Swing Line Commitments and the Incremental Commitments, if any;
individually, a “Commitment”.  On the Restatement Effective Date, the aggregate
amount of the Revolving Credit Commitments is $950,000,000.  The aggregate
amount of all Incremental Commitments shall not exceed $750,000,000.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.
 
“Company” means B/E Aerospace, Inc., a Delaware corporation, and its successors
and permitted assigns.
 
“Company Materials” has the meaning specified in Section 8.2.
 
“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.
 
“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Company (which
consent shall not be unreasonably withheld, delayed or conditioned); provided,
that the designation by any Lender of a Conduit Lender shall not relieve the
designating Lender of any of its obligations to fund a Loan under this Amended
Agreement if, for any reason, its Conduit Lender fails to fund any such Loan,
and the designating Lender (and not the Conduit Lender) shall have the sole
right and responsibility to deliver all consents and waivers required or
requested under this Amended Agreement with respect to its Conduit Lender, and
provided, further, that no Conduit Lender shall (i) be entitled to receive any
greater amount pursuant to Section 5.12, 5.19, 5.20 or 5.21 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender or (ii) be deemed to have any Commitment.
 
“Consolidated Cash Interest Expense” means, for any period of four consecutive
fiscal quarters of the Company and its Consolidated Subsidiaries, the amount of
Consolidated Interest Expense paid or required to be paid in cash during such
period.
 
“Consolidated Current Assets” means, at any particular date, all amounts which
would, in conformity with GAAP, be reflected under current assets on a
consolidated balance sheet of the Company and its Subsidiaries as at such date,
excluding cash and Cash Equivalents.
 
“Consolidated Current Liabilities” means, at any particular date, all amounts
which would, in conformity with GAAP, be reflected under current liabilities on
a consolidated balance sheet of the Company and its Subsidiaries as at such
date, excluding the current portion of any Indebtedness (including the Loans).
 
“Consolidated EBITDA” means, for any period for the Company and its Consolidated
Subsidiaries, the sum of:
 
(i)        Consolidated Net Income for such period (excluding therefrom any
unusual or extraordinary items of gain or loss); plus
 
(ii)       without duplication, those amounts which, in the determination of
Consolidated Net Income for such period, have been deducted for:
 
(A)   Consolidated Interest Expense;
 
(B)   provisions for Federal, state, local and foreign income, value added and
similar taxes;
 
(C)   depreciation, amortization (including, without limitation, amortization of
goodwill and other intangible assets), impairment of goodwill and other non-cash
charges or expenses (excluding any such non-cash charge or expense to the extent
that it represents amortization of a prepaid cash expense that was paid in a
prior period);
 
(D)   non-cash compensation expense, or other non-cash expenses or charges,
arising from the granting of stock options, the granting of stock appreciation
rights and similar arrangements (including any repricing, amendment,
modification, substitution or change of any such stock option, stock
appreciation rights or similar arrangements);
 
 
 

--------------------------------------------------------------------------------

 
 
(E)   [Reserved];
 
(F)   any (x) financial advisory fees, underwriting fees, accounting fees, legal
fees and other similar advisory and consulting fees and related out-of-pocket
expenses, and (y) prepayment premiums, breakage costs and LIBOR indemnities,
redeployment costs or funding costs, in each case incurred by the Company and
its Subsidiaries as a result of, or in connection with, any issuance,
incurrence, refinancing, redemption, repayment or prepayment of Indebtedness, to
the extent permitted under this Amended Agreement (or if incurred during the
applicable period but prior to the Restatement Effective Date, to the extent
permitted under the Existing Credit Agreement); and
 
(G)   any (x) financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees and related out-of-pocket expenses, and (y)
all cash and non-cash restructuring and integration charges, costs, and
expenses, in each case incurred by the Company and its Subsidiaries as a result
of any Permitted Acquisition or Permitted Foreign Acquisition and deducted from
net income, and in the case of items describe in clause (y) above, which are
factually supportable, identifiable and documented and which are not objected to
by the Administrative Agent; minus
 
(iii)      any amount which, in the determination of Consolidated Net Income for
such period, has been added for any non-cash income or non-cash gains, all as
determined in accordance with GAAP; minus
 
(iv) the aggregate amount of cash payments made during such period in respect of
any non-cash accrual, reserve or other non-cash charge or expense accounted for
in a prior period which were added to Consolidated Net Income to determine
Consolidated EBITDA for such prior period and which do not otherwise reduce
Consolidated Net Income for the current period.
 
For purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Measurement Period”) pursuant to any
determination of the Total Leverage Ratio, the Secured Leverage Ratio and the
Interest Coverage Ratio, if during such period (or in the case of pro-forma
calculations, during the period from the last day of such period to and
including the date as of which such calculation is made) the Company or one or
more of its Subsidiaries shall have made an Asset Sale, a Permitted Acquisition
or a Permitted Foreign Acquisition, Consolidated EBITDA for such period shall be
calculated after giving effect thereto on a pro-forma basis, giving effect to
identifiable cost savings documented to the reasonable satisfaction of the
Administrative Agent.
 
“Consolidated Interest Expense” means, for any period the sum of (i) the amount
of interest expense, both expensed and capitalized (excluding amortization and
write offs of debt discount and debt issuance costs and any other non-cash
interest expense or accretions of discounts), net of interest income, of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP, for such period and (ii) dividends paid in cash during
such period on preferred stock issued by the Company or any of its Consolidated
Subsidiaries; provided that, for purposes of calculating Consolidated Interest
Expense for any period for determining the Total Leverage Ratio, the Secured
Leverage Ratio and the Interest Coverage Ratio, if during such period (or in the
case of pro-forma calculations, during the period from the last day of such
period to and including the date as of which such calculation is made) the
Company or one or more of its Subsidiaries shall have made an Asset Sale, made a
Permitted Acquisition, made a Permitted Foreign Acquisition or incurred or
discharged any Material Indebtedness, then Consolidated Interest Expense for
such period shall be calculated after giving effect thereto on a pro-forma
basis, giving effect to identifiable cost savings documented to the reasonable
satisfaction of the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
“Consolidated Liquidity” means, on any date, the sum of (i) the amount, if
positive, of (A) the aggregate Revolving Credit Commitments minus (B) the then
aggregate amount of the Revolving Credit Outstandings (excluding for this
purpose only the aggregate face amount of all undrawn Letters of Credit then
outstanding) plus (ii) the aggregate amount of Unrestricted Cash and Cash
Equivalents owned by one or more Credit Parties on such date.
 
“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of the Company and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net Income for such
period (i) the income (or loss) of any Person in which any other Person (other
than the Company or any of its Wholly-Owned Consolidated Subsidiaries) has an
ownership interest, except to the extent that any such income is actually
received in cash by the Company or such Wholly-Owned Consolidated Subsidiary in
the form of dividends or other equity distributions during such period, (ii) the
income (or loss) of any Person accrued prior to the date it becomes a
Consolidated Subsidiary of the Company or is merged with or into or consolidated
with the Company or any of its Consolidated Subsidiaries or that Person’s assets
are acquired by the Company or any of its Consolidated Subsidiaries and (iii)
the income of any Subsidiary of the Company to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.
 
“Consolidated Subsidiary” means at any date any Subsidiary of the Company or
other entity the accounts of which would be consolidated with those of the
Company in its consolidated financial statements if such statements were
prepared as of such date in accordance with GAAP, and “Consolidated
Subsidiaries” means all of them, collectively.
 
“Consolidated Total Assets” means, at any date, the total consolidated assets of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
in accordance with GAAP (and excluding all intercompany items) as of the date of
the most recent financial statements delivered in accordance with Section 8.1(a)
or (b) of this Amended Agreement.
 
“Consolidated Total Domestic Assets” means, at any date, that portion of
Consolidated Total Assets (i) the entire legal and beneficial ownership interest
in which is directly owned by the Company and/or one of more of its Subsidiaries
and (ii) is located in the United States, any state thereof or the District of
Columbia; provided, however, that in no event shall “Consolidated Total Domestic
Assets” include any member of the TSI/Reinhardt Group or any of their respective
assets.
 
“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, but excluding any obligations in respect of
hedging arrangements.
 
“Consolidated Total Secured Indebtedness” means, as of any date of
determination, the aggregate outstanding principal amount of the Loans plus the
aggregate outstanding principal amount of all other Consolidated Total
Indebtedness of the Company and its Consolidated Subsidiaries which is secured
by any Lien on any property or assets of the Company or one or more of its
Consolidated Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
“Consolidated Working Capital” means, at any particular date, Consolidated
Current Assets less Consolidated Current Liabilities.
 
“Contingent Obligation” means, as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Contingent Obligation shall not
include (x) endorsements of instruments for deposit or collection in the
ordinary course of business and (y) any obligation resulting from the existence
of deferred revenue, including customer deposits.  The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount (based on the maximum reasonably anticipated net liability in respect
thereof as determined by the Company in good faith) of the primary obligation or
portion thereof in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated net liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by the Company in good faith.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of the property owned by it is
bound.
 
“Credit Documents” means the collective reference to this Amended Agreement, the
Notes, the Administrative Agency Fee Letter, the Guaranty (including any
guarantee or Credit Party Accession Agreement executed and delivered pursuant to
the terms of Section 8.10 or Section 9.15 of this Amended Agreement), the
Collateral Documents, each Perfection Certificate and any Incremental Facility
Amendment.
 
“Credit Parties” means the collective reference to the Company and each
Subsidiary which is a party, or which at any time becomes a party, to a Credit
Document.
 
“Credit Party Accession Agreement” means an accession agreement, substantially
in the form of Exhibit H hereto, executed and delivered by a Subsidiary after
the Existing Credit Agreement Effective Date, in accordance with the respective
Section 8.10 or Section 9.15 of the Existing Credit Agreement or of this Amended
Agreement, as applicable.
 
“Cumulative Excess Cash Flow” means the sum of Excess Cash Flow (but not less
than zero in any period) for the fiscal year ending on December 31, 2008 and
Excess Cash Flow for each succeeding completed fiscal year.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any of the events specified in Article X, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
 
 

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means, subject to Section 5.24, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swing Line Loans or (iii) pay over to any Finance Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Finance Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Amended Agreement (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Amended Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request in writing by
the Administrative Agent, the Swing Line Lender or any Issuing Lender, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swing Line Loans
under this Amended Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Finance Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or has a direct or indirect parent entity that
has, become the subject of a Bankruptcy Event.
 
“Depositary Bank Agreement” means an agreement between a Credit Party and any
bank or other depositary institution, substantially in the form of Exhibit C to
the Security Agreement or otherwise in form and substance reasonably
satisfactory to the Collateral Agent, as the same may be amended, modified, or
supplemented from time to time.
 
“Documentation Agents” means, collectively, Morgan Stanley MUFG Loan Partners,
LLC, The Royal Bank of Scotland plc and TD Bank, N.A., in their capacities as
Documentation Agents with respect to the Commitments (each, a “Documentation
Agent”).
 
“Dollars” and “$” mean dollars in lawful currency of the United States of
America.
 
“Domestic Subsidiary” means any Subsidiary of the Company other than a Foreign
Subsidiary.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.6 (subject to such consents, if any, as may be
required thereunder).
 
“Environmental Laws” means any and all applicable Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or legally enforceable requirements of any Governmental Authority regulating,
relating to or imposing liability or standards of conduct concerning human
health as they relate to Materials of Environmental Concern or the protection of
the environment, including without limitation, Materials of Environmental
Concern, as now or may at any time hereafter be in effect.
 
“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
 
 

--------------------------------------------------------------------------------

 
 
“Equity Issuance” means (i) any sale or issuance by the Company or any of its
Subsidiaries to any Person other than the Company or a Subsidiary of the Company
of any Equity Interests and (ii) the receipt by the Company or any of its
Subsidiaries of any cash capital contributions, whether or not paid in
connection with any issuance of Equity Interests of the Company or any of its
Subsidiaries, from any Person other than the Company or a Subsidiary of the
Company.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Eurodollar Lending Office” means the office of each Lender which shall be
making or maintaining its Eurodollar Loans.
 
“Eurodollar Loans” means Loans at such time as they are made and/or being
maintained at a rate of interest based upon a Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
 
LIBOR
1.00 — Eurodollar Reserve Requirement

 
For purposes of this definition, LIBOR shall be determined in accordance with
clause (i) of the definition thereof.
 
“Eurodollar Reserve Requirements” means, for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal)
of reserve requirements current on such day (including, without limitation,
basic, supplemental, marginal and emergency reserves under any regulations of
the Board of Governors of the Federal Reserve System or other Governmental
Authority having jurisdiction with respect thereto), as now and from time to
time hereafter in effect, dealing with reserve requirements prescribed for
Eurodollar funding (currently referred to as “Eurodollar liabilities” in
Regulation D) maintained by a member bank of the Federal Reserve System.
 
“Event of Default” means any of the events specified in Article X, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow” means, for any period, Consolidated EBITDA for such period
(i) plus, without duplication, (x) any net decrease in the Consolidated Working
Capital of the Company and its Subsidiaries during such period plus (y) any
amounts set aside for anticipated Inventory Integration Expenditures during the
prior calculation period, which amounts were not expended during such period and
were not otherwise subtracted from the calculation of Excess Cash Flow during
such prior period pursuant to clause (ii) of this definition, and (ii) minus,
without duplication, (A) Consolidated Cash Interest Expense during such period,
(B) the principal amount of the Revolving Credit Loans paid during such period
to the extent such payment was accompanied by a permanent reduction of the
Revolving Credit Commitments in at least a like amount, and any scheduled
payments or voluntary prepayments of principal on (x) the term loans outstanding
under the Original Credit Agreement  made prior to (and not in anticipation of)
the Existing Credit Agreement Effective Date or (y) any Incremental Term Loans
(provided that such payments shall not include mandatory prepayments of any such
Incremental Term Loans pursuant to Section 5.6 of this Amended Agreement or
otherwise), (C) taxes measured by income accrued as an expense and paid in cash
during such period, (D) amounts paid in cash during such period in respect of
Capital Expenditures, Permitted Acquisitions or Permitted Foreign Acquisitions
to the extent such Capital Expenditures, Permitted Acquisitions or Permitted
Foreign Acquisitions are not financed with the proceeds of Indebtedness, Net
Proceeds of Asset Sales, Insurance Proceeds, or net proceeds of one or more
issuances of Equity Interests (in each case other than Net Proceeds of Asset
Sales or Insurance Proceeds, if any, to the extent such proceeds were included
in Consolidated Net Income for the applicable period), (E) the amount of any
payments or prepayments made during such period of principal of any Indebtedness
(other than the Loans) permitted under Section 9.2 of this Amended Agreement
made during such period, (F) any net increase in the Consolidated Working
Capital of the Company and its Subsidiaries during such period, excluding for
this purpose cash and short-term investments (including Cash Equivalents) and
any borrowings under this Amended Agreement and any other Indebtedness included
in Consolidated Current Liabilities in determining Consolidated Working Capital
for such period, (G) the aggregate amount of any dividends or distributions
permitted under Section 9.9 of this Amended Agreement actually paid in cash by
the Company or its Subsidiaries during such period, (H) the aggregate amount of
Inventory Integration Expenditures anticipated to be made during the next fiscal
year, and (I) the amount of cash payments made during such period by the Company
and its Subsidiaries in connection with (without duplication) clauses (ii)(F),
and (G) of the definition of Consolidated EBITDA.
 
 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Excluded Domestic Assets” has the meaning specified in the definition of
“Allowed Exclusion Amount”.
 
“Excluded Foreign Subsidiary” has the meaning specified in Section 8.1(b).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Company hereunder, (i) Taxes (other than Other
Taxes) imposed by any jurisdiction (or any political subdivision thereof) as a
result of a present or former connection between such recipient and the
jurisdiction (or political subdivision thereof) imposing such Taxes, other than
such connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, any Credit
Documents, (ii) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Lending Office is located, (iii) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under this
Amended Agreement), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or,
as applicable, designates a new Lending Office or designates a Conduit Lender)
or is attributable to such Foreign Lender’s failure to comply with Section
5.23(e) or such Foreign Lender’s inability to provide the forms, certificates or
documentation described in Section 5.23(e) (in each case, other than as a result
of a Change in Law) except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office or designation of a Conduit Lender (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 5.23 and (iv) any United States withholding Taxes that are imposed under
FATCA.
 
 
 

--------------------------------------------------------------------------------

 
 
“Existing Credit Agreement” has the meaning specified in the Introductory
section hereof.
 
“Existing Credit Agreement Effective Date” means December 9, 2010.
 
“Extensions of Credit” means the collective reference to Loans made and Letters
of Credit issued under the Amended Agreement.
 
“Facility” means each of (i) the Revolving Credit Commitments and the extensions
of credit made thereunder (the “Revolving Credit Facility”), and (ii) the
Incremental Commitments and Incremental Loans (if any) made thereunder.
 
“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor provisions that are substantively similar) and any regulations
thereunder or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted hereunder and (iii) each Cash Management Agreement between any Credit
Party and a Cash Management Bank, and “Finance Documents” means all of them,
collectively.
 
“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted hereunder owed or owing under any Swap
Contract to any Hedge Bank and (iii) all Cash Management Obligations owing under
any Cash Management Agreement to a Cash Management Bank.
 
“Finance Party” means the Administrative Agent, the Issuing Lender, the Swing
Line Lender or any other Lender.
 
“First Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by the
Company or another Credit Party.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is a resident for tax
purposes.  For purposes of this definition, the United States, each state
thereof, and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary of the Company which is organized
under the laws of any jurisdiction outside the United States (within the meaning
of Section 7701(a)(9) of the Code).
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect on the date of this Amended Agreement.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting regulatory capital
rules or standards (including, without limitation, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).
 
 
 

--------------------------------------------------------------------------------

 
 
“Guaranty” means a Guaranty, substantially in the form of Exhibit I hereto, made
by one or more Subsidiary Guarantors in favor of the Secured Parties, together
with each other guaranty or guaranty supplement delivered pursuant to Section
8.10 or Section 9.15 of the Amended Agreement.
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.
 
“Incremental Commitments” has the meaning specified in Section 3.1.
 
“Incremental Commitments Effective Date” has the meaning specified in Section
3.5.
 
“Incremental Facility Amendment” has the meaning specified in Section 3.4.
 
“Incremental Facility Closing Date” has the meaning specified in Section 3.6
 
“Incremental Lender” has the meaning specified in Section 3.3.
 
“Incremental Loans” has the meaning specified in Section 3.1.
 
“Incremental Term Commitment” has the meaning specified in Section 3.1.
 
“Incremental Term Loan Tranche” has the meaning specified in Section 3.1.
 
“Incremental Term Loans” has the meaning specified in Section 3.1.
 
“Indebtedness” means, of any Person, at any particular date, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade payables or liabilities
and deferred payment for services to employees or former employees incurred in
the ordinary course of business and payable in accordance with customary
practices and other deferred compensation arrangements), (ii) the face amount of
all letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (iii) all liabilities (other than
Lease Obligations) secured by any Lien on any property owned by such Person, to
the extent attributable to such Person’s interest in such property, even though
such Person has not assumed or become liable for the payment thereof, (iv)
obligations of such Person under Capital Leases and (v) all indebtedness of such
Person arising under acceptance facilities; but excluding (x) any obligation
resulting from the existence of deferred revenue, including customer deposits
and interest thereon in the ordinary course of business, (y) deferred rent, and
(z) trade and other accounts and accrued expenses payable in the ordinary course
of business in accordance with customary trade terms and in the case of both
clauses (x) and (z) above, which are not overdue for a period of more than 120
days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
 
“Information” has the meaning specified in Section 12.13(a).
 
“Insolvency” means, with respect to a Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.
 
 
 

--------------------------------------------------------------------------------

 
 
“Insurance Proceeds” means all insurance proceeds (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), damages, awards, claims and rights of action
with respect to any Casualty.
 
“Interest Coverage Ratio” has the meaning specified in Section 9.1(b).
 
“Interest Payment Date” means (i) as to ABR Loans, the last day of each March,
June, September and December, commencing on the first such day to occur after
any ABR Loans are made or any Eurodollar Loans are converted to ABR Loans, (ii)
as to any Eurodollar Loan in respect of which the Company has selected an
Interest Period of one, two or three months (or any shorter period as agreed by
the Lenders), the last day of such Interest Period, (iii) as to any Eurodollar
Loan in respect of which the Company has selected an Interest Period in excess
of three months (as may be agreed by the Lenders), the day which is three months
after the date on which such Eurodollar Loan is made or continued as a
Eurodollar Loan or an ABR Loan is converted to such a Eurodollar Loan, the first
day of any subsequent three-month period and the last day of such Interest
Period and (iv) the Revolving Credit Termination Date.
 
“Interest Period” means, with respect to any Eurodollar Loan:
 
(i)        initially, the period commencing on, as the case may be, the
Borrowing Date or conversion or continuation date with respect to such
Eurodollar Loan and ending one, two, three or six months thereafter (or such
shorter or longer periods as the Lenders of the applicable tranche of Loans may
agree) as selected by the Company in its notice of borrowing as provided in
Section 5.1 or its notice of conversion or continuation as provided in Section
5.3; and
 
(ii)       thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter (or such shorter or longer periods as the
Lenders of the applicable tranche of Loans may agree) as selected by the Company
by irrevocable notice to the Administrative Agent no later than 1:00 P.M. New
York City time three Business Days prior to the last day of the then current
Interest Period with respect to such Eurodollar Loan; provided that the
foregoing provisions relating to Interest Periods are subject to the following:
 
(A)   if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to carry such
Interest Period into another calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day;
 
(B)   any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date, shall end on the Revolving Credit Termination Date, or
if the Revolving Credit Termination Date shall not be a Business Day, on the
next preceding Business Day;
 
(C)   if the Company shall fail to give notice as provided above in clause (b),
it shall be deemed to have selected a conversion of a Eurodollar Loan into an
ABR Loan (which conversion shall occur automatically and without need for
compliance with the conditions for conversion set forth in Section 5.3); and
 
(D)   any Interest Period that begins on the last day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of a
calendar month.
 
 
 

--------------------------------------------------------------------------------

 
 
“Inventory Integration Expenditures” means the expenditures anticipated to be
made in any fiscal year by the Company with respect to the purchase of
additional inventory as part of the operational integration of the assets
acquired by the Company pursuant to its purchase in 2008 of the Consumables
Solutions distribution business from Honeywell International Inc., which
anticipated expenditures for such fiscal year shall be detailed by the Company
in an officer's certificate delivered to the Administrative Agent along with the
consolidated balance sheet for the previous fiscal year delivered to the
Administrative Agent pursuant to Section 8.1(a) of this Amended Agreement;
provided that such expenditures shall not, over the course of all fiscal years,
exceed $200,000,000 in the aggregate.
 
“Investment” has the meaning specified in Section 9.7.
 
“Issuing Lender” means JPMCB or any other Lender (or their respective
Affiliates) which agrees to be an Issuing Lender and is designated by the
Company and the Administrative Agent as an Issuing Lender, as issuer of Letters
of Credit.
 
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Morgan
Stanley MUFG Loan Partners, LLC, RBC Capital Markets, RBS Securities Inc.,
SunTrust Robinson Humphrey, Inc., UBS Securities LLC and Wells Fargo Securities,
LLC.
 
“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
 
“L/C Application” means a letter of credit application in the Issuing Lender’s
then customary form for the type of letter of credit requested.
 
“L/C Disbursement” means a payment made by an Issuing Lender pursuant to a
Letter of Credit.
 
“L/C Participating Interest” means an undivided participating interest in the
face amount of each issued and outstanding Letter of Credit and the L/C
Application relating thereto.
 
“Lease Obligations” means, of the Company and its Subsidiaries, as of the date
of any determination thereof, the rental commitments of the Company and its
Subsidiaries determined on a consolidated basis, if any, under Operating Leases
(net of rental commitments from sub-leases thereof).
 
“Leaseholds” means, with respect to any Person, all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
 
“Lender” means each bank or other lending institution listed on Schedule 1A,
each Eligible Assignee that becomes a Lender pursuant to Section 12.6(c), each
Incremental Lender that becomes a Lender pursuant to Article III and their
respective successors and shall include, as the context may require, the Issuing
Lender and the Swing Line Lender in such capacities.
 
 
 

--------------------------------------------------------------------------------

 
 
“Lender Affiliate” means (i) any Affiliate of any Lender, (ii) any Person that
is administered or managed by any Lender and that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and (iii) with
respect to any Lender which is a fund that invests in commercial loans and
similar extensions of credit, any other fund that invests in commercial loans
and similar extensions of credit and is managed or advised by the same
investment advisor/manager as such Lender or by an Affiliate of such Lender or
investment advisor/manager.
 
“Lending Office” means, with respect to any Lender, (i) with respect to its ABR
Loans, the office of such Lender which will be making or maintaining its ABR
Loans and (ii) with respect to its Eurodollar Loans, its Eurodollar Lending
Office.
 
“Letter of Credit” means a letter of credit issued by an Issuing Lender pursuant
to the terms of Section 2.3.
 
“LIBOR” means:
 
(i)        for any Interest Period with respect to any Eurodollar Loan, the rate
per annum equal to (A) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (B) if such rate is not available at such time for any
reason, the rate per annum reasonably determined by the Administrative Agent to
be the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by JPMCB’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
 
(ii)       for any interest rate calculation with respect to an ABR Loan, the
rate per annum equal to (A) BBA LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (B) if such published rate is not available at such time for any reason,
the rate reasonably determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the ABR Loan being made or maintained and
with a term equal to one month would be offered by JPMCB’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the UCC or comparable law of any jurisdiction in respect of any of the
foregoing, except for the filing of financing statements in connection with
Lease Obligations to the extent that such financing statements relate to the
property subject to such Lease Obligations).
 
 
 

--------------------------------------------------------------------------------

 
 
“Loans” means the collective reference to the Revolving Credit Loans, the Swing
Line Loans and the Incremental Term Loans, if any; individually, a “Loan”.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Macrolink” means Macrolink, Inc., a California corporation, and its successors.
 
“Material Adverse Effect” means (i) a material adverse effect on the business,
financial condition, assets, or results of operations of the Company and its
Subsidiaries taken as a whole, (ii) a material impairment of the ability of the
Company and the other Credit Parties, taken as a whole, to perform any of its
obligations under any Credit Document to which it is a party, (iii) a material
impairment of the rights and remedies of the Lenders under any Credit Document
or (iv) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Credit Documents to which it is a
party.
 
“Material Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries in a principal amount equal to or greater than $20,000,000.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation, medical waste and
radioactive materials, in each case, as regulated by any applicable
Environmental Laws.
 
“Measurement Period” has the meaning specified in the definition of
“Consolidated EBITDA”.
 
“Minimum Qualified Domestic Asset Amount” means at any date an amount equal to
(i) the product of (A) 90.0% (expressed as a decimal) multiplied by (B) the
aggregate book value on such date of the Consolidated Total Domestic Assets,
minus (ii) the Allowed Exclusion Amount.
 
“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Company and the Administrative Agent may select.
 
“Mortgage” means, in the case of owned real property interests, a mortgage or
deed of trust, substantially in the form of, or otherwise substantially
identical in substance to, the provisions of Exhibit D hereto, including any
Credit Party, the Collateral Agent and one or more trustees, as the same may be
amended, modified or supplemented from time to time.
 
“Net Proceeds” means:  (i) with respect to an Asset Sale, the aggregate cash
proceeds received by the Company or any Subsidiary of the Company in respect of
such Asset Sale, and any cash payments received in respect of promissory notes
or other non cash consideration delivered to the Company or such Subsidiary in
respect of an Asset Sale, net of (without duplication) (A) the reasonable
expenses (including legal fees and brokers’ and underwriters’ commissions paid
to third parties which are not Affiliates or Subsidiaries of the Company)
incurred in effecting such Asset Sale, (B) any taxes reasonably attributable to
such Asset Sale and, in case of an Asset Sale in a foreign jurisdiction, any
taxes reasonably attributable to the repatriation of the proceeds of such Asset
Sale reasonably estimated by the Company or such Subsidiary to be actually
payable, (C) any amounts payable to a Governmental Authority triggered as a
result of any such Asset Sale, (D) any Indebtedness or Contractual Obligation of
the Company and its Subsidiaries (other than the Loans and other Obligations)
required to be paid or retained in connection with such Asset Sale and (E) the
aggregate amount of reserves required in the reasonable judgment of the Company
or such Subsidiary to be maintained on the books of the Company or such
Subsidiary in accordance with GAAP in order to pay contingent liabilities with
respect to such Asset Sale; provided that amounts deducted from aggregate
proceeds pursuant to clause (E) and not actually paid by the Company or any of
its Subsidiaries in liquidation of such contingent liabilities shall be deemed
to be Net Proceeds and shall be applied in accordance with Section 5.6 at such
time as such contingent liabilities shall cease to be obligations of the Company
or any of its Subsidiaries; and (ii) with respect to any Qualifying Equity
Issuance, the cash proceeds received from such Qualifying Equity Issuance, net
of (A) attorneys’ fees, investment banking fees, accountants’ fees, brokers and
underwriters’ commissions, indemnity discounts and commissions and other
customary fees and expenses actually incurred in connection therewith, and (B)
any taxes reasonably attributable to such Qualifying Equity Issuance.
 
 
 

--------------------------------------------------------------------------------

 
 
“Notes” means the collective reference to any promissory notes evidencing Loans.
 
“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any Qualifying Equity Issuance or Excess Cash Flow, the proceeds of Condemnation
Awards or any Insurance Proceeds, that such amount was not previously applied in
determining the permissibility of a transaction under the Credit Documents where
such permissibility was (or may have been) contingent on receipt of such amount
or utilization of such amount for a specified purpose.
 
“Obligations” means the unpaid principal of and interest on the Loans and all
other obligations and liabilities of the Company to the Agents or any Lenders
(including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, related
to the Company, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, this Amended Agreement, the Loans,
the other Credit Documents, any Letter of Credit or L/C Application, or any
other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Agents or any Lender or any such Affiliate) or otherwise.
 
“Operating Lease” means, as applied to any Person, a lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.
 
“Organization Documents” means:  (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-United States
jurisdiction); (ii) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (iii) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
 
 

--------------------------------------------------------------------------------

 
 
“Original Credit Agreement” means the Credit Agreement, dated as of July 28,
2008, among the Company, the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent thereunder, UBS Securities LLC and
Credit Suisse Securities (USA) LLC, as Syndication Agents thereunder, and The
Royal Bank of Scotland plc, Wells Fargo Bank, N.A. and SunTrust Bank, as
Documentation Agents thereunder.
 
“Original Credit Agreement Effective Date” means July 28, 2008.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes or similar Taxes arising from any payment made
hereunder or under any other Credit Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Amended Agreement or any
other Credit Document, but excluding property or similar Taxes other than any
such property or similar Taxes imposed in such circumstances as a result of the
Company or other Credit Party being organized or resident in, maintaining an
office in, conducting business in or maintaining property located in, the taxing
jurisdiction imposing such property or similar Taxes.
 
“Participants” has the meaning specified in Section 12.6(b).
 
“Participating Lender” means any Lender (other than the Issuing Lender with
respect to such Letter of Credit) with respect to its L/C Participating Interest
in each Letter of Credit.
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Perfection Certificate” means with respect to any Credit Party a certificate,
substantially in the form of Exhibit F hereto, completed and supplemented with
the schedules and attachments contemplated thereby to the satisfaction of the
Collateral Agent and duly executed by a Responsible Officer of such Credit
Party.
 
“Permitted Acquisitions” means non-hostile acquisitions (by merger, purchase or
otherwise) by the Company or any of its Subsidiaries of all or substantially all
of the assets of, or all of the shares of the capital stock or other Equity
Interests in, a Person or division or line of business of a Person engaged in
the same business as the Company and its Subsidiaries or in a related business,
provided that immediately after giving effect thereto:  (i) except for Permitted
Joint Ventures, 100% (less the amount of such capital stock or other Equity
Interests, if any, not exceeding 5% in the aggregate thereof, attributable to
director qualifying shares, shares required by the jurisdiction of organization
of such Person to be held by management or other third party and such additional
shares the current ownership of which, at the time of such Permitted
Acquisition, cannot, after commercially reasonable efforts by the Company and
its Subsidiaries, be identified or acquired) of the outstanding capital stock or
other Equity Interests of any acquired or newly formed corporation or other
entity that acquires such Person, division or line of business is owned directly
by the Company; (ii) any such capital stock or other Equity Interests acquired
shall be duly and validly pledged to the Collateral Agent for the ratable
benefit of the Lenders (other than any capital stock of, or other Equity
Interests in, any Foreign Subsidiary of the Company that is not required to be
so pledged pursuant to Section 8.10); (iii) the Company causes any such
corporation or other entity to comply with Section 8.10 hereof, if such Section
is applicable; (iv) any such corporation or other entity is not liable for and
the Company and its Subsidiaries do not assume any Indebtedness (except for
Indebtedness permitted pursuant to Section 9.2); (v) no Default or Event of
Default shall have occurred and be continuing and the Company shall have
delivered to the Administrative Agent an officers’ certificate to such effect,
together with all relevant financial information for such corporation or other
entity or acquired assets; and (vi) at the time of any such acquisition (and
after giving effect to loans, advances and investments in connection therewith
or pursuant thereto) the Company would be in compliance with the covenants set
forth in Section 9.1 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such acquisition for which the
financial statements and certificates required by Sections 8.1 and 8.2 have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
Sections 9.6 and 9.7 occurring after such period) as if such acquisition had
occurred as of the first day of such period.  All pro forma calculations
required to be made pursuant to this definition shall (A) include only those
adjustments that are based on reasonably detailed written assumptions reasonably
acceptable to the Administrative Agent and (B) be certified to by a Responsible
Officer on behalf of the Company as having been prepared in good faith based
upon reasonable assumptions.
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Mortgaged Property listed in the Mortgage Policies in
respect thereof and found, on the date of delivery of such Mortgage Policies to
the Collateral Agent in accordance with the terms hereof, reasonably acceptable
by the Collateral Agent, (ii) zoning, building codes, land use and other similar
Laws and municipal ordinances which are not violated in any material respect by
the existing improvements and the present use by the mortgagor of the Premises
(as defined in the respective Mortgage) and (iii) such other items to which the
Collateral Agent may consent (such consent not to be unreasonably withheld).
 
“Permitted Foreign Acquisitions” means non-hostile acquisitions (by merger,
purchase or otherwise) by a Foreign Subsidiary of the Company of all or
substantially all of the assets of, or all of the shares of the capital stock or
other Equity Interests in, a Person or division or line of business of a Person
which is engaged in the same business as the Company and its Subsidiaries or in
a related business; provided that immediately after giving effect thereto:  (i)
such acquired Person or the Person directly owning such division, line of
business or other assets shall be a Consolidated Subsidiary; (ii) 100% (less the
amount of such capital stock or other Equity Interests, if any, not exceeding 5%
in the aggregate thereof, attributable to director qualifying shares, shares
required by the jurisdiction of organization of such Person to be held by
management or other third party and such additional shares the current ownership
of which, at the time of such Permitted Foreign Acquisition, cannot, after
commercially reasonable efforts by the Company and its applicable Foreign
Subsidiaries, be identified or acquired) of the outstanding capital stock or
other Equity Interests of any acquired or newly formed corporation or other
entity that acquires such Person, division or line of business is owned directly
or indirectly by a First Tier Foreign Subsidiary; (iii) at least 65.0% (or such
higher percentage as may from time to time be required pursuant to Section
8.10(e)) of all outstanding capital stock or other Equity Interests of such
First Tier Foreign Subsidiary shall be duly and validly pledged to the
Collateral Agent for the ratable benefit of the Lenders; (iv) neither the
applicable First Tier Foreign Subsidiary nor any such other corporation or other
entity is liable for, and the Company and its Subsidiaries do not assume, any
Indebtedness (except for Indebtedness permitted pursuant to Section 9.2(m)); (v)
no Default or Event of Default shall have occurred and be continuing and the
Company shall have delivered to the Administrative Agent an officers’
certificate to such effect, together with all relevant financial information for
such corporation or other entity or acquired assets; and (vi) at the time of any
such acquisition (and after giving effect to loans, advances and investments in
connection therewith or pursuant thereto) the Company would be in compliance
with the covenants set forth in Section 9.1 as of the most recently completed
period of four consecutive fiscal quarters ending prior to such acquisition for
which the financial statements and certificates required by Sections 8.1 and 8.2
have been delivered or for which comparable financial statements have been filed
with the Securities and Exchange Commission, after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate (including any other transaction
described in Sections 9.6 and 9.7 occurring after such period) as if such
acquisition had occurred as of the first day of such period.  All pro forma
calculations required to be made pursuant to this definition shall (A) include
only those adjustments that are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (B) be certified to by a
Responsible Officer on behalf of the Company as having been prepared in good
faith based upon reasonable assumptions.
 
 
 

--------------------------------------------------------------------------------

 
 
“Permitted Joint Ventures” means acquisitions (by merger, purchase, formation of
partnership, joint venture or otherwise) by the Company not constituting
Permitted Acquisitions or Permitted Foreign Acquisitions of interests in any of
the assets of, or shares of the capital stock of or other Equity Interests in, a
Person or division or line of business of a Person engaged in the same business
as the Company or any of its Subsidiaries or in a related business, provided
that immediately after giving effect thereto:  (i) any outstanding capital stock
or other Equity Interests of any acquired or newly formed corporation or other
entity owned directly by the Company is duly and validly pledged to the
Collateral Agent for the ratable benefit of the Lenders if and to the extent
required to be so pledged pursuant to the definition of “Pledge Agreement” or
pursuant to Section 8.10; and (ii) no Default or Event of Default shall have
occurred and be continuing, and the Company shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such corporation or other entity or acquired
assets.
 
“Permitted Liens” means any Liens permitted under Section 9.3.
 
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
 
“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Company or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.
 
“Platform” has the meaning specified in Section 8.2.
 
“Pledge Agreement” means the Pledge Agreement dated as of July 28, 2008 among
the Company, the Credit Parities from time to time party thereto and the
Collateral Agent for the ratable benefit of the Secured Parties, a copy of which
is attached as Exhibit A hereto, as the same may be amended, modified or
supplemented in accordance with its terms from time to time.
 
“Pledge Agreements” means the collective reference to the Pledge Agreement and
any other pledge agreement entered into by a Credit Party and the Administrative
Agent (on substantially the same terms as the Pledge Agreement) in accordance
with Section 8.10.
 
“Pledged Collateral” has the meaning specified for the term “Collateral” in the
Pledge Agreements.
 
“Pledged Notes” has the meaning specified in the Pledge Agreements.
 
“Pledged Stock” has the meaning specified in the Pledge Agreements.
 
“Properties” means each parcel of real property currently or previously owned or
operated by the Company or any Subsidiary of the Company.
 
“Public Lender” has the meaning specified in Section 8.2.
 
 
 

--------------------------------------------------------------------------------

 
 
“Qualified Domestic Assets” means at any date assets comprising Consolidated
Total Domestic Assets (i) the entire legal and beneficial interest in which is
owned directly by the Company and/or one or more Wholly-Owned Domestic
Subsidiary Guarantors, (ii) which are subject to a perfected and first priority
Liens in favor of the Collateral Agent under the Collateral Documents to secure
the Finance Obligations (subject only to non-consensual Permitted Liens);
provided that, solely in the case of deposit accounts maintained with financial
institutions other than JPMCB and securities entitlements carried in securities
accounts for which JPMCB or one of its affiliates is not the applicable
securities intermediary, deposit account control agreements and securities
account control agreements shall not be required to be in place with the
applicable depositary bank or securities intermediary to perfect such Liens
thereon in favor of the Collateral Agent, and (iii) which are not Investments
other than Cash Equivalents.
 
“Qualified Domestic Asset Trigger Event” has the meaning specified in Section
8.10(a).
 
“Qualifying Equity Issuance” means any Equity Issuance if: (i) after giving
effect thereto, no Change of Control shall have occurred; (ii) the Equity
Interests issued in such Equity Issuance shall be issued in a private placement
exempt from registration under the Securities Act; and (iii) the Net Proceeds
thereof shall be used (without duplication and only to the extent Not Otherwise
Applied) only (A) to make Qualified Stock Repurchases pursuant to Section
9.9(c), (B) to make Investments pursuant to Section 9.7(m) and (C) to pay
dividends and distributions under Section 9.9(d).
 
“Qualified Stock Repurchases” means, collectively, one or more open market or
privately negotiated purchases by the Company for cash of the Company’s issued
and outstanding shares of common stock if each share of common stock so
purchased is retired and cancelled (and returned to the status of authorized and
unissued shares) promptly following the consummation of such repurchase.
 
“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
 
“Refunded Swing Line Loans” has the meaning specified in Section 2.7(b).
 
“Register” has the meaning specified in Section 12.6(d).
 
“Regulation D, O, T, U or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as amended, or any
successor regulation.
 
“Related Document” means any agreement, certificate, document or instrument
relating to a Letter of Credit.
 
“Related Parties” has the meaning specified in Section 12.5(a)(iv).
 
“Reorganization” means, with respect to a Multiemployer Plan, the condition that
such Plan is in reorganization as such term is used in Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder.
 
“Required Lenders” means, at a particular time, and subject to Section 5.24(b),
Lenders that hold more than 50% of (i) the Revolving Credit Commitments or if
the Revolving Credit Commitments have been cancelled, the sum of (A) the
aggregate then outstanding principal amount of the Revolving Credit Loans, plus
(B) the L/C Participating Interests in the aggregate amount then available to be
drawn under all outstanding Letters of Credit, plus (C) the aggregate then
outstanding principal amount of Revolving L/C Obligations plus (D) the aggregate
amount represented by the agreements of the Lenders in Sections 2.7(b) and (c)
with respect to the Swing Line Loans then outstanding and (ii) from and after
any applicable Incremental Facility Closing Date, the aggregate then outstanding
principal amount of the related Incremental Loans or, prior to any applicable
Incremental Facility Closing Date and after the applicable Incremental
Commitments Effective Date, the related Incremental Commitments.
 
 
 

--------------------------------------------------------------------------------

 
 
“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law (including, without limitation, Environmental Laws), in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer or the chief operating
officer of the Company or, with respect to financial matters, the chief
financial officer, controller, vice president – finance or treasurer of the
Company.
 
“Restatement Effective Date” means the date on which the conditions specified in
Section 7.1 and 7.2 are satisfied (or waived in accordance with Section 12.1).
 
“Revolving Credit Commitment” means, as to any Lender, its obligations to make
Revolving Credit Loans to the Company pursuant to Section 2.1, and to purchase
its L/C Participating Interest in any Letter of Credit in an aggregate amount
not to exceed at any time the amount set forth opposite such Lender’s name in
Schedule 1A under the heading “Revolving Credit Commitment” and in an aggregate
amount not to exceed at any time the amount equal to such Lender’s Revolving
Credit Commitment Percentage of the aggregate Revolving Credit Commitments, as
the aggregate Revolving Credit Commitments may be reduced or adjusted from time
to time pursuant to this Amended Agreement; collectively, as to all the Lenders,
the “Revolving Credit Commitments”.  On the Restatement Effective Date, the
aggregate amount of the Revolving Credit Commitments is $950,000,000.
 
“Revolving Credit Commitment Increase” has the meaning specified in Section 3.1.
 
“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment constitutes of
all of the Revolving Credit Commitments (or, if the Revolving Credit Commitments
shall have been terminated, the percentage of the outstanding Aggregate
Revolving Credit Extensions of Credit and Swing Line Loans constituted by such
Lender’s Aggregate Revolving Credit Extensions of Credit and participating
interest in Swing Line Loans).
 
“Revolving Credit Commitment Period” means the period from and including the
Restatement Effective Date to but not including the Revolving Credit Termination
Date.
 
“Revolving Credit Lenders” means the Lenders with Revolving Credit Commitments
and/or outstanding Revolving Credit Loans.
 
“Revolving Credit Loan” and “Revolving Credit Loans” has the meaning specified
in Section 2.1(a).
 
“Revolving Credit Outstandings” means, as to any Lender at a particular time,
the sum of (i) the aggregate unpaid principal amount at such time of all
Revolving Credit Loans made by such Lender pursuant to Section 2.1 (including
any Incremental Revolving Credit Loans), (ii) such Lender’s L/C Participating
Interest in the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit, (iii) such Lender’s Revolving Credit Commitment
Percentage of the aggregate outstanding amount of Revolving L/C Obligations and
(iv) such Lender’s Revolving Credit Commitment Percentage of the aggregate
unpaid principal amount at such time of all Swing Line Loans
 
 
 

--------------------------------------------------------------------------------

 
 
“Revolving Credit Termination Date” means the earliest of (i) the date which is
the fifth anniversary of the Restatement Effective Date; (ii) any other date on
which the Revolving Credit Commitments shall terminate hereunder; and (iii) the
date that is six months prior to the earliest maturity of the Senior Notes or
any other Indebtedness of the Company or any of its Subsidiaries consisting of
debt securities issued pursuant to one or more public offerings or private
offerings exempt from registration under the Securities Act of 1933, as amended,
and the Rules and Regulations promulgated thereunder.
 
“Revolving L/C Obligations” means the obligations of the Company to reimburse
the Issuing Lender for any payments made by an Issuing Lender under any Letter
of Credit that have not been reimbursed by the Company pursuant to Section 2.6.
 
“Same Day Funds” means immediately available funds.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
 
“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(i) (A) Consolidated Total Secured Indebtedness as of such date minus (B) Cash
on Hand of the Company and its Consolidated Subsidiaries to (ii) Consolidated
EBITDA for the twelve months ending on the last day of the most recent fiscal
quarter for which financial statements required by Section 8.1(a) or (b), as
applicable, have been delivered.
 
“Secured Parties” means, collectively, the Lenders and any other Persons the
obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.
 
“Security Agreement” means the Security Agreement dated as of July 28, 2008
among the Company, the Subsidiary Guarantors and the Collateral Agent, a copy of
which is attached as Exhibit E hereto, as the same may be amended, modified or
supplemented from time to time.
 
“Senior Note” means any one of (i) the Company’s 8.50% Senior Unsecured Notes
due July 1, 2018 issued in the original aggregate par principal amount of
$600,000,000, (ii) the Company’s 6.875% Senior Unsecured Notes due 2020 issued
in the original aggregate par principal amount of $650,000,000 or (iii) the
Company’s 5.25% Senior Unsecured Notes due April 1, 2022 issued in the original
aggregate par principal amount of $1,300,000,000, and “Senior Notes” means any
two or more of them, collectively.
 
“Senior Note Documents” means the Senior Notes, the related indentures and all
other agreements, documents and instruments relating to the Senior Notes, in
each case as the same may be amended, modified or supplemented from time to time
in accordance with the provisions thereof and of this Amended Agreement.
 
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
 
 

--------------------------------------------------------------------------------

 
 
“Specified Pending Acquisitions” means those certain anticipated acquisitions,
to be made by certain Foreign Subsidiaries of the Company pursuant to certain
letters of intent executed prior to the Restatement Effective Date by the
Company (or a Subsidiary of the Company) and the applicable seller or target
thereunder, which were identified to the Administrative Agent prior to the
Restatement Effective Date, or any other acquisitions which may be entered into
in place of, or in addition to, such identified acquisitions (which substitute
or additional acquisitions shall be identified to the Administrative Agent prior
to the consummation thereof).
 
“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of capital stock or other Equity Interests having ordinary
voting power (other than capital stock or other equity interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, directly or indirectly, or the management of
which is otherwise controlled, directly or indirectly, or both, by such Person.
 
“Subsidiary Guarantor” means each Subsidiary of the Company that from time to
time shall or shall be required to deliver a Guaranty or a Credit Party
Accession Agreement or other guaranty or guaranty supplement pursuant to Section
8.10 or Section 9.15.
 
“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
 
“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
 
“Swing Line Commitment” means JPMCB’s obligation to make Swing Line Loans
pursuant to Section 2.7.
 
 
 

--------------------------------------------------------------------------------

 
 
“Swing Line Lender” and “Swing Line Lenders” have the meaning specified in
Section 2.7(a).
 
“Swing Line Loan” and “Swing Line Loans” have the meaning specified in Section
2.7(a).
 
“Syndication Agents” means, collectively, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Royal Bank of Canada,
SunTrust Bank, UBS Securities LLC and Wells Fargo Securities, LLC, in their
capacities as Syndication Agents with respect to the Commitments (each, a
“Syndication Agent”).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, or other similar charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Total Leverage Ratio” has the meaning specified in Section 9.1(a).
 
“TSI/Reinhardt Group” means, collectively, TSI Group, Inc., J.A. Reinhardt &
Company, Inc., and each of their respective Subsidiaries.
 
“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1998 Revision), International Chamber of Commerce Publication No. 500 (or any
successor publication), as the same may be amended from time to time.
 
“Unmatured Surviving Obligations” means, at any date, contingent indemnification
or expense reimbursement claims which are not then due and payable or with
respect to which no demand has been made.
 
“Unrestricted Cash and Cash Equivalents” means cash and Cash Equivalents that
are not, or are not required under the terms of any agreement or arrangement to
be, (i) pledged to, subject to a Lien in favor of, or held in one or more
accounts under the control (as defined in the New York Uniform Commercial Code)
of, one or more creditors of the Company or any Subsidiary (other than in favor
of the Secured Parties pursuant to the Collateral Documents), (ii) otherwise
segregated from the general assets of the Company and its Subsidiaries, in one
or more special accounts or otherwise, for the purpose of securing or providing
a source of payment for Indebtedness that is or from time to time may be owed to
one or more creditors of the Company or any Subsidiary or (iii) identified or
identifiable on the balance sheet (or any footnote thereto) of the Company and
its Consolidated Subsidiaries as “restricted” (or other like term) (other than
cash or Cash Equivalents which are subject to a perfected security interest
under the Collateral Documents).  It is agreed that cash and Cash Equivalents
held in ordinary deposit or securities accounts of one or more Credit Parties
and not subject to any existing or contingent restrictions on any such Credit
Party’s transfer of such cash or Cash Equivalents will be deemed to constitute
Unrestricted Cash and Cash Equivalents notwithstanding any contingent and
unexercised setoff rights created by law or by applicable account agreements in
favor of depositary institutions.
 
 
 

--------------------------------------------------------------------------------

 
 
“Wholly-Owned Consolidated Subsidiary” means at any date a Wholly-Owned
Subsidiary which is a Consolidated Subsidiary at such date, and “Wholly-Owned
Consolidated Subsidiaries” means all of them, collectively.
 
“Wholly-Owned Domestic Subsidiary” means at any date a Wholly Owned Subsidiary
of the Company which is a Domestic Subsidiary at such date, and “Wholly-Owned
Domestic Subsidiaries” means all of them, collectively.
 
“Wholly-Owned Domestic Subsidiary Guarantor” means at any date a Wholly-Owned
Domestic Subsidiary which is a Credit Party under and in compliance with all
Collateral Documents at such date, and “Wholly-Owned Domestic Subsidiary
Guarantors” means all of them, collectively.
 
“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.
 
Section 1.2       Other Definitional Provisions.  (a)  Unless otherwise
specified therein, all terms defined in this Amended Agreement shall have the
defined meanings when used in, any other Credit Document or any certificate or
other document made or delivered pursuant hereto.
 
(b)         As used herein and in any other Credit Document and any certificate
or other document made or delivered pursuant hereto, accounting terms relating
to the Company and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1 to the extent not defined, shall have the
respective meanings given to them under GAAP.
 
(c)         The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Amended Agreement shall refer to this Amended Agreement
as a whole and not to any particular provision of this Amended Agreement, and
section, Section, schedule and exhibit references are to this Amended Agreement
unless otherwise specified.
 
(d)         The meanings given to terms defined herein shall be equally
applicable to the singular and plural forms of such terms.
 
ARTICLE II
AMOUNT AND TERMS OF REVOLVING CREDIT  COMMITMENTS
 
Section 2.1       Revolving Credit Commitments.  (a)  Subject to the terms and
conditions hereof, each Lender agrees to extend credit, in an aggregate amount
not to exceed such Lender’s Revolving Credit Commitment, to the Company from
time to time on any Borrowing Date during the Revolving Credit Commitment Period
by purchasing an L/C Participating Interest in each Letter of Credit issued by
the Issuing Lender and by making loans to the Company (“Revolving Credit Loans”)
from time to time.  Revolving Credit Loans shall be denominated in
Dollars.  Notwithstanding the foregoing, in no event shall (i) any Revolving
Credit Loan or Swing Line Loan be made, or any Letter of Credit be issued, if,
after giving effect to such making or issuance and the use of proceeds thereof
as irrevocably directed by the Company, the sum of the Aggregate Revolving
Credit Extensions of Credit and the aggregate outstanding principal amount of
the Swing Line Loans would exceed the aggregate Revolving Credit Commitments or
if Section 2.7 would be violated thereby or (ii) any Revolving Credit Loan or
Swing Line Loan be made, or any Letter of Credit be issued, if the amount of
such Loan to be made or any Letter of Credit to be issued would, after giving
effect to the use of proceeds, if any, thereof, exceed the Available Revolving
Credit Commitments.  During the Revolving Credit Commitment Period, the Company
may use the Revolving Credit Commitments by borrowing, repaying the Revolving
Credit Loans or Swing Line Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof, and/or by having the Issuing
Lender issue Letters of Credit, having such Letters of Credit expire undrawn
upon or if drawn upon, reimbursing the relevant Issuing Lender for such drawing,
and having the Issuing Lender issue new Letters of Credit.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Each borrowing of Revolving Credit Loans shall be in an aggregate
principal amount of the lesser of (i) $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (ii) the Available Revolving Credit
Commitments, except that any borrowing of a Revolving Credit Loan to be used
solely (x) to pay a like amount of Swing Line Loans may be in the aggregate
principal amount of such Swing Line Loans or (y) to pay the like amount of an
L/C Disbursement may be in the principal amount of such L/C Disbursement.
 
Section 2.2       Proceeds of Revolving Credit Loans.  The Company shall use the
proceeds of Revolving Credit Loans solely for (i) refinancing the then-unpaid
principal amount of revolving loans outstanding under the Existing Credit
Agreement and paying fees and expenses incurred in connection therewith, (ii)
making payments to the Issuing Lender to reimburse the Issuing Lender for
drawings made under the Letters of Credit, (iii) repaying Swing Line Loans and
Revolving Credit Loans and (iv) financing other working capital or general
corporate purposes of the Company or any of its Subsidiaries.
 
Section 2.3       Issuance of Letters of Credit.  (a)  The Company may from time
to time during the Revolving Credit Commitment Period request any Issuing Lender
to issue a Letter of Credit by delivering to the Administrative Agent at its
address specified in Section 12.2 and the Issuing Lender an L/C Application
completed to the satisfaction of the Issuing Lender, together with the proposed
form of the Letter of Credit (which shall comply with the applicable
requirements of paragraph (b) below) and such other certificates, documents and
other papers and information as the Issuing Lender may reasonably request;
provided that if the Issuing Lender informs the Company that it is for any
reason unable to open such Letter of Credit, the Company may request another
Lender to open such Letter of Credit upon the same terms offered to the initial
Issuing Lender and if such other Lender agrees to issue such Letter of Credit
each reference to the Issuing Lender for purposes of the Credit Documents shall
be deemed to be a reference to such Lender.  Letters of Credit shall be
denominated in Dollars.
 
(b)         Each Letter of Credit issued hereunder shall, among other things,
(i) be in such form requested by the Company as shall be acceptable to the
Issuing Lender in its sole discretion and (ii) subject to paragraph (c) below,
have an expiry date occurring not later than the earlier of (A) 365 days after
the date of issuance of such Letter of Credit and (B) five days prior to the
Revolving Credit Termination Date.  Each L/C Application and each Letter of
Credit shall be subject to the Uniform Customs and, to the extent not
inconsistent therewith, the laws of the State of New York.
 
(c)         If the Company so requests in the applicable L/C Application, the
Issuing Lender may, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
(x) any such Auto-Extension Letter of Credit must permit the Issuing Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a certain number of days prior to each
anniversary of such Letter of Credit’s date of issuance (the “Non-Extension
Notice Date”), such number of days to be agreed upon by the Company and the
Issuing Lender at the time such Letter of Credit is issued and (y) such prior
notice shall be deemed to have been given by the Issuing Lender on the effective
date of its resignation as Issuing Lender in accordance with Section
11.9.  Unless otherwise directed by the Issuing Lender, the Company shall not be
required to make a specific request to the Issuing Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the Issuing Lender to permit the extension of such Letter of Credit at
any time to an expiry date not later than five days prior to the Revolving
Credit Termination Date; provided, however, that the Issuing Lender shall not
permit any such extension if (A) the Issuing Lender has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.5 or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Company that one or more of the applicable conditions specified in Section
7.2 is not then satisfied, and in each such case directing the Issuing Lender
not to permit such extension.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         Letters of Credit outstanding under the Existing Credit Agreement
shall continue under this Amended Agreement and, from and after the Restatement
Effective Date, shall be subject to and governed by the terms and conditions
hereof.
 
Section 2.4       Participating Interests.  Effective in the case of each Letter
of Credit opened by the Issuing Lender as of the date of the opening thereof,
the Issuing Lender agrees to allot and does allot, to itself and each other
Revolving Credit Lender, and each Revolving Credit Lender severally and
irrevocably agrees to take and does take in such Letter of Credit and the
related L/C Application, an L/C Participating Interest in a percentage equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage.  In
consideration and in furtherance of the foregoing, each such Revolving Credit
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars, for the account of the applicable Issuing Lender, such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of each L/C
Disbursement made by such Issuing Lender, in each case to the extent not
reimbursed by the Company on the date due as provided in Section 2.6, or of any
reimbursement payment required to be refunded to the Company for any reason.
 
Section 2.5       Procedure for Opening Letters of Credit.  Upon receipt of any
L/C Application from the Company in respect of a Letter of Credit, the Issuing
Lender will promptly notify the Administrative Agent thereof.  The Issuing
Lender will process such L/C Application, and the other certificates, documents
and other papers delivered to the Issuing Lender in connection therewith, upon
receipt thereof in accordance with its customary procedures and, subject to the
terms and conditions hereof, shall promptly open such Letter of Credit by
issuing the original of such Letter of Credit to the beneficiary thereof and by
furnishing a copy thereof to the Company; provided that no such Letter of Credit
shall be issued (i) if the amount of such requested Letter of Credit, together
with the sum of (A) the aggregate unpaid amount of Revolving L/C Obligations
outstanding at the time of such request and (B) the maximum aggregate amount
available to be drawn under all Letters of Credit outstanding at such time,
would exceed $75,000,000 or (ii) if Section 2.1 would be violated thereby.
 
Section 2.6       Payments in Respect of Letters of Credit.  (a)  If the Issuing
Lender shall make any L/C Disbursement in respect of a Letter of Credit, the
Company shall reimburse such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement in Dollars, not later than 1:00
P.M., New York City time, on the Business Day immediately following the day that
the Company receives notice of such L/C Disbursement; provided that the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.7 or 5.1 that such payment be financed with an ABR
Loan, which is a Revolving Credit Loan, or a Swing Line Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by the resulting ABR Loan which is a
Revolving Credit Loan or Swing Line Loan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         If an Issuing Lender shall make any L/C Disbursement, then, unless
the Company shall reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Company reimburses such L/C Disbursement, at the rate per
annum then applicable to ABR Loans; provided that, if the Company fails to
reimburse such L/C Disbursement when due pursuant to paragraph (a) of this
Section, then, Section 5.7(c) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Lender, except that
interest accrued on and after the date of payment by any Revolving Credit Lender
pursuant to paragraph (a) of this Section to reimburse such Issuing Lender shall
be for the account of such Revolving Credit Lender to the extent of such
payment.  If the Company fails to make such payment when due, then the
Administrative Agent shall notify the applicable Issuing Lender and each other
applicable Revolving Credit Lender of the applicable L/C Disbursement, the
payment then due from the Company in respect thereof and such Revolving Credit
Lender’s Revolving Credit Commitment Percentage thereof.  Promptly following
receipt of such notice, each applicable Revolving Credit Lender shall pay to the
Administrative Agent in Dollars its Revolving Credit Commitment Percentage of
the payment then due from the Company (and Section 5.18(b) shall apply, mutatis
mutandis, to the payment obligations of the Revolving Credit Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Lender in
Dollars the amounts so received by it from such Revolving Credit
Lender.  Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Lender or, to the extent that
Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Credit Lenders and the
applicable Issuing Lender as their interests may appear.  Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse any Issuing
Lender for any L/C Disbursement (other than the funding of ABR Loans or a Swing
Line Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Company of its obligation to reimburse such L/C Disbursement.
 
(c)          Whenever, at any time after the Issuing Lender has made a payment
under any Letter of Credit and has received from any other Revolving Credit
Lender such other Revolving Credit Lender’s pro-rata share of the Revolving L/C
Obligation arising therefrom, the Issuing Lender receives any reimbursement on
account of such Revolving L/C Obligation or any payment of interest on account
thereof, the Issuing Lender will distribute to such other Revolving Credit
Lender, through the Administrative Agent, its pro-rata share thereof in like
funds as received  (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded); provided that, in the event
that the receipt by the Issuing Lender of such reimbursement or such payment of
interest (as the case may be) is required to be returned, such other Revolving
Credit Lender will promptly return to the Issuing Lender, through the
Administrative Agent, any portion thereof previously distributed by the Issuing
Lender to it in like funds as such reimbursement or payment is required to be
returned by the Issuing Lender.
 
Section 2.7       Swing Line Commitment.  (a)  Subject to the terms and
conditions hereof, JPMCB (in such capacity, the “Swing Line Lender”) agrees to
make swing line loans (individually, a “Swing Line Loan”; collectively, the
“Swing Line Loans”) to the Company from time to time during the Revolving Credit
Commitment Period in an aggregate principal amount at any one time outstanding
not to exceed $50,000,000; provided that at no time may the sum of the aggregate
outstanding principal amount of the Swing Line Loans and the Aggregate Revolving
Credit Extensions of Credit exceed the Revolving Credit Commitments.  Amounts
borrowed by the Company under this Section may be repaid and, through but
excluding the Revolving Credit Termination Date, reborrowed.  The Swing Line
Loans shall be denominated in Dollars and be ABR Loans, and shall not be
entitled to be converted into Eurodollar Loans.  The Company shall give JPMCB
irrevocable notice (which notice must be received by JPMCB prior to 1:00 P.M.,
New York City time) on the requested Borrowing Date specifying the amount of
each requested Swing Line Loan, which shall be in the minimum amount of $500,000
or a multiple of $100,000 in excess thereof.  The proceeds of each Swing Line
Loan will be made available by JPMCB to the Company by crediting the account of
the Company designated by the Company with such proceeds by 4:00 P.M., New York
City time; provided that Swing Line Loans used to finance the reimbursement of
an L/C Disbursement as provided in Section 2.6 shall be remitted by the
Administrative Agent to the applicable Issuing Lender.  The proceeds of Swing
Line Loans may be used solely for the purposes referred to in Section 2.2.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         JPMCB at any time in its sole and absolute discretion may, and on
the fifth day (or if such day is not a Business Day, the next Business Day)
after the Borrowing Date with respect to any Swing Line Loans shall, on behalf
of the Company (which hereby irrevocably directs JPMCB to act on its behalf),
request each Revolving Credit Lender, including JPMCB, to make a Revolving
Credit Loan (which shall be initially an ABR Loan) in an amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the amount
of such Swing Line Loans (the “Refunded Swing Line Loans”) outstanding on the
date such notice is given.  Unless any of the events described in Section 10.1
(f) shall have occurred (in which event the procedures of paragraph (c) of this
Section shall apply) each Revolving Credit Lender shall make the proceeds of its
Revolving Credit Loan available to JPMCB for the account of JPMCB at the office
of JPMCB located at 270 Park Avenue, New York, New York 10017 prior to 12:00
Noon (New York City time) in funds immediately available on the Business Day
next succeeding the date such notice is given.  The proceeds of such Revolving
Credit Loans shall be immediately applied to repay the Refunded Swing Line
Loans.
 
(c)         If prior to the making of a Revolving Credit Loan pursuant to
paragraph (b) of this Section one of the events described in paragraph (f) of
Article X shall have occurred, each Revolving Credit Lender will, on the date
such Loan would otherwise have been made, purchase an undivided participating
interest in the Refunded Swing Line Loans in an amount equal to its Revolving
Credit Commitment Percentage of such Refunded Swing Line Loans.  Each Revolving
Credit Lender will immediately transfer to JPMCB, in Same Day Funds, the amount
of its participation.
 
(d)         Whenever, at any time after JPMCB has received from any Revolving
Credit Lender such Revolving Credit Lender’s participating interest in a Swing
Line Loan, JPMCB receives any payment on account thereof, JPMCB will distribute
to such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded) in like funds as received; provided, however, that in
the event that such payment received by JPMCB is required to be returned, such
Revolving Credit Lender will return to JPMCB any portion thereof previously
distributed by JPMCB to it in like funds as such payment is required to be
returned by JPMCB.
 
Section 2.8       Participations.  Each Revolving Credit Lender’s obligation to
purchase participating interests pursuant to Section 2.4 and clauses (b) and (c)
of Section 2.7 is absolute and unconditional as set forth in Section 5.16.
 
ARTICLE III
AMOUNT AND TERMS OF INCREMENTAL LOANS
 
Section 3.1       Requests for Incremental Loans.  Upon notice to the
Administrative Agent (which shall promptly notify the Lenders) at any time after
the Closing Date but prior to the date falling 12 months prior to the Revolving
Credit Termination Date, the Company may request (i) term loan commitments (each
an “Incremental Term Commitment” and all of them, collectively, the “Incremental
Term Commitments”) and (ii) increases in the aggregate amount of Revolving
Credit Commitments (each such increase, a “Revolving Credit Commitment Increase”
and all of them, collectively, the “Revolving Credit Commitments Increases” and
together with the Incremental Term Commitments, the “Incremental Commitments”);
provided that (x) after giving effect to any Incremental Commitment, the
aggregate amount of Incremental Commitments that have been added pursuant to
this Section 3.1 shall not exceed $750,000,000, and (y) any such addition shall
be in an aggregate amount of not less than $20,000,000 or any whole multiple of
$5,000,000 in excess thereof.  Any loans made in respect of any such Revolving
Credit Commitments Increase (the “Incremental Revolving Credit Loans”) shall be
made by increasing the aggregate Revolving Credit Commitments with terms
identical to those of the existing Revolving Credit Loans, except as otherwise
provided in Section 3.2.  Any Loans made in respect of any Incremental Term
Commitments (the “Incremental Term Loans” and, collectively with any Incremental
Revolving Credit Loans, the “Incremental Loans”) shall be made by creating a new
tranche of term loans under this Amended Agreement (an “Incremental Term Loan
Tranche”).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.2       Ranking and Other Provisions.  The Incremental Loans (i) shall
rank pari passu or (in the case of Incremental Term Loans) junior in right of
payment and in respect of lien priority as to the Collateral with the
Obligations in respect of the Revolving Credit Commitments, (ii) in the case of
Incremental Term Loans, shall not have a weighted average life that is shorter
than the Revolving Credit Termination Date, (iii) in the case of Incremental
Term Loans, shall not mature earlier than the Revolving Credit Termination Date,
(iv) with respect to any Incremental Revolving Credit Loans, except as otherwise
set forth in this Section 3.2, shall be on terms and pursuant to documentation
identical as, and treated substantially the same as, the Revolving Credit Loans
and (v) with respect to any Incremental Term Loans and except as set forth in
this Section 3.2, the terms and documentation thereof, to the extent not
consistent with those of the Revolving Credit Loans, shall be reasonably
satisfactory to the Administrative Agent.  The Applicable Margin relating to any
Incremental Term Loans shall be agreed between the Company and the applicable
Incremental Lenders, provided that if the initial yield on the Incremental Term
Loans (as determined by the Administrative Agent as set forth below) exceeds, by
more than 50 basis points (the amount by which such excess amount exceeds 50
basis points being herein referred to as the “Yield Differential”), the
Applicable Margin then in effect for the Revolving Credit Loans (which, for such
purposes only, shall be deemed to include all upfront or similar fees or
original issue discount payable to all Lenders providing the outstanding
Revolving Credit Loans but shall exclude any customary arrangement or commitment
fees payable to the Joint Lead Arrangers (or any of their respective affiliates)
in connection with the Revolving Credit Facility), then the Applicable Margin
then in effect for outstanding Revolving Credit Loans shall automatically be
increased by the Yield Differential, effective as of the applicable Incremental
Facility Closing Date.  For purposes of the immediately preceding sentence, the
initial yield on any Incremental Term Loan shall be determined by the
Administrative Agent to be equal to the sum of (x) the Applicable Margin for
Incremental Term Loans that bear interest based on the LIBOR rate and (y) if the
Incremental Term Loans are originally advanced at a discount or the Incremental
Lenders making the same receive a fee directly or indirectly from the Company or
any of its Subsidiaries for doing so (the amount of such discount or fee,
expressed as a percentage of the Incremental Term Loan Tranche, being referred
to herein as “OID”), the amount of such OID divided by the lesser of (A) the
average life to maturity of the Incremental Loan Term Loan Tranche and (B)
four).  The proceeds of any Incremental Term Loans will be used only to finance
Permitted Acquisitions and Permitted Foreign Acquisitions permitted under
Section 9.7(k) and Capital Expenditures.
 
Section 3.3       Notices; Lender Elections.  The notice from the Company to the
Administrative Agent delivered pursuant to Section 3.1 shall set forth the
requested amount and proposed terms of the Incremental Commitments, which
proposed terms shall not be inconsistent with the requirements of Section
3.2.  At the time of the sending of such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the
Lenders).  Incremental Loans (or any portion thereof) may be made by any
existing Lender or by any other bank or financial institution (any such bank or
other financial institution, an “Incremental Lender”), in each case on terms
permitted in this Article III and otherwise on terms reasonably acceptable to
the Administrative Agent, provided that the Administrative Agent (and, in the
case of a Revolving Credit Commitment Increase, the Issuing Lender and the Swing
Line Lender) shall have consented (which consent shall not be unreasonably
withheld) to such Lender’s or Incremental Lender’s, as the case may be, making
such Incremental Loans if such consent would be required under Section 12.6 for
an assignment of Loans to such Lender or Incremental Lender, as the case may
be.  No Lender shall be obligated to provide any Incremental Loans, unless it so
agrees.  Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide an Incremental Commitment and, if so,
whether by an amount equal to, greater than, or less than its Commitment
Percentage of such requested increase (which shall be calculated on the basis of
the amount of the funded and unfunded exposure under all the Loans held by each
Lender).  Any Lender not responding within such time period shall be deemed to
have declined to provide an Incremental Commitment.  The Administrative Agent
shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase, the
Company may also invite additional Eligible Assignees to become Incremental
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.4       Incremental Facility Amendment.  Incremental Commitments shall
become Commitments (or in the case of any Revolving Credit Commitment Increase
to be provided by an existing Revolving Credit Lender, an increase in such
Revolving Credit Lender’s Revolving Credit Commitment) under this Amended
Agreement pursuant to an amendment (an “Incremental Facility Amendment”) to this
Amended Agreement and, as appropriate, the other Credit Documents, executed by
the Company, each Lender agreeing to provide such Commitment, if any, each
Incremental Lender, if any, and the Administrative Agent.  An Incremental
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to any Credit Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Article III.
 
Section 3.5       Effective Date and Allocations.  If any Incremental
Commitments are added in accordance with this Article III, the Administrative
Agent and the Company shall determine the effective date (the “Incremental
Commitments Effective Date”) and the final allocation of such Incremental
Commitments.  The Administrative Agent shall promptly notify the Company and the
Lenders of the final allocation of such Incremental Commitments and the
Incremental Commitments Effective Date.
 
Section 3.6       Conditions to Effectiveness of Increase.  The effectiveness of
any Incremental Facility Amendment shall, unless otherwise agreed to by the
Administrative Agent, each Lender party thereto, if any, and the Incremental
Lenders, if any, be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:
 
(i)       the Administrative Agent shall have received on or prior to the
Incremental Facility Closing Date each of the following, each dated the
Incremental Facility Closing Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent:  (A) the applicable Incremental Facility Amendment;
(B) certified copies of resolutions of the board of directors of each Credit
Party approving the execution, delivery and performance of the Incremental
Facility Amendment; and (C) a favorable opinion of counsel for the Credit
Parties dated the Incremental Facility Closing Date, to the extent reasonably
requested by the Administrative Agent, addressed to the Administrative Agent and
the Lenders and in form and substance and from counsel reasonably satisfactory
to the Administrative Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)      (A) the conditions precedent set forth in Section 7.2 shall have been
satisfied both before and after giving effect to such Incremental Facility
Amendment and the additional Extensions of Credit provided thereby (it being
understood that all references to “the obligation of any Lender to make a Loan
on the occasion of any Borrowing” shall be deemed to refer to the effectiveness
of the Incremental Facility Amendment on the Incremental Facility Closing Date),
(B) all Incremental Loans provided by the applicable Incremental Facility
Amendment shall be made on the terms and conditions provided for above and (C)
after giving effect thereto (x) the Company shall be in compliance with the
covenants set forth in Section 9.1 and (y) the Secured Leverage Ratio of the
Company and its Consolidated Subsidiaries shall be less than 2.75 to 1.00, in
each case, calculated on a pro-forma basis as of the last day of the fiscal
quarter ending on or immediately preceding the Incremental Facility Closing Date
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to the full amount
of the Incremental Loans contemplated by the applicable Incremental Facility
Amendment as if they had been fully drawn on the first day of the Measurement
Period ending on the last day of such fiscal quarter; and
 
(iii)     there shall have been paid to the Administrative Agent, for the
account of the Administrative Agent and the Lenders (including any Person
becoming a Lender as part of such Incremental Facility Amendment on the related
Incremental Facility Closing Date), as applicable, all fees and expenses
(including reasonable out-of-pocket fees, charges and disbursements of counsel)
invoiced with reasonable supporting documentation that are due and payable on or
before the Incremental Facility Closing Date.
 
Section 3.7       Effect of Incremental Facility Amendment.  On the Incremental
Commitments Effective Date, each Lender or Eligible Assignee which is providing
an Incremental Commitment (i) shall become a “Lender” for all purposes of this
Amended Agreement and the other Credit Documents and (ii) shall have an
Incremental Commitment which shall become a “Commitment” hereunder.
 
Section 3.8       Revolving Credit Commitment Increases.  Upon each Revolving
Credit Commitment Increase pursuant to this Article III, (i) each Revolving
Credit Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each existing Lender, if any, and each
Incremental Lender, if any, in each case providing a portion of such Revolving
Credit Commitment Increase (each a “Revolving Credit Commitment Increase
Lender”), and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participation interests hereunder in outstanding Letters of
Credit and Swing Line Loans such that, after giving effect to such Revolving
Commitment Increase and each such deemed assignment and assumption of
participation interests, the percentage of the aggregate outstanding (A)
participation interests hereunder in Letters of Credit and (B) participation
interests hereunder in Swing Line Loans, in each case, held by each Revolving
Credit Lender (including such Revolving Credit Commitment Increase Lender) will
equal such Revolving Credit Lender’s Revolving Credit Commitment Percentage and
(ii) if, on the date of such Revolving Credit Commitment Increase, there are any
Revolving Credit Loans outstanding, the Administrative Agent shall take those
steps which it deems, in its sole discretion and in consultation with the
Company, necessary and appropriate to result in each Revolving Credit Lender
(including each Revolving Credit Commitment Increase Lender) having a pro-rata
share of the outstanding Revolving Credit Loans based on each such Revolving
Credit Lender’s Revolving Credit Commitment Percentage immediately after giving
effect to such Revolving Credit Commitment Increase, provided that any
prepayment made in connection with the taking of any such steps shall be
accompanied by accrued interest on the Revolving Credit Loans being prepaid and
any costs incurred by any Lender in accordance with Section 5.21.  The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro-rata borrowing and pro-rata payment requirements contained elsewhere in this
Amended Agreement shall not apply to any transaction that may be effected
pursuant to the immediately preceding sentence.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.9       Conflicting Provisions.  The provisions of this Article III
shall supersede any provision of Section 5.18 or Section 12.1 to the contrary.
 
ARTICLE IV
RESERVED
 
ARTICLE V
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
Section 5.1       Procedure for Borrowing by the Company.  (a)  The Company may
borrow under the Commitments on any Business Day.   The Company shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to (i) 1:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date in the case of a proposed borrowing
of Eurodollar Loans and (ii) 11:00 A.M., New York City time, on the requested
Borrowing Date if the borrowing is to be solely of ABR Loans; provided that any
such notice of a borrowing of ABR Loans to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.6(a) may be given not later than 1:00
P.M., New York City time, on the date of the proposed borrowing) specifying (A)
the amount of the borrowing, (B) whether such Loans are initially to be
Eurodollar Loans or ABR Loans, or a combination thereof, (C) if the borrowing is
to be entirely or partly Eurodollar Loans, the length of the Interest Period for
such Eurodollar Loans and (D) the amount of such borrowing to be constituted by
Revolving Credit Loans and/or Incremental Loans.  Upon receipt of such notice
the Administrative Agent shall promptly notify each Lender (which notice shall
in any event be delivered to each Lender by 12:00 Noon, New York City time, on
such date or, in the case of Loans to be made on the Restatement Effective Date,
promptly following receipt thereof by the Administrative Agent).  Not later than
1:00 PM, New York City time, on the Borrowing Date specified in such notice,
each Lender shall make available to the Administrative Agent at the office of
the Administrative Agent specified in Section 12.2 (or at such other location as
the Administrative Agent may direct) in Dollars an amount in Same Day Funds
equal to the amount of the Loan to be made by such Lender.  Subject to Section
2.7(b), loan proceeds received by the Administrative Agent hereunder shall
promptly be made available to the Company by the Administrative Agent’s
crediting the account of the Company designated by the Company, with the
aggregate amount actually received by the Administrative Agent from the Lenders
and in like funds as received by the Administrative Agent; provided that
Revolving Credit Loans made to finance the reimbursement of an L/C Disbursement
as provided in Section 2.6 shall be remitted by the Administrative Agent to the
applicable Issuing Lender.
 
(b)         Any borrowing of Eurodollar Loans by the Company hereunder shall be
in such amounts and be made pursuant to such elections so that, after giving
effect thereto, (i) except as provided in Section 2.1(b), the aggregate
principal amount of all Eurodollar Loans having the same Interest Period shall
not be less than $1,000,000 or a whole multiple of $1,000,000 in excess thereof,
and (ii) no more than ten Interest Periods shall be in effect at any one time
with respect to Eurodollar Loans.
 
Section 5.2       Repayment of Loans; Evidence of Debt.  (a)  The Company hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Credit Loan and
Swing Line Loan of such Lender on the Revolving Credit Termination Date (or such
earlier date on which the Revolving Credit Loans become due and payable pursuant
to Article X).  The Company hereby further agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding from the date hereof
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 5.7.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Company to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Amended Agreement.
 
(c)         The Administrative Agent shall maintain the Register pursuant to
Section 12.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Company and each Lender’s share thereof.
 
(d)         The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 5.2(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Company therein recorded; provided, however, that the failure
of any Lender or the Administrative Agent to maintain the Register or any such
account, or any error therein, shall not in any manner affect the obligation of
the Company to repay (with applicable interest) the Loans made to such Company
by such Lender in accordance with the terms of this Amended Agreement.
 
Section 5.3       Conversion and Continuation Options.  (a)  The Company may
elect from time to time to convert Eurodollar Loans into ABR Loans by giving the
Administrative Agent irrevocable notice of such election, to be received by the
Administrative Agent prior to 12:00 Noon, New York City time, at least three
Business Days prior to the proposed conversion date, provided that any such
conversion of Eurodollar Loans shall only be made on the last day of an Interest
Period with respect thereto.  The Company may elect from time to time to convert
all or a portion of the ABR Loans (other than Swing Line Loans) then outstanding
to Eurodollar Loans by giving the Administrative Agent irrevocable notice of
such election, to be received by the Administrative Agent prior to 1:00 P.M.,
New York City time, at least three Business Days prior to the proposed
conversion date, specifying the Interest Period selected therefor, and, if no
Default or Event of Default has occurred and is continuing, such conversion
shall be made on the requested conversion date or, if such requested conversion
date is not a Business Day, on the next succeeding Business Day.  Upon receipt
of any notice pursuant to this Section 5.3, the Administrative Agent shall
promptly, but in any event by 2:00 P.M., New York City time, notify each Lender
thereof.  All or any part of the outstanding Loans (other than Swing Line Loans)
may be converted as provided herein, provided that partial conversions of Loans
shall be in the aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, and the aggregate principal amount of the
resulting Eurodollar Loans outstanding in respect of any one Interest Period
shall be at least $1,000,000 or a whole multiple of $1,000,000 in excess
thereof.
 
(b)         So long as no Default or Event of Default has occurred and is
continuing, the Company may elect from time to time to continue Eurodollar Loans
upon the expiration of the then current Interest Period with respect to such
Eurodollar Loans by giving the Administrative Agent irrevocable notice of such
election, to be received by the Administrative Agent prior to 1:00 P.M., New
York City time, at least three Business Days prior to the end of such Interest
Period, in each case specifying the new Interest Period selected therefor,
provided that any such continuation shall only be made on the last day of an
Interest Period with respect thereto.  So long as no Default or Event of Default
has occurred and is continuing, such continuation shall become effective on the
last day of such Interest Period.  If the Company fails to timely deliver such
notice with respect to a Eurodollar Loan, such Eurodollar Loan shall be
continued into a Eurodollar Loan with a one month Interest Period on the last
day of such Interest Period.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.4       Changes of Commitment Amounts.  (a)  The Company shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate or, from time to time, reduce the Revolving Credit
Commitments subject to the provisions of this Section 5.4.  To the extent, if
any, that the sum of the Revolving Credit Loans, Swing Line Loans, and Revolving
L/C Obligations then outstanding and the amounts available to be drawn under
outstanding Letters of Credit exceeds the amount of the Revolving Credit
Commitments as then reduced, the Company shall be required to make a prepayment
equal to such excess amount, the proceeds of which shall be applied first, to
payment of the Swing Line Loans then outstanding, second, to payment of the
Revolving Credit Loans then outstanding, third, to payment of any Revolving L/C
Obligations then outstanding, and last, to cash collateralize any outstanding
Letters of Credit on terms reasonably satisfactory to the Administrative
Agent.  Any such termination of the Revolving Credit Commitments shall be
accompanied by prepayment in full of the Revolving Credit Loans, Swing Line
Loans and Revolving L/C Obligations then outstanding and by cash
collateralization of any outstanding Letter of Credit on terms reasonably
satisfactory to the Administrative Agent.  Upon termination of the Revolving
Credit Commitments any Letter of Credit then outstanding which has been so cash
collateralized shall no longer be considered a “Letter of Credit”, as defined in
Section 1.1 and any L/C Participating Interests heretofore granted by the
Issuing Lender to the Lenders in such Letter of Credit shall be deemed
terminated (subject to automatic reinstatement in the event that such cash
collateral is returned and the Issuing Lender is not fully reimbursed for any
such Revolving L/C Obligations) but the Letter of Credit fees payable under
Section 5.11 shall continue to accrue to the Issuing Lender (or, in the event of
any such automatic reinstatement, as provided in Section 5.11) with respect to
such Letter of Credit until the expiry thereof.
 
(b)         Interest accrued on the amount of any partial prepayment pursuant to
this Section 5.4 to the date of such partial prepayment shall be paid on the
Interest Payment Date next succeeding the date of such partial prepayment.  In
the case of the termination of the Revolving Credit Commitments, interest
accrued on the amount of any prepayment relating thereto and any unpaid
commitment fee accrued hereunder shall be paid on the date of such
termination.  Any such partial reduction of the Revolving Credit Commitments
shall be in an amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof, and shall reduce permanently the Revolving Credit Commitments then in
effect.
 
Section 5.5       Optional Prepayments.  The Company may at any time and from
time to time prepay Loans, in whole or in part, upon at least one Business Day’s
irrevocable notice to the Administrative Agent (to be received no later than
3:00 PM, New York City time, on such Business Day) in the case of ABR Loans and
two Business Days’ irrevocable notice to the Administrative Agent (to be
received no later than 3:00 PM, New York City time, on such Business Day) in the
case of Eurodollar Loans and specifying the date and amount of prepayment;
provided that Eurodollar Loans prepaid on other than the last day of any
Interest Period with respect thereto shall be prepaid subject to the provisions
of Section 5.21.  Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof.  If such notice is given, the Company shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein.  Accrued interest on the amount
of any Loans paid in full pursuant to this Section 5.5 shall be paid on the date
of such prepayment.  Accrued interest on the amount of any partial prepayment
shall be paid on the Interest Payment Date next succeeding the date of such
partial prepayment.  Partial prepayments shall be in an aggregate principal
amount equal to the lesser of (A) $1,000,000 or a whole multiple of $500,000 in
excess thereof and (B) the aggregate unpaid principal amount of the applicable
Loans, as the case may be.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.6       Mandatory Prepayments.
 
(a)          [Reserved].
 
(b)         Subject to paragraph (f) below, following the consummation of any
Asset Sale by the Company or any of its Subsidiaries, in the case of cash
proceeds, and following receipt of cash proceeds representing payments under
notes or other securities received in connection with any non-cash consideration
obtained in connection with such Asset Sale, an amount equal to 100% of the Net
Proceeds of such Asset Sale shall be applied by the Company on the date of
receipt thereof to the prepayment of the Loans.  Notwithstanding the foregoing,
if no Default or Event of Default shall have occurred and shall be continuing at
the time of such Asset Sale or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Proceeds except to the extent
that within 360 days of receipt of such proceeds, they have neither been
reinvested in productive assets of a kind then used or usable in the business of
the Company and its Subsidiaries nor contractually committed (and any such
proceeds not applied to such contractual commitments at the time required shall
be deemed to be Net Proceeds to be applied as set forth in this Section) to be
used for such purposes, at which time all such proceeds shall be deemed to be
Net Proceeds; provided, that proceeds received from Asset Sales of any Qualified
Domestic Assets shall be deemed to have been “reinvested” for purposes of this
Section 5.6(b) only to the extent that such proceeds are reinvested (i) pursuant
to, and subject to the limitations set forth in, Section 9.7(b)(ii) hereof, or
(ii) in assets which will constitute Qualified Domestic Assets, subject only to
the perfection of the Liens of the Collateral Agent as required in clause (ii)
of the definition thereof.
 
(c)         Each prepayment of Loans pursuant to clause (b) above shall be
applied:  first, to the next four quarterly principal repayment installments and
then to the remaining principal repayment installments, in each case ratably to
each Incremental Term Loan Tranche (if any) and to the principal repayment
installments thereof, and second, to the Revolving Credit Facility in the manner
set forth in paragraph (d) below.
 
(d)         Payments in respect of the Revolving Credit Facility pursuant to
this Section 5.6, first, shall be applied ratably (i) to reimburse the Issuing
Lenders for all unreimbursed L/C Disbursements for which the Issuing Lenders
have not received payment from the Revolving Credit Lenders pursuant to the
third sentence of Section 2.6(b), (ii) to reimburse those Revolving Credit
Lenders which, pursuant to the fourth sentence of Section 2.6(b), have
previously made payments to an Issuing Lender pursuant to the third sentence of
Section 2.6(b) and (iii) to repay Swing Line Loans which are not Refunded Swing
Line Loans, second, shall be applied ratably to repay outstanding Revolving
Credit Loans, and third, shall be used to Cash Collateralize all undrawn Letters
of Credit then outstanding.  Any amount remaining following the application
required by the preceding sentence in full may be retained by the Company for
use in the ordinary course of business, and the Revolving Credit Facility shall
be automatically and permanently reduced dollar for dollar by the amount so
retained.
 
(e)         [Reserved].
 
(f)          Upon receipt by the Company or any of its Subsidiaries of the
amounts required to be paid pursuant to paragraph (b) above from any Asset Sale
consisting of the sale of shares of capital stock of any Subsidiary of the
Company (or, upon receipt by the Company or its Subsidiaries of such amounts as
are permitted to be retained in accordance with paragraph (b) of this Section
5.6), (i) the Administrative Agent shall release to the Company, without
representation, warranty or recourse, express or implied, those of such shares
of capital stock of such Subsidiary held by it as Pledged Stock (as defined in
the Pledge Agreement) and (ii) the Agents and the Lenders will, upon the request
of the Company, execute and deliver any instrument or other document in a form
acceptable to the Administrative Agent which may reasonably be required to
evidence such release.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)         In the event and on such occasion that the Aggregate Revolving
Credit Extensions of Credit and Swing Line Loans exceed the aggregate Revolving
Credit Commitments, the Company shall prepay Revolving Credit Loans or Swing
Line Loans (or, if no such Loans are outstanding, deposit cash collateral in an
account with the Administrative Agent on terms reasonably satisfactory to the
Administrative Agent) in an aggregate amount equal to such excess.
 
(h)         The Company shall give the Administrative Agent (which shall
promptly notify each Lender) notice as specified in Section 5.5 of each
prepayment pursuant to Section 5.5 setting forth the date and amount
thereof.  Prepayments of Eurodollar Loans pursuant to this Section 5.6, if not
on the last day of the Interest Period with respect thereto, shall, at the
Company’s option, as long as no Default or Event of Default has occurred and is
continuing, be prepaid subject to the provisions of Section 5.21 or such
prepayment (after application to any ABR Loans, in the case of prepayments by
the Company) shall be deposited with the Collateral Agent as cash collateral for
such Eurodollar Loans on terms reasonably satisfactory to the Collateral Agent
and thereafter shall be applied to the prepayment of the Eurodollar Loans on the
last day of the respective Interest Periods for such Eurodollar Loans next
ending most closely to the date of receipt of such Net Proceeds as contemplated
by paragraph (b) above.  After such application, any remaining interest earned
on such cash collateral shall be paid to the Company.
 
(i)          Upon the Revolving Credit Termination Date the Company shall, with
respect to each then outstanding Letter of Credit, if any, either (i) cause such
Letter of Credit to be cancelled without such Letter of Credit being drawn upon
or (ii) Cash Collateralize the Revolving L/C Obligations with respect to such
Letter of Credit with a letter of credit issued by banks or a bank satisfactory
to the Administrative Agent on terms satisfactory to the Administrative Agent.
 
Section 5.7       Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto on the unpaid principal amount thereof at a rate per annum equal to the
Eurodollar Rate determined for such Interest Period plus the Applicable Margin.
 
(b)         ABR Loans shall bear interest for the period from and including the
date thereof until maturity thereof on the unpaid principal amount thereof at a
rate per annum equal to the ABR plus the Applicable Margin.
 
(c)         While an Event of Default exists (and without limiting the rights of
the Lenders under Article X), the Company shall pay interest on the principal
amount of all outstanding Obligations at a fluctuating interest rate per annum
equal to (A) in the case of overdue principal, 2.00% above the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section (provided that for all purposes of determining the Applicable Margin for
purposes of this paragraph (c), the Applicable Level for Revolving Credit Loans
and Swing Line Loans shall be deemed to be Level I) or (B) in the case of
overdue interest and fees, 2.00% above the rate described in paragraph (b) of
this Section for Revolving Credit Loans which are ABR Loans (provided that for
all purposes of determining the Applicable Margin for purposes of this paragraph
(c), the Applicable Level for Revolving Credit Loans and Swing Line Loans shall
be deemed to be Level I), in each case from the date of such nonpayment or Event
of Default, as applicable, until such amount is paid in full (as well after as
before judgment).
 
(d)         Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable on demand by the Administrative Agent made at the request of the
Required Lenders.
 
Section 5.8       Computation of Interest and Fees.  (a)  Interest in respect of
ABR Loans at any time the ABR is calculated based on the Prime Rate shall be
calculated on the basis of a 365 or 366, as the case may be, day year for the
actual days elapsed.  Interest in respect of Eurodollar Loans and ABR Loans at
any time the ABR is not calculated based on the Prime Rate and all fees
hereunder shall be calculated on the basis of a 360 day year for the actual days
elapsed.  The Administrative Agent shall as soon as practicable notify the
Company and the Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Loan resulting from a change in the ABR shall become
effective as of the opening of business on the day on which such change in the
ABR becomes effective.  The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of the effective date and the amount of each
such change.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)         Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Amended Agreement shall be conclusive and
binding on the Company and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Company, deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining the Eurodollar Rate.
 
Section 5.9       Commitment Fees.
 
(a)         The Company agrees to pay to the Administrative Agent, for the
account of each Lender, a commitment fee in Dollars from and including the
Restatement Effective Date until the date on which the Applicable Level is
determined for the first fiscal quarter ending after the Restatement Effective
Date, on such Lender’s Available Revolving Credit Commitment outstanding from
time to time, at a rate per annum for each day during the period for which
payment is made equal to 0.30%.  Thereafter, the Company agrees to pay to the
Administrative Agent, for the account of each Lender, a commitment fee in
Dollars on such Lender’s Available Revolving Credit Commitments outstanding from
time to time, at a rate per annum for each day during the period for which
payment is made, equal to the rate per annum set forth below opposite the
Applicable Level in effect on such day:
 
Applicable Level
Rate per Annum
I
0.40%
II
0.35%
III
0.30%
IV
0.25%



(b)         The commitment fee provided for in this Section 5.9 shall be payable
quarterly in arrears on the last day of each fiscal quarter ending after the
Restatement Effective Date and on the Revolving Credit Termination Date with
respect to the Available Revolving Credit Commitments.
 
Section 5.10     Certain Fees.  The Company agrees to pay to the Administrative
Agent for its own account a non-refundable agent’s fee in the amount and payable
on such dates as provided in the Administrative Agency Fee Letter (as the same
may be amended, supplemented, and restated or otherwise modified from time to
time).
 
Section 5.11     Letter of Credit Fees.  (a)  In lieu of any letter of credit
commissions and fees provided for in any L/C Application relating to Letters of
Credit (other than standard administrative issuance, amendment and negotiation
fees), the Company agrees to pay the Administrative Agent a Letter of Credit fee
in Dollars, for the account of the Issuing Lender and the Participating Lenders,
on the daily outstanding amount available to be drawn under each Letter of
Credit at a rate per annum equal to the Applicable Margin for Revolving Credit
Loans which are Eurodollar Loans in effect on such day, whether or not there are
any such Eurodollar Loans outstanding at such time, payable in arrears, on the
last day of each fiscal quarter of the Company and on the Revolving Credit
Termination Date.
 
 
 

--------------------------------------------------------------------------------

 
 
In addition, the Company shall pay to the Issuing Lender with respect to each
Letter of Credit, in arrears on the last day of each fiscal quarter of the
Company and on the Revolving Credit Termination Date with respect to the
Revolving Credit Commitments, a fee in Dollars to be agreed with the applicable
Issuing Lender but not greater than 1/8 of 1% per annum on the average
outstanding amount available to be drawn under such Letter of Credit, solely for
its own account as Issuing Lender of such Letter of Credit and not on account of
its L/C Participating Interest therein.
 
(b)         In connection with any payment of fees pursuant to this Section
5.11, the Administrative Agent agrees to provide to the Company a statement of
any such fees so paid; provided that the failure by the Administrative Agent to
provide the Company with any such invoice shall not relieve the Company of its
obligation to pay such fees.
 
Section 5.12     Letter of Credit Reserves.  (a)  If any Change in Law after the
date of this Amended Agreement shall either (i) impose, modify, deem or make
applicable any reserve, special deposit, assessment or similar requirement
against letters of credit issued by the Issuing Lender or (ii) impose on the
Issuing Lender any other condition regarding this Amended Agreement or any
Letter of Credit, and the result of any event referred to in clause (i) or (ii)
above shall be to increase the cost to the Issuing Lender of issuing or
maintaining any Letter of Credit (which increase in cost shall be the result of
the Issuing Lender’s reasonable allocation of the aggregate of such cost
increases resulting from such events), then, upon demand by the Issuing Lender,
the Company shall immediately pay to the Issuing Lender, from time to time as
specified by the Issuing Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender for such increased cost, together with interest on
each such amount from the date demanded until payment in full thereof at a rate
per annum equal to the ABR plus the Applicable Margin for Revolving Credit ABR
Loans.  A certificate submitted by the Issuing Lender to the Company
concurrently with any such demand by the Issuing Lender, shall be conclusive,
absent manifest error, as to the amount thereof.
 
(b)         In the event that at any time after the date hereof any Change in
Law with respect to the Issuing Lender shall, in the opinion of the Issuing
Lender, require that any obligation under any Letter of Credit be treated as an
asset or otherwise be included for purposes of calculating the appropriate
amount of capital to be maintained by the Issuing Lender or any corporation
controlling the Issuing Lender, and such Change in Law shall have the effect of
reducing the rate of return on the Issuing Lender’s or such corporation’s
capital, as the case may be, as a consequence of the Issuing Lender’s
obligations under such Letter of Credit to a level below that which the Issuing
Lender or such corporation, as the case may be, could have achieved but for such
Change in Law (taking into account the Issuing Lender’s or such corporation’s
policies, as the case may be, with respect to capital adequacy) by an amount
deemed by the Issuing Lender to be material, then from time to time following
notice by the Issuing Lender to the Company of such Change in Law, within 15
days after demand by the Issuing Lender, the Company shall pay to the Issuing
Lender such additional amount or amounts as will compensate the Issuing Lender
or such corporation, as the case may be, for such reduction.  If the Issuing
Lender becomes entitled to claim any additional amounts pursuant to this Section
5.12(b), it shall promptly notify the Company of the event by reason of which it
has become so entitled.  A certificate submitted by the Issuing Lender to the
Company concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.
 
(c)         The Company agrees that the provisions of the foregoing paragraphs
(a) and (b) and the provisions of each L/C Application providing for
reimbursement or payment to the Issuing Lender in the event of the imposition or
implementation of, or increase in, any reserve, special deposit, capital
adequacy or similar requirement in respect of the Letter of Credit relating
thereto shall apply equally to each Participating Lender in respect of its L/C
Participating Interest in such Letter of Credit, as if the references in such
paragraphs and provisions referred to, where applicable, such Participating
Lender or any corporation controlling such Participating Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.13     Further Assurances.  The Company hereby agrees, from time to
time, to do and perform any and all acts and to execute any and all further
instruments reasonably requested by the Issuing Lender to effect more fully the
purposes of this Amended Agreement and the issuance of Letters of Credit
hereunder.  The Company further agrees to execute any and all instruments
reasonably requested by the Issuing Lender in connection with the obtaining
and/or maintaining of any insurance coverage applicable to any Letters of
Credit.
 
Section 5.14     Obligations Absolute.  The payment obligations of the Company
under this Amended Agreement with respect to the Letters of Credit shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Amended Agreement under all circumstances, including, without
limitation, the following circumstances:
 
(i)        the existence of any claim, set-off, defense or other right which the
Company or any of its Subsidiaries may have at any time against any beneficiary,
or any transferee, of any Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), the Issuing Lender, any Agent
or any Lender, or any other Person, whether in connection with this Amended
Agreement, the Related Documents, any Credit Documents, the transactions
contemplated herein, or any unrelated transaction;
 
(ii)       any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(iii)      payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit, except where such payment constitutes gross negligence or
willful misconduct on the part of the Issuing Lender; or
 
(iv)     any other circumstances or happening whatsoever, whether or not similar
to any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.
 
Section 5.15     Assignments.  No Participating Lender’s participation in any
Letter of Credit or any of its rights or duties hereunder shall be subdivided,
assigned or transferred (other than in connection with a transfer of part or all
of such Participating Lender’s Revolving Credit Commitment in accordance with
Section 12.6) without the prior written consent of the Issuing Lender, which
consent will not be unreasonably withheld.  Such consent may be given or
withheld without the consent or agreement of any other Participating
Lender.  Notwithstanding the foregoing, a Participating Lender may
subparticipate its L/C Participating Interest without obtaining the prior
written consent of the Issuing Lender.
 
Section 5.16     Participations.  Each Revolving Credit Lender’s obligation to
purchase participating interests pursuant to Sections 2.4 and 2.7(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right which such Revolving Credit Lender may have against the
Issuing Lender, the Company, or any other Person for any reason whatsoever; (ii)
the occurrence or continuance of a Default or an Event of Default; (iii) any
adverse change in the condition (financial or otherwise) of the Company; (iv)
any breach of this Amended Agreement by the Company or any other Lender; or (v)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.17     Inability to Determine Interest Rate for Eurodollar Loans.  In
the event that (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Company) that by reason
of circumstances affecting the interbank eurodollar market generally, adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to (A) proposed Loans that the Company has
requested be made as Eurodollar Loans, (B) any Eurodollar Loans that will result
from the requested conversion of all or part of ABR Loans into Eurodollar Loans
or (C) the continuation of any Eurodollar Loan as such for an additional
Interest Period, (ii) the Administrative Agent is advised by the Required
Lenders that the Eurodollar Rate determined or to be determined for any Interest
Period will not adequately and fairly reflect the cost to Lenders constituting
the Required Lenders of making or maintaining their affected Eurodollar Loans
during such Interest Period by reason of circumstances affecting the interbank
eurodollar market generally or (iii) deposits in Dollars in the relevant amount
and for the relevant period with respect to any such Eurodollar Loan are not
available to any of the Lenders in their respective Eurodollar Lending Offices’
interbank eurodollar market, the Administrative Agent shall forthwith give
notice of such determination, confirmed in writing, to the Company and the
Lenders at least one day prior to, as the case may be, the requested Borrowing
Date, the conversion date or the last day of such Interest Period.  If such
notice is given, (i) any requested Eurodollar Loans shall be made in Dollars as
ABR Loans, (ii) any ABR Loans that were to have been converted to Eurodollar
Loans shall be continued as ABR Loans, and (iii) any outstanding Eurodollar
Loans shall be converted, on the last day of the then current Interest Period
applicable thereto, into ABR Loans.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made and no ABR Loans
shall be converted to Eurodollar Loans.
 
Section 5.18     Pro Rata Treatment and Payments.  (a)  Each borrowing of any
Loans (other than Swing Line Loans) by the Company from the Lenders, each
payment by the Company on account of any fee hereunder (other than as set forth
in Sections 5.10 and 5.11) and any reduction of the Revolving Credit Commitments
or Incremental Commitments of the Lenders hereunder shall be made pro-rata
according to the Commitment Percentages of the Lenders.  Each payment (including
each prepayment) by the Company on account of principal of and interest on the
Loans (other than Swing Line Loans and other than as set forth in Sections 5.6,
5.19, 5.20 and 5.21) shall be made pro-rata according to the Commitment
Percentages of the Lenders.  All payments (including prepayments) to be made by
the Company on account of principal, interest and fees shall be made without
set-off or counterclaim and shall be made to the Administrative Agent, for the
account of the Lenders, at the Administrative Agent’s office located at 270 Park
Avenue, New York, New York 10017, in Same Day Funds.  The Administrative Agent
shall promptly distribute such payments ratably to each Lender in like funds as
received to the extent required by this Amended Agreement.  If any payment
hereunder (other than payments on Eurodollar Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension unless the result
of such extension would be to extend such payment into another calendar month in
which event such payment shall be made on the immediately preceding Business
Day.  All payments hereunder shall be made in Dollars.
 
(b)         Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a Borrowing Date (or with respect to an ABR Loan, on the
Borrowing Date) that such Lender will not make the amount which would constitute
its Commitment Percentage of the borrowing on such date available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date in
accordance with Section 5.1, and the Administrative Agent may, in reliance upon
such assumption, make available to the Company a corresponding amount.  If such
amount is made available to the Administrative Agent by such Lender on a date
after such Borrowing Date, such Lender shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average Federal Funds
Effective Rate during such period as quoted by the Administrative Agent, times
(ii) the amount of such Lender’s Commitment Percentage of such borrowing, times
(iii) a fraction the numerator of which is the number of days that elapse from
and including such Borrowing Date to the date on which such Lender’s Commitment
Percentage of such borrowing shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 5.18(b) shall be conclusive, absent manifest error.  If such
Lender’s Commitment Percentage of such borrowing is not in fact made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans
hereunder on demand, from the Company without prejudice to any rights which the
Company or the Administrative Agent may have against such Lender
hereunder.  Nothing contained in this Section 5.18(b) shall relieve any Lender
which has failed to make available its ratable portion of any borrowing
hereunder from its obligation to do so in accordance with the terms hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)          The failure of any Lender to make the Loan to be made by it on any
Borrowing Date shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on such Borrowing Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on such Borrowing Date.
 
(d)         All payments and prepayments (other than mandatory prepayments as
set forth in Section 5.6 and other than prepayments as set forth in Section 5.20
with respect to increased costs) of Eurodollar Loans hereunder shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurodollar Loans with the same
Interest Period shall not be less than $1,000,000 or a whole multiple of
$500,000 in excess thereof.
 
Section 5.19     Illegality.  Notwithstanding any other provisions herein, if
any Requirement of Law or any change therein or in the interpretation or
application thereof occurring after the Restatement Effective Date shall make it
unlawful for such Lender to make or maintain Eurodollar Loans as contemplated by
this Amended Agreement, the commitment of such Lender hereunder to make
Eurodollar Loans or to convert all or a portion of ABR Loans into Eurodollar
Loans shall forthwith be cancelled and such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall, if required by law and if such Lender so
requests, be converted automatically to ABR Loans on the date specified by such
Lender in such request.  To the extent that such affected Eurodollar Loans are
converted into ABR Loans, all payments of principal which would otherwise be
applied to such Eurodollar Loans shall be applied instead to such Lender’s ABR
Loans.  The Company hereby agrees promptly to pay any Lender, upon its demand,
any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this Section
5.19 including, but not limited to, any interest or fees payable by such Lender
to lenders of funds obtained by it in order to make or maintain its Eurodollar
Loans hereunder (such Lender’s notice of such costs, as certified to the Company
through the Administrative Agent, to be conclusive absent manifest error).
 
Section 5.20     Requirements of Law.  (a)  In the event that, at any time after
the date hereof, any Change in Law or compliance by any Lender with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)        does or shall subject any Agent or Lender (or its Lending Office) to
any fee of any kind whatsoever with respect to this Amended Agreement, any Note
or any Eurodollar Loans made by it, or change the basis of imposition of any
such fee;
 
(ii)       does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge, liquidity or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, advances or loans by, or other credit extended by, or any other acquisition
of funds by, any office of such Lender which are not otherwise included in the
determination of the Eurodollar Rate; or
 
(iii)      does or shall impose on such Lender any other condition, cost or
expense;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, continuing, converting, renewing or maintaining advances or extensions
of credit or to reduce any amount receivable hereunder, in each case, in respect
of its Eurodollar Loans, then, in any such case, the Company, shall promptly pay
such Lender, on demand, any additional amounts necessary to compensate such
Lender for such additional cost or reduced amount receivable as determined by
such Lender with respect to such Eurodollar Loans together with interest on each
such amount from the date demanded until payment in full thereof at a rate per
annum equal to the ABR plus the Applicable Margin for Revolving Credit Loans
which are ABR Loans.
 
(b)         In the event that at any time after the date hereof any Change in
Law with respect to any Lender shall, in the opinion of such Lender, require
that any Commitment of such Lender be treated as an asset or otherwise be
included for purposes of calculating the appropriate amount of capital or
liquidity to be maintained by such Lender or any corporation controlling such
Lender, and such Change in Law shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital or liquidity, as the case
may be, as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such corporation, as the case may be, could have
achieved but for such Change in Law (taking into account such Lender’s or such
corporation’s policies, as the case may be, with respect to capital adequacy and
liquidity), then from time to time following notice by such Lender to the
Company of such Change in Law as provided in paragraph (c) of this Section 5.20,
within 15 days after demand by such Lender, the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation, as the case may be, for such reduction.  Notwithstanding the
foregoing, no Lender shall be entitled to seek compensation under this Section
5.20(b) based on the occurrence of a Change in Law unless such Lender is
generally seeking compensation from other borrowers in the United States loan
market with respect to its similarly affected commitments, loans and/or
participations under agreements with such borrowers having provisions similar to
this Section 5.20(b).
 
(c)          If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 5.20, it shall promptly notify the Company through the
Administrative Agent, of the event by reason of which it has become so
entitled.  The Company shall not be required to make any payments to any Lender
for any additional amounts pursuant to this Section 5.20 unless such Lender has
given written notice to the Company, through the Administrative Agent, of its
intent to request such payments prior to or within 180 days after the date on
which such Lender became entitled to claim such amounts.  If any Lender has
notified the Company through the Administrative Agent of any increased costs
pursuant to paragraph (a) of this Section 5.20, the Company at any time
thereafter may, upon at least two Business Days’ notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and subject to Section
5.21, prepay or convert into ABR Loans all (but not a part) of the Eurodollar
Loans then outstanding.  Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of paragraph (a) of this Section 5.20 with
respect to such Lender, it will, if requested by the Company, and to the extent
permitted by law or by the relevant Governmental Authority, endeavor in good
faith to avoid or minimize the increase in costs or reduction in payments
resulting from such event (including, without limitation, endeavoring to change
its Lending Office); provided, however, that such avoidance or minimization can
be made in such a manner that such Lender, in its sole determination, suffers no
economic, legal or regulatory disadvantage.  If any Lender has notified the
Company, through the Administrative Agent, of any increased costs pursuant to
paragraph (b) of this Section 5.20, the Company at any time thereafter may, upon
at least three Business Days’ notice to the Administrative Agent (which shall
promptly notify the Lender thereof), and subject to Section 5.21, reduce or
terminate the Revolving Credit Commitments in accordance with Section 5.4.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         A certificate submitted by such Lender, through the Administrative
Agent, to the Company shall be conclusive in the absence of manifest error.  The
covenants contained in this Section 5.20 shall survive the termination of this
Amended Agreement and repayment of the outstanding Loans.
 
(e)          Notwithstanding anything to the contrary herein, this Section 5.20
shall not apply to any Taxes which shall be governed solely by Section 5.23.
 
Section 5.21     Indemnity.  The Company agrees to indemnify each Lender and to
hold such Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of (a) default by the Company in payment of the
principal amount of or interest on any Eurodollar Loans of such Lender, (b)
default by the Company in making a borrowing of Eurodollar Loans after the
Company has given a notice in accordance with Section 5.1 or in making a
conversion of ABR Loans to Eurodollar Loans after the Company has given notice
in accordance with Section 5.3 or in continuing Eurodollar Loans for an
additional Interest Period after the Company has given a notice in accordance
with clause (b) of the definition of Interest Period, (c) default by the Company
in making any prepayment of Eurodollar Loans after the Company has given a
notice in accordance with Section 5.5, (d) a payment or prepayment of a
Eurodollar Loan or conversion of any Eurodollar Loan into an ABR Loan, in either
case on a day which is not the last day of an Interest Period with respect
thereto or (e) any assignment of a Eurodollar Loan other than on the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 5.22; in each case including, but not limited to, any such loss or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder.  This
covenant shall survive termination of this Amended Agreement and payment of the
outstanding Obligations.  The Company shall not be required to make any payments
to any Lender for any additional amounts pursuant to this Section 5.21 unless
such Lender has given written notice to the Company, through the Administrative
Agent, of its intent to request such payments prior to or within 180 days after
the date on which such Lender became entitled to claim such amounts.  A
certificate submitted by a Lender, through the Administrative Agent, to the
Company as to an amount due under this Section 5.21 shall be conclusive in the
absence of manifest error.
 
Section 5.22     Replacement of Lenders.  In the event any Lender (i) is a
Defaulting Lender, (ii) exercises its rights pursuant to Section 5.19 or (iii)
requests payments pursuant to Sections 5.20 or 5.23, the Company may require, at
the Company’s expense and subject to Section 5.21, such Lender or the Issuing
Lender to assign, at par plus accrued interest and fees, without recourse (in
accordance with Section 12.6) all of its interests, rights and obligations
hereunder (including all of its Revolving Commitments and the Loans and other
amounts at the time owing to it hereunder and its interest in the Letters of
Credit) to a bank, financial institution or other entity specified by the
Company; provided that (i) such assignment shall not conflict with or violate
any law, rule or regulation or order of any court or other Governmental
Authority, (ii) the Company shall have received the written consent of the
Administrative Agent (and, in the case of an assignment of a Revolving
Commitment, of the Issuing Lender and Swing Line Lender), which consent shall
not unreasonably be withheld, to such assignment, (iii) the Company shall have
paid to the assigning Lender all monies other than principal owing hereunder to
it and (iv) in the case of a required assignment by the Issuing Lender, the
Letters of Credit shall be canceled and returned to the Issuing Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.23     Taxes.
 
(a)          Any and all payments by or on account of any obligation of the
Company hereunder or under any other Credit Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if the Company shall be required by applicable Law to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions for Indemnified Taxes or Other Taxes (including deductions applicable
to additional sums payable under this Section) the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Company shall make such deductions and (iii) the Company shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Law.
 
(b)         Without limiting the provisions of paragraph (a) above, the Company
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Law.
 
(c)         The Company shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 20 days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (which demand shall be made within 120 days of the
earlier of (x) if the Administrative Agent, such Lender or the Issuing Lender
received written notice from a Governmental Authority demanding payment of such
Indemnified Taxes or Other Taxes, the date the Administrative Agent, such Lender
or the Issuing Lender received such written notice or (y) the date the
Administrative Agent, such Lender or the Issuing Lender filed a tax return on
which such Indemnified Taxes or Other Taxes is reflected).  A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.
 
(d)         As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Company to a Governmental Authority, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           (i)  Each Lender, if requested by the Company or the
Administrative Agent, shall deliver documentation prescribed by applicable Laws
or reasonably requested by the Company or the Administrative Agent as will
enable the Company or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
(ii)       Each Foreign Lender shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Amended Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(A) duly completed copies of Internal Revenue Service Form W-8BEN (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party;
 
(B) duly completed copies of Internal Revenue Service Form W-8ECI (or successor
form);
 
(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (I) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (III) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8IMY, W-8ECI or W-8BEN (or
successor form); or
 
(D) any other form prescribed by applicable Laws (including Internal Revenue
Service Form W-8IMY) as a basis for claiming exemption from or a reduction in
United States Federal withholding tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Company to determine the withholding or deduction required to be made.
 
(iii)      Each Lender shall deliver to the Company and the Administrative Agent
such additional duly completed forms, certificates or documentation described in
this Section (e) which such Lender is legally entitled to so deliver prior to
the expiration or obsolescence of any such forms, certificates or documentation
previously delivered by it pursuant to this Section (e).  Further, each Lender
shall promptly notify the Company and the Administrative Agent if it is no
longer able to deliver, or it is required to withdraw or change the information
on, any form, certificate or documentation previously delivered by it pursuant
to this Section (e) and such Lender shall deliver to the Company and the
Administrative Agent such additional duly completed forms, certificates or
documentation described in this Section (e) which such Lender is legally
entitled to so deliver.
 
(f)           Any Lender claiming additional amounts payable pursuant to this
Section 5.23 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if, in the reasonable judgment of such Lender, the making of such
change (i) would eliminate or reduce any such additional amounts payable to such
Lender in the future and (ii) would not subject such Lender to any unreimbursed
out-of-pocket cost or expense and would not otherwise be disadvantageous to such
Lender.
 
(g)          If the Administrative Agent, any Lender or the Issuing Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 5.23, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section 5.23 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
the Issuing Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Company, upon the request of the Administrative
Agent, such Lender or the Issuing Lender, agrees to repay the amount paid over
to the Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
Issuing Lender if the Administrative Agent, such Lender or the Issuing Lender is
required to repay such refund to such Governmental Authority.  This Section (g)
shall not be construed to require the Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Company or any other
Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)          If a payment made by the Company hereunder or under any other
Credit Document would be subject to United States federal withholding tax
imposed pursuant to FATCA if any Lender or any Issuing Lender fails to comply
with applicable reporting and other requirements of FATCA (including those
contained in section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or such Issuing Lender shall use commercially reasonable efforts to deliver to
the Company and the Administrative Agent, at the time or times prescribed by
applicable Law or as reasonably requested by the Company or the Administrative
Agent, (A) two accurate, complete and signed certifications prescribed by
applicable law and/or reasonably satisfactory to the Company and the
Administrative Agent that establish that such payment is exempt from United
States federal withholding tax imposed pursuant to FATCA and (B) any other
documentation reasonably requested by the Company or the Administrative Agent
sufficient for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or such Issuing Lender
has complied with such applicable reporting and other requirements of FATCA.
 
Section 5.24     Defaulting Lenders.  Notwithstanding any provision of this
Amended Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:
 
(a)           Commitment Fees shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender pursuant to Section 5.9;
 
(b)          the Revolving Credit Commitment and the Revolving Credit Commitment
Percentage in outstanding Revolving Credit Loans of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 12.1); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of all Lenders or of each
Lender affected thereby;
 
(c)           if any amount outstanding in respect of Swing Line Loans or amount
outstanding in respect of Letters of Credit exists at the time such Lender
becomes a Defaulting Lender then:
 
(i)        all or any part of the Revolving Credit Commitment Percentage of such
Defaulting Lender in Swing Line Loans and Letters of Credit shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentages but only to the extent that (x) the sum of all
non-Defaulting Lenders’ Revolving Credit Commitment Percentages in Revolving
Credit Loans plus such Defaulting Lender’s Revolving Credit Commitment
Percentage in Swing Line Loans and Letters of Credit does not exceed the total
of all non-Defaulting Lenders’ Commitments and (y) the conditions set forth in
Section 7.2 are satisfied at such time;
 
(ii)       if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Revolving Credit
Commitment Percentage in Swing Line Loans and (y) second, cash collateralize for
the benefit of the Issuing Lender only the Borrower’s obligations corresponding
to such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 10.1 for so long
as such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit is outstanding;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)      if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 5.11 with
respect to such Defaulting Lender’s Revolving Credit Commitment Percentage in
Letters of Credit during the period such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit is cash collateralized;
 
(iv)      if the Revolving Credit Commitment Percentage in Letters of Credit of
the non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 5.9 and Section 5.11 Revolving
Credit Commitment Percentage in Letters of Credit shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Commitment
Percentages; and
 
(v)       if all or any portion of such Defaulting Lender’s Revolving Credit
Commitment Percentage in Letters of Credit is neither reallocated nor cash
collateralized pursuant to clause (i) or (ii) above, then, without prejudice to
any rights or remedies of the Issuing Lender or any other Lender hereunder, all
Commitment Fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such Revolving Credit Commitment Percentage in Letters of
Credit) and Letter of Credit Fees payable under Section 5.11 with respect to
such Defaulting Lender’s Revolving Credit Commitment Percentage in Letters of
Credit shall be payable to the Issuing Lender until and to the extent that such
Revolving Credit Commitment Percentage in Letters of Credit is reallocated
and/or cash collateralized; and
 
(d)          so long as such Lender is a Defaulting Lender, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s Revolving
Credit Commitment Percentage in then outstanding Letters of Credit will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 5.24(c), and
participating interests in any newly made Swing Line Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 5.24(c)(i) (and such Defaulting Lender shall not
participate therein).
 
If the Swing Line Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the Swing
Line Lender or the Issuing Lender, as the case may be, to defease any risk to it
in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Loans and L/C Participation Interest of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitments and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swing Line Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Revolving Credit Commitments.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES.
 
In order to induce the Lenders to enter into this Amended Agreement and to make
the Loans and to induce the Issuing Lenders to issue, and the Participating
Lenders to participate in, the Letters of Credit, the Company hereby represents
and warrants to each Lender and each Agent, on and as of the Restatement
Effective Date and on the date of each Loan made or Letter of Credit issued
thereafter, that:
 
Section 6.1       Corporate Existence; Compliance with Law.  Each Credit Party
and its Subsidiaries (i) is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, (ii)
has the corporate power and authority and the legal right to own and operate its
property, to lease the property it operates and to conduct the business in which
it is currently engaged, except to the extent that the failure to have such
power, authority, or rights could not reasonably be expected to have a Material
Adverse Effect, (iii) is duly qualified as a foreign corporation and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect and (iv) is in compliance with all
applicable Requirements of Law (including, without limitation, occupational
safety and health, health care, pension, certificate of need, the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any applicable federal, state, local or other
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or legally enforceable standards of conduct
concerning, any Materials of Environmental Concern, the Patriot Act, and any and
all anti-terrorism laws), except to the extent that the failure to comply
therewith could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect.
 
Section 6.2       Corporate Power; Authorization.  Each Credit Party has the
corporate power and authority and the legal right to make, deliver and perform
the Credit Documents to which it is a party; the Company has the corporate power
and authority and legal right to borrow hereunder and to have Letters of Credit
issued for its account hereunder.  Each Credit Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Credit Documents to which it is a party and, in case of the Company, to
authorize the borrowings hereunder and the issuance of Letters of Credit for its
account hereunder.  No consent or authorization of, or filing with, any Person
(including, without limitation, any Governmental Authority) is required in
connection with the execution, delivery or performance by any Credit Party, or
the validity or enforceability against any Credit Party, of any Credit Document
to the extent that it is a party thereto, other than any such consent or
authorization which has been obtained or filing which has been made to the
extent required hereunder, or the failure of which to obtain could have a
Material Adverse Effect.
 
Section 6.3       Enforceable Obligations.  Each of the Credit Documents has
been duly executed and delivered on behalf of each Credit Party party thereto
and each of such Credit Documents constitutes the legal, valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.4       No Conflict With Law or Contractual Obligations.  The
performance of each Credit Document, and the use of the proceeds of the Loans
and of drawings under the Letters of Credit will not violate any Requirement of
Law or any material Contractual Obligation applicable to or binding upon any
Credit Party, any of its Subsidiaries or any of its properties or assets, and
will not result in the creation or imposition of (or the obligation to create or
impose) any Lien (other than any Liens created pursuant to the Credit Documents)
on any of its or their respective properties or assets pursuant to any
Requirement of Law applicable to it or them, as the case may be, or any of its
or their Contractual Obligations, except, in the case of any Contractual
Obligations, for any such violations which could not reasonably be expected to
have a Material Adverse Effect.
 
Section 6.5       No Material Litigation.  No litigation or investigation or
proceeding of or by any Governmental Authority or any other Person is pending or
has been overtly threatened against any Credit Party or any of its Subsidiaries,
(i) with respect to the validity, binding effect or enforceability of any Credit
Document, or with respect to the Loans made hereunder, the use of proceeds
thereof or of any drawings under a Letter of Credit, and the other transactions
contemplated hereby or thereby, or (ii) which could reasonably be expected to
have a Material Adverse Effect.
 
Section 6.6  Investment Company Act.  Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” (as each of the quoted terms is defined or used in the
Investment Company Act of 1940, as amended).
 
Section 6.7       Federal Reserve Regulations.  No part of the proceeds of any
of the Loans or any drawing under a Letter of Credit will be used to “purchase”
or “carry” “margin stock” within the meaning of Regulation U of the Board or for
any other purpose which violates, or which would be inconsistent with, the
provisions of Regulation T, U or X of the Board.  Neither the Company nor any of
its Subsidiaries is engaged or will engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under said Regulation U.
 
Section 6.8       No Default.  Neither the Company nor any of its Subsidiaries
is in default in the payment or performance of any of its or their Contractual
Obligations in any respect which could reasonably be expected to have a Material
Adverse Effect.  Neither the Company nor any of its Subsidiaries is in default
under any order, award or decree of any Governmental Authority or arbitrator
binding upon or affecting it or them or by which any of its or their properties
or assets may be bound or affected in any respect which could reasonably be
expected to have a Material Adverse Effect, and no such order, award or decree
could reasonably be expected to materially adversely affect the ability of the
Company and its Subsidiaries taken as a whole to carry on their businesses as
presently conducted or the ability of any Credit Party to perform its
obligations under any Credit Document to which it is a party.
 
Section 6.9       Taxes.  Each of the Company and its Subsidiaries has filed or
caused to be filed or has timely requested an extension to file or has received
an approved extension to file all Federal and all other material tax returns
which are required to have been filed, and has paid all material Taxes shown to
be due and payable on said returns or extension requests or on any assessments
made against it or any of its property and all other material Taxes imposed on
it or any of its property by any Governmental Authority (other than those the
amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided in the books of the Company or its Subsidiaries, as the
case may be); and no claims are being asserted in writing with respect to any
such material Taxes (other than those the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided in the
books of the Company or its Subsidiaries, as the case may be).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.10     Subsidiaries.  The Subsidiaries of the Company listed on
Schedule 6.10(a) constitute all of the Domestic Subsidiaries of the Company and
the Subsidiaries listed on Schedule 6.10(b) constitute all of the Foreign
Subsidiaries of the Company, in each case, as of the Restatement Effective Date.
 
Section 6.11     Ownership of Property; Liens.  Except as set forth in Schedule
6.11, the Company and each of its Subsidiaries has valid and subsisting
Leasehold interests in all its respective material Real Property, and good title
to or valid and subsisting Leasehold interests in all of its respective material
other property, except, in each case, as such failure to have good and valid
title or valid and subsisting Leasehold interests could not reasonably be
expected to have a Material Adverse Effect, and none of such property is
subject, except as permitted hereunder, to any Lien (including, without
limitation, and subject to Section 9.3 hereof, Federal, state and other Tax
liens).
 
Section 6.12     ERISA.  No “prohibited transaction” (as defined in Section 406
of ERISA or Section 4975 of the Code) or a failure to meet the minimum funding
standard (as defined in Section 302 of ERISA) or Reportable Event (other than a
Reportable Event with respect to which the 30-day notice requirement under
Section 4043 of ERISA has been waived) has occurred during the five years
preceding each date on which this representation is made or deemed made with
respect to any Single Employer Plan in each case the consequences of which could
reasonably be expected to have a Material Adverse Effect.  The present value of
all accrued benefits under each Single Employer Plan maintained by the Company
or a Commonly Controlled Entity (based on those assumptions used to fund such
Plan) did not, as of the most recent annual valuation date in respect of each
such Plan, exceed the fair market value of the assets of the Plan (including for
these purposes accrued but unpaid contributions) allocable to such benefits by
an amount that could reasonably be expected to have a Material Adverse
Effect.  The liability to which the Company would become subject under ERISA if
the Company or any such Commonly Controlled Entity were to withdraw completely
from all Multiemployer Plans as of the valuation date most closely preceding the
date hereof could not reasonably be expected to have a Material Adverse
Effect.  No Multiemployer Plan is either in Reorganization or Insolvent in any
case the consequences of which could reasonably be expected to have a Material
Adverse Effect.
 
Section 6.13     Environmental Matters.
 
(a)         The Properties do not contain any Materials of Environmental Concern
in concentrations which constitute a violation of, or could reasonably be
expected to give rise to liability under, Environmental Laws that could
reasonably be expected to have a Material Adverse Effect.
 
(b)         The Properties and all operations at the Properties are in
compliance with all applicable Environmental Laws, except for failure to be in
compliance that could not reasonably be expected to have a Material Adverse
Effect, and there is no contamination at, under or about the Properties that
could reasonably be expected to have a Material Adverse Effect.
 
(c)          Neither the Company nor any of its Subsidiaries has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to the Properties that could reasonably be expected to have a
Material Adverse Effect, nor does the Company have knowledge that any such
action is being contemplated, considered or threatened.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)         There are no judicial proceedings or governmental or administrative
actions pending or threatened under any Environmental Law to which the Company
or any Subsidiary is or will be named as a party with respect to the Properties
that could reasonably be expected to have a Material Adverse Effect, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders under any Environmental Law with respect to the
Properties that could reasonably be expected to have a Material Adverse Effect.
 
Section 6.14     Accuracy and Completeness of Financial Statements.
 
(a)          (i)  The audited consolidated balance sheet of the Company and its
Subsidiaries at December 31, 2011 and the related consolidated statements of
operations, shareholders’ equity and cash flows for the fiscal year ended on
such date, reported on by Deloitte & Touche, LLP, and (ii) the unaudited
consolidated balance sheet of the Company and its Subsidiaries as of March 31,
2012, and the related consolidated statements of income, shareholders’ equity
and cash flows for the three-month period ended on such date, fairly present in
all material respects (except, with respect to interim reports, for year-end
adjustments and absence of detailed footnote disclosures) the consolidated
financial position of the Company and its Subsidiaries as at such date, and the
consolidated results of their operations and cash flows for the fiscal periods
then ended and, in the case of the statements referred to in the foregoing
clause (ii), the portion of the fiscal year through such date, in each case, in
accordance with GAAP consistently applied throughout the periods involved
(except as noted therein).
 
(b)         The Projections delivered pursuant to Section 7.1(b) hereof were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s estimate of its future financial condition and performance.
 
Section 6.15     Absence of Undisclosed Liabilities.  Except as reflected in the
consolidated balance sheet of the Company as of March 31, 2012 and except for
the Loans, if any, incurred on the Restatement Effective Date, neither the
Company nor any of its Subsidiaries has or is subject to any liabilities
(absolute, accrued, contingent or otherwise), except liabilities or obligations
which could not, individually or in the aggregate, reasonably be expected to
constitute a Material Adverse Effect.
 
Section 6.16     No Material Adverse Change.  Since December 31, 2011, there has
not been any event, occurrence, fact, condition, change, development or effect
which individually or in the aggregate has had or could reasonably be expected
to have a Material Adverse Effect.
 
Section 6.17     Solvency.  The Company is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.  No Credit Party intends to, nor
will it permit any of its Subsidiaries to, nor does it believe that it or any of
its Subsidiaries has or will incur debts beyond its ability to pay such debts as
they mature, taking into account the timing of and amounts of cash to be
received by it or any such Subsidiary and the timing of the amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
Subsidiary.
 
Section 6.18     Intellectual Property.  The Company and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person.  To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any of its
Subsidiaries infringes upon any rights held by any other Person.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.19     Creation and Perfection of Security Interests.
 
(i)        Article 9 Collateral.  Each of the Security Agreement and the Pledge
Agreements is effective to create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Collateral described therein to secure the Finance Obligations,
and each of the Security Agreement and the Pledge Agreements constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such of the Collateral in which a security interest
can be perfected under Article 9 of the UCC to secure the Finance Obligations,
in each case prior and superior in right to any other Person, other than with
respect to Permitted Liens.
 
(ii)       Intellectual Property.  The Security Agreement, together with the
Assignment of Patents and Trademarks, substantially in the form of Exhibit A to
the Security Agreement, which has been filed in the United States Patent and
Trademark Office and the Assignment of Copyrights, substantially in the form of
Exhibit B to the Security Agreement, which has been filed in the United States
Copyright Office, constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the grantors thereunder in the United
States patents, trademarks, copyrights, licenses and other intellectual property
rights covered in such Assignments to secure the Finance Obligations, in each
case prior and superior in right to any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the Credit Parties
after the Restatement Effective Date).
 
(iii)      Status of Liens.  The Collateral Agent, for the ratable benefit of
the Secured Parties, will at all times have the Liens provided for in the
Collateral Documents and, subject to the filing by the Collateral Agent of
continuation statements to the extent required by the UCC, the Collateral
Documents will at all times constitute valid and continuing liens of record and
first priority perfected security interests in all the Collateral referred to
therein to secure the Finance Obligations, except as priority may be affected by
Permitted Liens.  As of the Restatement Effective Date, no filings or recordings
are required in order to perfect the security interests created under the
Collateral Documents, except for filings or recordings listed on Schedule 4.01
to the Security Agreement, all of which listed filings and recordings have been
made.
 
Section 6.20     Accuracy and Completeness of Disclosure.  The Company has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Company or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Amended Agreement or delivered hereunder or under any other Credit Document (in
each case as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.21     Qualified Domestic Assets.  Qualified Domestic Assets have a
book value at least equal to the Minimum Qualified Domestic Asset Amount.
 
Section 6.22     OFAC.  No Credit Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) knowingly engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or (iii)
is a person on the list of Specially Designated Nationals and Blocked Persons or
targeted by any other U.S. Department of Treasury’s Office of Foreign Assets
Control regulation or executive order.  Each Credit Party is in compliance, in
all material respects, with the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto.
 
Section 6.23     Patriot Act.  Each Credit Party is in compliance, in all
material respects, with the Uniting And Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA Patriot
Act of 2001).
 
Section 6.24     FCPA.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
Section 7.1       Conditions to Restatement Effective Date.  This Amended
Agreement, the amendment and restatement of the Existing Credit Agreement
effected hereby and the obligation of each Lender to make its extensions of
credit to be made hereunder on the Restatement Effective Date shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.1):
 
(a)            Deliverables.  The Administrative Agent’s receipt of the
following, each of which shall be originals, telecopies or “.pdf” or similar
electronic transmission (to be followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Credit
Party, if applicable, each dated the Restatement Effective Date (or, in the case
of certificates of governmental officials, a recent date before the Restatement
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
 
(i)        This Amended Agreement; Evidence of Required Lender
Consent.  Executed counterparts of this Amended Agreement signed by the Lenders
(including at least those number of lenders under the Existing Credit Agreement
as shall constitute the Required Lenders thereunder), the Company and the
Agents, or written evidence reasonably satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission (including Adobe pdf
file) of a signed signature page of this Amended Agreement) that each such party
has signed a counterpart signature page of this Amended Agreement.
 
(ii)       Collateral Documents.  Subject to Section 8.12(b), executed
counterparts of all Collateral Documents, together with:
 
 
 

--------------------------------------------------------------------------------

 
 
(A)   a Perfection Certificate from the Company and from each other Credit
Party, as applicable;
 
(B)   to the extent not on file with the appropriate Governmental Authority,
appropriate financing statements (Form UCC-1 or such other financing statements
or similar notices as shall be required by local Law) authenticated and
authorized for filing under the UCC or other applicable local Law of each
jurisdiction in which the filing of a financing statement or giving of notice
may be required, or reasonably requested by the Collateral Agent, to perfect the
security interests intended to be created by the Collateral Documents;
 
(C)   copies of reports from CT Corporation or another independent search
service reasonably satisfactory to the Collateral Agent listing all effective
financing statements, notices of tax, PBGC or judgment liens or similar notices
that name any of the Company or any other Credit Party (under its present name
and any previous name and, if requested by the Collateral Agent, under any trade
names), as debtor or seller that are filed in the jurisdictions referred to in
clause (ii)(B) above (regardless of whether or not financing statements are then
on file) or in any other jurisdiction having files which must be searched in
order to determine fully the existence of the UCC security interests, notices of
the filing of federal tax Liens (filed pursuant to Section 6323 of the Code),
Liens of the PBGC (filed pursuant to Section 4068 of ERISA) or judgment Liens on
any Collateral, together with copies of such financing statements, notices of
tax, PBGC or judgment Liens or similar notices (none of which shall cover the
Collateral except to the extent evidencing Permitted Liens or for which the
Collateral Agent shall have received termination statements (Form UCC-3 or such
other termination statements as shall be required by local Law) authenticated
and authorized for filing);
 
(D)   searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral;
 
(E)   to the extent not previously delivered to the Collateral Agent, all of the
Pledged Collateral, which Pledged Collateral shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, with signatures appropriately guaranteed,
accompanied in each case by any required transfer tax stamps, all in form and
substance reasonably satisfactory to the Collateral Agent; and
 
(F)   evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents and of all other actions as may be necessary
or, in the opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by the Collateral Documents (including receipt
of duly executed payoff letters, UCC-3 termination statements and landlords’ and
bailees’ waiver and consent agreements).
 
(iii)      Intellectual Property Security Agreements.  To the extent not on file
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, a short form assignment or grant of security
interest in intellectual property, in substantially the form of Exhibit A to the
Security Agreement (for patents and trademarks) or Exhibit B to the Security
Agreement (for copyrights), duly executed by each Credit Party, together with
evidence that all action that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens in intellectual property created under
Security Agreement and under such short form assignments or grants of security
interests has been taken.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)     Organization Documents.  To the extent not previously delivered to the
Administrative Agent, true and correct copies of the Organization Documents of
each Credit Party, certified as to authenticity by the Secretary or Assistant
Secretary of each such Credit Party.
 
(v)      Corporate Documents.  Copies of certificates from the Secretary of
State or other appropriate authority of such jurisdiction, evidencing good
standing of each Credit Party in its jurisdiction of incorporation and in each
state where the ownership, lease or operation of property or the conduct of
business requires it to qualify as a foreign corporation except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.
 
(vi)     Legal Opinions.  Opinions addressed to the Administrative Agent, the
Collateral Agent and the Lenders of (A) Shearman & Sterling LLP, New York
counsel to the Company, and (B) Ryan M. Patch, general counsel to the Company,
each in form and substance reasonably satisfactory to the Administrative
Agent.  Such opinions shall also cover such other matters incident to the
transactions contemplated by this Amended Agreement as the Administrative Agent
shall reasonably require.
 
(vii)    Closing Certificates.  Closing certificates of the Company,
substantially in the form of Exhibits B-1 and B-2 hereto, respectively, with
appropriate insertions and attachments, satisfactory in form and substance to
the Administrative Agent and its counsel, executed by (A) the President or any
Vice President and (B) the Secretary or any Assistant Secretary of the Company.
 
(b)           Payment of Accrued Interest.  The Company shall have paid to the
Administrative Agent for the respective accounts of the Lenders under the
Existing Credit Agreement, all interest on the outstanding Loans under the
Existing Credit Agreement at the rates specified therein accrued to but
excluding the Restatement Effective Date.
 
(c)            Financial Projections.  The Lenders shall have received forecasts
of the financial performance of the Company and its subsidiaries (x) on a
quarterly basis, through 2012 and (y) on an annual basis, through 2014
satisfactory to the Lenders.
 
(d)            Fees.  The Administrative Agent shall have received, for the
respective accounts of the Persons entitled to the same, all costs, expenses,
fees and other compensation payable to the Lenders, the Agents and the Joint
Lead Arrangers on or prior to the Restatement Effective Date, including, without
limitation, reasonable fees of one legal counsel to the Lenders and one local
counsel in each appropriate jurisdiction and any and all fees due pursuant to
the Administrative Agency Fee Letter.
 
(e)            Additional Matters.  All other documents and legal matters in
connection with the transactions contemplated by this Amended Agreement shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.  Any information submitted to any of the Lenders by or on behalf of
the Company or any of its Subsidiaries or affiliates shall be accurate and
complete in all material respects.
 
(f)             Regulatory Authority Information.  The Company and each
Subsidiary shall have provided the documentation and other information to the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
 
 
 

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall notify the Company and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
Section 7.2       Conditions to All Loans and Letters of Credit.  The obligation
of each Lender to make any Loan (other than any Revolving Credit Loan the
proceeds of which are to be used to repay Refunded Swing Line Loans) and the
obligation of each Issuing Lender to issue any Letter of Credit is subject to
the satisfaction of the following conditions precedent on the relevant Borrowing
Date:
 
(a)            Representations and Warranties.  Each of the representations set
forth in Article VI, or which are contained in any other Credit Document shall,
to the extent already qualified by materiality, be true and correct in all
respects, and, if not so already qualified, shall be true and correct in all
material respects, in any case on and as of the date such Loan is made (or such
Letter of Credit is issued) as if made on and as of such date (unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
 
(b)            No Default or Event of Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Loan to be made or the Letter of Credit to be issued on such Borrowing Date.
 
(c)            Notice. The Administrative Agent and, if applicable, the
applicable Issuing Lender or the Swing Line Lender shall have received a notice
of borrowing request or credit extension in accordance with the requirements of
Article V hereof.
 
Each borrowing by the Company hereunder and the issuance of each Letter of
Credit by each Issuing Lender hereunder shall constitute a representation and
warranty by the Company as of the date of such borrowing or issuance that the
conditions in paragraphs (a) and (b) of this Section 7.2 have been satisfied.
 
Section 7.3       Effectiveness of Amendment and Restatement.  Until this
Amended Agreement become effective in accordance with the requirements of
Section 7.1, the Existing Credit Agreement shall remain in full force and effect
and shall not be affected hereby.  On the Restatement Effective Date, the
Existing Credit Agreement will be automatically amended and restated to read as
set forth in this Amended Agreement.  The rights and obligations of the parties
hereto shall be governed (i) prior to the Restatement Effective Date, by the
Existing Credit Agreement and (ii) on and after the Restatement Effective Date,
by this Amended Agreement, it being understood and agreed that the definitions
of “Applicable Level”, “Applicable Margin” and the provisions of Sections 5.9,
5.10, 5.12, 5.19, 5.20, 5.21, 5.23 and 12.5 as in effect immediately prior to
the Restatement Effective Date will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date.  Once the Restatement Effective Date
has occurred, all references to the “Credit Agreement” in any Credit Document or
any other document, instrument, agreement, or writing shall be deemed to refer
to the Existing Credit Agreement as amended and restated hereby.
 
Section 7.4       Acknowledgement and Affirmation of Security Interests.  (a)
Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of this Amended Agreement and consents to the amendment of the
Existing Credit Agreement effected pursuant to this Amended Agreement.  Each
Credit Party hereby confirms that each Credit Document to which it is a party or
otherwise bound and all Collateral encumbered thereby will continue to guarantee
or secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents, the payment and performance of all “Obligations” under
each of the Credit Documents to which it is a party (in each case as such terms
are defined in the applicable Credit Document).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            Each Credit Party acknowledges and agrees that (i) any of the
Credit Documents to which it is a party or is otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid,
enforceable, ratified and confirmed in all respects and shall not be impaired or
limited by the execution or effectiveness of this Amended Agreement, and (ii)
all security interests created under any of the Collateral Documents shall
continue in full force and effect pursuant to the terms of such Collateral
Document.  Each Credit Party represents and warrants that all representations
and warranties contained in this Amended Agreement and the other Credit
Documents to which it is a party or is otherwise bound are true and correct in
all material respects on and as of the Restatement Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date.
 
(c)            Each Credit Party acknowledges and agrees that (i)
notwithstanding the conditions to effectiveness set forth in this Amended
Agreement, such Credit Party (other than the Company) is not required by the
terms of the Existing Credit Agreement or any other Credit Document to consent
to the amendments to the Existing Credit Agreement effected pursuant to this
Amended Agreement and (ii) nothing in the Existing Credit Agreement, this
Amended Agreement or any other Credit Document shall be deemed to require the
consent of such Credit Party (other than the Company) to any future amendments
to the Existing Credit Agreement or the Agreement.
 
ARTICLE VIII
AFFIRMATIVE COVENANTS
 
The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or Revolving L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit or any other amount is
owing to any Lender (other than Unmatured Surviving Obligations), any Agent or
any Issuing Lender hereunder, it shall, and, in the case of the agreements
contained in Sections 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10, 8.11, and 8.12
cause each of its Subsidiaries to:
 
Section 8.1       Financial Statements.  Furnish to the Administrative Agent
(with sufficient copies for each Lender):
 
(a)            Audited Annual Financial Statements.  As soon as available, but
in any event within 90 days after the end of each fiscal year of the Company,
commencing with the fiscal year ending December 31, 2012, a copy of the
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
at the end of such year and the related consolidated statements of income,
shareholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by certified public accountants of nationally recognized
standing acceptable to the Required Lenders.
 
(b)           Quarterly Financial Statements.  As soon as available, but in any
event not later than 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Company, commencing with the quarterly period
ending June 30, 2012, the unaudited consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income, shareholders’ equity and cash flows
of the Company and its Consolidated Subsidiaries for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer on behalf of the Company as being fairly stated in all
material respects (subject to normal year-end audit adjustments).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            Annual Budget.  As soon as available, but in any event within 90
days after the beginning of each fiscal year of the Company to which such budget
relates, an annual operating budget of the Company and its Subsidiaries, on a
consolidated basis, as adopted by the board of directors of the Company.
 
All financial statements shall be prepared in reasonable detail in accordance
with GAAP in all material respects (provided that interim statements may be
condensed and may exclude detailed footnote disclosure) applied consistently
throughout the periods reflected therein and with prior periods (except as
concurred in by such officer and disclosed therein and except that interim
financial statements need not be restated for changes in accounting principles
which require retroactive application, and operations which have been
discontinued (as such term is used in Statement of Financial Accounting
Standards No. 144) during the current year need not be shown in interim
financial statements as such either for the current period or comparable prior
period).  In the event the Company changes its accounting methods because of
changes in GAAP, the Company shall also provide, if necessary for the
determination of compliance with this Section 8.1 and Sections 5.6, 5.7, 5.9,
8.2, 9.1, 9.2, 9.3, 9.7, 9.9, and 9.12, a statement of reconciliation conforming
such financial statements to GAAP.
 
Section 8.2       Certificates; Other Information.  Furnish to the
Administrative Agent (with sufficient copies for each Lender):
 
(a)           Auditors’ Certificate.  Concurrently with the delivery of the
consolidated financial statements referred to in Section 8.1(a), a letter from
the independent certified public accountants reporting on such financial
statements stating that in making the examination necessary to express their
opinion on such financial statements that there is no Default or Event of
Default under any financial covenants hereunder, except as specified in such
letter.
 
(b)           Compliance Certificate.  Concurrently with the delivery of the
financial statements referred to in Sections 8.1(a) and (b), a certificate of a
Responsible Officer on behalf of the Company:  (i) stating that, to the best of
such officer’s knowledge, the Company and its Subsidiaries have observed or
performed all of its covenants and other agreements, and satisfied every
applicable condition, contained in this Amended Agreement and the other Credit
Documents to be observed, performed or satisfied by it, and that such officer
has obtained no knowledge of any Default or Event of Default except as specified
in such certificate; (ii) showing in detail as of the end of the related fiscal
period the figures and calculations supporting such statement in respect of
Section 9.1, clauses (f), (j) and (k) of Section 9.2, clauses (i) and (j) of
Section 9.6, clauses (b), (k) and (m) of Section 9.7, clauses (c) and (d) of
Section 9.9, and clauses (a)(v) and (b) of Section 9.12; (iii) showing in detail
as of the end of the related fiscal period for purposes of calculating the
Applicable Level the ratio of Consolidated Total Indebtedness to Consolidated
EBITDA and the calculations supporting such statement and if applicable, stating
the Applicable Margin payable as a result of such ratio; (iv) showing in detail
as of the end of the related fiscal period for purposes of calculating the
Secured Leverage Ratio, the ratio of (A)(1) Consolidated Total Secured
Indebtedness minus (2) Cash on Hand of the Company and its Consolidated
Subsidiaries to (B) Consolidated EBITDA, and the calculations supporting such
statement; (v) if not specified in the financial statements delivered pursuant
to Section 8.1, specifying on a consolidated basis the aggregate amount of
interest paid or accrued by the Company and its Subsidiaries, and the aggregate
amount of depreciation, depletion and amortization charged on the books of the
Company and its Subsidiaries, during such accounting period; (vi) listing all
Indebtedness (other than Indebtedness hereunder) in each case incurred since the
date of the previous consolidated balance sheet of the Company delivered
pursuant to Section 8.1(a) or (b); (vii) setting forth in reasonable detail the
reconciliation of Consolidated EBITDA to Consolidated Net Income of the Company;
(viii) demonstrating in detail as of the end of the related fiscal period that
Qualified Domestic Assets had a book value at least equal to the Minimum
Qualified Domestic Asset Amount; and (ix) with respect only to each certificate
delivered concurrently with the financial statements referred to in Section
8.1(a), and then only to the extent that (A) any Credit Party shall have
acquired any new, direct Foreign Subsidiaries after the Restatement Effective
Date, and (B) under the terms of Section 8.10(e)(ii) of this Amended Agreement,
such Credit Parties were not required to enter into foreign law Pledge
Agreements with respect to the capital stock of any such newly-acquired Foreign
Subsidiaries (which foreign law Pledge Agreements would otherwise have been
required under the terms of the Credit Documents, if not for the provisions of
Section 8.10(e)(ii)) (each such Foreign Subsidiary, an “Excluded Foreign
Subsidiary”), listing each Excluded Foreign Subsidiary and stating the fair
market value of the assets of each such Excluded Foreign Subsidiary and its
direct and indirect Subsidiaries as of the end of the related fiscal period (as
reasonably determined by the Company).
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            Accountants’ Management Letters.  Promptly upon receipt thereof,
copies of all final reports submitted to the Company by independent certified
public accountants in connection with each annual, interim or special audit of
the books of the Company made by such accountants.
 
(d)            Reports to Holders of Debt Securities.  Promptly, after the
furnishing thereof, copies of any statement or report furnished to holders
generally of any debt securities constituting Material Indebtedness of the
Company or any Subsidiary thereof pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 8.1 or any other clause of this Section 8.2 and not
otherwise filed with the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its functions.
 
(e)            Other Information.  Promptly, such additional financial and other
information as any Lender, through the Administrative Agent, may from time to
time reasonably request.
 
Information required to be delivered pursuant to Section 8.1 or 8.2 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which each Lender has
been granted access.  Information delivered pursuant to Section 8.1 or 8.2 may
also be delivered by electronic communications pursuant to procedures approved
by the Administrative Agent.
 
The Company hereby acknowledges that (i) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Company hereunder (collectively,
“Company Materials”) by posting the Company Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Company  hereby agrees that so long as the Company is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Company Materials that may be distributed to the Public Lenders
and that: (A) all such Company Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (B) by marking Company Materials
“PUBLIC,” the Company shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Company Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Company Materials constitute Information, they shall be
treated as set forth in Section 12.13); (C) all Company Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (D) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.3       Payment of Other Obligations.  Pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all of its obligations and liabilities of whatever nature, except (i) when
the amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Company or any of its
Subsidiaries, as the case may be and (ii) for trade and other accounts payable
in the ordinary course of business in accordance with customary trade terms and
which are not overdue for a period of more than 60 days (or any longer period if
longer payment terms are accepted in the ordinary course of business) or, if
overdue for more than 60 days (or such longer period), as to which a dispute
exists and adequate reserves in conformity with GAAP have been established on
the books of the Company and its Subsidiaries, as the case may be.
 
Section 8.4       Continuation of Business and Maintenance of Existence and
Material Rights and Privileges.  Continue to engage in business of the same
general type as now conducted by it, and preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all rights, privileges, franchises, accreditations, certifications,
authorizations, licenses, permits, approvals and registrations, necessary or
desirable in the normal conduct of its business except for rights, privileges,
franchises, accreditations, certifications, authorizations, licenses, permits,
approvals and registrations the loss of which could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect, and except as
otherwise permitted by Sections 9.6, 9.7 and 9.9.
 
Section 8.5      Compliance with All Applicable Laws and Regulations and
Material Contractual Obligations.  Comply with all applicable Requirements of
Law (including, without limitation, any and all Environmental Laws, tax, and
ERISA laws) and Contractual Obligations except to the extent that the failure to
comply therewith could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.  Without limiting the foregoing,
the Company (i) shall retire and cancel each share of its common stock
repurchased in any Qualified Stock Repurchase promptly following the
consummation of such repurchase and ensure that all such shares revert to the
status of authorized and unissued shares and (ii) shall not sell, reissue,
transfer, pledge or otherwise assign or dispose of any such shares to any other
Person after such repurchase.
 
Section 8.6      Maintenance of Property; Insurance.  Keep all property useful
and necessary in its business in good working order and condition (ordinary wear
and tear excepted), and maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and with only
such deductibles as are usually maintained by, and against at least such risks
as are usually insured against in the same general area by, companies engaged in
the same or a similar business (in any event including general liability,
contractual liability, personal injury, workers’ compensation, employers’
liability, automobile liability and physical damage coverage, all risk property,
business interruption, fidelity and crime insurance); provided that the Company
may implement programs of self insurance in the ordinary course of business and
in accordance with industry standards for a company of similar size so long as
reserves are maintained in accordance with GAAP for the liabilities associated
therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.7       Maintenance of Books and Records.  Keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities which permit financial
statements to be prepared in conformity with GAAP and all Requirements of Law.
 
Section 8.8       Right of the Lenders to Inspect Property and Books and
Records.  Permit representatives of any Lender upon reasonable notice during
business hours and with a Responsible Officer present to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired upon
reasonable notice, and to discuss the business, operations, properties and
financial and other condition of the Company and its Subsidiaries with officers
and employees thereof, and with their independent certified public accountants.
 
Section 8.9        Notices.  Promptly give notice to the Administrative Agent
and each Lender:
 
(i)        of the occurrence of any Default or Event of Default;
 
(ii)       of any (A) default or event of default under any instrument or other
agreement, guarantee or collateral document of the Company or any of its
Subsidiaries which default or event of default has not been waived and could
reasonably be expected to have a Material Adverse Effect, or any other default
or event of default under any such instrument, agreement, guarantee or other
collateral document which, but for the proviso to clause (e) of Section 10.1,
would have constituted a Default or Event of Default under this Amended
Agreement, or (B) litigation, investigation or proceeding which may exist at any
time between the Company or any of its Subsidiaries and any Governmental
Authority, or receipt of any notice of any environmental claim or assessment
against the Company or any of its Subsidiaries by any Governmental Authority,
which in any such case could reasonably be expected to have a Material Adverse
Effect;
 
(iii)      of any litigation or proceeding affecting the Company or any of its
Subsidiaries (A) in which more than $20,000,000 of the amount claimed is not
covered by insurance or (B) in which injunctive or similar relief is sought
which if obtained could reasonably be expected to have a Material Adverse
Effect;
 
(iv)     of the following events, as soon as practicable after, and in any event
within 30 days after, the Company knows thereof:  (A) the occurrence of any
Reportable Event with respect to any Single Employer Plan which Reportable Event
could reasonably be expected to have a Material Adverse Effect, or (B) the
institution of proceedings or the taking of any other action by PBGC, the
Company or any Commonly Controlled Entity to terminate, withdraw from or
partially withdraw from any Plan and, with respect to a Multiemployer Plan, the
Reorganization or Insolvency of such Plan, in each of the foregoing cases which
could reasonably be expected to have a Material Adverse Effect, and in addition
to such notice, deliver to the Administrative Agent and each Lender whichever of
the following may be applicable:  (x) a certificate of a Responsible Officer on
behalf of the Company setting forth details as to such Reportable Event and the
action that the Company or such Commonly Controlled Entity proposes to take with
respect thereto, together with a copy of any notice of such Reportable Event
that may be required to be filed with PBGC, or (y) any notice delivered by PBGC
evidencing its intent to institute such proceedings or any notice to PBGC that
such Plan is to be terminated, as the case may be;
 
 
 

--------------------------------------------------------------------------------

 
 
(v)      of a failure or anticipated failure by the Company to make payment when
due and payable on any Senior Notes; and
 
(vi)     of a material adverse change known by the Company or any of its
Subsidiaries in the business, financial condition, assets, liabilities,
properties or results of operations of the Company and its Subsidiaries taken as
a whole.
 
Each notice pursuant to this Section 8.9 shall be accompanied by a statement of
a Responsible Officer on behalf of the Company setting forth details of the
occurrence referred to therein and (in the cases of clauses (i) through (v))
stating what action the Company proposes to take with respect thereto.
 
Section 8.10     Minimum Qualified Domestic Assets; Subsidiary Guaranties and
Collateral.
 
(a)            Subsidiary Guarantors.  The Company will take, and will cause
each of its Subsidiaries to take, such actions from time to time as shall be
necessary to ensure that Qualified Domestic Assets at all times from and after
the Existing Credit Agreement Effective Date have a book value at least equal to
the Minimum Qualified Domestic Asset Amount.  Accordingly, and without limiting
the generality of the foregoing, if the Company or any of its direct or indirect
Subsidiaries shall form or acquire any Subsidiary after the Restatement
Effective Date, the Company, as soon as practicable and in any event within 30
days after such formation or acquisition, will provide the Collateral Agent with
notice of such formation or acquisition setting forth in reasonable detail a
description of all of the assets of such new Subsidiary and identifying which of
such assets comprise a portion of Consolidated Total Domestic Assets.  If such
new Subsidiary (alone or together with other Subsidiaries which are not
Wholly-Owned Domestic Subsidiary Guarantors) owns, or at any time after the
Existing Credit Agreement Effective Date one or more Subsidiaries (including any
such new Subsidiary) which are not at the time Wholly-Owned Domestic Subsidiary
Guarantors (excluding (x) ATS, ALC and Macrolink only so long as they do not
collectively own assets having a book value in excess of the Allowed Exclusion
Amount, and (y) Interturbine, Inc., a Domestic Subsidiary of Interturbine
Projekt Management GmbH, a German limited liability company, only until April 1,
2013) individually or collectively own, assets having a book value exceeding the
product of (i) 10.0% (expressed as a decimal) multiplied by (ii) the aggregate
book value of Consolidated Total Domestic Assets (a “Qualified Domestic Asset
Trigger Event”), the Company will, to the extent necessary to ensure that
Qualified Domestic Assets at the time have a book value at least equal to the
Minimum Qualified Domestic Asset Amount, cause one or more Domestic Subsidiaries
which are not Wholly-Owned Domestic Subsidiary Guarantors at the time (each an
“Affected Subsidiary”; provided that in no event shall any member of the
TSI/Reinhardt Group be required to become an “Affected Subsidiary”) to become
Credit Parties (and their assets to become Qualified Domestic Assets), and cause
each Affected Subsidiary:
 
(i)        within 20 days after any Qualified Domestic Asset Trigger Event, to
execute a Credit Party Accession Agreement pursuant to which each Affected
Subsidiary shall agree to become a “Guarantor” under the Guaranty, an “Obligor”
under the Security Agreement and an “Obligor” under the Pledge Agreements and/or
an obligor under such other Collateral Documents as may be applicable to such
Subsidiary;
 
(ii)      within 60 days after any Qualified Domestic Asset Trigger Event, cause
each Affected Subsidiary and each direct and indirect parent of such Affected
Subsidiary (if it has not already done so) to duly execute and deliver to the
Collateral Agent (A) in the case of any parcel of Real Property having a fair
market value exceeding $25,000,000, deeds of trust, trust deeds, deeds to secure
debt, Mortgages, leasehold mortgages, leasehold deeds of trust, (B) a
certification from a registered engineer or land surveyor in a form reasonably
satisfactory to the Collateral Agent or other evidence reasonably acceptable to
the Collateral Agent that none of the improvements on any Real Property are
located within any area designated by the director of the Federal Emergency
Management Agency as a “special flood hazard” area or if any improvements on the
Real Property are located within a “special flood hazard” area, evidence of a
flood insurance policy (if such insurance is required by applicable Law) from a
company and in an amount satisfactory to the Collateral Agent for the applicable
portion of the premises, naming the Collateral Agent, for the benefit of the
Lenders, as mortgagee, and (C) other security and pledge agreements, as
specified by and in form and substance satisfactory to the Collateral Agent
(including delivery of all Pledged Collateral (as defined in the Pledge
Agreements) in and of each Affected Subsidiary, and other instruments of the
type specified in Section 7.1(a)(ii) and (iii) of either the Existing Credit
Agreement or this Amended Agreement), securing payment of all the Finance
Obligations of such Affected Subsidiary or such parent, as the case may be,
under the Credit Documents and constituting Liens on all such real and personal
properties;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)     within 90 days after any Qualified Domestic Asset Trigger Event, to
cause each Affected Subsidiary and each direct and indirect parent of each
Affected Subsidiary (if it has not already done so) to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements,
the giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and subsisting Liens on the properties purported to be subject to the
Collateral Documents and any other security and pledge agreements delivered
pursuant to this Section 8.10(a), enforceable against all third parties in
accordance with their terms;
 
(iv)     within 90 days after any Qualified Domestic Asset Trigger Event,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the
Credit Parties acceptable to the Administrative Agent as to the matters
contained in clauses (i), (ii) and (iii) above, and as to such other matters as
the Administrative Agent may reasonably request;
 
(v)      as promptly as practicable after any Qualified Domestic Asset Trigger
Event, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the entity that is the subject of such formation or
acquisition title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent, provided, however, that to the extent that any
Credit Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent; and
 
(vi)     deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Credit Party pursuant to Section 7.1 on the Restatement Effective Date or
as the Administrative Agent, the Collateral Agent or the Required Lenders shall
have requested.
 
This paragraph (a) shall not require control agreements and perfection by
“control” with respect to Collateral constituting deposit accounts or securities
accounts.
 
(b)            Pledge of Equity Interests.  Each Credit Party shall pledge the
capital stock, or other Equity Interests and intercompany indebtedness, owned by
it (unless such a pledge is expressly not required by this Amended Agreement or
the Pledge Agreements) pursuant to the Pledge Agreements, it being understood
and agreed that, notwithstanding anything that may be to the contrary herein
(other than Section 9.6(i), Section 9.7(k) and the final paragraph of Section
9.7), the Pledge Agreement shall not require the Company to pledge:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)       except to the extent set forth in Section 8.10(e), any of the
outstanding capital stock of, or other equity interests in, any Subsidiary of
the Company which is owned by another Subsidiary of the Company,
 
(ii)      except to the extent set forth in Section 8.10(e), more than 65% of
the outstanding capital stock of, or other equity interests in, any Foreign
Subsidiary owned directly by the Company;
 
(iii)     any of the outstanding capital stock of, or other equity interests in,
(A) ATS, ALC or Macrolink if and so long as the aggregate book value of their
Excluded Domestic Assets does not exceed the Allowed Exclusion Amount, or (B)
any member of the TSI/Reinhardt Group; or
 
(iv)     any of the outstanding capital stock of, or other equity interests, in
any Subsidiary where such pledge would (A) be prohibited by applicable law, (B)
result in material adverse tax consequences to the Company, (C) in the case of
any non-wholly owned Subsidiary or joint venture existing on the Existing Credit
Agreement Effective Date, result in a breach of a joint venture agreement,
operating agreement or other similar document or agreement in the form existing
on the Existing Credit Agreement Effective Date, (D) in the case of any
non-wholly owned Subsidiary or joint venture created or acquired after the
Existing Credit Agreement Effective Date, result in a breach of a joint venture
agreement, operating agreement or other similar document or agreement, provided
that the Company shall use its commercially reasonable efforts to obtain all
consents or take such other actions as may be necessary to enable the pledge of
such capital stock or other equity interests, or (E) cause the Company to incur
costs associated with such pledge that are excessive in comparison to the
benefits afforded to the Lenders, as reasonably determined by the Administrative
Agent), and provided further that to the extent the Company does not ultimately
acquire 100% of the outstanding capital stock or other equity interests of any
acquired or newly formed Subsidiary in any Permitted Acquisition,
notwithstanding clause (iv)(D) above but except as provided in clauses (ii) or
(iv)(A),(B) and (E) above, the Collateral Agent shall receive a pledge of all
outstanding capital stock or other equity interests of such entity held by the
Company.
 
(c)            Additional Security.  Each Credit Party will cause, (i) each
parcel of its owned Real Property acquired after the Restatement Effective Date
having a fair market value of $25,000,000 or more (except any such parcel as to
which the costs of providing a Mortgage are excessive in relation to the benefit
afforded to the parties secured thereby, as determined in the reasonable
discretion of the Administrative Agent) and all of its personal property and
(ii) upon the occurrence of an Event of Default, all other assets and properties
of such Credit Party as are not covered by the original Collateral Documents and
as may be requested by the Collateral Agent or the Required Lenders in their
sole reasonable discretion to be subject at all times to first priority (subject
only to Permitted Liens), perfected and, in the case of owned Real Property,
title insured Liens in favor of the Collateral Agent pursuant to the Collateral
Documents or such other security agreements, pledge agreements, mortgages or
similar collateral documents as the Collateral Agent shall request in its sole
reasonable discretion (collectively, the “Additional Collateral Documents”).
 
 
 

--------------------------------------------------------------------------------

 
 
In furtherance of the foregoing terms of this subparagraph (c), upon the
acquisition of any owned Real Property referred to in the preceding paragraph by
any Credit Party, if such owned Real Property, in the judgment of the
Administrative Agent, shall not already be subject to a perfected first priority
deed of trust or mortgage lien in favor of the Administrative Agent for the
benefit of the Secured Parties, then such Credit Party shall, at the Company’s
expense:
 
(i)        within 30 days after such acquisition, furnish to the Administrative
Agent a description of the owned Real Property so acquired in detail
satisfactory to the Administrative Agent;
 
(ii)       within 45 days after such acquisition, cause the applicable Credit
Party to duly execute and deliver to the Collateral Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, instruments of accession to the
Collateral Documents and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent, securing
payment of all the Finance Obligations of the applicable Credit Party under the
Credit Agreement and constituting Liens on all such owned Real Properties;
provided that the Administrative Agent may, in its reasonable discretion, extend
such time period from 45 days up to a maximum of 90 days;
 
(iii)      within 60 days after such acquisition, cause the applicable Credit
Party to take whatever action (including the recording of mortgages, the filing
of UCC financing statements, the giving of notices and the endorsement of
notices on title documents) as may be necessary or advisable in the opinion of
the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid and subsisting
Liens on such owned Real Property, enforceable against all third parties;
 
(iv)     within 60 days after such acquisition, deliver to the Administrative
Agent, upon the request of the Administrative Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Administrative Agent, the
Collateral Agent, and the other Secured Parties, of counsel for the Credit
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request; provided that the Administrative Agent may, in its
reasonable discretion, extend such time period from 45 days up to a maximum of
90 days;
 
(v)      as promptly as practicable after any acquisition of any such owned Real
Property, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Collateral Agent with respect to such owned Real Property
title reports, surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent, provided, however, that to the extent that any
Credit Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such owned Real Property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent;
and
 
(vi)     deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Credit Party pursuant to Section 7.1 on the Restatement Effective Date or
as the Administrative Agent, the Collateral Agent or the Required Lenders shall
have requested.
 
If, subsequent to The Restatement Effective Date, a Credit Party shall acquire
any intellectual property, securities, instruments, chattel paper or other
personal property required to be delivered to the Collateral Agent as Collateral
hereunder or under any of the Collateral Documents, the Company shall promptly
(and in any event within three Business Days after any Responsible Officer of
any Credit Party acquires knowledge of the same) notify the Collateral Agent of
the same.  Each of the Credit Parties shall adhere to the covenants regarding
the location of personal property as set forth in the Collateral Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Real Property Appraisals.  If the Collateral Agent or the Required
Lenders determine that there is a Requirement of Law for them to have appraisals
prepared in respect of the Real Property of the Company constituting Collateral,
the Company shall provide to the Collateral Agent appraisals which satisfy the
applicable requirements set forth in 12 C.F.R., Part 34 - Subpart C or any
successor or similar statute, rule, regulation, guideline or order, and which
shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Required Lenders and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
 
(e)            Foreign Subsidiaries Security.
 
(i)        Upon the written request of the Administrative Agent following a
Change in Law, which Change in Law is reasonably determined to be relevant by
the Administrative Agent, unless (x) counsel for the Company reasonably
acceptable to the Administrative Agent provides, within 60 days after such
written request of the Administrative Agent, a written opinion addressed to the
Company and the Administrative Agent, in form and substance mutually
satisfactory to the Company and the Administrative Agent, to the effect that,
with respect to any direct Foreign Subsidiary of any Credit Party that has not
already had all of the Equity Interests issued by it pledged pursuant to the
Pledge Agreements, a pledge of more than 65.0% of the total combined voting
power of all classes of capital stock of such Foreign Subsidiary entitled to
vote could reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary (as determined for United States federal income tax purposes)
to be treated as a deemed dividend to the Company or any other domestic
Affiliate of the Company for U.S. federal income Tax purposes or otherwise could
reasonably be expected to subject the Company or any other domestic Affiliate of
the Company to liability for any additional United States income Taxes by virtue
of Section 956 of the Code or any other applicable provision of the Code, then
(y) that portion of such Foreign Subsidiary’s outstanding capital stock issued
by such Foreign Subsidiary, not theretofore pledged pursuant to the Pledge
Agreements, shall be pledged to the Collateral Agent for the benefit of the
Secured Parties pursuant to an accession agreement to the relevant Pledge
Agreement (or another pledge agreement in substantially identical form, if
needed) to the extent that entering into the Pledge Agreement is permitted by
the Laws of the respective foreign jurisdiction and with all documents delivered
pursuant to this Section 8.10(e) to be in form, scope and substance reasonably
satisfactory to the Collateral Agent and the Required Lenders.
 
(ii)      Notwithstanding anything to the contrary in the Credit Documents, the
Credit Parties shall not be required to enter into foreign law Pledge Agreements
after the Restatement Effective Date with respect to capital stock of Foreign
Subsidiaries which are otherwise required to be pledged under the Credit
Documents to the extent the fair market value of the assets of a Foreign
Subsidiary and its direct and indirect Subsidiaries is less than $25,000,000 at
the time such Foreign Subsidiary is acquired or created; provided that if the
Company shall reasonably determine that the fair market value of the assets of
any Foreign Subsidiary and its direct and indirect Subsidiaries acquired or
created after the Restatement Effective Date exceeds $40,000,000 as of the end
of any fiscal year of the Company, then the relevant Credit Party shall be
required to enter into a foreign law Pledge Agreement with respect to the
capital stock of such Foreign Subsidiary (to the extent otherwise required to be
pledged pursuant to the Credit Documents) within 60 days following the date of
delivery to the Administrative Agent of the compliance certificate delivered
concurrently with the financial statements for such fiscal year delivered
pursuant to Section 8.1(a), or such longer period as may be agreed by the
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)            Certain Actions Following an Event of Default.  Upon the request
of the Administrative Agent following the occurrence and during the continuance
of an Event of Default, the Company shall, at the Company’s expense:
 
(i)       within 30 days after such request, furnish to the Administrative Agent
a description of the real and personal properties of the Credit Parties and
their respective Subsidiaries in detail satisfactory to the Administrative
Agent;
 
(ii)      within 45 days after such request, duly execute and deliver, and cause
each Credit Party (if it has not already done so) to duly execute and deliver,
to the Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, instruments of accession to the Collateral Documents and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Administrative Agent (including delivery of all Pledged
Collateral), securing payment of all the Finance Obligations of the Credit
Parties under the Credit Documents and constituting Liens on all such
properties;
 
(iii)     within 60 days after such request, take, and cause each Credit Party
to take, whatever action (including the recording of mortgages, the filing of
UCC financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, instruments of accession to
the Collateral Documents and security and pledge agreements delivered pursuant
to this Section 8.10, enforceable against all third parties in accordance with
their terms;
 
(iv)     within 60 days after such request, deliver to the Administrative Agent
and the Collateral Agent, upon the request of the Administrative Agent or the
Collateral Agent in their sole discretion, a signed copy of a favorable opinion,
addressed to the Administrative Agent, the Collateral Agent, and the other
Secured Parties, of counsel for the Credit Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and (iii)
above, and as to such other matters as the Administrative Agent may reasonably
request; and
 
(v)      as promptly as practicable after such request, deliver, upon the
request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of Real Property owned or held
by the Credit Parties, title reports, surveys and engineering, soils and other
reports, and environmental assessment reports, each in scope, form and substance
satisfactory to the Administrative Agent, provided, however, that to the extent
that any Credit Party or any of its Subsidiaries shall have otherwise received
any of the foregoing items with respect to such Real Property, such items shall,
promptly after the receipt thereof, be delivered to the Administrative Agent.
 
(g)           Further Assurances.  At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may deem necessary or desirable in obtaining the full benefits of, or (as
applicable) in perfecting and preserving the Liens of, the Collateral Documents
and any such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, instruments of accession to the Collateral Documents and other
security and pledge agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)            Time for Taking Certain Actions.  The Company agrees that if no
deadline for taking any action required by this Section 8.10 is specified
herein, such action shall be completed as soon as possible, but in no event
later than 30 days after such action is either requested to be taken by the
Collateral Agent or the Required Lenders or required to be taken by the company
or any of its Subsidiaries pursuant to the terms of this Section 8.10.
 
Section 8.11    Compliance with Environmental Laws.  Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, comply, and cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Materials of
Environmental Concern from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
Section 8.12    Further Assurances.
 
(a)           General Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (i) correct any material
defect or error that may be discovered in any Credit Document or in the
execution, acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Credit Documents, (B) to the
fullest extent permitted by applicable law, subject any Credit Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (C) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (D) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party, and if and to the extent necessary, cause each of its
Subsidiaries to do so.
 
(b)           Certain Subsidiaries.  If the Company is unable after the use of
commercially reasonable efforts to deliver on the Restatement Effective Date
Collateral Documents otherwise required to be delivered under Section
7.1(a)(ii)(E) covering shares of the outstanding capital stock of Burns
Aerospace Europe S.A.R.L. and CMP SAS, the Company shall deliver such Collateral
Documents within 45 days after the Restatement Effective Date or such longer
period as may be agreed by the Administrative Agent.
 
ARTICLE IX
NEGATIVE COVENANTS
 
The Company hereby agrees that it shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly so long as the Commitments remain in
effect or any Loan or Revolving L/C Obligation remains outstanding and unpaid,
any amount remains available to be drawn under any Letter of Credit or any other
amount (other than any Unmatured Surviving Obligations) is owing to any Lender,
any Agent or the Issuing Lenders hereunder (it being understood that each of the
permitted exceptions to each covenant in this Article IX is in addition to, and
not overlapping with, any other of such permitted exceptions in such covenant
except to the extent expressly provided):
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.1       Financial Condition Covenants.
 
(a)           Consolidated Total Indebtedness to Consolidated EBITDA.  Permit
for any period of four consecutive fiscal quarters ending at any time on or
after the Restatement Effective Date the ratio (the “Total Leverage Ratio”) of
(i) (A) Consolidated Total Indebtedness as of the end of such period minus (B)
Cash on Hand of the Company and its Consolidated Subsidiaries to (ii)
Consolidated EBITDA for such period to exceed 4.25 to 1.0.
 
(b)            Interest Coverage Ratio.  Permit for any period of four
consecutive fiscal quarters ending at any time on or after the Restatement
Effective Date, the ratio (the “Interest Coverage Ratio”) of (i) Consolidated
EBITDA for such period to (ii) Consolidated Cash Interest Expense to be less
than 2.00 to 1.0.
 
Section 9.2       Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)            Indebtedness of the Company in connection with the Letters of
Credit and this Amended Agreement;
 
(b)           Indebtedness of (i) the Company to any Subsidiary; provided that
all such Indebtedness shall be subordinated to the Finance Obligations on the
terms and conditions set forth in Exhibit G, and (ii) any Subsidiary to the
Company or any other Subsidiary to the extent the Indebtedness referred to in
this clause 9.2(b)(ii) evidences a loan or advance permitted under Section 9.7;
 
(c)            Indebtedness of the Company evidenced by the Senior Notes;
 
(d)            Indebtedness in respect of derivative contracts;
 
(e)           Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Company or its Subsidiaries, in
each case to the extent a Letter of Credit supports in whole or in part the
obligations of the Company and its Subsidiaries with respect to such bonds,
guarantees and letters of credit;
 
(f)            Indebtedness of the Company incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including capital
lease obligations, and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and any extension or renewal thereof, provided that (A)
such Indebtedness is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (B) the aggregate
principal amount of Indebtedness permitted by this paragraph (f) shall not at
any time exceed the greater of (x) $200,000,000 and (y) 4.00% of Consolidated
Total Assets as of the last day of the fiscal quarter ending immediately
preceding the date of determination for which the relevant financial information
has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable
and (C) such Indebtedness is not incurred or assumed in connection with any
Permitted Acquisition or Permitted Foreign Acquisition;
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Indebtedness owed to a seller in a Permitted Acquisition,
Permitted Foreign Acquisition or a Permitted Joint Venture or to a buyer in a
disposition permitted under clause (e) or (f) of Section 9.6 that (i) relates to
customary post-closing adjustments with respect to accounts receivable, accounts
payable, net worth and/or similar items typically subject to post-closing
adjustments in similar transactions, and are outstanding for a period of one (1)
year or less following the creation thereof or (ii) relates to customary
indemnities granted to the seller or buyer in the transaction;
 
(h)            other Indebtedness of the Company incurred in the ordinary course
of business in an aggregate principal amount not to exceed $200,000,000 at any
time;
 
(i)             Indebtedness of the Company or any of its Subsidiaries existing
on the Restatement Effective Date and listed on Schedule 9.2 hereto including
any extension or renewals or refinancing thereof, provided the principal amount
thereof is not increased;
 
(j)             unsecured Indebtedness of the Company (i) the principal of which
is not required to be repaid, in whole or in part, before the first anniversary
of the later of the Revolving Credit Termination Date or the final maturity date
of any Incremental Loans, (ii) that is subordinated in right of payment to the
Company’s indebtedness, obligations and liabilities to the Lenders under the
Credit Documents pursuant to payment and subordination provisions satisfactory
in form and substance to the Administrative Agent, (iii) is issued pursuant to
credit documents having covenants and events of default that are no less
favorable, including with respect to rights of acceleration, taken as a whole,
to the Company than the terms hereof or are otherwise reasonably satisfactory in
form and substance to the Administrative Agent, and (iv) if, after giving effect
to the incurrence thereof and the application of the proceeds thereof on a pro
forma basis, the Company is in compliance with Section 9.1;
 
(k)            senior unsecured Indebtedness of the Company:  (i) the principal
of which is not required to be repaid, in whole or in part, before the first
anniversary of the latest of the Revolving Credit Termination Date or the final
maturity date for any Incremental Loans; (ii) which is issued pursuant to
documents having covenants and events of default that are no less favorable,
including with respect to rights of acceleration, taken as a whole, to the
Company than the terms hereof and the terms of the Senior Notes as in effect on
the Restatement Effective Date; (iii) if, after giving effect to the incurrence
thereof and the application of the proceeds thereof, the Company is in
compliance with Section 9.1 and the Secured Leverage Ratio of the Company and
its Consolidated Subsidiaries is less than 2.75 to 1.00, in each case calculated
on a pro forma basis as of the last day of the fiscal quarter ending immediately
preceding the date of the incurrence of any such senior unsecured Indebtedness
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to the incurrence
of such senior unsecured Indebtedness as if it had been made on the first day of
the Measurement Period ending on the last day of such fiscal quarter; and (iv)
the Net Proceeds of which are (A) applied to fund Permitted Acquisitions
(including, for the avoidance of doubt, paying all costs and expenses incurred
in connection therewith); (B) applied (directly or indirectly) to fund Permitted
Foreign Acquisitions by such Foreign Subsidiaries (including, for the avoidance
of doubt, paying all costs and expenses incurred in connection therewith),
pursuant to Sections 9.7(b)(ii) and 9.7(k) below; or (C) otherwise applied to
the repayment of senior unsecured Indebtedness of the Company or one or more of
its Subsidiaries which complies with clauses (i) through (iv) of this paragraph
(k) or Indebtedness of the Company or one or more of its Subsidiaries which is
secured by any Lien on any property or assets of the Company or one or more of
its Subsidiaries;
 
(l)             Contingent Obligations permitted by Section 9.4; and
 
(m)           Indebtedness of Foreign Subsidiaries in respect of netting
services, overdraft protections, employee credit card programs, automatic
clearinghouse arrangements and similar arrangements in the ordinary course of
business, in an aggregate principal amount not to exceed $25,000,000 at any
time.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.3       Limitation on Liens.  Create, incur, assume or suffer to exist
any Lien upon any of its property, assets, income or profits, whether now owned
or hereafter acquired, or sign or file or suffer to exist under the UCC of any
jurisdiction a financing statement that names the Company or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
except:
 
(a)            Liens for Taxes, assessments or other governmental charges not
yet due and payable or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Company or such Subsidiary, as the case may be, in
accordance with GAAP;
 
(b)           carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which do not, individually or in the aggregate,
materially impair the use of any of the assets or properties of the Company or
any Subsidiary or which are not overdue by more than 30 days or which are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Company or such Subsidiary,
as the case may be, in accordance with GAAP;
 
(c)            pledges or deposits in connection with workmen’s compensation,
unemployment insurance and other social security legislation;
 
(d)           easements, right-of-way, zoning and similar restrictions and other
similar encumbrances or title defects incurred, or leases or subleases or
licenses granted to others, in the ordinary course of business, which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or do not
interfere with or adversely affect in any material respect the ordinary conduct
of the business of the Company and its Subsidiaries taken as a whole;
 
(e)            Liens in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to the Credit Documents and bankers’ liens arising by
operation of law;
 
(f)            Liens on assets of entities or Persons which become Subsidiaries
of the Company after the date hereof; provided that such Liens exist at the time
such entities or Persons become Subsidiaries and are not created in anticipation
thereof, it being understood that, to the extent necessary to ensure that
Qualified Domestic Assets at the time have a book value at least equal to the
Minimum Qualified Domestic Asset Amount at such time, (A) any such assets shall
be transferred to the Company or one or more Wholly-Owned Domestic Subsidiary
Guarantors within 90 days of such acquisition or (B) such entity or Person shall
become a Credit Party in accordance with Section 8.10 hereof.
 
(g)            Liens on documents of title and the property covered thereby
securing Indebtedness in respect of the Letters of Credit;
 
(h)            Liens in existence on the Existing Credit Agreement Effective
Date and described in Schedule 9.3 and renewals thereof in amounts not to exceed
the amounts listed on such Schedule 9.3;
 
(i)            Liens on assets acquired in connection with a Permitted
Acquisition or a Permitted Foreign Acquisition; provided that such Liens (A)
exist at the time of the Permitted Acquisition or Permitted Foreign Acquisition
in question and are not created in anticipation thereof, and (B) are not
extended to cover other assets of the Company or any of its Subsidiaries;
 
 
 

--------------------------------------------------------------------------------

 
 
(j)             any leases or licenses of any intellectual property or
intangible assets or entering into any franchise agreement in the ordinary
course of business;
 
(k)            deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, licenses, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
 
(l)             Liens securing Indebtedness owing to the Company or any
Subsidiary under Section 9.2(b)(ii);
 
(m)          Liens on fixed or capital assets acquired, constructed or improved
by the Company; provided that (i) such security interests secure only
Indebtedness permitted by Section 9.2(f), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets, (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary, and
(v) such security interests shall not interfere with the security and priority
of the Liens granted to the Collateral Agent for the benefit of the Secured
Parties;
 
(n)           Liens to secure Indebtedness permitted under Section 9.2(h) if (i)
no Default or Event of Default has occurred and is continuing or would exist
after giving effect thereto, (ii) such Liens shall not attach to any Collateral
or interfere with the security and priority of the Liens granted to the
Collateral Agent for the benefit of the Secured Parties and (iii) the Secured
Leverage Ratio of the Company and its Consolidated Subsidiaries is less than
2.75 to 1.00 (calculated on a pro forma basis as of the last day of the fiscal
quarter ending immediately preceding the date of the incurrence of such
Indebtedness for which the relevant financial information has been delivered to
the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving effect to the
incurrence of such as if it had been made on the first day of the Measurement
Period ending on the last day of such fiscal quarter);
 
(o)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 10.1(h);
 
(p)            Liens arising from precautionary UCC filings or similar filings
relating to Operating Leases;
 
(q)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
 
(r)             Liens on insurance proceeds securing the payment of financed
insurance premiums (provided that such Liens extend only to such insurance
proceeds and not to any other property or assets).
 
No Liens shall be permitted to exist, directly or indirectly (i) on the
Collateral (as defined in the Pledge Agreements), other than Liens created under
the Pledge Agreements and under clause (a) above, or (ii) except as permitted
under clauses (a), (f), (i) and (j) above, on material trademarks.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.4       Limitation on Contingent Obligations.  Create, incur, assume
or suffer to exist any Contingent Obligation except:
 
(a)            guarantees of obligations to third parties made in the ordinary
course of business in connection with relocation of employees of the Company or
any of its Subsidiaries;
 
(b)           guarantees by the Company and its Subsidiaries incurred in the
ordinary course of business for an aggregate amount not to exceed $75,000,000 at
any one time; provided, however, that any such guarantee granted by a Subsidiary
shall only be given in accordance with Section 9.15 hereof;
 
(c)            Contingent Obligations existing on the Existing Credit Agreement
Effective Date and described in Schedule 9.4 including any extensions or
renewals thereof;
 
(d)            Contingent Obligations in respect of derivative contracts;
 
(e)            Contingent Obligations pursuant to the Credit Documents;
 
(f)             guarantees by the Company of (i) Indebtedness of its
Subsidiaries permitted under Section 9.2(g) and (ii) other obligations of
Subsidiaries not prohibited hereunder; and
 
(g)           guarantees by any Subsidiary of Indebtedness and other obligations
of the Company or any Subsidiary; provided that the Indebtedness or obligations
so guaranteed is either permitted pursuant to Section 9.2 or not prohibited
hereunder; and provided further that any such guarantees shall only be given in
accordance with Section 9.15 hereof.
 
Section 9.5      Prohibition on Fundamental Changes.  Enter into any transaction
of acquisition of, or merger or consolidation or amalgamation with, any other
Person (including any Subsidiary or Affiliate of the Company or any of its
Subsidiaries), or transfer all or substantially all of its assets to any
Subsidiary, or liquidate, wind up or dissolve itself (or suffer any liquidation
or dissolution), or engage in any type of business other than of the same
general type now conducted by it and those reasonably related or incidental
thereto, except for (a) any merger of any Subsidiary into (i) the Company
provided the Company is the surviving entity or (ii)(A) any Domestic Subsidiary
or (B) in the case of a Foreign Subsidiary, any other Foreign Subsidiary;
provided, in each case, that if one of the parties has become a guarantor under
this Amended Agreement pursuant to Section 8.10 or Section 9.15, such entity
shall be the surviving entity, and (b) liquidation or dissolution of any
Subsidiary, provided that all assets of such Subsidiary are transferred to the
Company or to a Wholly-Owned Domestic Subsidiary Guarantor.
 
Section 9.6      Prohibition on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, tax benefits, receivables and leasehold
interests), whether now owned or hereafter acquired except:
 
(a)            for the sale or other disposition of any tangible personal
property that, in the reasonable judgment of the Company, has become uneconomic,
obsolete or worn out, and which is disposed of in the ordinary course of
business;
 
(b)            for sales or other dispositions of inventory made in the ordinary
course of business and dispositions, assignments or abandonment of intellectual
property in the ordinary course of business;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            that any Subsidiary of the Company may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Company, and the Company and its Subsidiaries may make
Investments permitted by Section 9.7;
 
(d)           that (i) any Foreign Subsidiary of the Company may sell, lease,
transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or by merger, consolidation, transfer of assets, or otherwise) to
the Company or a Wholly-Owned Subsidiary of the Company, (ii) any Subsidiary of
the Company which is not a Credit Party may sell or otherwise dispose of, or
part control of any or all of, the capital stock of, or other equity interests
in, any Subsidiary of the Company to a Wholly-Owned Subsidiary of the Company,
and (iii) any Subsidiary of the Company which is not a Credit Party may sell or
otherwise dispose of, or part control of any or all of, the capital stock of, or
other equity interests in, any Subsidiary of the Company to a Wholly-Owned
Subsidiary of the Company which is a Credit Party; provided that in any case
such transfer shall not cause a Domestic Subsidiary to become a Foreign
Subsidiary;
 
(e)            for the sale or other disposition by the Company or any of its
Subsidiaries of any assets described on Schedule 9.6 hereto consummated after
the Restatement Effective Date, provided that such sale or other disposition
shall be made for fair value on an arm’s-length basis;
 
(f)            for the sale or other disposition by the Company or any of its
Subsidiaries of other assets consummated after the Existing Credit Agreement
Effective Date, provided that (i) such sale or other disposition shall be made
for fair value on an arm’s-length basis, (ii) the consideration for such sale or
other disposition consists of cash and Cash Equivalents, assets (other than
capital stock and equity interests) which can be employed in the same business
as the Company and its Subsidiaries are engaged in or a related business and
promissory notes and other debt obligations of the purchaser of the assets being
sold or disposed of, provided that not more than 25% of the purchase price
payable in connection with any such sale or disposition shall be in the form of
promissory notes or other debt obligations of the purchaser of such assets; and
(iii) the Net Proceeds from such sale or other disposition shall be applied in
accordance with the provisions of Section 5.6;
 
(g)            any leases or licenses of property in the ordinary course of
business;
 
(h)            any leases or licenses of any intellectual property or intangible
assets or entering into any franchise agreement in the ordinary course of
business; and
 
(i)             transfers of (i) inventory from the “Consumables Management”
segment of the Company’s inventories having an aggregate fair market value not
exceeding $250,000,000 to one or more Foreign Subsidiaries of the Company and
(ii) such amount of the remaining proceeds of Senior Notes held immediately
prior to the Restatement Effective Date by the Collateral Agent under and
pursuant to Section 9.2(k)(iv) of the Existing Credit Agreement to one or more
First Tier Foreign Subsidiaries to enable it or them (or its or their
Subsidiaries) to consummate the Specified Pending Acquisitions permitted under
Section 9.7(b)(iii); and
 
(j)             sales, conveyances, transfers or other dispositions of personal
property, leases and other assets of the Company and its Subsidiaries not
permitted under clauses (a), (b), (c), (d) or (e) above, having an aggregate
fair market value not exceeding $5,000,000 in each fiscal year (except that for
the fiscal year ending December 31, 2012 the fair market value of assets sold,
conveyed or otherwise disposed of prior to the Restatement Effective Date shall
not be included).
 
The Company and its Subsidiaries shall not convey, sell, lease, assign, transfer
or otherwise dispose of any material trademarks except as permitted by clauses
(e), (g), (h) and (i) above.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.7      Limitation on Investments, Loans and Advances.  Make any
advance, loan, extension of credit or capital contribution to, or purchase any
stock, bonds, notes, debentures or other securities of, or any assets
constituting a business unit of, or make or maintain any other investment (each
and “Investment” and, collectively, “Investments”) in, any Person, except
(subject to the final sentence of this Section 9.7) the following:
 
(a)           (i) loans or advances in respect of intercompany accounts
attributable to the operation of the Company’s cash management system, (ii)
loans or advances by the Company to any Subsidiary for working capital needs so
long as such loans or advances constitute Indebtedness of the primary obligor
that is not subordinate to any other Indebtedness of such obligor and, if
evidenced by a promissory note, instrument or other writing, shall be pledged to
the Collateral Agent as a Pledged Note, and provided that the aggregate
outstanding principal amount of all such loans, when aggregated with the
aggregate amount of all Investments made by the Company in its Subsidiaries
pursuant to clause (b)(i) below, shall not exceed five percent (5%) of the
Consolidated Total Assets, and (iii) loans or advances to the Company which are
subordinated to the Finance Obligations on the terms and conditions set forth in
Exhibit G;
 
(b)           (i) Investments by the Company in Domestic Subsidiaries of the
Company that are not Credit Parties in an aggregate amount, when taken together
with the aggregate amount of all outstanding loans and advances made pursuant to
clause (a)(ii) above, not exceeding five percent (5%) of the Consolidated Total
Assets; (ii) Investments by the Company in Foreign Subsidiaries of the Company
in an aggregate amount not exceeding $200,000,000 for all such Investments made
or committed to be made from and after the Restatement Effective Date
(determined without regard to any write-offs or write-downs thereof and
excluding the Investments permitted by Section 9.6(i)) plus an amount equal to
any returns of capital or sales proceeds actually received in cash in respect of
any such Investments (which amount shall not exceed the amount of such
investment valued at cost at the time such investment was made); and (iii)
Investments by the Company and its Foreign Subsidiaries required to consummate
the Specified Pending Acquisitions (including payment of the full purchase price
for each Specified Pending Acquisition, and payment of all costs and expenses
incurred by the Company and its Subsidiaries in connection therewith) made
solely with the proceeds of Senior Notes as referred to in Section 9.6(i)(ii);
 
(c)            Investments by the Company or any of its Subsidiaries in
Subsidiaries of the Company which are Credit Parties;
 
(d)           any Domestic Subsidiary of the Company which is not a Credit Party
may make Investments in the Company or any Domestic Subsidiary (by way of
capital contribution or otherwise), and any Foreign Subsidiary of the Company
may make Investments in the Company or any other Foreign Subsidiary (by way of
capital contribution or otherwise);
 
(e)            the Company may invest in, acquire and hold cash and Cash
Equivalents;
 
(f)            the Company or any of its Subsidiaries may make travel and
entertainment advances and relocation loans in the ordinary course of business
to officers, employees and agents of the Company or any such Subsidiary;
 
(g)            the Company or any of its Subsidiaries may make payroll advances
in the ordinary course of business;
 
(h)           the Company or any of its Subsidiaries may acquire and hold
receivables owing to it, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms
(provided that nothing in this clause (h) shall prevent the Company or any
Subsidiary from offering such concessionary trade terms, or from receiving such
Investments in connection with the bankruptcy or reorganization of their
respective suppliers or customers or the settlement of disputes with such
customers or suppliers arising in the ordinary course of business, as management
deems reasonable in the circumstances);
 
 
 

--------------------------------------------------------------------------------

 
 
(i)             the Company and its Subsidiaries may make Investments in
connection with asset sales permitted by Section 9.6 or to which the Required
Lenders consent;
 
(j)             Investments, loans and advances of the Company existing on the
Restatement Effective Date and described on Schedule 9.7 hereto;
 
(k)            so long as no Default or Event of Default has occurred and is
continuing or would exist after giving effect to such transaction, the Company
and its Subsidiaries may make Permitted Acquisitions, Permitted Foreign
Acquisitions and Investments in Permitted Joint Ventures, provided that (i)
after giving effect thereto the Company shall be in compliance with the
covenants set forth in Section 9.1 (calculated on a pro forma basis as of the
last day of the fiscal quarter ending immediately preceding the effective date
of such Permitted Acquisition, Permitted Foreign Acquisition or other Investment
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to such Permitted
Acquisition, Permitted Foreign Acquisition or Investment as if it had been made
on the first day of the Measurement Period ending on the last day of such fiscal
quarter); (ii) the Secured Leverage Ratio of the Company and its Consolidated
Subsidiaries is less than 2.75 to 1.00 (calculated on a pro forma basis as of
the last day of the fiscal quarter ending immediately preceding the effective
date of such Permitted Acquisition or other Investment for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable, giving effect to such Permitted Acquisition or Investment
as if it had been made on the first day of the Measurement Period ending on the
last day of such fiscal quarter); (iii) if any Person shall become a Domestic
Subsidiary of the Company by virtue of a Permitted Acquisition, then, unless all
or substantially all of the assets of such Person are transferred to the Company
(by merger of such Person with and into the Company or otherwise) within 90 days
after the date such Person first become a Domestic Subsidiary of the Company,
the Company shall cause such Person to become a Credit Party (and its assets to
become Qualified Domestic Assets) and shall cause each such Person to comply
with the requirements set forth in Section 8.10(a)(i) through (vi), (iv)
immediately after giving effect thereto, Consolidated Liquidity shall not be
less than $200,000,000 and (v) no Permitted Foreign Acquisition or Permitted
Joint Venture may be made of, with or in consideration of any assets which
before or after giving effect to such Investment are (or are required to be)
either Qualified Domestic Assets or Collateral, unless (and solely to the extent
that) Qualified Domestic Assets immediately prior to such Investment exceed the
Minimum Domestic Qualified Asset Amount (computed for purposes of this clause
(v) without deducting from Consolidated Total Domestic Assets the book value of
any Qualified Domestic Assets previously or contemporaneously transferred under
this paragraph (k) in respect of any Permitted Foreign Acquisition or Permitted
Joint Venture since the Restatement Effective Date);
 
(l)            Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business; and
 
(m)           additional Investments of the type contemplated by paragraphs (a)
and (b) of this Section 9.7 if after giving effect thereto:  (i) no Default or
Event of Default has occurred or would occur after giving effect thereto; (ii)
the Company is in compliance with the Total Leverage Ratio and the Interest
Coverage Ratio at the respective levels applicable thereto at such time in
accordance with Section 9.1, as each such ratio so specified is reduced (in the
case of Section 9.1(a)) or increased (in the case of Section 9.1(b)) by 0.50 to
1.00 from the applicable levels set forth in Section 9.1, and the Secured
Leverage Ratio of the Company and its Consolidated Subsidiaries is less than
2.50 to 1.00, in each case calculated on a pro forma basis as of the last day of
the fiscal quarter ending immediately preceding the date of each such Investment
for which the relevant financial information has been delivered to the Lenders
pursuant to Section 8.1 or 8.2, as applicable, giving effect to such Investment
as if it had been made on the first day of the Measurement Period ending on the
last day of such fiscal quarter; and (iii) each such Investment is funded solely
with any then remaining Available Amount at the time such Investment is made.
 
 
 

--------------------------------------------------------------------------------

 
 
In no case shall the Company or any of its Subsidiaries make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make or maintain any other Investment in, any Person (other than one
or more Foreign Subsidiaries solely to the extent permitted under Section
9.7(b)(ii) and other than pursuant to Sections 9.7(b)(i), (b)(iii) or (k)) if
after giving effect thereto (i) Qualified Domestic Assets do not have a book
value at least equal to the Minimum Qualified Domestic Asset Amount or (ii) one
or more Subsidiaries which are not at the time Wholly-Owned Domestic Subsidiary
Guarantors (excluding ATS, ALC and Macrolink if and only so long as they do not
collectively own assets having a book value in excess of the Allowed Exclusion
Amount) individually or collectively own assets having a book value exceeding
the product of (i) 10.0% (expressed as a decimal) multiplied by (ii) the
aggregate book value of Consolidated Total Domestic Assets.
 
Section 9.8       [Reserved].
 
Section 9.9      Limitation on Dividends.  Declare any dividends on any shares
of any class of stock, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, retirement
or other acquisition of any shares of any class of stock, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of the
Company or any of its Subsidiaries; except that:
 
(a)            Subsidiaries may pay dividends directly or indirectly to the
Company or to Wholly-Owned Domestic Subsidiaries and Foreign Subsidiaries may
pay dividends directly or indirectly to Foreign Subsidiaries which are directly
or indirectly wholly-owned by the Company;
 
(b)            the Company and its Subsidiaries may pay or make dividends or
distributions to any holder of its capital stock in the form of additional
shares of capital stock of the same class and type;
 
(c)            the Company may effect one or more Qualified Stock Repurchases if
(i) no Default or Event of Default has occurred or would occur after giving
effect thereto, (ii) the Company shall be in compliance with the financial
covenants set forth in Section 9.1 in each case calculated on a pro-forma basis
as of the last day of the fiscal quarter ending immediately preceding the date
of such Qualified Stock Repurchase for which the relevant financial information
has been delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable,
giving effect to such cash dividend or distribution as if it had been made on
the first day of the Measurement Period ending on the last day of such fiscal
quarter and (iii) for an aggregate consideration for all such purchases from and
after the Restatement Effective Date, aggregated with the total of all amounts
paid under Section 9.12(a)(v) if (but only if) at the time of any purchase the
Secured Leverage Ratio of the Company and its Consolidated Subsidiaries equals
or exceeds 2.75 to 1.00 (calculated on a pro forma basis as of the last day of
the fiscal quarter ending immediately preceding the date of any such Qualified
Stock Repurchase for which the relevant financial information has been delivered
to the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving effect to
such Qualified Stock Repurchase as if it had been made on the first day of the
Measurement Period ending on the last day of such fiscal quarter), not exceeding
$150,000,000 in the aggregate after the Restatement Effective Date, which amount
shall be increased in the case of each such purchase if at the time such
purchase is made the Secured Leverage Ratio (calculated as aforesaid) is less
than 2.75 to 1.0, by any then remaining Available Amount; and
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           so long as no Default or Event of Default has occurred or would
occur after giving effect to such declaration or payment, the Company may
declare and pay cash dividends or cash distributions to any holders of its
Equity Interests, provided that, after giving effect thereto the Company (i) is
in pro forma compliance with the Total Leverage Ratio and the Interest Coverage
Ratio at the respective levels applicable thereto at such time in accordance
with Section 9.1, as each such ratio so specified is reduced (in the case of
Section 9.1(a)) or increased (in the case of Section 9.1(b)) by 0.50 to 1.00
from the applicable levels set forth in Section 9.1, (ii) the Secured Leverage
Ratio of the Company and its Consolidated Subsidiaries is less than 2.50 to
1.00, in each case calculated on a pro forma basis as of the last day of the
fiscal quarter ending immediately preceding the effective date of such cash
dividend or distribution for which the relevant financial information has been
delivered to the Lenders pursuant to Section 8.1 or 8.2, as applicable, giving
effect to such cash dividend or distribution as if it had been made on the first
day of the Measurement Period ending on the last day of such fiscal quarter, and
(iii) each such dividend or distribution is funded solely with any then
remaining Available Amount at the time such dividend or distribution is made.
 
Section 9.10    Transaction with Affiliates.  Enter into after the date hereof
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate except
(a) for transactions which are otherwise permitted under this Amended Agreement
and which are in the ordinary course of the Company’s or a Subsidiary’s business
and which are upon fair and reasonable terms no less favorable to the Company or
such Subsidiary than it would obtain in a hypothetical comparable arm’s length
transaction with a Person not an Affiliate, or (b) as permitted under Sections
9.2(b) and (i), Section 9.3(l), Sections 9.4(a), (c), (f) and (g), Section 9.5,
Section 9.6(c) and (d), Section 9.7 and Section 9.9, (c) transactions among the
Company and its Wholly-Owned Subsidiaries not prohibited under this Amended
Agreement or (d) as set forth on Schedule 9.10; provided that nothing in this
Section 9.10 shall prohibit the Company or its Subsidiaries from engaging in the
following transactions:  (x) the performance of the Company’s or any
Subsidiary’s obligations under any employment contract, collective bargaining
agreement, employee benefit plan, related trust agreement or any other similar
arrangement heretofore or hereafter entered into in the ordinary course of
business, (y) the payment of compensation to employees, officers, directors or
consultants in the ordinary course of business or (z) the maintenance of benefit
programs or arrangements for employees, officers or directors, including,
without limitation, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the ordinary course of business.
 
Section 9.11     [Reserved].
 
Section 9.12     Other Indebtedness.
 
(a)            Prepayments and Repayments of Indebtedness.  Prepay, redeem,
purchase, acquire, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Indebtedness, except for:  (i) the repayment of the Obligations in
accordance with this Amended Agreement; (ii) the repayment to one or more Cash
Management Banks of Cash Management Obligations in accordance with one or more
Cash Management Agreements; (iii) the repayment to one or more Hedge Banks of
Swap Obligations in accordance with one or more Swap Contracts; (iv) regularly
scheduled or required repayments or redemptions of non-subordinated Indebtedness
permitted under Section 9.2; and (v) the optional repayments and prepayments of
an unlimited amount of Indebtedness permitted under Section 9.2 if, after giving
effect thereto, (A) no Default or Event of Default has occurred or would occur
after giving effect to such repayment or prepayment, and (B) the Company shall
be in compliance with the financial covenants set forth in Section 9.1 in each
case calculated on a pro-forma basis as of the last day of the fiscal quarter
ending immediately preceding the date of such repayment or prepayment for which
the relevant financial information has been delivered to the Lenders pursuant to
Section 8.1 or 8.2, as applicable, giving effect to such repayment or prepayment
as if it had been made on the first day of the Measurement Period ending on the
last day of such fiscal quarter; provided, however, that if, at the time of such
repayment or prepayment, the Secured Leverage Ratio of the Company and its
Consolidated Subsidiaries equals or exceeds 2.75 to 1.00 (calculated on a pro
forma basis as of the last day of the fiscal quarter ending immediately
preceding the date of any such repayment or prepayment for which the relevant
financial information has been delivered to the Lenders pursuant to Section 8.1
or 8.2, as applicable, giving effect to such repayment or prepayment as if it
had been made on the first day of the Measurement Period ending on the last day
of such fiscal quarter), then the total amount of all such payments and
prepayments made from and after the Existing Credit Agreement Effective Date,
aggregated with the total consideration paid or payable for all Qualified Stock
Repurchases made from and after Restatement Effective Date under Section 9.9(c),
shall not exceed $150,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Senior Notes Documents.  Waive or otherwise relinquish any of its
rights or causes of action arising under or arising out of the terms of the
Senior Notes or consent to any amendment, modification or supplement to the
terms of the Senior Notes or the Senior Note Documents that is adverse to the
interests of the Lenders except with the consent of the Required Lenders.
 
Section 9.13     Fiscal Year.  Permit the fiscal year of the Company to end on a
day other than December 31, unless the Company shall have given at least 45 days
prior written notice to the Administrative Agent.
 
Section 9.14     [Reserved].
 
Section 9.15    Limitation on Guarantees.  The Company will not permit any
Subsidiary to, directly, or indirectly, incur or assume any guarantee of any
Indebtedness of any other entity, unless such Subsidiary is already a Credit
Party or contemporaneously therewith, effective provision is made to guarantee
the Finance Obligations equally and ratably with (or on a senior secured basis
to, if applicable) such other Indebtedness for so long as such other
Indebtedness is so guaranteed.  Any guarantee required to be given under this
Section 9.15 shall be pursuant to the Guaranty or another similar agreement in
form and substance satisfactory to the Administrative Agent.
 
Section 9.16    Independence of Covenants.  All covenants contained herein shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that such action or condition would
be permitted by an exception to, or otherwise be within the limitations of,
another covenant shall not avoid the occurrence of a Default if such action is
taken or condition exists.
 
ARTICLE X
EVENTS OF DEFAULT
 
Section 10.1     Events of Default.  Upon the occurrence of any of the following
events:
 
(a)           the Company shall fail (i) to pay any principal of any Loan when
due in accordance with the terms hereof or thereof or to reimburse the Issuing
Lender in accordance with Section 2.6 or (ii) to pay any interest on any Loan or
any other amount payable hereunder within three Business Days after any such
interest or other amount becomes due in accordance with the terms thereof or
hereof; or
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           any representation or warranty made or deemed made by any Credit
Party in any Credit Document or which is contained in any certificate,
guarantee, document or financial or other statement furnished under or in
connection with this Amended Agreement shall prove to have been incorrect in any
material respect on or as of the date made or deemed made; or
 
(c)            the Company shall default in the observance or performance of any
agreement contained in Sections 8.1, 8.2, 8.8, 8.9, 8.10, or Article IX of this
Amended Agreement, provided that, with respect to any default in the observance
or performance of any agreement contained in Sections 8.2(c) through (e), 8.8
and 8.9(ii) through (vi), such default shall continue unremedied for a period of
10 days; or
 
(d)           any Credit Party shall default in the observance or performance of
any other term, covenant, or agreement contained in any Credit Document, and
such default shall continue unremedied for a period of 30 days; or
 
(e)           the Company or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Loans,
the Revolving L/C Obligations and any intercompany debt (which, if any such
intercompany debt consists of loans or advances to the Company or to one or more
Subsidiary Guarantors, is subordinated to the Finance Obligations on the terms
and conditions set forth in Exhibit G)) or in the payment of any Contingent
Obligation, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Contingent Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or Contingent Obligation or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Contingent
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, any applicable
grace period having expired, or such Contingent Obligation to become payable,
any applicable grace period having expired, provided that the aggregate
principal amount of all such Indebtedness and Contingent Obligations which would
then become due or payable as described in this Section 10.1(e) would equal or
exceed $25,000,000; or
 
(f)            (i) the Company or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
such Subsidiary shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Company or any such
Subsidiary any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Company or any such Subsidiary any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
the Company or any such Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any such
Subsidiary shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           (i) any failure to meet the minimum funding standard (as defined
in Section 302 of ERISA), whether or not waived, shall exist with respect to any
Single Employer Plan, (ii) a Reportable Event (other than a Reportable Event
with respect to which the 30-day notice requirement under Section 4043 of ERISA
has been waived) shall occur with respect to, or proceedings to have a trustee
appointed shall commence with respect to, or a trustee shall be appointed to
administer or to terminate, any Single Employer Plan, which Reportable Event or
institution of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, and, in the case of a Reportable Event,
such Reportable Event shall continue unremedied for ten days after notice of
such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA is given
and, in the case of the institution of proceedings, such proceedings shall
continue for ten days after commencement thereof or (iii) any Single Employer
Plan shall terminate for purposes of Title IV of ERISA; and in each case in
clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions relating to such Single Employer Plans, if any,
could reasonably be expected to subject the Company or any of its Subsidiaries
to any tax, penalty or other liabilities which, individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect; or
 
(h)           one or more judgments or decrees shall be entered against the
Company or any of its Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance or indemnity) of $25,000,000 or more to the
extent that all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within the time required by the
terms of such judgment; or
 
(i)             except as contemplated by this Amended Agreement, any guarantee
of this Amended Agreement given pursuant to the terms hereof shall cease, for
any reason, and in any material respect, to be in full force and effect or any
Credit Party shall so assert in writing; or
 
(j)             except as contemplated by this Amended Agreement or as provided
in Section 12.1, any Credit Party shall breach any covenant or agreement
contained in any Collateral Document with the effect that such Collateral
Document shall cease to be in full force and effect or the Lien granted thereby
shall cease to be a first priority Lien or any Collateral Document shall assert
in writing that any Collateral Document is no longer in full force and or effect
or the Lien granted thereby is no longer a first priority Lien; or
 
(k)            a Change of Control shall occur;
 
then, and in any such event, (i) if such event is an Event of Default with
respect to the Company specified in clause (i) or (ii) of paragraph (f) above,
automatically (A) the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Amended
Agreement and the Loans shall immediately become due and payable, (B) all
obligations of the Company in respect of the Letters of Credit, although
contingent and unmatured, shall become immediately due and payable and the
Issuing Lender’s obligation to issue Letters of Credit shall immediately
terminate, and (C) and the obligation of the Company to Cash Collateralize the
Revolving L/C Obligations shall automatically become effective; and (ii) if such
event is any other Event of Default, so long as any such Event of Default shall
be continuing, either or both of the following actions may be taken: (A) with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments and the Issuing Lender’s obligation to issue
Letters of Credit to be terminated forthwith, whereupon the Commitments and such
obligation shall immediately terminate; and (B) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice of default to the Company (x)
declare all or a portion of the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Amended Agreement and the Loans to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, and (y) declare all or a portion of the obligations of the Company in
respect of the Letters of Credit, although contingent and unmatured, to be due
and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that the Company discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations.  All payments under this Article X on
account of undrawn Letters of Credit shall be made by the Company directly to a
cash collateral account established by the Administrative Agent for such purpose
for application to the Company’s reimbursement obligations under Section 2.6 as
drafts are presented under the Letters of Credit, with the balance, if any, to
be applied to the Company’s obligations under this Amended Agreement and the
Loans as the Administrative Agent shall determine with the approval of the
Required Lenders.  Except as expressly provided above in this Article X,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XI
THE SYNDICATION AGENTS, THE DOCUMENTATION AGENTS,
THE ADMINISTRATIVE AGENT; THE ISSUING LENDER
 
Section 11.1    Appointment.  Each Lender hereby irrevocably designates and
appoints Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA, Royal Bank of Canada, SunTrust Bank, UBS Securities LLC
and Wells Fargo Securities, LLC as the Syndication Agents of such Lender under
this Amended Agreement and acknowledges that the Syndication Agents, in their
respective capacity as such, shall have no duties or liabilities under the
Credit Documents.  Each Lender hereby irrevocably designates and appoints Morgan
Stanley MUFG Loan Partners, LLC, The Royal Bank of Scotland plc and TD Bank,
N.A. as the Documentation Agents of such Lender under this Amended Agreement and
acknowledges that the Documentation Agents, in their respective capacity as
such, shall have no duties or liabilities under the Credit Documents.  Each
Lender hereby irrevocably designates and appoints JPMCB as the Administrative
Agent under this Amended Agreement and irrevocably authorizes JPMCB as
Administrative Agent for such Lender to take such action on its behalf under the
provisions of the Credit Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
the Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Amended Agreement, none of the Agents shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent.  The Borrower and each
other Credit Party acknowledges and agrees that the Agents, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and neither any Agent nor any Lender
has any obligation to disclose any of such interests to the Borrower or any
other Credit Party or any of their respective Affiliates
 
Section 11.2    Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Amended Agreement and each of the other Credit
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Without
limiting the foregoing, the Administrative Agent may appoint any of its
affiliates as its agent to perform the functions of the Administrative Agent
hereunder relating to the advancing of funds to the Company and distribution of
funds to the Lenders and to perform such other related functions of the
Administrative Agent hereunder as are reasonably incidental to such
functions.  None of the Agents shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, except as otherwise provided in Section 11.3.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.3    Exculpatory Provisions.  Neither any Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact, Affiliates or
Subsidiaries shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Credit Documents
(except for its or such Person’s own gross negligence or willful misconduct to
the extent determined by a final, nonappealable judgment of a court of competent
jurisdiction), or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in the Credit Documents or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, the Credit Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Credit Documents or for any failure of any Credit Party to perform its
obligations thereunder.  None of the Agents shall be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, any Credit Document, or to
inspect the properties, books or records of any Credit Party.
 
Section 11.4   Reliance by Syndication Agents, Documentation Agents or
Administrative Agent.  Any Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, electronic
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by any Agent.  The Agents may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Agents.  The
Agents shall be fully justified in failing or refusing to take any action under
any Credit Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, where unanimous consent of the Lenders is expressly
required hereunder, such Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Agents shall in all cases be fully protected in acting, or
in refraining from acting, under any Credit Document in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.
 
Section 11.5    Notice of Default.  None of the Agents shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received written notice from a Lender or the
Company referring to this Amended Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that any Agent receives such a notice, such Agent shall promptly give notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders; provided that (i) the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to liability or that is
contrary to this Amended Agreement or applicable law and (ii) unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.6    Non-Reliance on Syndication Agents, Documentation Agents,
Administrative Agent and Other Lenders.  Each Lender expressly acknowledges that
none of the Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates has made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Credit Parties, shall be
deemed to constitute any representation or warranty by such Agent to any
Lender.  Each Lender represents to each Agent that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Credit Parties and made its own decision
to make its Loans hereunder, issue and participate in the Letters of Credit and
enter into this Amended Agreement.  Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under the Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit
Parties.  Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent hereunder, none of the
Agents shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, financial condition,
assets, liabilities, net assets, properties, results of operations, value,
prospects and other condition or creditworthiness of the Credit Parties which
may come into the possession of any Agent or any of its officers, directors,
employees, agents, attorneys-in-fact, Affiliates or Subsidiaries.
 
Section 11.7    Indemnification.  The Lenders severally agree to indemnify each
of the Agents in its capacity as such (to the extent not reimbursed by the
Credit Parties and without limiting the obligation of the Credit Parties to do
so), ratably according to the respective amounts of their respective Commitments
(or, to the extent such Commitments have been terminated, according to the
respective outstanding principal amounts of the Loans and obligations, and
whether as Issuing Lender or a Participating Lender, with respect to Letters of
Credit), in each case determined as of the time the applicable unreimbursed
expense, obligation, loss or other amount is sought, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including without limitation at any time following the payment of the
Loans) be imposed on, incurred by or asserted against any Agent in any way
relating to or arising out of the Credit Documents or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted by any Agent under or in connection with any of the foregoing;
provided that (a) no Lender shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting solely from any Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction and (b) Lenders holding only
Incremental Term Loans shall not be required to so indemnify in respect of
matters relating to Letters of Credit (with such indemnity being provided solely
by Lenders holding Revolving Credit Commitments).  The agreements contained in
this Section 11.7 shall survive the payment of all amounts payable hereunder.
 
Section 11.8    Syndication Agent, Documentation Agent and Administrative Agent
in its Individual Capacity.  The Agents and their Affiliates and Subsidiaries
may make loans to, accept deposits from and generally engage in any kind of
business with the Credit Parties as though each Agent were not each Agent
hereunder.  With respect to its Loans made or renewed by it and any Letter of
Credit issued by or participated in by it, each of the Agents shall have the
same rights and powers, duties and liabilities under the Credit Documents as any
Lender and may exercise the same as though it were not an Agent and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacities.
 
Section 11.9    Successor Syndication Agent, Documentation Agent or
Administrative Agent.  Any Agent may resign as Agent upon 30 days’ notice to the
Lenders.  The resignation of any Syndication Agent shall be effective without
any further act or deed on the part of the former Syndication Agent.  The
resignation of any Documentation Agent shall be effective without any further
act or deed on the part of the former Documentation Agent.  If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall be approved by the
Company (which approval shall not be unreasonably withheld) whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Amended Agreement.  After any
retiring Agent’s resignation hereunder as Agent, the provisions of this Article
XI shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Agent under the Credit Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
Any resignation by JPMCB as Administrative Agent pursuant to this Section shall
also constitute its resignation as an Issuing Lender and as the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of JPMCB as a retiring Issuing
Lender and as the Swing Line Lender, (ii) JPMCB, as a retiring Issuing Lender
and as the Swing Line Lender, shall be discharged from all of its duties and
obligations in such capacities hereunder or under the other Credit Documents and
(iii) a successor Issuing Lender shall issue letters of credit in substitution
for the Letters of Credit, if any, issued by JPMCB outstanding at the time of
such succession or make other arrangements satisfactory to JPMCB as a retiring
Issuing Lender to effectively assume the obligations of JPMCB as issuer of such
Letters of Credit.
 
Section 11.10  Issuing Lender as Issuer of Letters of Credit.  Each Lender, each
Syndication Agent and each Documentation Agent hereby acknowledges that the
provisions of this Article XI shall apply to the Issuing Lender, in its capacity
as issuer of any Letter of Credit, in the same manner as such provisions are
expressly stated to apply to the Administrative Agent.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.1    Amendments and Waivers.  No Credit Document nor any terms
thereof may be amended, supplemented, waived or modified except in accordance
with the provisions of this Section 12.1.  With the written consent of the
Required Lenders, the Administrative Agent and the respective Credit Parties
may, from time to time, enter into written amendments, supplements or
modifications to any Credit Document for the purpose of adding any provisions to
such Credit Document to which they are parties or changing in any manner the
rights of the Lenders or of any such Credit Party or any other Person thereunder
or waiving, on such terms and conditions as the Administrative Agent may specify
in such instrument, any of the requirements of any such Credit Document or any
Default or Event of Default and its consequences; provided, however, that:
 
(i)        no such waiver and no such amendment, supplement or modification
shall (A) extend the scheduled maturity of any Loan or scheduled installment of
any Incremental Term Loan or extend the expiry date of any Letter of Credit
beyond the Revolving Credit Termination Date, or reduce the rate or extend the
time of payment of interest thereon, or change the method of calculating
interest thereon, or reduce the amount or extend the time of payment of any fee
payable to the Lenders hereunder, or reduce or forgive the principal amount
thereof, or increase the amount of any Commitment of any Lender, without the
consent of each Lender directly affected thereby, or (B) amend, modify or waive
any provision of this Section 12.1 or the definition of Required Lenders, or
alter the manner in which payments of principal, interest, or other amounts
hereunder shall be applied as among the Lenders in the respective Facility (in
which case, the written consent of each Lender in the respective Facility shall
be required), or change the percentage of the Lenders required to waive a
condition precedent under Section 7.1 or waive or amend any other provision in
any of the Credit Documents which by their terms require all Lenders’ consent or
consent to the assignment or transfer by any Credit Party of any of its rights
and obligations under any Credit Document, or amend, modify or change all or any
substantial part of the Collateral or pledged assets granted hereunder, or
amend, modify or change the guarantee obligations of any material guarantor
provided (or the requirement that they be so provided) hereunder, in each case,
without the written consent of each Lender (unless otherwise specified in clause
(B) of this clause (i));
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)      no such waiver and no such amendment, supplement or modification shall
amend or waive (A) any mandatory prepayment of the Incremental Term Loans, if
any, under Section 5.6 or (B) the provisions of this Section 12.1(ii) or the
definition of “Required Term Lenders” without in each case the written consent
of the Required Term Lenders;
 
(iii)      no such waiver and no such amendment, supplement or modification
shall amend, modify or waive any provision of Article XI without the written
consent of the Agents and the Issuing Lender; and
 
(iv)     the Administrative Agent and the Borrower acting together may, without
the consent of any other Person, amend, modify or supplement this Amended
Agreement and any other Credit Document to cure any typographical error, mistake
or defect, to comply with local law or the advice of local counsel or to cause
one or more Credit Documents to be consistent with other Credit Documents.
 
Any such waiver and any such amendment, supplement or modification described in
this Section 12.1 shall apply equally to each of the Lenders and shall be
binding upon each Credit Party, the Lenders, each Agent and all future holders
of the Loans.  No waiver, amendment, supplement or modification of any Letter of
Credit shall extend the expiry date thereof without the written consent of the
Participating Lenders.  In the case of any waiver, the Company, the Lenders and
each Agent shall be restored to their former position and rights hereunder and
under the outstanding Loans, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
 
Section 12.2    Notices.  (a)  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when sent, confirmation of receipt received, addressed as follows in the
case of each Credit Party and the Administrative Agent, and as set forth on its
signature page hereto in the case of any Lender, or to such other address as may
be hereafter notified by the respective parties hereto and any future holders of
the Loans:
 
 
 

--------------------------------------------------------------------------------

 
 
The Company:
B/E Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attn:  Thomas P. McCaffrey, CFO
(or)
Ryan M. Patch, General Counsel
Telecopy:  (561) 791-3966
 
With a copy to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, NY  10022
Attn:  Maura O’Sullivan, Esq.
E-mail:  mosullivan@shearman.com
Telecopy:  (646) 848-7897
 
The Administrative Agent, Collateral
Agent and Issuing Lender:
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attn:   Linda Bryant
Loan & Agency Services
Fax:  (713) 750-2892
Tel:  (713) 750-2494
 
 
and
 
JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY  10017
Attn:   Matthew Massie
Credit Risk Management
Fax:  (212) 270-5100
Tel:  (212) 270-5432
 
With a copy of any notice sent to
the Administrative Agent or to the
Issuing Lender to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY  10004-1980
Attn:  Brian D. Murphy, Esq.
E-mail:  brian.murphy@friedfrank.com
Telecopy:  (212) 859-4000



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.7, 5.1, 5.3, 5.4, 5.5, and 5.6 shall
not be effective until received and provided, further that the failure to
provide the copies of notices to the Company provided for in this Section 12.2
shall not result in any liability to any Agent or any Lender.
 
(b)           THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively,
“Agent Parties”) or any Indemnified Person or its Related Parties have any
liability to the Company, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Credit Party’s or the Administrative Agent’s, an
Indemnified Person’s or its Related Parties’ transmission of Company Materials
through electronic telecommunications or other information transmission systems,
except for direct or “economic” (as such term is used in Title 18, United States
Code, Section 1030(g)) (as opposed to special, indirect, consequential or
punitive) losses, claims, damages, liabilities or expenses to the extent that
such losses, claims, damages, liabilities or expenses (x) are determined by a
court of competent jurisdiction by a final an nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party,
Indemnified Person or Related Party or (y) result from a claim brought by the
Company or any other Credit Party against an Agent Party, an Indemnified Person
or a Related Party for material breach of such Agent Party’s, Indemnified
Person’s or Related Party’s obligations hereunder or under any other Credit
Document in respect of Company Materials made available through electronic
telecommunications or other information transmission systems, if the Company or
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction; provided,
however, that in no event shall any Agent Party, Indemnified Person or Related
Party have any liability to the Company, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
such direct or “economic” damages).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.3    No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
 
Section 12.4    Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Amended Agreement, the Letters of Credit and the Loans.
 
Section 12.5     Payment of Expenses; Indemnification.  (a)  The Company agrees:
 
(i)        to pay or reimburse the Administrative Agent and the Lenders for all
of their reasonable out-of-pocket costs and expenses incurred in connection with
the development, preparation, execution, delivery, administration, amendment,
waiver and modification of, the Credit Documents and any other documents
prepared in connection herewith, and the consummation of the transactions
contemplated hereby and thereby and the syndication of the Loans under this
Amended Agreement, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent and one counsel to the
Lenders, subject to receipt of supporting documentation in reasonable detail;
 
(ii)      to pay or reimburse each Lender and each Agent for all their costs and
expenses incurred in connection with, and to pay, indemnify, and hold each Agent
and each Lender harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever arising out of or in
connection with, the enforcement or preservation of any rights (including in any
workout proceedings, restructuring, standstill or forbearance providing relief
to the Credit Parties) under any Credit Document and any such other documents,
including, without limitation, reasonable out-of-pocket fees and disbursements
of counsel to each Agent and each Lender (including, but not limited to,
reasonable fees and expenses of one counsel to the Lenders and one local counsel
in each appropriate jurisdiction and expenses incurred in connection with
travel, courier, reproduction, printing and delivery expenses), incurred in
connection with the foregoing and in connection with advising the Administrative
Agent with respect to its rights and responsibilities under this Amended
Agreement and the documentation relating thereto, subject to receipt of
supporting documentation in reasonable detail (it being agreed that the Agents
and the Lenders shall have the right to employ separate counsel and the Company
shall bear the reasonable out-of-pocket fees, costs, and expenses of such
separate counsel if (A) the use of the selected counsel would present such
counsel with a conflict of interest or (B) the actual or potential defendants
in, or targets of, any such action include both the Company and the Agents
and/or a Lender, and such Agent or Lender shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to the Company or any other such Person);
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)     to pay, indemnify, and to hold each Agent and each Lender harmless
from, any and all recording and filing fees and any and all liabilities with
respect thereto, or resulting from any delay in paying such recording and filing
fees, if any, which may be payable or determined to be payable in connection
with the execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Credit Document and any such other
documents; and
 
(iv)     to pay, indemnify, and hold each Agent and each Lender (each, an
“Indemnified Person”) and their respective affiliates, officers, directors,
employees, trustees, advisors and agents (the affiliates, officers, directors,
employees, trustees, advisors and agents of any Indemnified Person are such
Indemnified Person’s “Related Parties”) harmless from and against any and all
other actual out-of-pocket liabilities, obligations, losses, damages (including
punitive damages), penalties, fines, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever (including, without
limitation, reasonable experts’ and consultants’ fees and reasonable fees and
disbursements of counsel and third party claims for personal injury or real or
personal property damage) which may be incurred by or asserted against any
Agent, the Lenders or the Related Parties (x) arising out of or in connection
with any investigation, litigation or proceeding related to this Amended
Agreement, the other Credit Documents, the proceeds of the Loans, or any of the
other transactions contemplated hereby or thereby, whether or not any Agent or
any of the Lenders is a party thereto, (y) with respect to any environmental
matters, any environmental compliance expenses and remediation expenses in
connection with the presence, suspected presence, release or suspected release
of any Materials of Environmental Concern in or into the air, soil, groundwater,
surface water or improvements at, on, about, under, or within the Properties, or
any portion thereof, or elsewhere in connection with the transportation of
Materials of Environmental Concern to or from the Properties, or (z) without
limiting the generality of the foregoing, by reason of or in connection with the
execution and delivery or transfer of, or payment or failure to make payments
under, Letters of Credit (it being agreed that nothing in this Section
12.5(iv)(z) is intended to limit the Company’s obligations pursuant to Section
2.6);
 
(all the foregoing, collectively, the “indemnified liabilities”), provided that
the Company shall have no obligation hereunder with respect to indemnified
liabilities of any Indemnified Person or its Related Parties arising from the
gross negligence or willful misconduct of such Indemnified Person or its Related
Parties as determined by a final, non-appealable judgment of a court of
competent jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           To the fullest extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against any
Indemnified Person and its Related Parties on any theory of liability for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof.
 
(c)            The agreements in this Section 12.5 shall survive repayment of
the Loans and all other amounts payable hereunder.
 
(d)           All amounts due under this Section 12.5 shall be payable promptly
after written demand therefor.
 
Section 12.6    Successors and Assigns; Participations; Purchasing
Lenders.  (a)  This Amended Agreement shall be binding upon and inure to the
benefit of the Company, the Lenders, the Agents, all future holders of the
Loans, and their respective successors and assigns, except that the Company may
not assign or transfer any of its rights or obligations under this Amended
Agreement without the prior written consent of each Lender.
 
(b)           Any Lender other than any Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, at any time sell
to one or more banks or other financial institutions or Lender Affiliates
(“Participants”) participating interests in any Loan owing to such Lender, any
participating interest of such Lender in the Letters of Credit, any Note held by
such Lender, any Commitment of such Lender or any other interest of such Lender
hereunder and under the other Credit Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under this Amended Agreement to the other parties to this Amended
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Amended Agreement and the other Credit
Documents, the Company and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Amended Agreement and the other Credit Documents;
provided, however, that such Lender shall not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 12.1(i) that affects such Participant.  The Company agrees that if
amounts outstanding under this Amended Agreement and the Loans are due and
unpaid, or shall have been declared or shall have become due and payable upon
the occurrence of an Event of Default, each Participant shall be deemed to have
the right of setoff in respect of its participating interest in amounts owing
under this Amended Agreement and any Loan to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Amended Agreement or any Loan; provided that such Participant shall only be
entitled to such right of setoff if it shall have agreed in the agreement
pursuant to which it shall have acquired its participating interest to share
with the Lenders the proceeds thereof, as provided in Section 12.7.  The Company
also agrees that each Participant shall be entitled to the benefits of Sections
5.12, 5.19, 5.20, 5.21 and 5.23 with respect to its participation in the Letters
of Credit and in the Commitments and the Loans outstanding from time to time;
provided that (x) no Participant shall be entitled to receive any greater amount
pursuant to such Sections than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred, (y) each
Participant shall be subject to the provisions of paragraph (c) of Section 5.20
and (z) a Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.23 unless the Company is notified
of the participation interest sold to such Participant and such Participant
agrees, for the benefit of the Company, to comply with Section 5.23(e) and (h)
as through it were a Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            Any Lender other than any Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, with the prior
written consent of the Issuing Lender and the Swing Line Lender (in the case of
the Revolving Credit Facility, at any time sell to any Lender or any Affiliate
or Lender Affiliate thereof (including any Affiliate or Subsidiary of such
transferor Lender) and, with the prior written consent of the Company (subject
to the penultimate sentence of this clause (c)) and the Administrative Agent
(which in each case shall not be unreasonably withheld, conditioned, or
delayed), sell to one or more additional banks or financial institutions (an
“Assignee”), all or any part of its rights and obligations under this Amended
Agreement, the Notes and the other Credit Documents and, with respect to the
Letters of Credit, such Lender’s L/C Participating Interest, pursuant to an
Assignment and Acceptance executed by such Assignee, such assigning Lender (and
by the Company, the Administrative Agent, the Issuing Lender and the Swing Line
Lender, to the extent their consent is required), and delivered to the
Administrative Agent for its acceptance and recording in the Register; provided
that (A) each such sale pursuant to this Section 12.6(c) of a Lender’s rights
and obligations (I) to a Person which is not then a Lender or an Affiliate or
Lender Affiliate of a Lender shall be of the entire remaining amount of the
Assigning Lenders rights and obligations or, if less than such entire remaining
amount, of Commitments and/or Loans of $5,000,000 (or in the case of any
Incremental Term Loan Commitments  and Incremental Term Loans, $1,000,000) or
more unless otherwise agreed by the Company and the Administrative Agent; and
(II) to a Person which is then a Lender or an Affiliate or Lender Affiliate of a
Lender may be in any amount and shall not require the consent of the Company or
the Administrative Agent, and (B) each Assignee which is a Foreign Lender shall
comply with the provisions of Section 5.23(e) and (h) hereof; and provided,
further that the foregoing shall not prohibit a Lender from selling
participating interests in accordance with Section 12.6(b) in all or any portion
of its Commitments and/or Loans (without duplication).  For purposes of clauses
(A) and (B) of the first proviso contained in the preceding sentence, the amount
described therein shall be aggregated in respect of each Lender and its Lender
Affiliates, if any.  Upon such execution, delivery, acceptance and recording,
from and after the effective date determined pursuant to such Assignment and
Acceptance, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder with the Commitments and Loans as set forth
therein, and (y) the assigning Lender thereunder shall, to the extent of the
interest transferred, as reflected in such Assignment and Acceptance, be
released from its obligations under this Amended Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Amended Agreement, such
assigning Lender shall cease to be a party hereto).  Such Assignment and
Acceptance shall be deemed to amend this Amended Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Assignee and the
resulting adjustment of Commitment Percentages arising from the purchase by such
Assignee of all or a portion of the rights and obligations of such assigning
Lender under this Amended Agreement.  Notwithstanding anything herein to the
contrary (and to the extent permitted by law), after the occurrence and during
the continuance of an Event of Default any Lender may sell all or any part of
its rights and obligations under this Amended Agreement without the consent of
the Company.  Notwithstanding the foregoing, any Conduit Lender may assign at
any time to its designating Lender hereunder without the consent of the Company
or the Administrative Agent any or all of the Loans it may have funded hereunder
and pursuant to its designation agreement and without regard to the limitations
set forth in the first sentence of this Section 12.6(c).
 
(d)           The Administrative Agent acting on behalf of and as agent for the
Company, shall maintain at the address of the Administrative Agent referred to
in Section 12.2 a copy of each Assignment and Acceptance delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, the principal amount of any Swing Line Loans,
Revolving Credit Loans and Incremental Term Loans, if any owing to, and if such
Lender has any Revolving Credit Commitment, the L/C Participating Interests of,
each Lender from time to time.  The entries in the Register shall be conclusive,
in the absence of manifest error, and the Company, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register as
the owner of the Loans or L/C Participating Interests recorded therein for all
purposes of this Amended Agreement, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by the Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  No assignment shall be effective for purposes of this Amended Agreement
unless it has been recorded in the Register as provided in this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Assignee (and by the Company, the Issuing Lender, the
Swing Line Lender and the Administrative Agent to the extent required hereby),
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (which fee the Company shall have no obligation to pay
and which fee may be waived by the Administrative Agent in its discretion), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance
and (ii) on the effective date determined pursuant thereto, record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Company.
 
(f)             If, pursuant to this Section 12.6, any interest in this Amended
Agreement or any Loan or Letter of Credit is transferred to any Transferee which
would be a Foreign Lender upon the effectiveness of such transfer, the assigning
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, (i) to represent to the assigning Lender (for the benefit of the
assigning Lender, the Administrative Agent and the Company) that under
applicable law and treaties no Taxes will be required to be withheld by the
Administrative Agent, the Company or the assigning Lender with respect to any
payments to be made to such Transferee in respect of the Loans or L/C
Participating Interests, (ii) to furnish to the assigning Lender (and, in the
case of any Assignee registered in the Register, the Administrative Agent and
the Company) such Internal Revenue Service Forms required to be furnished
pursuant to Section 5.23(e) and (h) and (iii) to agree (for the benefit of the
assigning Lender, the Administrative Agent and the Company) to be bound by the
provisions of Section 5.23(e) and (h).
 
(g)            For avoidance of doubt, the parties to this Amended Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment (i) by a Lender of any Loan or Note to any Federal
Reserve Bank in accordance with applicable law and (ii) by a Lender or a Lender
Affiliate which is a fund to its trustee in support of its obligations to its
trustee; provided that any transfer of Loans or Notes upon, or in lieu of,
enforcement of or the exercise of remedies under any such pledge shall be
treated as an assignment thereof which shall not be made without compliance with
the requirements of this Section 12.6.
 
(h)            The Company, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (h) above.
 
(i)             Each of the Company, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however (i) that each Lender designating any Conduit Lender hereby
agrees to indemnify, save and hold harmless each other party hereto for any
loss, cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period forbearance and (ii)
the foregoing shall not prohibit or limit the ability of any such Person to file
claims against a Conduit Lender in connection with any such proceeding.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.7    Adjustments; Set-off.  (a)  Except to the extent that this
Amended Agreement expressly provides for payments to be allocated to a
particular Lender or Lenders, if any Lender (a “Benefitted Lender”) shall at any
time receive any payment of all or part of any of its Revolving Credit Loans
(other than payment of Swing Line Loans), Incremental Term Loans or L/C
Participating Interests, as the case may be, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 10.1(f),
or otherwise) in a greater proportion than any such payment to and collateral
received by any other Lender, if any, in respect of such other Lender’s
Revolving Credit Loans, Incremental Term Loans or L/C Participating Interests,
as the case may be, or interest thereon, such Benefitted Lender shall purchase
for cash from the other Lenders such portion of each such other Lender’s
Revolving Credit Loans, Incremental Term Loans or L/C Participating Interests,
as the case may be, or shall provide such other Lenders with the benefits of any
such collateral, or the proceeds thereof, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, however, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  The
Company agrees that each Lender so purchasing a portion of another Lender’s
Loans and/or L/C Participating Interests may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.  The
Administrative Agent shall promptly give the Company notice of any set-off,
provided that the failure to give such notice shall not affect the validity of
such set-off.
 
(b)           Upon the occurrence and during the continuance of an Event of
Default specified in Section 10.1(a) or 10.1(f), each Agent and each Lender are
hereby irrevocably authorized at any time and from time to time without notice
to the Company, any such notice being hereby waived by the Company, to set off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Agent or such Lender to or for the credit or the account of the
Company or any part thereof in such amounts as such Agent or such Lender
may  elect, on account of the liabilities of the Company hereunder and under the
other Credit Documents and claims of every nature and description of such Agent
or such Lender against the Company in any currency, whether arising hereunder,
or otherwise, under any other Credit Document as such Agent or such Lender may
elect, whether or not such Agent or such Lender has made any demand for payment
and although such liabilities and claims may be contingent or unmatured.  Each
Agent and each Lender shall notify the Company promptly of any such setoff made
by it and the application made by it of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of each Agent and each Lender under this paragraph are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Agent or such Lender may have.
 
Section 12.8    Counterparts.  This Amended Agreement may be executed by one or
more of the parties to this Amended Agreement on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Amended
Agreement signed by all the parties shall be lodged with the Company and the
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.9    Integration.  This Amended Agreement and the other Credit
Documents represent the entire agreement of the Credit Parties, the Agents and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by any Agent or any
Lender relative to the subject matter hereof or thereof not expressly set forth
or referred to herein or in the other Credit Documents.
 
Section 12.10 GOVERNING LAW; NO THIRD PARTY RIGHTS.  THIS AMENDED AGREEMENT AND
THE LOANS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDED
AGREEMENT AND THE LOANS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.  THIS AMENDED
AGREEMENT IS SOLELY FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND, EXCEPT AS SET FORTH IN SECTION 12.6, NO OTHER
PERSONS SHALL HAVE ANY RIGHT, BENEFIT, PRIORITY OR INTEREST UNDER, OR BECAUSE OF
THE EXISTENCE OF, THIS AMENDED AGREEMENT.
 
Section 12.11  SUBMISSION TO JURISDICTION; WAIVERS.  (a)  EACH PARTY TO THIS
AMENDED AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY:
 
(i)        SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AMENDED AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
 
(ii)      CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;
 
(iii)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 12.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND
 
(iv)     AGREES THAT NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
 
(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDED
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDED AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.12  Acknowledgements.  The Company hereby acknowledges that:
 
(i)        none of the Agents or any Lender has any fiduciary relationship to
any Credit Party, and the relationship between the Agents and the Lenders, on
the one hand, and the Credit Parties, on the other hand, is solely that of
creditor and debtor; and
 
(ii)       no joint venture exists among the Lenders or among any Credit Parties
and the Lenders.
 
Section 12.13  Confidentiality.  (a)  Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority, (iii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party to this Amended Agreement, (v) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Amended Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to (A) any Assignee of or Participant in, or any
prospective Assignee of or Participant in, any of its rights or obligations
under this Amended Agreement or (B) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction or securitization relating
to the Company and its obligations, (g) with the consent of the Company or (vii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Company.  For the purposes of this Section,
“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Company; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential; provided, further,
that, in the case of clauses (ii) and (iii) (other than in connection with
routine regulatory examinations), unless specifically prohibited by applicable
law, court order or the applicable regulatory authority, each Lender and the
Administrative Agent shall use its commercially reasonable efforts to notify the
Company of any such non-public information prior to disclosure hereof.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AMENDED AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AMENDED AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
COMPANY, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
Section 12.14  USA Patriot Act.  Each Lender hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it may be required to
obtain, verify and record information that identifies the Company, which
information includes the name and address of the Company and other information
that will allow such Lender to identify the Company in accordance with the
Patriot Act.
 


 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
duly executed and delivered in New York, New York by their proper and duly
authorized officers as of the day and year first above written.
 
 

  B/E AEROSPACE, INC.         By:     Name:   Title:

 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A.,
         as Administrative Agent, Issuing Lender and  
       as a Lender
        By:     Name:   Title:

 
 
 

--------------------------------------------------------------------------------

 
 

  CITIGROUP GLOBAL MARKETS INC.,          as Syndication Agent         By:    
Name:   Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  CREDIT SUISSE SECURITIES (USA) LLC,          as Syndication Agent         By:
    Name:   Title:       Address for Notices:       Credit Suisse Securities
(USA) LLC   Eleven Madison Avenue   New York, New York 10010   Attention:  
Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  GOLDMAN SACHS BANK USA,          as Syndication Agent and as a Lender        
By:     Name:   Title:       Address for Notices:       [____]   [____]   [____]
  Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  ROYAL BANK OF CANADA, as Syndication         Agent and as a Lender         By:
    Name:   Title:       Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  SUNTRUST BANK,          as Syndication Agent and as a Lender         By:    
Name:   Title:       Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  UBS SECURITIES LLC,          as Syndication Agent         By:     Name:  
Title:     By:     Name:   Title:       Address for Notices:       UBS
Securities LLC   299 Park Avenue   New York, NY 10171   Attention:  
Fax:    212-821-5766

 
 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO SECURITIES, LLC,          as Syndication Agent         By:    
Name:   Title:       Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  THE ROYAL BANK OF SCOTLAND PLC, as          Documentation Agent and as a
Lender         By:     Name:   Title:           Address for Notices:      
[____]   [____]   [____]  
Attention:
  Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  TD BANK, N.A., as Documentation Agent and as          a Lender         By:    
Name:   Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  WELLS FARGO BANK, N.A., as a Lender         By:     Name:   Title:          
Address:       [____]   [____]   [____]   Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  CITIBANK, N.A., as a Lender         By:     Name:   Title:           Address
for Notices:       [____]   [____]   [____]   Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  CREDIT SUISSE AG, CAYMAN ISLANDS          BRANCH, as a Lender         By:    
Name:   Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  UBS LOAN FINANCE LLC, as a Lender         By:     Name:   Title:          
Address for Notices:       [____]   [____]   [____]   Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  U.S. BANK N.A., as a Lender         By:     Name:   Title:           Address
for Notices:       [____]   [____]   [____]   Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  BRANCH BANKING AND TRUST COMPANY,          as a Lender         By:     Name:  
Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  CAPITAL ONE LEVERAGE FINANCE CORP.,          as a Lender         By:     Name:
  Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  PNC BANK, NATIONAL ASSOCIATION, as a          Lender         By:     Name:  
Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  SUMITOMO MITSUI BANKING          CORPORATION, as a Lender         By:    
Name:   Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  FIRST COMMERCIAL BANK, LTD., NEW          YORK BRANCH, as a Lender         By:
    Name:   Title:           Address for Notices:       [____]   [____]   [____]
  Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  THE BANK OF TOKYO-MITSUBISHI UFJ,          LTD., as a Lender         By:    
Name:   Title:           Address for Notices:       [____]   [____]   [____]  
Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 

  MORGAN STANLEY BANK, N.A., as a Lender         By:     Name:   Title:        
  Address for Notices:       [____]   [____]   [____]   Attention:   Telecopy:

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1A
 
COMMITMENT AMOUNTS


Institution
 
Amount
JPMorgan Chase Bank, N.A.
$80,333,334
SunTrust Bank
$80,333,333
Wells Fargo Bank, N.A.
$80,333,333
Citibank, N.A.
$75,000,000
Credit Suisse AG, Cayman Islands Branch
$75,000,000
Goldman Sachs Bank USA
$75,000,000
Royal Bank of Canada
$75,000,000
UBS Loan Finance LLC
$75,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$38,100,000
Morgan Stanley Bank, N.A.
$25,400,000
The Royal Bank of Scotland plc
$63,500,000
TD Bank, N.A.
$50,000,000
U.S. Bank N.A.
$45,000,000
Branch Banking and Trust Company
$35,000,000
Capital One Leverage Finance Corp.
$25,000,000
PNC Bank, National Association
$25,000,000
Sumitomo Mitsui Banking Corporation
$22,000,000
First Commercial Bank, Ltd., New York Branch
$5,000,000
Total
$950,000,000

 
 
 

--------------------------------------------------------------------------------

 


Schedule 1B
 
EXISTING MONEY MARKET FUNDS
 
 

 
Fund Company
Account No.
Fund
JP Morgan Chase
*********
JP Morgan Treasury Services' Money Market Deposit Account
Federated Investments
*******
Prime Cash Obligations Fund
BlackRock Liquidity Funds
*****
TempFund
Credit Suisse
**********
Dreyfus Cash Management Plus
UBS
********
UBS Select Money Market Fund
Morgan Stanley
************
AAA Institutional Money Trust



 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.10(a)
 
DOMESTIC SUBSIDIARIES
 
Advanced Thermal Sciences Corporation
Aerospace Lighting Corporation
B/E Aerospace Europe Holding LLC
B/E Aerospace Machined Products, Inc.
BE Aerospace Australia, Inc.
BE Aerospace Canada, Inc.
BE Aerospace El Salvador, Inc.
BE Aircraft Mexico, LLC
BE Intellectual Property, Inc
BEA Europe Holding LLC
BEA Holding (USA) LLC
BEA Holding Services LLC
Flight Structures, Inc.
Jay Cee Fastener Corp.
M & M Aerospace Hardware, Inc.
Modoc Engineering Corporation
Nordskog Industries, Inc.
NYF Corp.
J.A. Reinhardt & Co., Inc.
ADB Industries
AKS Aerospace, Inc.
American Avionic Technologies Corporation
Brazonics, Inc.
CGR Technologies, Inc.
JAR Realty Holding, LLC
Orion Defense Systems, Inc.
Performance Metal Fabricators, Inc.
PMI Enterprises, Inc.
Sandy Bay Machine, Inc.
Thermal Solutions LLC
Thompson Industries, Ltd.
TSI Group, Inc.
Woven Electronics, LLC
B/E Aerospace Thermal and Power Management Finance LLC
Macrolink, Inc.
UFC Aerospace LLC*
Advanced Engineered Products LLC*
Altis Aero Systems LLC*
Interturbine Inc.
Interturbine Logistics Solutions LLC
 
*Resulting entity from the conversion of predecessor New York corporation, the
dissolution of which is pending until the filing of the corporation’s final tax
return due to New York.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.10(b)
 
FOREIGN SUBSIDIARIES
 
Advanced Thermal Sciences Korea
Advanced Thermal Sciences Shanghai Corp.
Advanced Thermal Sciences Taiwan Corp.
ATS Japan Corp.
B E Aerospace DAe Systems Hispania, S.L.
B/E Aerospace B.V.
B/E Aerospace (Germany) GmbH
B/E Aerospace (UK) Limited
B/E Aerospace Australia Pty Limited
B/E Aerospace Company
B/E Aerospace Composites Limited
B/E Aerospace Consumables Management (Hong Kong) Limited
B/E Aerospace Consumables Management (STR) Group Limited
B/E Aerospace Consumables Management Deutschland GmbH
B/E Aerospace Consumables Management GmbH
B/E Aerospace Consumables Management II Limited
B/E Aerospace Consumables Management II SAS
B/E Aerospace Consumables Management Limited
B/E Aerospace Consumables Management Pte. Limited
B/E Aerospace Consumables Management s.r.o.
B/E Aerospace Consumables Management SAS
B/E Aerospace Consumables Management, sp z.o.o.
B/E Aerospace Systems GmbH
B/E Aerospace Systems Holding GmbH
BAS Aerospace Limited
BE Aerospace (Netherlands) B.V.
BE Aerospace (UK) Europe Holdings Limited
BE Aerospace Europe Holding LLP
BE Aerospace Holdings (UK) Limited BE Aerospace Holdings C.V.
BE Aerospace Investments I
BE Aerospace Thermal and Power Management Holdings (UK) Limited
BE El Salvador, Sociedad Anonima de Capital Variable
BE Engineering Services India Private Limited
Burns Aerospace Europe SARL
C2 Composites s.r.o.
CMP SAS
Koninklijke Fabriek Inventum B.V
Special Parachute Equipment and Logistics Consortium GbR
UFC Aerospace Europe Limited
UFC SARL
Interturbine Advanced Logistics Pty Ltd.
Interturbine Tianjin Ltd.
Interturbine Czechia s.r.o.
Interturbine Aviation Logistics FZE
Interturbine Projekt Management GmbH
Interturbine Aviation Logistics GmbH
Interturbine Technologies GmbH
Interturbine Logistics Solutions GmbH
Interturbine Hungary Kft.
lnterturbine Aviation Logistics Ltd.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.11
 
LEASEHOLD INTERESTS
 
None.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.2
 
EXISTING INDEBTEDNESS

 
 

    Bank                 Subsidiary                          Type Amount        
Wilmington Trust
 
Wilmington Trust
BE Aerospace, Inc.
 
BE Aerospace, Inc.
Senior Notes – 8.5%
 
Senior Notes – 6.875%
$600,000,000*
 
$650,000,000
 
Wilmington Trust
 
BE Aerospace, Inc.
 
Senior Notes – 5.25%
 
$1,300,000,000
 
Oracle Credit Corp.
 
BE Aerospace, Inc.
 
Installment Loan
 
$83,199
 
Siemens Financial Services
 
BE Aerospace, Inc.
 
Installment Loan
 
$554,246
 
Carbon Trust
 
B/E Aerospace (UK) Ltd.
 
Installment Loan
 
£80,431
 
Capital One
 
UFC Aerospace
 
Capital Lease
 
$60,000
 
HSBC Equipment Finance
 
UFC Europe
 
Capital Lease
 
£53,354
 
Capital One
 
Altis Aero Systems Corporation
 
Capital Lease
 
$19,486
 
Capital One
 
Altis Aero Systems Corporation
 
Capital Lease
 
$48,020
 
ING Bank
 
Koninklijke Fabriek Inventum B.V.
 
Revolving Credit
 
€450,000
 
Hypovereinsbank
 
B/E Aerospace Consumables
Management GmbH
 
Bank Guarantee
– Property Lease
 
 
€192,401
 
Hypovereinsbank
 
B/E Aerospace Consumables
Management GmbH
 
 
Customs Bond
 
 
€246,533
 
Deutsche Bank
 
B/E Aerospace Consumables
Management GmbH
 
Bank Guarantee
– Customs Bond
 
 
€38,400
 
Nordea Bank
 
B/E Aerospace Consumables
Management II Limited
 
Customs Bond
 
£200,000

 
* On July 23, 2012, in conjunction with the cash tender offer and consent
solicitation by the Company for any and all of its outstanding $600.0 million
aggregate principal amount of 8.5% Senior Notes due 2018 (the “Notes”), the
Company accepted for payment and paid for $527,174,000 aggregate principal
amount of the Notes.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.3
 
EXISTING LIENS
 
Lien by Vesey Air, LLC related to that certain Operating Agreement dated as of
April 22, 2011 between the Company and Gama Charters, Inc.
 
 
 

--------------------------------------------------------------------------------

 


Schedule 9.4
 
CONTINGENT OBLIGATIONS
 

 
1.           Investment Northern Ireland Guarantee B/E Aerospace (UK) Ltd.
£1,456,086
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.6
 
PERMITTED ASSET SALES

 
Advanced Thermal Sciences Corporation and/or its subsidiaries
Machined Products Group
Equity Interests or assets comprising the Performance Metal Fabricators group
Equity Interests or assets comprising the Sandy Bay Machine group
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.7
 
INVESTMENTS, LOANS AND ADVANCES


 
INVESTMENTS:
 
Cash, money market funds and investment securities of approximately $115,000 as
of June 29, 2012.
 


LOANS:


Lender
Borrower
Type
Amount
B/E Aerospace, Inc.
BE Aerospace Europe
Holding LLP
Revolving Credit Facility
Up to $320,000,000





ADVANCES:
 
The Company has a cash advance of approximately $5.9 million to Macrolink, Inc.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 9.10
 
 
TRANSACTIONS WITH AFFILIATES


 
None.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A to
CREDIT AGREEMENT






 


 
 


 
 
PLEDGE AGREEMENT
 
 
dated as of July 28, 2008
 
 


 
 


 
 


 
 


 
 


 
 
among
 
 
BE AEROSPACE, INC.,
 
 
each other CREDIT PARTY from time to time party hereto
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 
 


 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 Page
ARTICLE I
DEFINITIONS
 
Section 1.01
Terms Defined in the Credit Agreement
2
Section 1.02
Terms Defined in the UCC
2
Section 1.03
Additional Definitions
2
Section 1.04
Terms Generally
8

 
ARTICLE II
THE SECURITY INTERESTS
     
Section 2.01
Grant of Security Interests
8
Section 2.02
Security Interests Absolute
9
Section 2.03
Continuing Liability of the Credit Parties
10

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     
Section 3.01
Title to Collateral
10
Section 3.02
Validity, Perfection and Priority of Security Interests
11
Section 3.03
Collateral.
11
Section 3.04
No Consents
11

 
ARTICLE IV
COVENANTS
     
Section 4.01
Delivery of Collateral
12
Section 4.02
Delivery of Perfection Certificate; Filing of Financing Statements and Delivery
of Search Reports
12
Section 4.03
Change of Name, Identity, Structure or Location; Subjection to Other Security
Agreements
12
Section 4.04
Further Actions
13
Section 4.05
Disposition of Collateral
13
Section 4.06
Additional Collateral
13
Section 4.07
Information Regarding Collateral
14

 
ARTICLE V
DISTRIBUTIONS ON COLLATERAL; VOTING
     
Section 5.01
Right to Receive Distributions on Collateral; Voting.
14

 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI
GENERAL AUTHORITY; REMEDIES
     
Section 6.01
General Authority
15
Section 6.02
Remedies upon Event of Default.
16
Section 6.03
Securities Act
17
Section 6.04
Other Rights of the Collateral Agent.
18
Section 6.05
Limitation on Duty of Collateral Agent in Respect of Collateral
18
Section 6.06
Waiver and Estoppel.
19
Section 6.07
Application of Proceeds.
19

 
ARTICLE VII
THE COLLATERAL AGENT
     
Section 7.01
Concerning the Collateral Agent
20
Section 7.02
Appointment of Co-Collateral Agent
20
Section 7.03
Appointment of Sub-Agents
21

 
ARTICLE VIII
MISCELLANEOUS
     
Section 8.01
Notices
21
Section 8.02
No Waivers; Non-Exclusive Remedies
21
Section 8.03
Compensation and Expenses of the Collateral Agent; Indemnification.
22
Section 8.04
Enforcement
23
Section 8.05
Amendments and Waivers
24
Section 8.06
Successors and Assigns
24
Section 8.07
Governing Law
24
Section 8.08
Limitation of Law; Severability.
24
Section 8.09
Counterparts; Effectiveness
25
Section 8.10
Additional Credit Parties
25
Section 8.11
Termination; Release of Credit Parties.
26
Section 8.12
Entire Agreement
26

 
Schedules:
             
Schedule I
-
List of Pledged Shares
 
Schedule II
-
List of Pledged Notes
 
Schedule III
-
List of Pledged LLC Interests
 
Schedule IV
-
List of Pledged Partnership Interests



Exhibits:
             
Exhibit A
-
Form of Issuer Control Agreement
 
Exhibit B
-
Form of Securities Account Control Agreement





 
 

--------------------------------------------------------------------------------

 
 
PLEDGE AGREEMENT dated as of July 28, 2008 (as amended, modified or supplemented
from time to time, this “Agreement”) among BE AEROSPACE, INC., each other person
(if any) that becomes a party hereto pursuant to Section 8.10 hereof and
JPMORGAN CHASE BANK, N.A., as Collateral Agent for the benefit of the Secured
Parties referred to herein.
 
BE Aerospace, Inc., a Delaware corporation (together with its successors and
permitted assigns, the “Company”), proposes to enter into a Credit Agreement
dated as of July 28, 2008 (as amended, restated, modified or supplemented from
time to time and including any agreement extending the maturity of, refinancing
or otherwise amending, amending and restating or otherwise modifying or
restructuring all or any portion of the obligations of the Company under such
agreement or any successor agreement, the “Credit Agreement) among the Company,
the banks and other lending institutions from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, as the Issuing Lender and as the Swing Line Lender
(together with its successor or successors in each such capacity, the
“Administrative Agent”, the “Issuing Lender” and the “Swing Line Lender”,
respectively), UBS Securities LLC and Credit Suisse Securities (USA) LLC, as
Syndication Agents (together with their successor or successors in such
capacity, the “Syndication Agents”) and The Royal Bank of Scotland plc and Wells
Fargo Bank, N.A., as Documentation Agents (together with their successor or
successors in such capacity, the “Documentation Agents”).
 
Certain Lenders and their affiliates at the time (each a “Hedge Bank”) may from
time to time provide forward rate agreements, options, swaps, caps, floors and
other derivative contracts (collectively, the “Swap Contracts”) to the Company
or one or more of its Subsidiaries.  In addition, certain Lenders or their
affiliates at the time (each, a “Cash Management Bank”) may provide treasury
management services to, for the benefit of, or otherwise in respect of, the
Company and its subsidiaries (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
under agreements from time to time providing therefor (“Cash Management
Agreements”, and together with the Credit Documents and all Swap Contracts, the
“Finance Documents”).  The Lenders, the Issuing Lender, the Swing Line Lender,
the Administrative Agent, the Syndication Agents, the Documentation Agents,
JPMorgan Chase Bank, N.A., as collateral agent (together with its successor or
successors in such capacity, the “Collateral Agent”), each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to the Credit
Agreement or any other Credit Document referred to therein and each Indemnitee
and their respective successors and assigns are herein referred to individually
as a “Senior Finance Party” and collectively as the “Senior Finance Parties”,
and the Senior Finance Parties, the Hedge Banks, the Cash Management Banks and
their respective successors and assigns are herein referred to individually as a
“Secured Party” and collectively as the “Secured Parties”.
 
To induce the Lenders to enter into the Credit Agreement and the other Credit
Documents, the Hedge Banks to enter into Swap Contracts permitted under the
Credit Agreement and the Cash Management Banks to enter into Cash Management
Agreements (the Credit Documents, the Swap Agreements and the Cash Management
Agreements being herein collectively referred to as “Finance Documents”), each
of the Subsidiaries which shall become parties hereto from time to time in
accordance with Section 8.10 or 9.15 of the Credit Agreement and Section 8.10
hereof (each a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”) will agree, jointly and severally, to provide a guaranty of all
obligations of the Company and the other Credit Parties under or in respect of
the Finance Documents.
 
As a condition precedent to the obligations of the Lenders under the Credit
Agreement, the Company has agreed to grant a continuing security interest in
favor of the Collateral Agent in and to the Collateral to secure the Finance
Obligations.  Accordingly, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Article I.
DEFINITIONS
 
Section 1.01            Terms Defined in the Credit Agreement.  Capitalized
terms defined in the Credit Agreement and not otherwise defined herein have, as
used herein, the respective meanings provided for therein.
 
Section 1.02            Terms Defined in the UCC.  Unless otherwise defined
herein or in the Credit Agreement or the context otherwise requires, the
following terms, together with any uncapitalized terms used herein which are
defined in the UCC (as defined below), have the respective meanings provided in
the UCC:  (i) Certificated Security; (ii) Financial Asset; (iii) Investment
Property; (iv) Payment Intangibles; (v) Proceeds; (vi) Securities Account; (vii)
Securities Intermediary; (viii) Security; (ix) Security Certificate; (x)
Uncertificated Security; and (xi) Security Entitlement.
 
Section 1.03            Additional Definitions.  Terms defined in the
introductory section hereof have the respective meanings set forth therein.  The
following additional terms, as used herein, have the following respective
meanings:
 
“Account Control Agreement” means (i) with respect to a Deposit Account, a
deposit account control agreement, substantially in the form of Exhibit C to the
Security Agreement or otherwise containing substantially similar terms and
reasonably acceptable in form and substance to the Collateral Agent (which
approval shall be deemed given by execution of such agreement), among one or
more Credit Parties, the Collateral Agent and the bank which maintains such
Deposit Account and (ii) with respect to a Securities Account, a securities
account control agreement, substantially in the form of Exhibit B hereto or
otherwise containing substantially similar terms and reasonably acceptable in
form and substance to the Collateral Agent (which approval shall be deemed given
by execution of such agreement), among one or more Credit Parties, the
Collateral Agent and the Securities Intermediary which maintains such Securities
Account, in each case as the same may be amended, restated, modified or
supplemented from time to time.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
 
“Collateral” has the meaning specified in Section 2.01 of this Agreement.
 
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties, and its successor or successors in
such capacity.
 
“Credit Party” means the Company and any Subsidiary of the Company which
hereafter provides or is required to provide a guaranty of the Finance
Obligations in accordance with Section 8.10 or 9.15 of the Credit Agreement, and
“Credit Parties” means all of them, collectively.
 
“Delivery” and the corresponding term “Delivered” when used with respect to
Collateral means:
 
in the case of Collateral constituting Certificated Securities, transfer thereof
to the Collateral Agent or its nominee or custodian by physical delivery to the
Collateral Agent or its nominee or custodian, such Collateral to be in suitable
form for transfer by delivery, or accompanied by undated instruments of transfer
or assignment duly executed in blank;
 
 
 

--------------------------------------------------------------------------------

 
 

 
(i)
 
in the case of Collateral constituting Uncertificated Securities, (A)
registration thereof on the books and records of the issuer thereof in the name
of the Collateral Agent or its nominee or custodian (who may not be a Securities
Intermediary) or (B) the execution and delivery by the issuer thereof of an
effective agreement, substantially in the form of Exhibit A hereto (each an
“Issuer Control Agreement”), pursuant to which such issuer agrees that it will
comply with instructions originated by the Collateral Agent or such nominee or
custodian without further consent of the registered owner of such Collateral or
any other Person;
         
(ii)
 
in the case of Collateral constituting Security Entitlements or other Financial
Assets deposited in or credited to a Securities Account, (A) completion of all
actions necessary to constitute the Collateral Agent or its nominee or custodian
the entitlement holder with respect to each such Security Entitlement or (B) the
execution and delivery by the relevant Securities Intermediary of an effective
Account Control Agreement pursuant to which such Securities Intermediary agrees
to comply with all entitlement orders originated by the Collateral Agent or such
nominee or custodian without further consent by the relevant entitlement holder
or any other Person;
         
(iii)
 
in the case of LLC Interests and Partnership Interests which do not constitute
Securities, (A) compliance with the provisions of clause (i) above for each such
item of Collateral which is represented by a certificate and (B) compliance with
the provisions of clause (ii) above for each such item of Collateral which is
not evidenced by a certificate;
         
(iv)
 
in the case of Collateral which constitute Instruments, transfer thereof to the
Collateral Agent or its nominee or custodian by physical delivery to the
Collateral Agent or its nominee or custodian indorsed to, or registered in the
name of, the Collateral Agent or its nominee or custodian or indorsed in blank;
         
(v)
 
in the case of cash, transfer thereof to the Collateral Agent or its nominee or
custodian by physical delivery to the Collateral Agent or its nominee or
custodian; and
         
(vi)
 
in each case such additional or alternative procedures as may hereafter become
reasonably appropriate to grant control of, or otherwise perfect a security
interest in, any Collateral in favor of the Collateral Agent or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof.

 
“Discharge of Finance Obligations” means (i) payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of any voluntary or involuntary proceeding under any Debtor Relief
Law whether or not a claim for such interest is, or would be, allowed in such
proceeding (an “Insolvency or Liquidation Proceeding”)) and premium, if any, on
all Indebtedness outstanding under the Finance Documents and termination of all
commitments to lend or otherwise extend credit under the Finance Documents, (ii)
payment in full in cash of all other Finance Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (including legal fees and other expenses, costs or charges
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not a claim for such fees, expenses, costs or charges is,
or would be, allowed in such Insolvency or Liquidation Proceeding), (iii) the
receipt of cash collateral (or a backstop letter of credit in respect thereof on
terms acceptable to the Issuing Lender and the Administrative Agent) in an
amount at least equal to 105% of all L/C Obligations in respect of all
outstanding Letters of Credit issued or deemed issued under the Credit
Documents, (iv) termination or cash collateralization (in an amount reasonably
satisfactory to the Collateral Agent) of all Swap Contracts and (v) termination
or cash collateralization (in an amount reasonably satisfactory to the
Collateral Agent) of all Cash Management Agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person which is organized under the laws of the United States or any political
subdivision or territory thereof, and “Domestic Subsidiaries” means any two or
more of them.
 
“Federal Securities Laws” has the meaning specified in Section 6.03(a) of this
Agreement.
 
“Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted under the Credit Agreement and (iii) each Cash Management Agreement
between any Credit Party and a Cash Management Bank, and “Finance Documents”
means all of them, collectively.
 
“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted under the Credit Agreement owed or owing
under any Swap Contract to any Hedge Bank and (iii) all Cash Management
Obligations owing under any Cash Management Agreement to a Cash Management Bank.
 
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.
 
“General Intangibles” means all “general intangibles” (as defined in the UCC),
including, without limitation, (i) all Payment Intangibles and other obligations
and indebtedness owing to any Credit Party in respect of Collateral and (ii) all
interests in limited liability companies and/or partnerships which interests do
not constitute Securities.
 
“Instruments” means:
 
the promissory notes described on Schedule II hereto, as such Schedule may be
amended, supplemented or modified from time to time (the “Pledged Notes”), and
all interest, distributions, cash, instruments and other property, income,
profits and proceeds from time to time received or receivable or otherwise made
upon or distributed in respect of or in exchange for any or all of the Pledged
Notes;
 

 
(vii)
 
all additional or substitute promissory notes from time to time issued to or
otherwise acquired by any Credit Party in any manner in respect of Pledged Notes
or otherwise, and all interest, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received or receivable
or otherwise made upon or distributed in respect of such additional or
substitute notes;
         
(viii)
 
all promissory notes, bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations constituting “instruments” within
the meaning of the UCC; and
         
(ix)
 
to the extent not otherwise included in the foregoing, all cash and non-cash
Proceeds thereof.
       

 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Revolving L/C Obligations, including all L/C Disbursements and L/C
Participating Interests.
 
 
 

--------------------------------------------------------------------------------

 
 
 “LLC Interests” means:
 
the limited liability company membership interests described on Schedule III
hereto, as such Schedule may be amended, supplemented or modified from time to
time (the “Pledged LLC Interests”), and all dividends, distributions, cash,
instruments and other property, income, profits and proceeds from time to time
received or receivable or otherwise made upon or distributed in respect of or in
exchange for any or all of the Pledged LLC Interests;
 

 
(x)
 
all additional or substitute limited liability company membership interests from
time to time issued to or otherwise acquired by any Credit Party in any manner
in respect of Pledged LLC Interests or otherwise, and all dividends,
distributions, cash, instruments and other property, income, profits and
proceeds from time to time received or receivable or otherwise made upon or
distributed in respect of such additional or substitute membership interests;
         
(xi)
 
all right, title and interest of any Credit Party in each limited liability
company to which any Pledged LLC Interest relates, including, without
limitation:
         
1)
 
all interests of such Credit Party in the capital of such limited liability
company and in all profits, losses and assets, whether tangible or intangible
and whether real, personal or mixed, of such limited liability company, and all
other distributions to which such Credit Party shall at any time be entitled in
respect of such Pledged LLC Interests;
         
2)
 
all other payments due or to become due to such Credit Party in respect of
Pledged LLC Interests, whether under any limited liability company agreement or
operating agreement or otherwise and whether as contractual obligations,
damages, insurance proceeds or otherwise;
         
3)
 
all of such Credit Party’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any limited
liability company agreement or operating agreement, or at law or otherwise in
respect of such Pledged LLC Interests;
         
4)
 
all present and future claims, if any, of such Credit Party against any such
limited liability company for moneys loaned or advanced, for services rendered
or otherwise; and
         
5)
 
all of such Credit Party’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Credit Party relating to such
Pledged LLC Interests, including any power to terminate, cancel or modify any
limited liability company agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
such Credit Party in respect of such Pledged LLC Interests and any such limited
liability company, to make determinations, to exercise any election (including,
without limitation, election of remedies) or option to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce, collect or give receipt for any of the
foregoing or for any  assets of any such limited liability company, to enforce
or execute any checks or other instruments or orders, to file any claims and to
take any other action in connection with any of the foregoing; and
         
(xii)
 
to the extent not otherwise included in the foregoing, all cash and non-cash
Proceeds thereof.

 
“Partnership Interests” means:
 
 
 

--------------------------------------------------------------------------------

 
 
the partnership interests described on Schedule IV hereto, as such Schedule may
be amended, supplemented or modified from time to time (the “Pledged Partnership
Interests”), and all dividends, distributions, cash, instruments and other
property, income, profits and proceeds from time to time received or receivable
or otherwise made upon or distributed in respect of or in exchange for any or
all of the Pledged Partnership Interests;
 

 
(xiii)
 
all additional or substitute partnership interests from time to time issued to
or otherwise acquired by any Credit Party in any manner in respect of Pledged
Partnership Interests or otherwise, and all dividends, distributions, cash,
instruments and other property, income, profits and proceeds from time to time
received or receivable or otherwise made upon or distributed in respect of such
additional or substitute partnership interests;
         
(xiv)
 
all right, title and interest of any Credit Party in each partnership to which
any Pledged Partnership Interest relates, including, without limitation:
         
1)
 
all interests of such Credit Party in the capital of such partnership and in all
profits, losses and assets, whether tangible or intangible and whether real,
personal or mixed, of such partnership, and all other distributions to which
such Credit Party shall at any time be entitled in respect of such Pledged
Partnership Interests;
         
2)
 
all other payments due or to become due to such Credit Party in respect of
Pledged Partnership Interests, whether under any partnership agreement or
otherwise and whether as contractual obligations, damages, insurance proceeds or
otherwise;
         
3)
 
all of such Credit Party’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any partnership
agreement, or at law or otherwise in respect of such Pledged Partnership
Interests;
         
4)
 
all present and future claims, if any, of such Credit Party against any such
partnership for moneys loaned or advanced, for services rendered or otherwise;
and
         
5)
 
all of such Credit Party’s rights under any partnership agreement or at law to
exercise and enforce every right, power, remedy, authority, option and privilege
of such Credit Party relating to such Pledged Partnership Interests, including
any power to terminate, cancel or modify any partnership agreement, to execute
any instruments and to take any and all other action on behalf of and in the
name of such Credit Party in respect of such Pledged Partnership Interests and
any such partnership, to make determinations, to exercise any election
(including, without limitation, election of remedies) or option to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or give receipt for any
of the foregoing or for any  assets of any such partnership, to enforce or
execute any checks or other instruments or orders, to file any claims and to
take any other action in connection with any of the foregoing; and
         
(xv)
 
to the extent not otherwise included in the foregoing, all cash and non-cash
Proceeds thereof.

 
“Perfection Certificate” means with respect to each Credit Party a certificate,
substantially in the form of Exhibit F to the Credit Agreement, completed and
supplemented with the schedules and attachments contemplated thereby.
 
“Pledged LLC Interests” has the meaning specified in clause (i) of the
definition of “LLC Interests”.
 
 
 

--------------------------------------------------------------------------------

 
 
“Pledged Notes” has the meaning specified in clause (i) of the definition of
“Instruments”.
 
“Pledged Partnership Interests” has the meaning specified in clause (i) of the
definition of “Partnership Interests”.
 
“Pledged Shares” has the meaning specified in clause (i) of the definition of
“Stock”.
 
“Secured Party” has the meaning specified in the introductory section hereof.
 
“Security Interests” means the security interests in the Collateral granted
under this Agreement securing the Finance Obligations.
 
“Stock” means:
 
the shares of capital stock and other Securities described on Schedule I hereto,
as such Schedule may be amended, supplemented or modified from time to time (the
“Pledged Shares”), and all dividends, interest, distributions, cash, instruments
and other property, income, profits and proceeds from time to time received,
receivable or otherwise made upon or distributed in respect of or in exchange
for any or all of the Pledged Shares;
 

 
(xvi)
 
all additional or substitute shares of capital stock or other equity interests
of any class of any issuer from time to time issued to or otherwise acquired by
any Credit Party in any manner in respect of Pledged Shares or otherwise, the
certificates representing such additional or substitute shares, and all
dividends, interest, distributions, cash, instruments and other property,
income, profits and proceeds from time to time received, receivable or otherwise
made upon or distributed in respect of or in exchange for any or all of such
additional or substitute shares; and
         
(xvii)
 
to the extent not otherwise included in the foregoing, all cash and non-cash
proceeds thereof.

 
“Supporting Obligation” means a letter-of-credit right, Contingent Obligation or
other secondary obligation supporting, or any Lien securing, the payment or
performance of one or more Instruments, Investment Property or other item of
Collateral.
 
“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 
Section 1.04             Terms Generally.  The definitions in Sections 1.02 and
1.03 shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context, shall otherwise
require.  Unless otherwise expressly provided herein, the word “day” means a
calendar day.
 
 
 

--------------------------------------------------------------------------------

 
 
Article II.
THE SECURITY INTERESTS
 
Section 2.01             Grant of Security Interests.  To secure the due and
punctual payment of all Finance Obligations, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing or due or to become due, in accordance with the terms thereof and to
secure the performance of all of the obligations of each Credit Party hereunder
and under the other Finance Documents, each Credit Party hereby grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in,
and each Credit Party hereby pledges and collaterally assigns to the Collateral
Agent for the benefit of the Secured Parties, all of such Credit Party’s right,
title and interest in, to and under the following, whether now owned or existing
or hereafter acquired, created or arising, whether tangible or intangible, and
regardless of where located (all of which are herein collectively called the
“Collateral”):
 

 
(i)
 
Stock;
         
(ii)
 
Instruments;
         
(iii)
 
LLC Interests;
         
(iv)
 
Partnership Interests;
         
(v)
 
Investment Property;
         
(vi)
 
Financial Assets;
         
(vii)
 
all General Intangibles; and
         
(viii)
 
all Proceeds of all or any of the Collateral described in clauses (i) through
(vii) hereof;

 
provided, however, that, except as otherwise required by Section 8.10 of the
Credit Agreement, the Collateral shall not include (i) any of the outstanding
capital stock of, or other equity interests in, any Subsidiary of the Company
which is owned by another Subsidiary of the Company; (ii) more than 65% of the
outstanding capital stock of, or other equity interests in, any Foreign
Subsidiary owned directly by the Company; (iii) any of the outstanding capital
stock of, or other equity interests in, ATS or ALC if and so long as the
aggregate book value of their Excluded Domestic Assets does not exceed the
Allowed Exclusion Amount; or (iv) any of the outstanding capital stock of, or
other equity interests, in any Subsidiary where such pledge would (A) be
prohibited by applicable law, (B) result in material adverse tax consequences to
the Company, (C) in the case of any Subsidiary which is not a Wholly-Owned
Subsidiary or any joint venture existing on the Effective Date, result in a
breach of a joint venture agreement, operating agreement or other similar
document or agreement in the form existing on the Effective Date, (D) in the
case of any Subsidiary which is not a Wholly-Owned Subsidiary or any joint
venture created or acquired after the Effective Date, result in a breach of a
joint venture agreement, operating agreement or other similar document or
agreement, provided that the Company shall use its commercially reasonable
efforts to obtain all consents or take such other actions as may be necessary to
enable the pledge of such capital stock or other equity interests, or (E) cause
the Company to incur costs associated with such pledge that are excessive in
comparison to the benefits afforded to the Lenders, as reasonably determined by
the Administrative Agent), and provided further that to the extent the Company
does not ultimately acquire 100% of the outstanding capital stock or other
equity interests of any acquired or newly formed Subsidiary in any Permitted
Acquisition, notwithstanding clause (iv)(D) above but except as provided in
clauses (ii) or (iv)(A),(B) and (E) above, the Collateral Agent shall receive a
pledge of all outstanding capital stock or other equity interests of such entity
held by the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.02             Security Interests Absolute.  All rights of the
Collateral Agent, all security interests hereunder and all obligations of each
Credit Party hereunder are unconditional and absolute and independent and
separate from any other security for or guaranty of the Finance Obligations,
whether executed by such Credit Party, any other Credit Party or any other
Person.  Without limiting the generality of the foregoing, the obligations of
each Credit Party hereunder shall not be released, discharged or otherwise
affected or impaired by:
 

 
(i)
 
any extension, renewal, settlement, compromise, acceleration, waiver or release
in respect of any obligation of any other Credit Party under any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation, by operation of law or otherwise;
         
(ii)
 
any change in the manner, place, time or terms of payment of any Finance
Obligation or any other amendment, supplement or modification to any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation;
         
(iii)
 
any release, non-perfection or invalidity of any direct or indirect security for
any Finance Obligation, any sale, exchange, surrender, realization upon, offset
against or other action in respect of any direct or indirect security for any
Finance Obligation or any release of any other obligor or Credit Parties in
respect of any Finance Obligation;
         
(iv)
 
any change in the existence, structure or ownership of any Credit Party, or any
insolvency, bankruptcy, reorganization, arrangement, readjustment, composition,
liquidation or other similar proceeding affecting any Credit Party or its assets
or any resulting disallowance, release or discharge of all or any portion of any
Finance Obligation;
         
(v)
 
the existence of any claim, set-off or other right which any Credit Party may
have at any time against the Company, any other Credit Party, any Agent, any
other Secured Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
         
(vi)
 
any invalidity or unenforceability relating to or against the Company or any
other Credit Party for any reason of any Finance Document or any other agreement
or instrument evidencing or securing any Finance Obligation or any provision of
applicable law or regulation purporting to prohibit the payment by the Company
or any other Credit Party of any Finance Obligation;
         
(vii)
 
any failure by any Secured Party:  (A) to file or enforce a claim against any
Credit Party or its estate (in a bankruptcy or other proceeding); (B) to give
notice of the existence, creation or incurrence by any Credit Party of any new
or additional indebtedness or obligation under or with respect to the Finance
Obligations; (C) to commence any action against any Credit Party; (D) to
disclose to any Credit Party any facts which such Secured Party may now or
hereafter know with regard to any Credit Party; or (E) to proceed with due
diligence in the collection, protection or realization upon any collateral
securing the Finance Obligations;
         
(viii)
 
any direction as to application of payment by the Company, any other Credit
Party or any other Person;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(ix)
 
any subordination by any Secured Party of the payment of any Finance Obligation
to the payment of any other liability (whether matured or unmatured) of any
Credit Party to its creditors;
         
(x)
 
any act or failure to act by the Collateral Agent or any other Secured Party
under this Agreement or otherwise which may deprive any Credit Party of any
right to subrogation, contribution or reimbursement against any other Credit
Party or any right to recover full indemnity for any payments made by such
Credit Party in respect of the Finance Obligations; or
         
(xi)
 
any other act or omission to act or delay of any kind by any Credit Party or any
Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this clause, constitute a legal or equitable
discharge of any Credit Party’s obligations hereunder, except that a Credit
Party may assert the defense of final payment in full of the Finance
Obligations.

 
Each Credit Party has irrevocably and unconditionally delivered this Agreement
to the Collateral Agent, for the benefit of the Secured Parties, and the failure
by any other Person to sign this Agreement or a pledge agreement similar to this
Agreement or otherwise shall not discharge the obligations of any Credit Party
hereunder.
 
This Agreement shall remain fully enforceable against each Credit Party
irrespective of any defenses that any other Credit Party may have or assert in
respect of the Finance Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Credit Party may
assert the defense of final payment in full of the Finance Obligations.
 
Section 2.03             Continuing Liability of the Credit Parties.  The
Security Interests are granted as security only and shall not subject the
Collateral Agent or any Secured Party to, or transfer or in any way affect or
modify, any obligation or liability of any Credit Party with respect to any of
the Collateral or any transaction in connection therewith.
 
Article III.
REPRESENTATIONS AND WARRANTIES
 
Each Credit Party represents and warrants that:
 
Section 3.01             Title to Collateral.  Such Credit Party is the legal,
record and beneficial owner of, and has good and marketable title to, all of the
Collateral pledged by it hereunder, free and clear of any Liens other than
Permitted Liens and Liens securing indebtedness to be repaid with the proceeds
of the initial Loans under the Credit Agreement and in respect of which the
Administrative Agent has received pay-off letters and instruments appropriate
under local law to effect the termination of such Liens.  Other than financing
statements or other similar or equivalent documents or instruments with respect
to the Security Interests and Permitted Liens, no financing statement, mortgage,
security agreement or similar or equivalent document or instrument covering all
or any part of the Collateral is on file or of record in any jurisdiction in
which such filing or recording would be effective to perfect a Lien on such
Collateral.  No Collateral is in the possession or control of any Person
asserting any claim thereto or security interest therein, except that the
Collateral Agent or its nominee, custodian or a Securities Intermediary acting
on its behalf may have possession and/or control of Collateral as contemplated
hereby and by the other Credit Documents.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.02            Validity, Perfection and Priority of Security
Interests.  The Security Interests constitute valid security interests under the
UCC securing the Finance Obligations.  Upon Delivery of all Collateral to the
Collateral Agent in accordance with, and to the extent required by, the
provisions hereof and due filing of Uniform Commercial Code financing statements
stating that the same covers “all assets of the Debtor”, “all personal property
of the Debtor” or words of similar import in the offices specified on Schedule
4.01 of the Security Agreement, the Security Interests shall constitute
perfected security interests in all right, title and interest of such Credit
Party in the Collateral (subject to the requirements of Section 9-315 of the UCC
with respect to any proceeds of Collateral and to the further requirement that
additional steps may be necessary to perfect the Security Interests in dividends
or other distributions in kind), in each case prior to all other Liens and
rights of others therein except for Permitted Liens, and, to the extent control
of such Collateral may be obtained pursuant to Article 8 and/or 9 of the UCC,
the Collateral Agent will have control of the Collateral subject to no adverse
claims of any Person.  Except as set forth on Schedule 4.01 of the Security
Agreement, on and as of the date hereof no registration, recordation or filing
with any Governmental Authority is required in connection with the execution and
delivery of this Agreement or necessary for the validity or enforceability
hereof or for the perfection of the Security Interests.
 
Section 3.03             Collateral.
 

 
(a)
 
Schedules I, II, III and IV hereto (as such schedules may be amended,
supplemented or modified from time to time) set forth, as of the date hereof (or
as of the date of such amendment, supplement, or modification) (i) the name and
jurisdiction of organization of, and the ownership interest (including
percentage owned and number of shares, units or other equity interests) of such
Credit Party in the Shares, LLC Interests and Partnership Interests issued by
each of such Credit Party’s direct Subsidiaries which are required to be
included in the Collateral and pledged hereunder, (ii) all other Shares, LLC
Interests and Partnership Interests directly owned by such Credit Party that are
required to be included in the Collateral and pledged hereunder and (iii) the
issuer, date of issuance and amount of all promissory notes directly owned or
held by such Credit Party that are required to be included in the Collateral and
pledged hereunder.  Such Credit Party holds all such Collateral directly (i.e.,
not through a Subsidiary, Securities Intermediary or any other Person).
         
(b)
 
All Collateral consisting of Pledged Shares, Pledged LLC Interests and Pledged
Partnership Interests has been duly authorized and validly issued, is fully paid
and non-assessable and is subject to no options to purchase or similar rights of
any Person.  Except as set forth on Schedules I, III and IV hereto, (i) such
Collateral constitutes 100% of the issued and outstanding shares of capital
stock or other equity interests of the respective issuers thereof, (ii) no
issuer of Collateral has outstanding any security convertible into or
exchangeable for any shares of its capital stock or other equity interests or
any warrant, option, convertible security, instrument or other interest
entitling the holder thereof to acquire any such shares or any security
convertible into or exchangeable for such shares, (iii) there are no voting
trusts, stockholder agreements, proxies or other agreements in effect with
respect to the voting or transfer of such shares of its capital stock and (iv)
there are no Liens or agreements, arrangements or obligations to create or give
any Lien relating to any such shares of capital stock.  No Credit Party is now a
party to or otherwise bound by any agreement, other than this Agreement and the
other Credit Documents, which restricts in any materially adverse manner the
rights of the Collateral Agent or any other present or future holder of any
Collateral with respect thereto.
       

 
Section 3.04            No Consents.  No consent of any other Person (including,
without limitation, any stockholder or creditor of such Credit Party or any of
its Subsidiaries) and no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
Governmental Authority is required to be obtained by such Credit Party in
connection with the execution, delivery or performance of this Agreement, or in
connection with the exercise of the rights and remedies of the Collateral Agent
pursuant to this Agreement, except as may be required to perfect the Security
Interests or in connection with the disposition of the Collateral by laws
affecting the offering and sale of securities generally.
 
 
 

--------------------------------------------------------------------------------

 
 
Article IV.
COVENANTS
 
Each Credit Party covenants and agrees that until the payment in full of all
Finance Obligations (other than Unmatured Surviving Obligations) and until there
is no commitment by any Secured Party to make further advances, incur
obligations or otherwise give value, such Credit Party will comply with the
following:
 
Section 4.01             Delivery of Collateral.  All Collateral (other than
“Excepted Instruments” as defined in the Security Agreement) shall be Delivered
to and held by or on behalf of the Collateral Agent pursuant hereto; provided
that so long as no Event of Default shall have occurred and be continuing, and
except as required by the Security Agreement or any other Credit Document, each
Credit Party may retain any Collateral (i) consisting of checks, drafts and
other Instruments (other than Pledged Notes and any additional or substitute
promissory notes issued to or otherwise acquired by such Credit Party in respect
of Pledged Notes) received by it in the ordinary course of business or (ii)
which it is otherwise entitled to receive and retain pursuant to Section 5.01
hereof, and the Collateral Agent shall, promptly upon request of any Credit
Party, make appropriate arrangements for making any Collateral consisting of an
Instrument or a Certificated Security pledged by such Credit Party available to
it for purposes of presentation, collection or renewal (any such arrangement to
be effected, to the extent deemed appropriate by the Collateral Agent, against a
trust receipt or like document); and provided, further, that, except as
otherwise provided in the Credit Agreement, Collateral constituting
Uncertificated Securities and/or Securities Accounts on the Closing Date (and
any Securities Entitlements credited to any such Securities Account) shall be
Delivered on or prior to the date which is 30 days after the Closing Date.  All
Collateral Delivered hereunder and shall be accompanied by any required transfer
tax stamps.  The Collateral Agent shall have the right upon the occurrence and
during the continuance of an Event of Default, and upon notice to the Company,
to cause any or all of the Collateral to be transferred of record into the name
of the Collateral Agent or its nominee.  Each Credit Party will promptly give
the Collateral Agent copies of any material notices or other material
communications received by it with respect to Collateral registered in the name
of such Credit Party, and the Collateral Agent will promptly give each Credit
Party copies of any material notices and material communications received by the
Collateral Agent with respect to Collateral registered in the name of the
Collateral Agent or its nominee or custodian.
 
Section 4.02            Delivery of Perfection Certificate; Filing of Financing
Statements and Delivery of Search Reports.  On or prior to the Closing Date,
such Credit Party (or, if later, the date such Credit Party becomes a party
hereto pursuant to Section 8.10) shall deliver its Perfection Certificate to the
Collateral Agent and shall authorize all filings and recordings and other
actions specified on Schedule 4.01 to the Security Agreement to be
completed.  The information set forth in the Perfection Certificate shall be
correct and complete as of the Closing Date.
 
Section 4.03            Change of Name, Identity, Structure or Location;
Subjection to Other Security Agreements.  Such Credit Party will not change the
location of any Collateral or its name, organizational structure or location
(determined as provided in Section 9-307 of the UCC) in any manner, and shall
not become bound, as provided in Section 9-203(d) of the UCC, by a security
agreement entered into by another Person, in each case unless it shall have
given the Collateral Agent not less than 30 days’ prior notice thereof.  Such
Credit Party shall not in any event change the location of any Collateral or its
name, organizational structure or location (determined as provided in Section
9-307 of the UCC), or become bound, as provided in Section 9-203(d) of the UCC,
by a security agreement entered into by another Person, if such change would
cause the Security Interests in any Collateral to lapse or cease to be perfected
unless such Credit Party has taken on or before the date of lapse all actions
necessary to ensure that the Security Interests in the Collateral do not lapse
or cease to be perfected.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.04            Further Actions.  Such Credit Party will, from time to
time at its expense and in such manner and form as the Collateral Agent may
reasonably request, execute, deliver, file and record or authorize the recording
of any financing statement, specific assignment, instrument, document, agreement
or other paper and take any other action (including, without limitation, any
filings of financing or continuation statements under the UCC) that from time to
time may be necessary or advisable in the reasonable judgment of the Collateral
Agent, or that the Collateral Agent may request, in order to create, preserve,
perfect or maintain the Security Interests or to enable the Collateral Agent and
the Secured Parties to exercise and enforce any of its rights, powers and
remedies created hereunder or under applicable law with respect to any of the
Collateral.  To the extent permitted by applicable law, such Credit Party hereby
authorizes the Collateral Agent to execute and file, in the name of such Credit
Party or otherwise and without the separate authorization or authentication of
such Credit Party appearing thereon, such UCC financing statements or
continuation statements as the Collateral Agent in its sole discretion may
determine necessary or reasonably appropriate to perfect or maintain the
perfection of the Security Interests.  Such Credit Party agrees that, except to
the extent that any filing office requires otherwise, a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement.  The Credit Parties shall pay the costs
of, or incidental to, any recording or filing of any financing or continuation
statements concerning the Collateral.
 
Section 4.05            Disposition of Collateral.  Such Credit Party will not
sell, exchange, assign or otherwise dispose of, or grant any option with respect
to, any Collateral or create or suffer to exist any Lien (other than the
Security Interests and Permitted Liens) on any Collateral except that, subject
to the rights of the Collateral Agent hereunder if a Default or an Event of
Default shall have occurred and be continuing, such Credit Party may sell,
exchange, assign or otherwise dispose of, or grant options with respect to,
Collateral to the extent expressly permitted by the Credit Agreement, whereupon,
in the case of any such disposition, the Security Interests created hereby in
such item (but not in any Proceeds arising from such disposition) shall cease
immediately without any further action on the part of the Collateral Agent.
 
Section 4.06            Additional Collateral.  Such Credit Party will cause
each issuer of the Collateral that is a Subsidiary of such Credit Party not to
issue any stock, other securities, limited liability company membership
interests, partnership interests, promissory notes or other instruments in
addition to or in substitution for the Pledged Shares, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Notes issued by such issuer (in each
case to the extent that such items constitute Collateral), except to such Credit
Party and, in the event that any issuer of Collateral at any time issues any
additional or substitute stock, other securities, limited liability company
membership interests, partnership interests, promissory notes or other
instruments to such Credit Party, such Credit Party will, if applicable,
promptly Deliver all such items (in each case to the extent that such items
constitute Collateral) to the Collateral Agent to hold as Collateral hereunder
and will within 10 days thereafter deliver to the Collateral Agent a certificate
executed by an authorized officer of such Credit Party describing such Pledged
Shares, Pledged LLC Interests, Pledged Partnership Interests and/or Pledged
Notes, attaching such supplements to Schedules I through IV hereto as are
necessary to cause such Schedules to be complete and accurate at such time and
certifying that such Pledged Shares, Pledged LLC Interests, Pledged Partnership
Interests and/or Pledged Notes have been duly pledged with the Collateral Agent
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.07             Information Regarding Collateral.  Such Credit Party
will, promptly upon request, provide to the Collateral Agent all information and
evidence it may reasonably request concerning the Collateral to enable the
Collateral Agent to enforce the provisions of this Agreement.
 
Article V.
DISTRIBUTIONS ON COLLATERAL; VOTING
 
Section 5.01             Right to Receive Distributions on Collateral; Voting.
 

 
(a)
     
So long as no Event of Default shall have occurred and be continuing:
             
(i)
 
Each Credit Party shall be entitled to exercise any and all voting, management,
administration and other consensual rights pertaining to the Collateral or any
part thereof for any purpose not inconsistent with the terms of this Agreement
and the other Credit Documents; provided, however, that no Credit Party shall
exercise or refrain from exercising any such right if, in the Collateral Agent’s
reasonable judgment, such action would violate or be inconsistent with any of
the terms of this Agreement, any other Credit Document, or would have the effect
of impairing the position or interests of the Collateral Agent hereunder or
thereunder.
             
(ii)
 
Each Credit Party shall be entitled to receive and retain any and all dividends,
interest, distributions, cash, instruments and other payments and distributions
made upon or in respect of the Collateral; provided, however, that any and all:
             
1)
 
dividends, interest and other payments and distributions paid or payable other
than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Collateral;
             
2)
 
additional stock, other securities, limited liability company membership
interests, partnership interests, promissory notes or other instruments or
property paid or distributed in respect of any Pledged Shares, Pledged LLC
Interests or Pledged Partnership Interests by way of share-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and
             
3)
 
all other or additional stock, other securities, limited liability company
membership interests, partnership interests, promissory notes or other
instruments or property which may be paid in respect of the Collateral by reason
of any consolidation, merger, exchange of shares, conveyance of assets,
liquidation or similar reorganization;

 
shall forthwith be Delivered to the Collateral Agent or its nominee or custodian
to hold as Collateral hereunder.
 

     (iii)  
So long as no Event of Default has occurred and is continuing, the Collateral
Agent shall, upon written request from any Credit Party, execute and deliver (or
cause to be executed and delivered) to such Credit Party or as specified in such
request all proxies, powers of attorney, consents, ratifications and waivers and
other instruments as such Credit Party may reasonably request for the purpose of
enabling such Credit Party to exercise the voting and other rights which it is
entitled to exercise pursuant to paragraph (i) above and to receive the
dividends, interest, distributions, cash, instruments or other payments or
distributions which it is authorized to receive and retain pursuant to paragraph
(ii) above in respect of any of the Collateral which is registered in the name
of the Collateral Agent or its nominee.
            (b)    
Upon the occurrence and during the continuance of an Event of Default:

 
 
 

--------------------------------------------------------------------------------

 
 

   
(i)
 
All rights of each Credit Party to receive the dividends, interest,
distributions, cash, instruments and other payments and distributions which it
would otherwise be authorized to receive and retain pursuant to Section
5.01(a)(ii) shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to receive and
hold as Collateral such dividends, interest, distributions, cash, instruments
and other payments and distributions;
             
(ii)
 
All dividends, interest, distributions, cash, instruments and other payments and
distributions which are received by any Credit Party contrary to the provisions
of paragraph (i) of this Section 5.01(b) shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Credit Party and shall be forthwith Delivered, in the same form as
so received to the Collateral Agent or  its nominee or custodian to hold as
Collateral.
           
(c)
     
Upon the occurrence and during the continuance of an Event of Default, all
rights of such Credit Party to exercise the voting, management, administration
and other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 5.01(a)(i) shall cease, all such rights shall thereupon
become vested in the Collateral Agent, who shall thereupon have the sole right
to exercise such voting and other consensual rights, and such Credit Party shall
take all actions as may be necessary or appropriate to effect such right of the
Collateral Agent.

 
Article VI.
 
GENERAL AUTHORITY; REMEDIES
 
Section 6.01            General Authority.  Until the payment in full of all
Finance Obligations (other than contingent indemnification obligations) and
until there is no commitment by any Secured Party to make further advances,
incur obligations or otherwise give value, each Credit Party hereby irrevocably
appoints the Collateral Agent and any officer or agent thereof as its true and
lawful attorney-in-fact, with full power of substitution, in the name of such
Credit Party, the Collateral Agent, the Secured Parties or otherwise, for the
sole use and benefit of the Collateral Agent and the Secured Parties, but at
such Credit Party’s expense, to the extent permitted by law, to exercise at any
time and from time to time while an Event of Default has occurred and is
continuing, all or any of the following powers with respect to all or any of the
Collateral; such power, being coupled with an interest, is irrevocable until the
Discharge of Finance Obligations (other than contingent indemnification
obligations) and until there is no commitment by any Secured Party to make
further advances, incur obligations or otherwise give value:
 

 
 
(i)
   
to take any and all reasonably appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to carry out the
terms of this Agreement;
           
 
 (ii)  
to receive, take, indorse, assign and deliver any and all checks, notes, drafts,
acceptances, documents and other negotiable and non-negotiable Instruments taken
or received by such Credit Party as, or in connection with, the Collateral;
           
 
 (iii)  
to accelerate any Pledged Note which may be accelerated in accordance with its
terms, and to otherwise demand, sue for, collect, receive and give acquittance
for any and all monies due or to become due on or by virtue of any Collateral;
           
 
 (iv)  
to commence, settle, compromise, compound, prosecute, defend or adjust any
claim, suit, action or proceeding with respect to, or in connection with, the
Collateral;

 
 
 
 

--------------------------------------------------------------------------------

 
 

   
(v)
 
to sell, transfer, assign or otherwise deal in or with the Collateral or the
Proceeds or avails thereof, as fully and effectually as if the Collateral Agent
were the absolute owner thereof;
             
(vi)
 
to extend the time of payment of any or all of the Collateral and to make any
allowance and other adjustments with respect thereto;
             
(vii)
 
 to vote all or any part of the Pledged Shares, Pledged LLC Interests, Pledged
Partnership Interests and/or Pledged Notes (whether or not transferred into the
name of the Collateral Agent) and give all consents, waivers and ratifications
in respect of the Collateral; and
             
(viii)
 
to do, at its option, but at the expense of the Credit Parties, at any time or
from time to time, all acts and things which the Collateral Agent deems
reasonably necessary to protect or preserve the Collateral and to realize upon
the Collateral.

 
Section 6.02             Remedies upon Event of Default.
 

 
(a)
   
If any Event of Default has occurred and is continuing, the Collateral Agent
may, in addition to all other rights and remedies granted to it in this
Agreement and in any other agreement securing, evidencing or relating to the
Finance Obligations (including, without limitation, the right to give
instructions or a notice of sole control to an issuer subject to an Issuer
Control Agreement):  (i) exercise on behalf of the Secured Parties all rights
and remedies of a secured party under the UCC (whether or not in effect in the
jurisdiction where such rights are exercised) and, in addition, (ii) without
demand of performance or other demand or notice of any kind (except as herein
provided or as may be required by mandatory provisions of law) to or upon any
Credit Party or any other Person (all of which demands and/or notices are hereby
waived by each Credit Party), (A) apply all cash, if any, then held by it as
Collateral as specified in Section 6.07 and (B) if there shall be no such cash
or if such cash shall be insufficient to pay all the Finance Obligations in full
or cannot be so applied for any reason or if the Collateral Agent determines to
do so, collect, receive, appropriate and realize upon the Collateral and/or
sell, assign, give an option or options to purchase or otherwise dispose of and
deliver the Collateral (or contract to do so) or any part thereof in one or more
parcels (which need not be in round lots) at public or private sale or at
broker’s board or on any securities exchange, at any office of the Collateral
Agent or elsewhere in such manner as is commercially reasonable and as the
Collateral Agent may deem best, for cash, on credit or for future delivery,
without assumption of any credit risk and at such price or prices as the
Collateral Agent may deem reasonably satisfactory.
           
(b)
   
If any Event of Default has occurred and is continuing, the Collateral Agent
shall give each Credit Party not less than ten days’ prior notice of the time
and place of any sale or other intended disposition of any of the Collateral,
except any Collateral which threatens to decline speedily in value or is of a
type customarily sold on a recognized market.  Any such notice shall (i) in the
case of a public sale, state the time and place fixed for such sale, (ii) in the
case of a sale at a broker’s board or on a securities exchange, state the board
or exchange at which such sale is to be made and the day on which the
Collateral, or the portion thereof being sold, will first be offered for sale,
(iii) in the case of a private sale, state the day after which such sale may be
consummated, (iv) contain the information specified in Section 9-613 of the UCC,
(v) be authenticated and (vi) be sent to the parties required to be notified
pursuant to Section 9-611(c) of the UCC; provided that, if the Collateral Agent
fails to comply with this sentence in any respect, its liability for such
failure shall be limited to the liability (if any) imposed on it as a matter of
law under the UCC.  The Collateral Agent and each Credit Party agree that such
notice constitutes reasonable notification within the meaning of Section 9-611
of the UCC.  Except as otherwise provided herein, each Credit Party hereby
waives, to the extent permitted by applicable law, notice and judicial hearing
in connection with the Collateral Agent’s taking possession or disposition of
any of the Collateral.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
   
The Collateral Agent or any Secured Party may be the purchaser of any or all of
the Collateral so sold at any public sale (or, if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale).  Each Credit
Party will execute and deliver such documents and take such other action as the
Collateral Agent deems necessary or reasonably advisable in order that any such
sale may be made in compliance with law.  Upon any such sale, the Collateral
Agent shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral so sold.  Each purchaser at any such sale shall hold the
Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind.  Any such public sale shall be held at such time or times
within ordinary bankers hours and at such place or places as the Collateral
Agent may fix in the notice of such sale.  At any such sale, the Collateral may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may determine.  The Collateral Agent shall not be obligated to make any
such sale pursuant to any such notice.  The Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned without further notice.  In the case of any sale of all or any part of
the Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Collateral Agent until the selling price is paid by the
purchaser thereof, but the Collateral Agent shall not incur any liability in the
case of the failure of such purchaser to take up and pay for the Collateral so
sold and, in the case of any such failure, such Collateral may again be sold
upon like notice.

 
Section 6.03            Securities Act.  In view of the position of the Credit
Parties in relation to the Collateral, or because of other present or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being herein called the “Federal Securities Laws”) with respect to any
disposition of the Collateral permitted hereunder.  Each Credit Party
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Collateral, and might also limit
the extent to which or the manner in which any subsequent transferee of any
Collateral could dispose of the same.  Similarly, there may be other legal
restrictions or limitations affecting the Collateral Agent in any attempt to
dispose of all or part of the Collateral under applicable Blue Sky or other
state securities laws or similar laws analogous in purpose or effect.  Without
limiting the generality of the foregoing, the provisions of this Section 6.03
would apply if, for example, the Collateral Agent were to place all or any part
of the Collateral for private placement by an investment banking firm, or if
such investment banking firm purchased all or any part of the Collateral for its
own account, or if the Collateral Agent placed all or any part of the Collateral
privately with a purchaser or purchasers.
 
Accordingly, each Credit Party expressly agrees that the Collateral Agent is
authorized, in connection with any sale of any Collateral, if it deems it
advisable so to do, (i) to restrict the prospective bidders on or purchasers of
any of the Collateral to a limited number of sophisticated investors who will
represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
Collateral, (ii) to cause to be placed on certificates for any or all of the
Collateral or on any other securities pledged hereunder a legend to the effect
that such security has not been registered under the Securities Act of 1933 and
may not be disposed of in violation of the provision of said Act and (iii) to
impose such other limitations or conditions in connection with any such sale as
the Collateral Agent deems necessary or advisable in order to comply with said
Act or any other law.  Each Credit Party covenants and agrees that it will
execute and deliver such documents and take such other action as the Collateral
Agent deems necessary or reasonably advisable in order that any such sale may be
made in compliance with the Securities Act of 1933 and all other applicable
laws.  Each Credit Party acknowledges and agrees that such limitations may
result in prices and other terms less favorable to the seller than if such
limitations were not imposed, and, notwithstanding such limitations, agrees that
any such sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private, it being the
agreement of the Credit Parties and the Collateral Agent that the provisions of
this Section 6.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells the Collateral.  The
Collateral Agent shall be under no obligation to delay a sale of any Collateral
for a period of time necessary to permit the issuer of any securities contained
therein to register such securities under the Federal Securities Laws, or under
applicable state securities laws, even if the issuer would agree to do so.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.04             Other Rights of the Collateral Agent.
 
(a)
 
If any Event of Default has occurred and is continuing, the Collateral Agent,
instead of exercising the power of sale conferred upon it pursuant to Section
6.02, may proceed by a suit or suits at law or in equity to foreclose the
Security Interests and sell the Collateral, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction, and may in
addition institute and maintain such suits and proceedings as the Collateral
Agent may deem appropriate to protect and enforce the rights vested in it by
this Agreement.
     
(b)
 
If any Event of Default has occurred and is continuing, the Collateral Agent
shall, to the extent permitted by applicable law, without notice to any Credit
Party or any party claiming through any Credit Party, without regard to the
solvency or insolvency at such time of any Person then liable for the payment of
any of the Finance Obligations, without regard to the then value of the
Collateral and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers (who may be the Collateral Agent) of the Collateral or any part
thereof, and of the profits, revenues and other income thereof, pending such
proceedings, with such powers as the court making such appointment shall confer,
and to the entry of an order directing that the profits, revenues and other
income of the property constituting the whole or any part of the Collateral be
segregated, sequestered and impounded for the benefit of the Collateral Agent
and the Secured Parties, and each Credit Party irrevocably consents to the
appointment of such receiver or receivers and to the entry of such order.

 
Section 6.05            Limitation on Duty of Collateral Agent in Respect of
Collateral.  Beyond the exercise of reasonable care in the custody thereof,
neither the Collateral Agent nor any Secured Party shall have any duty to
exercise any rights or take any steps to preserve the rights of any Credit Party
in the Collateral in its or their possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto, nor
shall the Collateral Agent or any Secured Party be liable to any Credit Party or
any other Person for failure to meet any obligation imposed by Section 9-207 of
the UCC or any successor provision.  Each Credit Party agrees to the extent it
may lawfully do so that the Collateral Agent shall at no time be required to,
nor shall the Collateral Agent be liable to any Credit Party for any failure to,
account separately to any Credit Party for amounts received or applied by the
Collateral Agent from time to time in respect of the Collateral pursuant to the
terms of this Agreement.  Without limiting the foregoing, the Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession or control if the Collateral is
accorded treatment substantially equal to that which the Collateral Agent
accords its own property, and (i) shall not be liable or responsible for any
loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any agent or bailee selected by the
Collateral Agent in good faith (absent gross negligence and willful misconduct)
or (ii) shall not have any duty or responsibility for ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.06             Waiver and Estoppel.
 
(a)
 
Each Credit Party agrees, to the extent it may lawfully do so, that it will not
at any time in any manner whatsoever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, moratorium, turnover or redemption
law, or any law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement, and each
Credit Party hereby waives all benefit or advantage of all such laws to the
extent permitted by law.  Each Credit Party covenants that it will not hinder,
delay or impede the execution of any power granted to the Collateral Agent, the
Administrative Agent or any other Secured Party in any Finance Document.
     
(b)
 
Each Credit Party, to the extent it may lawfully do so, on behalf of itself and
all who claim through or under it, including without limitation any and all
subsequent creditors, vendees, assignees and lienors, waives and releases all
rights to demand or to have any marshalling of the Collateral upon any sale,
whether made under any power of sale granted herein or pursuant to judicial
proceedings or under any foreclosure or any enforcement of this Agreement, and
consents and agrees that all of the Collateral may at any such sale be offered
and sold as an entirety.
     
(c)
 
Each Credit Party waives, to the extent permitted by law, presentment, demand,
protest and any notice of any kind (except the notices expressly required
hereunder or in the other Finance Documents) in connection with this Agreement
and any action taken by the Collateral Agent with respect to the Collateral.
     

Section 6.07             Application of Proceeds.
 
(a)
 
Priority of Distributions.  The proceeds of any sale of, or other realization
upon, all or any part of the Collateral by or on behalf of the Collateral Agent
(including any proceeds received and held pursuant to Section 5.01) and any cash
held by the Collateral Agent (or its nominee or custodian hereunder) and any
other amounts received on account of its Finance Obligations shall be paid over
to the Administrative Agent for application as provided in Section 5.04 of the
Security Agreement.  The Collateral Agent may make distributions hereunder, on a
ratable basis, in cash or in kind or in any combination thereof.
     
(b)
 
Distributions with Respect to Letters of Credit.  Each of the Credit Parties and
the Secured Parties agrees and acknowledges that if (after all outstanding Loans
and L/C Disbursements have been paid in full) the Lenders are to receive a
distribution on account of undrawn amounts with respect to Letters of Credit
issued (or deemed issued) under the Credit Agreement, such amounts shall be
deposited in the L/C Cash Collateral Account (as defined in the Security
Agreement) as cash security for the repayment of Obligations owing to the
Revolving Lenders in respect of such Letters of Credit.  Upon termination of all
outstanding Letters of Credit, all of such cash security shall be applied to the
remaining Obligations of the Lenders.  If there remains any excess cash
security, such excess cash shall be withdrawn by the Collateral Agent from the
LC Cash Collateral Account and distributed in accordance with Section 6.07(a)
hereof.
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)
 
Reliance by Collateral Agent.  For purposes of applying payments received in
accordance with this Section 6.07, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement and (ii) the
authorized representative (each a “Representative”) for the Hedge Banks and Cash
Management Banks, as applicable, for a determination (which the Administrative
Agent, each Representative for any Hedge Bank or Cash Management Bank and the
Secured Parties agree (or shall agree) to provide upon request of the Collateral
Agent) of the outstanding Obligations, Swap Obligations and Cash Management
Obligations owed to the Secured Parties, and shall have no liability to any
Credit Party or any other Secured Party for actions taken in reliance on such
information except in the case of its gross negligence, bad faith or willful
misconduct.  Unless it has actual knowledge (including by way of written notice
from a Hedge Bank or Cash Management Bank) to the contrary, the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Swap Contracts
or Cash Management Agreements are in existence.  All distributions made by the
Collateral Agent pursuant to this Section shall be presumptively correct (except
in the event of manifest error, gross negligence or willful misconduct), and the
Collateral Agent shall have no duty to inquire as to the application by the
Secured Parties of any amounts distributed to them.
     
(d)
 
Deficiencies.  It is understood that the Credit Parties shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the amount of the Finance Obligations.
     

Article VII.
THE COLLATERAL AGENT
 
Section 7.01            Concerning the Collateral Agent.  The provisions of
Article XI of the Credit Agreement shall inure to the benefit of the Collateral
Agent in respect of this Agreement and shall be binding upon all Credit Parties
and all Secured Parties and upon the parties hereto in such respect.  In
furtherance and not in derogation of the rights, privileges and immunities of
the Collateral Agent therein set forth:
 
 
 (i)  
The Collateral Agent is authorized to take all such actions as are provided to
be taken by it as Collateral Agent hereunder and all other action reasonably
incidental thereto.  As to any matters not expressly provided for herein
(including, without limitation, the timing and methods of realization upon the
Collateral), the Collateral Agent shall act or refrain from acting in accordance
with written instructions from the Required Lenders or, in the absence of such
instructions or provisions, in accordance with its discretion.
       
 
 (ii)  
The Collateral Agent shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Security Interests in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder unless such action or omission constitutes gross negligence
or willful misconduct.  The Collateral Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by any Credit Party.

 
Section 7.02            Appointment of Co-Collateral Agent.  At any time or
times, in order to comply with any legal requirement in any jurisdiction, the
Collateral Agent may, in consultation with the Company, and, unless an Event of
Default shall have occurred and be continuing, with its consent (not to be
unreasonably withheld or delayed), appoint another bank or trust company or one
or more other persons, either to act as co-agent or co-agents, jointly with the
Collateral Agent, or to act as separate agent or agents on behalf of the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and may be specified in the instrument of
appointment (which may, in the discretion of the Collateral Agent, include
provisions for the protection of such co-agent or separate agent similar to the
provisions of Section 7.01).  Notwithstanding any such appointment but only to
the extent not inconsistent with such legal requirements or, in the reasonable
judgment of the Collateral Agent, not unduly burdensome to it or any such
co-agent, each Credit Party shall, so long as no Default or Event of Default
shall have occurred and be continuing, be entitled to deal solely and directly
with the Collateral Agent rather than any such co-agent in connection with the
Collateral Agent’s rights and obligations under this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.03            Appointment of Sub-Agents.  The Collateral Agent shall
have the right to appoint one or more sub-agents for the purpose of retaining
physical possession of the Pledged Shares, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Notes, which may be held (in the discretion of
the Collateral Agent) in the name of the relevant Credit Party, indorsed or
assigned in blank or in favor of the Collateral Agent or any nominee or
custodian of the Collateral Agent or a sub-agent appointed by the Collateral
Agent.
 
Article VIII.
MISCELLANEOUS
 
Section 8.01            Notices.  (a)      Unless otherwise expressly provided
herein, all notices, and other communications provided for hereunder shall be in
writing (including by facsimile transmission) and mailed, faxed or delivered to
the address, facsimile number or (subject to subsection (b) below) electronic
mail address specified for notices: (i) in the case of the Company, the
Administrative Agent or any Lender, as specified in or pursuant to Section 12.2
of the Credit Agreement; (ii) in the case of the Collateral Agent, as set forth
in the signature pages hereto; (iii) in the case of any Hedge Bank as set forth
in any applicable Swap Contract; (iv) in the case of any Cash Management Bank,
as set forth in any applicable Cash Management Agreement; or (v) in the case of
any party, at such other address as shall be designated by such party in a
notice to the Collateral Agent and each other party hereto.  All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of: (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile transmission, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (b) below), when
delivered.  Rejection or refusal to accept, or the inability to deliver because
of a changed address of which no notice was given shall not affect the validity
of notice given in accordance with this Section.
 
   Except as expressly provided herein or as may be agreed by the Administrative
Agent in its sole discretion, electronic mail and internet and intranet websites
may be used only to distribute routine communications, such as financial
statements and other information, and to distribute Credit Documents for
execution by the parties thereto, to distribute executed Credit Documents in
Adobe PDF format and may not be used for any other purpose.
 
Section 8.02             No Waivers; Non-Exclusive Remedies.  No failure or
delay on the part of the Collateral Agent or any Secured Party to exercise, no
course of dealing with respect to, and no delay in exercising, any right, power
or privilege under this Agreement or any other Finance Document or any other
document or agreement contemplated hereby or thereby and no course of dealing
between the Collateral Agent or any Secured Party and any of the Credit Parties
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right, power or privilege hereunder or under any Finance Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder.  The rights and remedies
provided herein and in the other Finance Documents are cumulative and are not
exclusive of any other remedies provided by law.  Without limiting the
foregoing, nothing in this Agreement shall impair the right of any Secured Party
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Credit
Party other than its indebtedness under the Finance Documents.  Each Credit
Party agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in any Finance Obligation, whether or
not acquired pursuant to the terms of any applicable Finance Document, may
exercise rights of set-off or counterclaim or other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Credit Party in the amount of such participation.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.03             Compensation and Expenses of the Collateral Agent;
Indemnification.
 
(a)
 
Expenses.  The Credit Parties, jointly and severally, agree (i) to pay or
reimburse the Collateral Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of this Agreement and any amendment, waiver, consent or other modification of
the provisions hereof (whether or not the transactions contemplated hereby are
consummated), and the consummation of the transactions contemplated hereby,
including all fees, disbursements and other charges of Fried, Frank, Harris,
Shriver & Jacobson LLP, counsel for the Collateral Agent, (ii) to pay or
reimburse the Collateral Agent and the other Secured Parties for all taxes which
the Collateral Agent or any Secured Party may be required to pay by reason of
the security interests granted in the Collateral (including any applicable
transfer taxes) or to free any of the Collateral from the lien thereof and (iii)
to pay or reimburse each Agent, any Representative of one or more Hedge Banks or
Cash Management Banks and each other Senior Finance Party for all reasonable
costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights and remedies under this Agreement
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all reasonable
fees and disbursements of counsel, (including the allocated charges of internal
counsel).  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Agent and the costs of
independent public accountants and other outside experts retained by or on
behalf of the Agents and the Secured Parties.  The agreements in this Section
8.03(a) shall survive the termination of the Commitments, Swap Contracts and
Cash Management Agreements and repayment of all Finance Obligations.
     
(b)
 
Protection of Collateral.  If any Credit Party fails to comply with the
provisions of any Finance Document, such that the value of any Collateral or the
validity, perfection, rank or value of the Security Interests are thereby
diminished or put at risk, the Collateral Agent may, but shall not be required
to, effect such compliance on behalf of such Credit Party, and the Credit
Parties shall reimburse the Collateral Agent for the costs thereof within five
Business Days of receipt of an invoice therefor.  Any and all excise, property,
sales and use taxes imposed by any state, federal or local authority on any of
the Collateral, or in respect of periodic appraisals of the Collateral, or in
respect of the sale or other disposition thereof shall be borne and paid by the
Credit Parties.  If any Credit Party fails to promptly pay any portion thereof
when due, the Collateral Agent may, at its option, but shall not be required to,
pay the same and charge the Credit Parties’ account therefor, and the Credit
Parties agree to reimburse the Collateral Agent therefor on demand.  All sums so
paid or incurred by the Collateral Agent for any of the foregoing and any and
all other sums for which any Credit Party may become liable hereunder and all
costs and expenses (including attorneys’ fees, legal expenses and court costs)
reasonably incurred by the Collateral Agent or any Secured Party in enforcing or
protecting the Security Interests or any of their rights or remedies under this
Agreement, shall, together with interest thereon until paid at the rate
applicable to interest at the highest rate applicable under the Finance
Documents in respect of overdue obligations, be additional Finance Obligations
hereunder.
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)
 
Indemnification.  Each Credit Party, jointly and severally, agrees to
indemnify  save and hold harmless the Collateral Agent the Representatives, each
other Secured Party and their respective Affiliates, directors, officers,
employees, counsel, agents and, in the case of any Lender which is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities,
their trustees and advisors, and their respective attorneys-in-fact and
successors and assigns (collectively, the “Indemnitees”) from and against: (i)
any and all claims, demands, actions or causes of action that may at any time
(including at any time following the Discharge of the Finance Obligations and
the resignation or removal of any Agent or Representative or the replacement of
any Lender) be asserted or imposed against any Indemnitee, arising out of or in
any way relating to or arising out of the ownership, purchasing, delivery,
control, acceptance, financing, possession, sale, return or other disposition of
the Collateral, the violation of the laws of any country, state or other
governmental body or unit, or any tort or contract claim; (ii) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
clause (i) above; and (iii) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (including fees and disbursements of
counsel) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action or cause of action or proceeding, or as a
result of the preparation of any defense in connection with any foregoing claim,
demand, action or cause of action or proceeding, in all cases, and whether or
not an Indemnitee is a party to such claim, demand, action or cause of action,
or proceeding; provided that no Indemnitee shall be entitled to indemnification
for any claim to the extent such claim is determined by a court of competent
jurisdiction in a final non-appealable judgment to have been caused by its own
gross negligence or willful misconduct.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.03(c)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Credit Party, its directors,
shareholders or creditors or an Indemnitee or any other Person or any Indemnitee
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.  Without prejudice to the survival of any other
agreement of the Credit Parties hereunder and under the other Finance Documents,
the agreements and obligations of the Credit Parties contained in this Section
8.03(c) shall survive the repayment of the Loans and other obligations under the
Finance Documents and the termination of the Commitments. Any amounts paid by
any Indemnitee as to which such Indemnitee has a right to reimbursement
hereunder shall constitute Finance Obligations.
     
(d)
 
Contribution.  If and to the extent that the obligations of any Credit Party
under this Section 8.03 are unenforceable for any reason, each Credit Party
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law.
     

Section 8.04            Enforcement.  The Secured Parties agree that this
Agreement may be enforced only by the action of the Collateral Agent, acting
upon the instructions of the Required Lenders (or, after the date on which all
Obligations have been paid in full and all Commitments with respect thereto
terminated, the holders of at least 51% of the outstanding Swap Obligations and
Cash Management Obligations, as the case may be) and that no other Secured Party
shall have any right individually to seek to enforce this Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Collateral Agent (or,
after the date on which all Obligations have been paid in full and all
Commitments with respect thereto terminated, the holders of at least 51% of the
outstanding Swap Obligations and Cash Management Obligations, as the case may
be,) for the benefit of the Secured Parties upon the terms of this Agreement and
the other Finance Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.05            Amendments and Waivers.  Any provision of this Agreement
may be amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Credit Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Credit Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Credit Party other than the Credit Party so added or released) and either (i)
the Collateral Agent (with the consent of the Required Lenders or, to the extent
required by Section 12.1 of the Credit Agreement, all of the Lenders), at all
times prior to the time on which all Obligations have been paid in full (other
than Unmatured Surviving Obligations) and all Commitments with respect thereto
have been terminated or (ii) the holders of more than 50% of all remaining
Finance Obligations then outstanding, at all times after the time at which the
Obligations have been paid in full (other than contingent indemnification
obligations) and all Commitments with respect thereto have been terminated;
provided, however, that no such amendment, change, discharge, termination or
waiver shall be made to Section 6.07 hereof or this Section 8.05 without the
consent of each Lender adversely affected thereby.
 
Section 8.06            Successors and Assigns.  This Agreement shall be binding
upon each of the parties hereto and inure to the benefit of the Collateral Agent
and the Secured Parties and their respective successors and assigns.  In the
event of an assignment of all or any of the Finance Obligations, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness.  No Credit Party shall assign or delegate
any of its rights and duties hereunder without the prior written consent of the
Required Lenders or all or such lesser number of the Lenders as provided in
Section 12.6 of the Credit Agreement.
 
Section 8.07            Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT
AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT
THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTIONS OTHER THAN NEW YORK ARE
GOVERNED BY THE LAWS OF SUCH JURISDICTIONS.
 
Section 8.08             Limitation of Law; Severability.
 
(a)
 
All rights, remedies and powers provided in this Agreement may be exercised only
to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable law.
     
(b)
 
If any provision hereof is invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Collateral Agent and the Secured Parties in order to
carry out the intentions of the parties hereto as nearly as may be possible and
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provisions
in any other jurisdiction.
     

 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.09            Counterparts; Effectiveness.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective with respect to each Credit
Party when the Collateral Agent shall receive counterparts hereof executed by
itself and such Credit Party.  This Agreement may be transmitted and/or signed
by facsimile or Adobe PDF file and if so transmitted or signed, shall, subject
to requirements of law, have the same force and effect as a manually signed
original and shall be binding on the Credit Parties and the Collateral Agent.
 
Section 8.10            Additional Credit Parties.  It is understood and agreed
that any Subsidiary of the Company that is required by Section 8.10 or 9.15 of
the Credit Agreement or any other provision of any Credit Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Credit Party hereunder with the same force and effect as if originally named as
a Credit Party hereunder by executing an instrument of accession or joinder
reasonably satisfactory in form and substance to the Collateral Agent and
delivering the same to the Collateral Agent.  Concurrently with the execution
and delivery of such instrument of accession or joinder, such Subsidiary shall
take all such actions and deliver to the Collateral Agent all such documents and
agreements as such Subsidiary would have been required to deliver to the
Collateral Agent on or prior to the date of this Agreement had such Subsidiary
been a party hereto on the date of this Agreement.  Such additional materials
shall include, among other things, supplements to Schedules I, II, III, and IV
hereto and Schedule 4.01 to the Security Agreement, if applicable, (which
Schedules shall thereupon automatically be amended and supplemented to include
all information contained in such supplements) such that, after giving effect to
the accession or joinder of such Subsidiary, each of Schedules I, II, III, and
IV hereto and Schedule 4.01 to the Security Agreement is true, complete and
correct with respect to such Subsidiary as of the effective date of such
accession or joinder.  The execution and delivery of any such instrument of
accession or joinder, and the amendment and supplementation of the Schedules
hereto as provided in the immediately preceding sentence, shall not require the
consent of any other Credit Party hereunder.  The rights and obligations of each
Credit Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Credit Party as a party to this Agreement.
 
Section 8.11             Termination; Release of Credit Parties.
 
(a)
 
Termination.  Upon the Discharge of the Finance Obligations, the cancellation,
expiration or cash collateralization (on terms reasonably satisfactory to the
Issuing Lender) of all outstanding Letters of Credit, and the termination of all
Commitments under the Credit Documents, the Security Interests shall terminate
and all rights to the Collateral shall revert to the Credit Parties.  In
addition, at any time and from time to time prior to such termination of the
Security Interests, the Collateral Agent may release any of the Collateral as
contemplated by the Credit Agreement.  Upon any such termination of the Security
Interests or release of Collateral, the Collateral Agent will, upon request by
and at the expense of any Credit Party, execute and deliver to such Credit Party
such documents as such Credit Party shall reasonably request to evidence the
termination of the Security Interests or the release of such Collateral, as the
case may be.  Any such documents shall be without recourse to or warranty by the
Collateral Agent or the Secured Parties.  The Collateral Agent shall have no
liability whatsoever to any Secured Party as a result of any release of
Collateral by it as permitted by this Section 8.11.  Upon any release of
Collateral pursuant to this Section 8.11, none of the Secured Parties shall have
any continuing right or interest in such Collateral or the Proceeds thereof.
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
Release of Credit Parties.  If any part of the Collateral is sold or otherwise
disposed of or liquidated in compliance with the requirements of the Credit
Documents (or such sale, other disposition or liquidation has been approved in
writing by those Secured Parties whose approval is required by the applicable
Credit Documents and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Documents, to the extent
applicable, the Collateral Agent, at the request and expense of such Credit
Party, will duly release from the security interest created hereby and assign,
transfer and deliver to such Credit Party (without recourse and without
representation or warranty) such of the Collateral as is then being (or has
been) so sold, disposed of or liquidated as may be in the possession or control
of the Collateral Agent and has not theretofore been released pursuant to this
Agreement.

 
Section 8.12            Entire Agreement.  This Agreement and the other Credit
Documents and, in the case of the Hedge Banks and the Cash Management Banks, the
Swap Contracts and the Cash Management Agreements, respectively, constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, and any
contemporaneous oral agreements and understandings relating to the subject
matter hereof and thereof.
 
 
[Signature Pages Follow]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 
CREDIT PARTIES:
B/E AEROSPACE, INC.
             
By:
      Name:      Title:

 
COLLATERAL AGENT:
JPMORGAN CHASE BANK, N.A.,
     as Collateral Agent
         
By:
       Name:      Title:


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
LIST OF PLEDGED SHARES
 


BE AEROSPACE, INC.
 
Issuer
 
Certificate
No.(s).
 
 
Number of Shares
 
Par
Value
Type of Investment
Property
Burns Aerospace Europe S.A.R.L.
Uncertificated
325 shares of capital stock
€16
Uncertificated  Security
BE Intellectual Property, Inc.
1
100 shares of common stock
$0.01
Security
BE Aerospace Canada, Inc.
1
100 shares of common stock
$0.01
Security
BE Aerospace Australia, Inc.
1
100 shares of common stock
$0.01
Security
BE Aerospace El Salvador, Inc.
1
100 shares of common stock
$0.01
Security
B/E Aerospace Machined Products, Inc.
1
1,000 shares of common stock
$0.01
Security
CMP SAS
Uncertificated
292 ordinary shares
€1,333.33
Uncertificated Security
Nordskog Industries, Inc.
2
941 shares of capital stock
None
Security
B/E Aerospace Development Corporation
1
300 shares of common stock
$0.01
Security
Bomhoff Acquisition, Inc.
Uncertificated
1000 shares of common stock
$0.01
Uncertificated Security
Composite Specialties, Inc.
7
54,000 shares of common stock
None
Security
M & M Aerospace Hardware, Inc.
38
100,000 shares of common stock
$0.01
Security
Flight Structures, Inc.
66
637332.78 shares of common stock
None
Security
BE Aerospace Holdings C.V.
Uncertificated
65% of interests
 
Uncertificated Security
NYF Corp.
100
2,000 shares of common stock
None
Security
JAY CEE Fasteners Corp.
8, 11, 12 and 13
100 shares of capital stock
None
Security
NYFCZ S.R.O.
Uncertificated
100% of all shares
 
Uncertificated Security
NYF Poska Sp.z.o.o.
Uncertificated
100% of all shares
 
Uncertificated Security

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
LIST OF PLEDGED NOTES
 
Issuer
Original Principal Amount
Date
Maturity Date
Type of Investment
Property
BE Aerospace, Inc.
$100,000,000
12/20/2007
12/20/08 with automatic 1 year extensions
 
Promissory Note

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
LIST OF PLEDGED LLC INTERESTS
 


BE AEROSPACE, INC.
 
Issuer
Class of Interest
Certificate Numbers, if Applicable
Percentage of Class
Represented by
Pledged LLC
Interests
Type of Investment
Property
BEA Holding Services LLC
Units
n/a
 
100%
 
    Membership Interest
Acurex, LLC
Units
n/a
 
100%
 
    Membership Interest
DMGI, LLC
Units
n/a
 
100%
 
Membership Interest
Denton Jet Interiors, LLC
 
Units
n/a
 
100%
 
Membership Interest
BEA Europe Holding LLC
Units
n/a
 
100%
 
Membership Interest
Maynard Precision, LLC
 
Units
n/a
 
100%
 
Membership Interest
Modern Metals, LLC
 
Units
n/a
 
100%
 
Membership Interest
Nelson Aero Space, LLC
 
Units
n/a
 
100%
 
Membership Interest
T.L. Windust Machine, LLC
 
Units
n/a
 
100%
 
Membership Interest

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
LIST OF PLEDGED PARTNERSHIP INTERESTS
 


BE AEROSPACE, INC.
 
None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A         
to                   
PLEDGE AGREEMENT
 
Form of Issuer Control Agreement
 
CONTROL AGREEMENT dated as of ________ __, 20__ among [CREDIT PARTY NAME],
JPMORGAN CHASE BANK, N.A., as Collateral Agent, and [ISSUER NAME].
 
[Credit Party Name], a [Credit Party Description], (together with its successors
and permitted assigns, the “Credit Party”), and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (together with its successor or successors in such capacity,
the “Collateral Agent”), have entered into a Pledge Agreement dated as of July
__, 2008 (as the same may be amended, supplemented or modified from time to
time, the “Pledge Agreement”), under which the Credit Party has pledged to the
Collateral Agent, and has granted a security interest in favor of the Collateral
Agent in, all right, title and interest of the Credit Party in, to and under any
and all (i) Uncertificated Securities (as defined in the Pledge Agreement), (ii)
Partnership Interests (as defined in the Pledge Agreement) and (iii) LLC
Interests (as defined in the Pledge Agreement), in each case issued from time to
time by [Issuer Name], (together with its successors, the “Issuer”), whether now
existing or hereafter from time to time acquired by the Credit Party (all of
such Uncertificated Securities, Partnership Interests and LLC Interests being
herein collectively referred to as the “Pledged Interests”) to secure the
payment and performance of the Finance Obligations (as defined in the Pledge
Agreement).  Capitalized terms defined or otherwise used in the Pledge Agreement
and not otherwise defined herein have, as used herein, the respective meanings
provided for therein.
 
The Credit Party desires that the Issuer enter into this Agreement to perfect
the security interest of the Collateral Agent in the Pledged Interests, to vest
in the Collateral Agent control of the Pledged Interests and to provide for the
rights of the parties under this Control Agreement.
 
Accordingly, the parties hereto agree as follows:
 
Section 1.            Control by the Collateral Agent.  The Credit Party hereby
irrevocably agrees that, for so long as this Control Agreement remains in
effect, the Collateral Agent shall have exclusive control of the Pledged
Interests.  In furtherance of such agreement, the Credit Party hereby
irrevocably authorizes and directs the Issuer, and the Issuer hereby agrees, (i)
to comply with any and all instructions (within the meaning of Section
8-102(a)(12) of the UCC) originated by the Collateral Agent regarding any or all
of the Pledged Interests without further consent by the Credit Party or any
other Person, and (ii) subject to the provisions of Section 2 of this Control
Agreement, (A) not to comply with any instructions regarding any or all of the
Pledged Interests originated by any Person other than the Collateral Agent or a
court of competent jurisdiction and (B) to distribute as instructed by the
Collateral Agent all interest, redemptions, distributions, dividends and other
payments from time to time paid with respect to any Pledged Interests.  In the
case of any conflict between any instruction originated by the Collateral Agent
and any instruction originated by any other Person, the Issuer shall comply only
with the instruction originated by the Collateral Agent.
 
Section 2.            Maintenance of Pledged Interests.  In addition to, and not
in lieu of, the obligation of the Issuer to honor instructions and entitlement
orders as agreed in Section 1 hereof, the Issuer agrees follows:
 
(a)           Subject to the rights of the Credit Party described herein, the
Issuer agrees that, from and after the date hereof, the Pledged Interests shall
be under the exclusive dominion and control of the Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Upon notice by the Collateral Agent, the Issuer shall notify the
Credit Party that the Pledged Interests are subject to the sole control of the
Collateral Agent and, thereafter, the Issuer will not accept any direction or
instructions with respect to the Pledged Interests from any Person other than
the Collateral Agent, unless otherwise ordered by a court of competent
jurisdiction.
 
(c)           Until such time as the Issuer receives a notice of sole control
delivered by the Collateral Agent in accordance with Section 2(b) above, the
Credit Party may exercise all voting rights pertaining to the Pledged Interests.
 
(d)           Until such time as the Issuer receives a notice of sole control
delivered by the Collateral Agent in accordance with Section 2(b) above, the
Credit Party may direct the Issuer with respect to the distribution of interest,
redemptions, distributions, dividends and other payments on Pledged Interests.
 
(e)           All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Credit Party by
the Issuer in respect of the Issuer will also be sent to the Collateral Agent at
the following address:
 
JPMORGAN CHASE BANK, N.A.
1111 Farnin, 10th Floor
Houston, Texas 77002
Attn:  Denise Ramon
Fax: (713) 750-2938


Section 3.            No Liability of Issuer.  This Control Agreement shall not
subject the Issuer to any obligation or liability except as expressly set forth
herein.  In particular, the Issuer need not investigate whether the Collateral
Agent is entitled under the Pledge Agreement or otherwise to give an instruction
or notice of sole control.
 
Section 4.            Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants that:
 
(a)           Except for the claims and interests of the Collateral Agent and
the Credit Party in the Pledged Interests, the Issuer does not know of any claim
to, or interest in, any Pledged Interests.  If any Person asserts any Lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against any Pledged Interest, the
Issuer will promptly notify the Collateral Agent and the Credit Party thereof.
 
(b)           There are no other agreements entered into between the Issuer and
the Credit Party with respect to the Pledged Interests, and the Issuer has not
entered into, and until the termination of this Control Agreement will not enter
into, and agreement with any other Person relating to the Pledged Interests
pursuant to which it has agreed or will agree to comply with instructions
originated by such other Person.
 
(c)           This Control Agreement constitutes a valid and binding agreement
of the Issuer, enforceable against the Issuer in accordance with its terms.
 
(d)           The pledge by the Credit Party of, and the granting by the Credit
Party of a security interest in, the Pledged Interests to the Collateral Agent
does not violate the charter, by-laws, partnership agreement, operating
agreement or any other agreement governing the Issuer or the Pledged Interests.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Pledged Interests are fully-paid and nonassessable.
 
Section 5.            Notices.  All notices, requests or other communications to
any party hereunder shall be in writing (including facsimile transmission or
similar writing) and shall be given to such party:
 
 
(i)
in the case of the Collateral Agent, at the address specified in Section 2 (e)
hereof;

 
(ii)           in the case of the Credit Party, at:
 
B/E Aerospace, Inc.,
1400 Corporate Center Way,
Wellington, FL 33414
Attn: Thomas P. McCaffrey, CFO
Telecopy: (561) 791-3966; and
(iii)           in the case of the Issuer, at:
 
[Issuer Notice Address].
 
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this paragraph and confirmation of receipt is received, (ii) if given by mail,
48 hours after such communication is deposited, certified mail, return receipt
requested, in the mails with appropriate first class postage prepaid, addressed
as aforesaid or (iii) if given by other means, when delivered at the address
specified in this paragraph.  Rejection or refusal to accept, or the inability
to deliver because of a changed address of which no notice was given shall not
affect the validity of notice given in accordance with this paragraph.
 
Section 6.            Conflict with Other Agreements.  In the event of any
conflict between this Control Agreement (or any portion hereof) and any other
agreement now existing or hereafter entered into, the terms of this Control
Agreement shall prevail.
 
Section 7.            Amendments and Waivers.  Any provision of this Control
Agreement may be amended, changed, discharged, terminated or waived if, but only
if, such amendment, change, discharge, termination or waiver is in writing and
is signed by the Collateral Agent, the Issuer and the Credit Party.
 
Section 8.           Successors and Assigns.  This Control Agreement shall be
binding upon each of the parties hereto and inure to the benefit of the
Collateral Agent and the Secured Parties and their respective successors and
assigns.  In the event of an assignment of all or any of the Obligations, the
rights hereunder, to the extent applicable to the Indebtedness so assigned, may
be transferred with such indebtedness.
 
Section 9.           Governing Law.  This Control Agreement shall be governed by
and construed in accordance with the laws of the State of New York, except as
otherwise required by mandatory provisions of law.
 
Section 10.          Severability.
 
(a)           All rights, remedies and powers provided in this Control Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law, and all the provisions of this Control
Agreement are intended to be subject to all applicable mandatory provisions of
law which may be controlling and be limited to the extent necessary so that they
will not render this Control Agreement invalid, unenforceable in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent and the Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.
 
Section 11.         Counterparts; Effectiveness.  This Control Agreement may be
executed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Control Agreement shall become effective when the Collateral
Agent shall have received counterparts hereof executed by itself, the Issuer and
the Credit Party.  This Control Agreement may be transmitted and/or signed by
facsimile or Adobe PDF file and if so transmitted or signed shall, subject to
requirements of law, have the same force and effect as a manually signed
original and shall be binding on the Collateral Agent, the Issuer and the Credit
Party.
 
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Control Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.
 
 
 
CREDIT PARTY:
[CREDIT PARTY NAME]
             
By:
    Name:   Title:

 
COLLATERAL AGENT:
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
         
By:
    Name:   Title:

 
ISSUER:
[ISSUER NAME]
         
By:
    Name:   Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B         
to                   
PLEDGE AGREEMENT
 
Form of Securities Account Control Agreement
 
ACCOUNT CONTROL AGREEMENT dated as of _______ __, 20__ among [CREDIT PARTY
NAME], JPMORGAN CHASE BANK, N.A., as Collateral Agent, and [SECURITIES
INTERMEDIARY NAME].
 
[Credit Party Name], a [Credit Party Description], (together with its successors
and permitted assigns, the “Credit Party”), and JPMorgan Chase Bank, N.A., as
Collateral Agent (together with its successor or successors in such capacity,
the “Collateral Agent”), have entered into a Pledge Agreement dated as of July
__, 2008 (as the same may be amended, supplemented or modified from time to
time, the “Pledge Agreement”), under which the Credit Party has pledged to the
Collateral Agent, and has granted a security interest in favor of the Collateral
Agent in, all right, title and interest of the Credit Party in, to and under (i)
securities account number [Account Number] (the “Account”) maintained by
[Securities Intermediary Name], (together with its successors and assigns, the
“Securities Intermediary”), for the Credit Party, together with (ii) any and all
(A) Security Entitlements (as defined in the Pledge Agreement), (B) Investment
Property (as defined in the Pledge Agreement) and (C) other Financial Assets (as
defined in the Pledge Agreement), in each case from time to time deposited in or
credited to the Account (the Account and all of such Security Entitlements,
Investment Property and Financial Assets being herein collectively referred to
as the “Pledged Interests”) to secure the payment and performance of the Finance
Obligations (as defined in the Pledge Agreement).  Capitalized terms defined or
otherwise used in the Pledge Agreement and not otherwise defined herein have, as
used herein, the respective meanings provided for therein.
 
The Credit Party desires that the Securities Intermediary enter into this
Account Control Agreement to perfect the security interest of the Collateral
Agent in the Pledged Interests, to vest in the Collateral Agent control of the
Pledged Interests and to provide for the rights of the parties under this
Account Control Agreement.
 
Accordingly, the parties hereto agree as follows:
 
Section 1.           Control by the Collateral Agent.  The Credit Party hereby
irrevocably agrees that, for so long as this Account Control Agreement remains
in effect, the Collateral Agent shall have exclusive control of the Account and
all Pledged Interests deposited therein or credited thereto.  In furtherance of
such agreement, the Credit Party hereby irrevocably authorizes and directs the
Securities Intermediary, and the Securities Intermediary hereby agrees, (i) to
comply with any and all instructions (within the meaning of Section 8-102(a)(12)
of the UCC) and entitlement orders (within the meaning of Section 8-102(a)(8) of
the UCC) originated by the Collateral Agent regarding any or all of the Pledged
Interests without further consent by the Credit Party or any other Person, and
(ii) subject to the provisions of Section 2 of this Account Control Agreement,
(A) not to comply with any instructions or entitlement orders regarding any or
all of the Pledged Interests originated by any Person other than the Collateral
Agent or a court of competent jurisdiction and (B) to deposit or retain in the
Account, or to distribute as otherwise instructed by the Collateral Agent, all
interest, redemptions, distributions, dividends and other payments from time to
time received or paid with respect to any Pledged Interests deposited in or
credited to the Account.  In the case of any conflict between any instruction or
entitlement order originated by the Collateral Agent and any instruction or
entitlement order originated by any other Person, the Securities Intermediary
shall comply only with the instruction or entitlement order originated by the
Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.           Maintenance of Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor instructions and
entitlement orders as agreed in Section 1 hereof, the Securities Intermediary
agrees to maintain the Account as follows:
 
(a)           Maintenance of Account Generally.  Subject to the rights of the
Credit Party described herein, the Securities Intermediary agrees that, from and
after the date hereof, the Account shall be under the exclusive dominion and
control of the Collateral Agent and all Financial Assets of the Credit Party,
whether or not deposited in or credited to the Account, shall be held by the
Securities Intermediary solely for the benefit of the Collateral Agent.  The
Securities Intermediary shall follow its usual operational procedures for the
handling of any Financial Assets or other property of the Credit Party received
in the Account and shall maintain a record of all Financial Assets or other
property received in the Account.
 
(b)           Notice of Sole Control.  Upon notice by the Collateral Agent, the
Securities Intermediary shall notify the Credit Party that the Account is
subject to the sole control of the Collateral Agent and, thereafter, the
Securities Intermediary will not accept any direction, instructions or
entitlement orders with respect to the Account or the Pledged Interests on
deposit therein or credited thereto from any Person other than the Collateral
Agent, unless otherwise ordered by a court of competent jurisdiction.
 
(c)           Registration of Securities, Etc.  All Securities or other property
underlying any Financial Assets deposited in or credited to the Account shall be
registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or in blank or credited to another Securities Account or
Securities Accounts maintained in the name of the Securities Intermediary, and
in no case will any Financial Asset deposited in or credited to the Account be
registered in the name of the Credit Party, payable to the order of the Credit
Party or specially indorsed to the Credit Party, except to the extent the
foregoing have been specially indorsed by the Credit Party to the Securities
Intermediary or in blank.
 
(d)           Voting Rights.  Until such time as the Securities Intermediary
receives a notice of sole control delivered by the Collateral Agent in
accordance with Section 2(b) above, the Credit Party may direct the Securities
Intermediary with respect to the voting of any Pledged Interests deposited in or
credited to the Account.
 
(e)           Permitted Investments.  Until such time as the Securities
Intermediary receives a notice of sole control delivered by the Collateral Agent
in accordance with Section 2(b) above, the Credit Party may direct the
Securities Intermediary with respect to the selection of Investments to be made
in the Account.
 
(f)           Interest and Dividends.  Until such time as the Securities
Intermediary receives a notice of sole control delivered by the Collateral Agent
in accordance with Section 2(b) above, the Credit Party may direct the
Securities Intermediary with respect to the retention and/or distribution of
interest, redemptions, distributions, dividends and other payments on Pledged
Interests deposited in or credited to the Account.
 
(g)           Statements and Confirmations.  Copies of all notices, statements
of accounts, reports, confirmations, prospectuses, financial statements and
other communications concerning the Account and/or any Pledged Interests
deposited therein or credited thereto shall be sent by the Securities
Intermediary to each of the Credit Party and the Collateral Agent at their
respective addresses referred to in Section 7 below.
 
 
 

--------------------------------------------------------------------------------

 
 
(h)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Account shall be reported to the Internal Revenue Service and
all state and local taxation authorities under the name and taxpayer
identification number of the Credit Party.
 
Section 3.           Financial Assets Election.  The Securities Intermediary and
each other party hereto hereby agrees that each item of property (whether
Investment Property, Financial Asset, Security, Instrument or cash) deposited in
or credited to the Account shall constitute a “financial asset” within the
meaning of Section 8-102(a)(9) of the UCC.
 
Section 4.           No Liability of Securities Intermediary.  This Account
Control Agreement shall not subject the Securities Intermediary to any
obligation or liability except as expressly set forth herein.  In particular,
the Securities Intermediary need not investigate whether the Collateral Agent is
entitled under the Pledge Agreement or otherwise to give an entitlement order,
instructions or notice of sole control.
 
Section 5.            Subordination of Lien; Waiver of Set-Off.  If the
Securities Intermediary has or subsequently obtains by agreement, operation of
law or otherwise a security interest in the Account or any Pledged Interest
deposited therein or credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the Security Interest of the
Collateral Agent.  The Pledged Interests and other items deposited in or
credited to the Account will not be subject to deduction, set-off, banker’s lien
or any other right in favor of any other Person other than the Collateral Agent
(except that the Securities Intermediary may set off (i) all amounts due to the
Securities Intermediary in respect of customary fees and expenses for the
routine maintenance and operation of the Account, (ii) the face amount of any
checks which have been credited to the Account but are subsequently returned
unpaid because of uncollected or insufficient funds and (iii) the purchase price
of any property purchased for the Account).
 
Section 6.            Representations and Warranties of the Securities
Intermediary.  The Securities Intermediary hereby represents and warrants that:
 
(a)           The Securities Intermediary has established the Account in the
name of “JPMorgan Chase Bank, N.A., as Collateral Agent”, and the Securities
Intermediary shall not change the name or account number of the Account without
the prior written consent of the Collateral Agent.
 
(b)           The Account is a “securities account” as defined in Section
8-501(a) of the UCC, and the Securities Intermediary is a “securities
intermediary” as defined in Section 8-102(a)(14) of the UCC and is acting in
such capacity in connection with the Account and this Account Control Agreement.
 
(c)           Except for the claims and interest of the Collateral Agent and of
the Credit Party in the Pledged Interests, the Securities Intermediary does not
know of any claim to, or interest in, the Account or in any Pledged Interest
deposited therein or credited thereto.  If any Person asserts any Lien,
encumbrance or adverse claim (including any writ, garnishment, judgment, warrant
of attachment, execution or similar process) against the Account or any Pledged
Interest deposited therein or credited thereto, the Securities Intermediary will
promptly notify the Collateral Agent and the Credit Party thereof.
 
(d)           There are no other agreements entered into between the Securities
Intermediary and the Credit Party with respect to the Account or any Pledged
Interest deposited therein or credited thereto, and the Securities Intermediary
has not entered into, and until the termination of this Account Control
Agreement will not enter into, any agreement with any other Person relating to
the Account and/or any Pledged Interests deposited therein or credited thereto
pursuant to which it has agreed or will agree to comply with instructions or
entitlement orders originated by such other Person.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           This Account Control Agreement constitutes a valid and binding
agreement of the Securities Intermediary, enforceable against the Securities
Intermediary in accordance with its terms.
 
Section 7.           Notices.  All notices, requests or other communications to
any party hereunder shall be in writing (including facsimile transmission or
similar writing) and shall be given to such party:
 
(i)            in the case of the Collateral Agent, at:
 
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002
Attn: Denise Ramon
          Loan & Agency Services
Fax: 713-750-2938
Tel:  713-750-7906


and


JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY  10017
Attn: Matthew Massie
          Credit Risk Management
Fax: 212-270-5100
Tel:  212-270-5432
(ii)           in the case of the Credit Party, at:
 
B/E Aerospace, Inc.,
1400 Corporate Center Way,
Wellington, FL 33414
Attn: Thomas P. McCaffrey, CFO
Telecopy: (561) 791-3966;


and
(iii)           in the case of the Securities Intermediary, at:
 
[Securities Intermediary Notice Address].
 
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this paragraph and confirmation of receipt is received, (ii) if given by mail,
48 hours after such communication is deposited, certified mail, return receipt
requested, in the mails with appropriate first class postage prepaid, addressed
as aforesaid or (iii) if given by other means, when delivered at the address
specified in this paragraph.  Rejection or refusal to accept, or the inability
to deliver because of a changed address of which no notice was given shall not
affect the validity of notice given in accordance with this paragraph.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.            Indemnification of Securities Intermediary.  The Credit
Party agrees that (i) the Securities Intermediary is released from any and all
liabilities to the Credit Party arising from the terms of this Account Control
Agreement and the compliance by the Securities Intermediary with the terms
hereof, except to the extent that such liabilities arise from the Securities
Intermediary’s bad faith, willful misconduct or gross negligence and (ii) the
Credit Party, its successors and permitted assigns shall at all times indemnify
the Securities Intermediary, its affiliates and the respective directors,
officers, trustees, agents and employees of the foregoing (each an “Indemnitee”)
and hold each Indemnitee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, suits,
judgments, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by, imposed
on or asserted against such Indemnitee in connection with any investigation or
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened relating to or arising out of
this Account Control Agreement or in any other way connected with the
enforcement of any of the terms of, or the preservation of any rights hereunder,
or in any way relating to or arising out of the maintenance, delivery, control,
acceptance, possession, return or other disposition of the Account or any
Pledged Interests on deposit therein or credited thereto, the violation of the
laws of any country, state or other governmental body or unit, or any tort or
contract claim; provided that no Indemnitee shall have the right to be
indemnified hereunder for such Indemnitee’s own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment or order.  In performing its duties hereunder, the
Securities Intermediary shall be entitled to rely upon notices and other
communications it believes in good faith to have been originated by the
appropriate party.
 
Section 9.           Conflicts with Other Agreements.  In the event of any
conflict between this Account Control Agreement (or any portion hereof) and any
other agreement now existing or hereafter entered into, the terms of this
Account Control Agreement shall prevail.
 
Section 10.         Amendments and Waivers.  Any provision of this Account
Control Agreement may be amended, modified or waived if, but only if, such
amendment or waiver is in writing and is signed by the Credit Party, the
Collateral Agent and the Securities Intermediary.
 
Section 11.         Successors and Assigns.  This Account Control Agreement
shall be binding upon each of the parties hereto and inure to the benefit of the
Collateral Agent and the Secured Parties and their respective successors and
permitted assigns.  In the event of an assignment of all or any of the
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness.
 
Section 12.         Governing Law.  This Account Control Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
except as otherwise required by mandatory provisions of law.  Notwithstanding
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s jurisdiction and the Account (as well
as the Security Entitlements related thereto) shall be governed by the laws of
the State of New York.
 
Section 13.          Severability.
 
(a)           All rights, remedies and powers provided in this Account Control
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Account
Control Agreement are intended to be subject to all applicable mandatory
provisions of law which may be controlling and be limited to the extent
necessary so that they will not render this Account Control Agreement invalid,
unenforceable in whole or in part, or not entitled to be recorded, registered or
filed under the provisions of any applicable law.
 
(b)           If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent and the Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 14.         Counterparts; Effectiveness.  This Account Control Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Account Control Agreement shall become effective when the
Collateral Agent shall receive counterparts hereof executed by itself, the
Securities Intermediary and the Credit Party.
 
Section 15.         Termination.  Except as hereinafter set forth, the
obligations of the Securities Intermediary to the Collateral Agent pursuant to
this Account Control Agreement shall continue in effect until the Security
Interests of the Collateral Agent in the Account have been terminated pursuant
to the terms of the Pledge Agreement and the Collateral Agent has notified the
Securities intermediary of such termination in writing.  The Collateral Agent
agrees to provide such notice of termination upon the request of the Credit
Party on or after the termination of the Collateral Agent’s Security Interest in
the Account pursuant to the terms of the Pledge Agreement.  The Securities
Intermediary may terminate this Account Control Agreement only upon 30 days’
notice to the Collateral Agent, by canceling the Account and transferring all
funds, if any, deposited in or credited to the Account to another Securities
Account with another securities intermediary to be designated by the Collateral
Agent.  After any such termination, the Securities Intermediary shall
nonetheless be obligated promptly to transfer to such other securities
intermediary anything from time to time received in the Account.
 
 
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Control Agreement to be
duly executed by their respective authorized officers as of the day and year
first written above.
 
 
CREDIT PARTY:
[CREDIT PARTY NAME]
             
By:
       Name:      Title:

 
COLLATERAL AGENT:
JPMORGAN CHASE BANK, N.A.,
     as Collateral Agent
         
By:
       Name:      Title:

 
SECURITIES INTERMEDIARY:
[SECURITIES INTERMEDIARY NAME]
         
By:
       Name:      Title:


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1 to     
CREDIT AGREEMENT
 


 
B/E AEROSPACE, INC.
 
Secretary’s Certificate
 


I, Ryan M. Patch, Secretary of B/E Aerospace, Inc., a Delaware corporation, (the
“Company”), do hereby certify that, as Secretary of the Company, I am authorized
to execute this Secretary’s Certificate (this “Certificate”) on behalf of the
Company.  I do hereby further certify for and on behalf of the Company, and not
in my personal capacity as follows:
 
1.           This Certificate is furnished pursuant to the Second Amended and
Restated Credit Agreement, dated as of August 3, 2012 as in effect on the date
hereof (the “Second Amended and Restated Credit Agreement”) among the Company,
the banks and other lending institutions from time to time party thereto,
JPMorgan Chase Bank, N.A. as Issuing Lender and Swing Line Lender, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto.  Terms defined in the Second Amended and Restated Credit Agreement and
not otherwise defined herein have, as used herein, the respective meanings
provided for therein.
 
2.           Attached hereto as Exhibit A-1 is a true, complete and correct copy
of the Restated Certificate of Incorporation of the Company, together with the
various amendments and supplements thereto on file with the Secretary of State
of the State of Delaware (collectively, the “Certificate of
Incorporation”).  Other than the Certificate of Amendment of the Restated
Certificate of Incorporation of BE Aerospace, Inc. amending the Certificate of
Incorporation, and attached hereto as Exhibit A-2, no amendment to the
Certificate of Incorporation has been approved by the Board of Directors or
stockholders of the Company, and no corporate document relating to the Company
has been filed with the Secretary of State of the State of Delaware, since
October 22, 2009, the date of the last document listed on the Certificate of the
Secretary of State of the State of Delaware, dated March 22, 2012 which lists
all the corporate documents relating to the Company on file in that office as of
the date thereof, and no such amendment or filing is pending or contemplated.
 
3.           There are no proceedings pending for the dissolution or liquidation
of the Company and, insofar as I have actual knowledge, no such proceedings are
threatened or contemplated.
 
4.           Attached hereto as Exhibit B is a true, complete and correct copy
of the Bylaws of the Company as in effect on the date hereof and at all times
since October 24, 2002.
 
5.           Attached hereto as Exhibit C is a true, complete and correct copy
of resolutions duly adopted by the Board of Directors of the Company on June 28,
2012 at a telephonic meeting at which a quorum was present and acting
throughout.  Such resolutions have not been amended, modified or revoked and are
in full force and effect on the date hereof, and no other resolutions have been
adopted by the Board of Directors or stockholders of the Company or by any
committee of the Board of Directors relating to the transactions referred to in
such resolutions.
 
6.           Each person who, as an officer of the Company, signed the Second
Amended and Restated Credit Agreement and any other document delivered in
connection therewith was duly elected or appointed, qualified and acting as such
officer at the respective times of the signing and delivery thereof and was duly
authorized to execute such documents on behalf of the Company, and the signature
of each person appearing below and in such document is such officer’s genuine
signature.
 
 
 

--------------------------------------------------------------------------------

 
 
Name
Office(s)
Signature
Thomas P. McCaffrey
Senior Vice President and
Chief Financial Officer
       
Ryan M. Patch
Vice President-Law,
General Counsel and
Secretary
       
Stephen R. Swisher
Vice President-Finance,
Controller and Assistant
Secretary
       
Eric J. Wesch
Vice President-Finance,
Treasurer and Assistant
Secretary
       





[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Company this ______ day of August, 2012.
 
(SEAL)
B/E AEROSPACE, INC.
             
By:
       Ryan M. Patch      Secretary

 
I, Eric J. Wesch, an Assistant Secretary of the Company, do hereby certify that
I am a duly elected, qualified and acting Assistant Secretary of the Company,
that Ryan M. Patch is the duly elected, qualified and acting Secretary of the
Company and that the signature appearing above is the true signature of Ryan M.
Patch.
 
 
 
 
             
By:
      Eric J. Wesch     Assistant Secretary              Dated: August ____,
2012    

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
CERTIFICATE OF INCORPORATION
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


CERTIFICATE OF AMENDMENT
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
BYLAWS
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
RESOLUTIONS
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B-2 to
CREDIT AGREEMENT


 
B/E AEROSPACE, INC.

Officers’ Certificate
 
We, Thomas P. McCaffrey, the Senior Vice President, and, Ryan M. Patch, the
Secretary, in each case, of B/E Aerospace, Inc., a Delaware corporation, (the
“Company”), do hereby certify, for and on behalf of the Company and not in our
respective personal capacities, as follows pursuant to Section 7.1(a)(vii) of
the Second Amended and Restated Credit Agreement dated as of August 3, 2012 as
in effect on the date hereof (the “Second Amended and Restated Credit
Agreement”) among the Company, the banks and other lending institutions from
time to time party thereto, JPMorgan Chase Bank, N.A. as Issuing Lender and
Swing Line Lender, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto.  Terms defined in the Second Amended and Restated
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein:
 
1.           No Default or Event of Default has occurred and is continuing, or
would result from the initial Extension of Credit; and
 
2.           The representations and warranties made by the Company and each
other Credit Party in the Second Amended and Restated Credit Agreement, and the
other Credit Documents, to the extent already qualified by materiality, are true
and correct in all respects, and, if not already so qualified, are true and
correct in all material respects on and as of the date hereof (unless stated to
relate to a specific earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).
 
           This Officers’ Certificate may be executed in two or more
counterparts, each of which, when so executed, shall be deemed an original, and
such counterparts together shall be considered but one and the same instrument.
 
 
[SIGNATURES APPEAR ON FOLLOWING PAGE]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Officers’
Certificate on behalf of the Company on this ____ day of August, 2012.
 
 
B/E AEROSPACE, INC.
         
By:
     Name:  Thomas P. McCaffrey    Title:     Senior Vice President

 
 
 
     
By:
     Name:  Ryan M. Patch    Title:    Secretary

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT  C to
CREDIT AGREEMENT
 
Form of Assignment and Acceptance


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Second Amended and Restated Credit Agreement identified
below (the “Second Amended and Restated Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Acceptance as if set
forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and accepts from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Second Amended and Restated Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Second Amended
and Restated Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of [the
Assignor][the respective Assignors] under the respective facilities identified
below (including, without limitation, the Letters of Credit and the Swing Line
Loans included in such facilities5) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Second Amended and Restated
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.
 
 
1
Assignor[s]:
   

 
 
 



--------------------------------------------------------------------------------

1          For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2     For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
3     Select as appropriate.
4     Include bracketed language if there are either multiple Assignors or
multiple Assignees.
5     Include all applicable subfacilities.
 
 
 

--------------------------------------------------------------------------------

 
 
2
Assignee[s]:
       
 
 
       
[for each Assignee, indicate Affiliate of [identify Lender]]
   
3
Borrower[s]: B/E Aerospace, Inc.
   
4
Administrative Agent:  JPMorgan Chase Bank, N.A., as the administrative agent
under the Second Amended and Restated Credit Agreement
   
5
Second Amended and Restated Credit Agreement:  Second Amended and Restated
Credit Agreement dated as of August 3, 2012 (as amended, restated, modified or
supplemented from time to time and including any agreement extending the
maturity of, refinancing or otherwise amending, amending and restating or
otherwise modifying or restructuring all or any portion of the obligations of
the Company under such agreement or any successor agreement) among, the
Borrower, the banks and other lending institutions from time to time party
thereto (each a “Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank,
N.A., as Administrative Agent, as the Issuing Lender and as the Swing Line
Lender (together with its successor or successors in each such capacity, the
“Administrative Agent” and the “Swing Line Lender”, respectively), and any
syndication agents and documentation agents named therein.
   
6
Assigned Interest:

 
Assignor[s]6
Assignee[s]7
Facility Assigned8
Aggregate Amount of Commitment/Loans for all Lenders9
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans10
CUSIP  Number
     
$
$
%    
       
$
$
%    
       
$
$
%    
       
$
$
%    
 

 
7
[Trade Date:
 
]11

 
Effective Date:                       , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 


--------------------------------------------------------------------------------

6         List each Assignor, as appropriate.
7         List each Assignee, as appropriate.
8         Fill in the appropriate terminology for the types of facilities under
the Amended and Restated Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, “Tranche B Term Loan
Commitment”, etc.).
9     Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
10        Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.
11        To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.
 
 
 

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Acceptance are hereby agreed to:
 

     
ASSIGNOR:
 
     
[NAME OF ASSIGNOR]
 
   
By:
       
Title:
                     
ASSIGNEE:
             
[NAME OF ASSIGNEE]
 
                   
By:
       
Title:
 
[Consented to and]12 Accepted:
 
     
JPMORGAN CHASE BANK, N.A.,
     as Administrative Agent
 
   
By:
       
Title:
                     
B/E AEROSPACE, INC.:13
                   
By:
       
Title:
   

 
 
 
 



--------------------------------------------------------------------------------

12        To be added only if the consent of the Administrative Agent is
required by the terms of the Amended and Restated Credit Agreement.
13        To be added only if the consent of the Borrower and/or other parties
(e.g. Swing Line Lender, Issuing Lender) is required by the terms of the Amended
and Restated Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
[___________________]14
 
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
 
 
1.         Representations and Warranties.
 
1.1       Assignor.  [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) accepts no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Second Amended and Restated Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
 
1.2       Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Second Amended and Restated
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.6(c) of the Second Amended and Restated Credit Agreement (subject to
such consents, if any, as may be required under Section 12.6(c) of the Second
Amended and Restated Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Second Amended and Restated Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Second Amended and Restated Credit Agreement, and has received or
has been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1(a) and (b) thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Second Amended and Restated Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
 
2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.
 



--------------------------------------------------------------------------------

14        Describe Second Amended and Restated Credit Agreement at option of
Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 


 
3.        General Provisions.  This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D to
CREDIT AGREEMENT
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT


(Collateral is or includes fixtures)
(To be filed in Real Property Records)
 
dated as of ____ ____, 20__
 
by
 
[                        ],
as Mortgagor,
 
to
 
JPMORGAN CHASE BANK, N.A,
as Collateral Agent for the benefit of the Secured Parties referred to herein,
as Mortgagee
 
 
Property:  __________________________
__________________________
__________________________
 


 
This Instrument was prepared by the Attorney named below
[in consultation with counsel in the State in which the Property is located]
and, when recorded, recorded counterparts should be returned to:
 
Fried, Frank, Harris, Shriver & Jacobson LLP
 
One New York Plaza
New York, New York  10004
Attn: ___________________
 
 
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND SECURES
OBLIGATIONS CONTAINING PROVISIONS FOR CHANGES IN INTEREST RATES.  THIS
INSTRUMENT ALSO SECURES FUTURE ADVANCES WHICH ARE OBLIGATORY SUBJECT TO THE
PROVISIONS OF THE LOAN DOCUMENTS
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
     
ARTICLE I
DEFINITIONS
     
Section 1.01
Definitions
4
Section 1.02
Interpretation
8
     
ARTICLE II
CONVEYANCE OF ENCUMBERED PROPERTY
 
Section 2.01
Grant
9
Section 2.02
Revolving Credit Loans, Swingline Loans and Letters of Credit
9
     
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MORTGAGOR
 
Section 3.01
Title.
10
Section 3.02
Compliance with Law
11
Section 3.03
No Litigation
11
Section 3.04
Taxes Paid
11
Section 3.05
Condition of Improvements.
11
Section 3.06
Options
12
Section 3.07
Second Amended and Restated Credit Agreement.
12
Section 3.08
Payment of Taxes, Liens and Charges.
13
Section 3.09
Payment of Closing Costs
13
Section 3.10
Alterations and Waste; Plans; Use.
13
Section 3.11
Insurance
14
Section 3.12
Casualty; Restoration of Casualty Damage
15
Section 3.13
Condemnation/Eminent Domain
15
Section 3.14
Assignment of Leases and Rents.
16
Section 3.15
Restrictions on Transfers and Encumbrances
17
Section 3.16
Security Agreement
18
Section 3.17
Filing and Recording
18
Section 3.18
Further Assurances
18
Section 3.19
Additions to Encumbered Property
18
Section 3.20
No Claims Against the Mortgagee
19
Section 3.21
Environmental.
19
Section 3.22
Maintenance of Encumbered Property
19
     
ARTICLE IV
DEFAULTS AND REMEDIES
 
Section 4.01
Events of Default
19
Section 4.02
Demand for Payment
19
Section 4.03
Rights to Take Possession, Operate and Apply Revenues.
20
Section 4.04
Right to Cure the Mortgagor’s Failure to Perform
21
Section 4.05
Right to a Receiver
21

 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.06
Foreclosure and Sale.
21
Section 4.07
Other Remedies.
22
Section 4.08
Application of Sale of Proceeds and Rents.
23
Section 4.09
The Mortgagor as Tenant Holding Over
24
Section 4.10
Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
24
Section 4.11
Discontinuance of Proceedings
25
Section 4.12
Suits to Protect the Encumbered Property
25
Section 4.13
Filing Proofs of Claim
25
Section 4.14
Possession by the Mortgagee
25
Section 4.15
Waiver.
25
Section 4.16
Remedies Cumulative
26
     
ARTICLE V
MISCELLANEOUS
 
Section 5.01
Partial Invalidity
26
Section 5.02
Notices
26
Section 5.03
Successors and Assigns
27
Section 5.04
Mortgagee.
27
Section 5.05
Satisfaction and Cancellation.
29
Section 5.06
Other Credit Documents
29
Section 5.07
Subrogation
30
Section 5.08
Mortgagee Powers
30
Section 5.09
Enforceability of Mortgage
30
Section 5.10
Amendments
30
Section 5.11
Applicable Law
31
Section 5.12
Waiver of Jury Trial
31
Local Law Provisions.
31

 
 
Exhibits:
 
Exhibit A – The Land
Exhibit B – Permitted Encumbrances
Exhibit C – Material Agreements
 
 
 

--------------------------------------------------------------------------------

 
 
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
SECURITY AGREEMENT AND FINANCING STATEMENT
 
COLLATERAL IS OR INCLUDES FIXTURES
 
THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FINANCING
STATEMENT (as amended, supplemented or modified from time to time, this
“Mortgage”) is dated as of ________ __, 20__ and is made by [                ],
a [              ] corporation, as mortgagor, having an office at
[                          ] (the “Mortgagor”), to JPMorgan Chase Bank, N.A. as
Collateral Agent for the benefit of the Secured Parties referred to in the
Second Amended and Restated Credit Agreement (as defined below), having an
office at 270 Park Avenue, New York, NY 10017, (in such capacity, together with
its successors, substitutes and assigns, the “Mortgagee”).
 
B/E Aerospace, Inc. (together with its respective successors and permitted
assigns, the “Borrower”), has entered into a Second Amended and Restated  Credit
Agreement dated as of August 3, 2012 (as amended, restated, modified or
supplemented from time to time and including any agreement extending the
maturity of, refinancing or otherwise amending, amending and restating or
otherwise modifying or restructuring all or any portion of the obligations of
the Borrower under such agreement or any successor agreement, the “Second
Amended and Restated Credit Agreement”) among the Borrower, the banks and other
lending institutions from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as the Administrative
Agent, as the Issuing Lender, as the Swing Line Lender (together with its
successor or successors in each such capacity, the “Issuing Lender”, the “Swing
Line Lender” and the “Administrative Agent”, respectively), and any syndication
agents and documentation agents named therein.
 
Pursuant to the Second Amended and Restated Credit Agreement, the Lenders have
agreed to extend credit to the Borrower (i) in the form of the Revolving Credit
Loans (as defined in the Second Amended and Restated Credit Agreement) in the
aggregate principal amount of up to $950,000,000 and having the final scheduled
maturity date provided in the Second Amended and Restated Credit Agreement, and
(ii) in the form of Letters of Credit (as defined in the Second Amended and
Restated Credit Agreement) in an aggregate face amount at any one time
outstanding not in excess of $75,000,000.  The maximum principal amount of
indebtedness that may be secured by this Mortgage is $[    ].  The last
scheduled maturity date of the Revolving Credit Loans and Letters of Credit is
[       ].
 
Certain Lenders and their affiliates at the time (each a “Hedge Bank”) may from
time to time provide forward rate agreements, options, swaps, caps, floors and
other derivative contracts (collectively, the “Swap Contracts”) to the Company
or one or more of its Subsidiaries.  In addition, certain Lenders or their
affiliates at the time (each, a “Cash Management Bank”) may provide treasury
management services to, for the benefit of, or otherwise in respect of, the
Company and its subsidiaries (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
under agreements from time to time providing therefor (“Cash Management
Agreements”, and together with the Credit Documents and all Swap Contracts, the
“Finance Documents”).  The Lenders, the Issuing Lender, the Swing Line Lender,
the Administrative Agent, the Syndication Agents, the Documentation Agents,
JPMorgan Chase Bank, N.A., as collateral agent (together with its successor or
successors in such capacity, the “Collateral Agent”), each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to the Second
Amended and Restated Credit Agreement or any other Credit Document referred to
therein and each Indemnitee and their respective successors and assigns are
herein referred to individually as a “Senior Finance Party” and collectively as
the “Senior Finance Parties”, and the Senior Finance Parties, the Hedge Banks,
the Cash Management Banks and their respective successors and assigns are herein
referred to individually as a “Secured Party” and collectively as the “Secured
Parties”.
 
 
 
 

--------------------------------------------------------------------------------

 
 
The Mortgagor is the Borrower, [or if Mortgagor is a subsidiary then recitals
relating to Mortgagor as Guarantor need to be added] and will receive
substantial benefits from the credit accommodations made and to be made by the
Secured Parties under the Credit Documents.  To induce the Lenders to enter into
the Second Amended and Restated Credit Agreement and the other Credit Documents,
the Hedge Banks to enter into Swap Contracts permitted under the Second Amended
and Restated Credit Agreement and the Cash Management Banks to enter into Cash
Management Agreements (the Credit Documents, the Swap Agreements and the Cash
Management Agreements being herein collectively referred to as “Finance
Documents”), the Mortgagor has agreed to mortgage, grant a lien on and a grant a
security interest in the Encumbered Property to secure the Finance Obligations.
 
Accordingly, the parties hereto agree as follows:
 
Article I.
DEFINITIONS
 
Section 1.01            Definitions.  Terms used herein without definition which
are defined in the introductory section thereof or in the Second Amended and
Restated Credit Agreement shall have the respective meanings set forth
therein.  The following additional terms, as used herein, have the following
meanings:
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
 
“Credit Party” means the Company and any Subsidiary of the Company which
hereafter provides or is required to provide a guaranty of the Finance
Obligations in accordance with Section 8.10 or 9.15 of the Second Amended and
Restated Credit Agreement, and “Credit Parties” means all of them, collectively.
 
“Encumbered Property” means:
 

 
(i)
 
all of the Mortgagor’s right, title and interest in and to the parcel or parcels
of land located in _______________ County, _____________________ as more
particularly described on Exhibit A hereto (the “Land”), together with any
after-acquired estate of the Mortgagor in the Land, and  together with all
rights appurtenant thereto, including without limitation, all strips and gores
within or adjoining the Land, all estate, right, title, interest, claim or
demand of the Mortgagor in the streets, roads, sidewalks, alleys and ways
adjacent thereto (whether or not vacated and whether public or private and
whether open or proposed), all easements over adjoining land granted by any
easement agreements, covenants or restrictive agreements, all of the tenements,
hereditaments, easements, reciprocal easement agreements, rights pursuant to any
trackage agreement, rights to the use of common drive entries, rights-of-way and
other rights, privileges and appurtenances thereunto belonging or in any way
pertaining thereto, all reversions, remainders, dower and right of dower,
curtesy and right of curtesy, all of the air space and right to use air space
above such property, all transferable development rights arising therefrom or
transferred thereto, all water and water rights and water rights applications
(whether riparian, littoral, appropriative or otherwise, and whether or not
appurtenant), all pumps, pumping plants, pipes, flumes and ditches thereunto
appertaining, all rights and ditches for irrigation, all utility rights, sewer
rights, and shares of stock evidencing the same, all oil, gas and other minerals
and mineral substances (which term shall include all gypsum, anhydrite, coal,
lignite, hydrocarbon or other fossil materials or substances, fissionable
materials or substances and all other minerals of any kind or character, whether
gaseous, liquid or hard minerals, whether similar or dissimilar to those named,
whether now or hereafter found to exist and whether associated with the surface
or mineral estate) in, on or under the Land or produced, saved or severed from
the Land, all mineral, mining, gravel, oil, gas, hydrocarbon rights and other
rights to produce or share in the production of anything related to such
property, all drainage, crop, timber, agricultural, and horticultural rights
with respect to such property, and all other appurtenances appurtenant to such
property, including without limitation, any now or hereafter belonging or in any
way appertaining thereto, and all claims or demands of the Mortgagor, either at
law or in equity, in possession or expectancy, now or hereafter acquired, of, in
or to the same (the Land and all of the foregoing being sometimes referred to
herein collectively as the “Premises”);
       

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
 
all of the Mortgagor’s right, title and interest in and to all buildings,
improvements, fixtures and other structures or improvements of any kind now or
hereafter erected or located upon the Land, including, but not limited to, all
building materials, water, sanitary and storm sewers, drainage, electricity,
steam, gas, telephone and other utility facilities, parking areas, roads,
driveways, walks and other site improvements; and all additions and betterments
thereto and all renewals, substitutions and replacements thereof, owned or to be
owned by the Mortgagor or in which the Mortgagor has or shall acquire an
interest, to the extent of the Mortgagor’s interest therein, now or hereafter
erected or located upon the Land (collectively, the “Improvements”);
         
(iii)
 
all of the Mortgagor’s right, title and interest in and to the following
(collectively, the “Personal Property”):
         
1)
 
all personal property and fixtures of every kind and nature whatsoever which are
now or hereafter located on, attached to, incorporated in (regardless of where
located) or affixed to the Premises or the Improvements or used or useful in
connection with the ownership, construction, maintenance, repair,
reconstruction, alteration, addition, improvement, operation, mining, use or
occupancy of the Premises or the Improvements, including, without limitation,
all goods, inventory, construction materials, equipment, mining equipment,
tools, furniture, furnishings, fittings, fixtures, supplies, computers and
computer programs, carpeting, draperies, blinds, window treatments, racking and
shelving systems, heating, lighting, plumbing, ventilating, air conditioning,
refrigerating, incinerating and/or compacting plants, systems and equipment,
elevators, escalators, appliances, stoves, ranges, refrigerators, vacuum, window
washing and other cleaning and building service systems, call systems, sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
cables, antennae, pipes, ducts, conduits, machinery, apparatus, motors, dynamos,
engines, compressors, generators, boilers, stokers, furnaces, pumps, tanks,
appliances, garbage systems and pest control systems and all of Mortgagor’s
present and future “goods”, “equipment” and “fixtures” (as such terms are
defined in the UCC) and other personal property, including without limitation
any such personal property and fixtures which are leased, and all repairs,
attachments, betterments, renewals, replacements, substitutions and accessions
thereof and thereto; and
         
2)
 
all general intangibles now owned or hereafter acquired by the Mortgagor and
relating to the design, development, operation, management and use of the
Premises or the Improvements, including, but not limited to, all contract
rights, trademarks, trade names, logos, symbols, books, records, chattel paper,
claims, deposits, accounts, escrows and other rights relating to the name and
style under which the Premises and the Improvements are operated;
       

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(iv)
 
all approvals, authorizations, building permits, certificates of occupancy,
zoning variances, use permits, certifications, entitlements, exemptions,
franchises, licenses, orders, variances, plat plan approvals, environmental
approvals, air pollution authorities to construct and permits to operate, sewer
and waste discharge permits, national pollutant discharge elimination system
permits, water permits, zoning and land use entitlements and all other permits,
whether now existing or hereafter issued to or obtained by or on behalf of the
Mortgagor, that relate to or concern in any way the Premises or the Improvements
and are given or issued by any governmental or quasi-governmental authority,
whether now existing or hereafter created (as the same may be amended, modified,
renewed or extended from time to time, and including all substitutions and
replacements therefor), all rights under and pursuant to all construction,
service, engineering, consulting, management, access, supply, leasing,
architectural and other similar contracts relating in any way to the design,
construction, management, operation, occupancy and/or use of the Premises and
Improvements, all rights under all purchase agreements, sales agreements, option
contracts, land contracts and contracts for the sale of oil, gas and other
minerals or any of them, that relate to or concern in any way the Premises or
the Improvements, all abstracts of title, architectural, engineering or
construction drawings, plans, specifications, operating manuals, computer
programs, computer data, maps, surveys, soil tests, feasibility studies,
appraisals, environmental studies, engineering reports and similar materials
relating to any portion of or all of the Premises and Improvements, and all
payment and performance bonds or warranties or guarantees relating to the
Premises or the Improvements, all to the extent assignable (collectively, the
“Permits, Plans and Contracts”);
         
(v)
 
the Mortgagor’s interest in and rights under all leases, occupancy agreements or
licenses (under which the Mortgagor is landlord or licensor) and subleases
(under which the Mortgagor is sublandlord), concession, franchise, management,
mineral or other agreements relating to the use or occupancy of the Premises or
the Improvements or any part thereof for any purpose, or the extraction or
taking of any gas, oil, water or other minerals from the Premises, whether now
or hereafter existing or entered into (including any use or occupancy
arrangements created pursuant to Section 365(d) of the Bankruptcy Code or
otherwise in connection with the commencement or continuance of any bankruptcy,
reorganization, arrangement, insolvency, dissolution, receivership or similar
proceedings, or any assignment for the benefit of creditors, in respect of any
tenant or occupant of any portion of the Premises or the Improvements), and all
guaranties thereof and all amendments, modifications, supplements, extensions or
renewals thereof (collectively, the “Leases”), and all rents, issues, profits,
revenues, charges, fees, receipts, royalties, proceeds from the sale of oil, gas
and/or other minerals (whether gaseous, liquid or hard minerals, whether similar
or dissimilar to those named and whether associated with the surface or mineral
estate), accounts receivable, cash or security deposits and other deposits
(subject to the prior right of the tenants making such deposits) and income, and
other benefits now or hereafter derived from any portion of the Premises or the
Improvements or the use or occupancy thereof (including any payments received
pursuant to Section 502(b) of the Bankruptcy Code or otherwise in connection
with the commencement or continuance of any bankruptcy, reorganization,
arrangement, insolvency, dissolution, receivership or similar proceedings, or
any assignment for the benefit of creditors, in respect of any tenant or other
occupants of any portion of the Premises or the Improvements and all claims as a
creditor in connection with any of the foregoing) and all payments of a similar
nature, now or hereafter, including during any period of redemption, derived
from the Premises or the Improvements or any other portion of the Encumbered
Property and all proceeds from the cancellation, surrender, sale or other
disposition of the Leases (collectively, the “Rents”);
       

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(vi)
 
all of the Mortgagor’s right, title and interest in and to all refunds or
rebates of real and personal property taxes or charges in lieu of taxes,
heretofore or now or hereafter assessed or levied against all or any of the
Premises, the Improvements, the Personal Property, the Leases, the Rents and the
Permits, Plans and Contracts, including interest thereon, and the right to
receive the same, whether such refunds or rebates relate to fiscal periods
before or during the term of this Mortgage;
         
(vii)
 
all of the Mortgagor’s right, title and interest in and to all insurance
policies and the proceeds thereof, now or hereafter in effect with respect to
all or any of the Premises, the Improvements, the Personal Property, the Leases,
the Rents and the Permits, Plans and Contracts, including, without limitation,
any and all title insurance proceeds, and all unearned premiums and premium
refunds, accrued, accruing or to accrue under such insurance policies, and all
awards made for any taking of or damage to all or any of the Premises, the
Improvements, the Personal Property, the Leases, the Rents and the Permits,
Plans and Contracts, by eminent domain, or by any purchase in lieu thereof, and
all awards resulting from a change of grade of streets or for severance damages,
and all other proceeds of the conversion, voluntary or involuntary, of all or
any of the Premises, Improvements, the Personal Property, the Leases, the Rents
and the Permits, Plans and Contracts, into cash or other liquidated claims, and
all judgments, damages, awards, settlements and compensation (including interest
thereon) heretofore or hereafter made to the present and all subsequent owners
of the Premises, Improvements, the Personal Property, the Leases, the Rents and
the Permits, Plans and Contracts, or any part thereof for any injury to or
decrease in the value thereof for any reason;
         
(viii)
 
all of the Mortgagor’s right, title and interest in and to the following:
         
1)
 
all right, in the name and on behalf of the Mortgagor, to appear in and defend
any action or proceeding brought with respect to all or any of the Premises,
Improvements, the Personal Property, the Leases, the Rents and the Permits,
Plans and Contracts, and to commence any action or proceeding to protect the
interest of the Mortgagor in all or any of the Premises, Improvements, the
Personal Property, the Leases, the Rents and the Permits, Plans and Contracts;
         
2)
 
all right and power to encumber further all or any of the Premises,
Improvements, the Personal Property, the Leases, the Rents and the Permits,
Plans and Contracts, or any part thereof;
         
3)
 
all rights, titles, interests, estates or other claims, both in law and in
equity, which the Mortgagor now has or may hereafter acquire in any of the
Premises, the Improvements, the Personal Property, the Leases, the Rents or the
Permits, Plans and Contracts, or in and to any greater estate in all or any of
the Premises, the Improvements, the Personal Property, the Leases, the Rents and
the Permits, Plans and Contracts; and
         
4)
 
all property hereafter acquired or constructed by the Mortgagor of the type
described above which shall forthwith, upon acquisition or construction thereof
by the Mortgagor and without any act or deed by any party, become subject to the
lien and security interest of this Mortgage as if such property were now owned
by the Mortgagor and were specifically described in this Mortgage and were
specifically conveyed or encumbered hereby; and
         
(ix)
 
all accessions, additions or attachments to, and proceeds or products of, any of
the foregoing.
       

 
“Event of Default” means one or more Events of Default, as such term is defined
in the Second Amended and Restated Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 “Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted under the Second Amended and Restated Credit Agreement and (iii) each
Cash Management Agreement between any Credit Party and a Cash Management Bank,
and “Finance Documents” means all of them, collectively.
 
 “Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted under the Second Amended and Restated
Credit Agreement owed or owing under any Swap Contract to any Hedge Bank and
(iii) all Cash Management Obligations owing under any Cash Management Agreement
to a Cash Management Bank.
 
 “Impositions” shall mean all taxes, water rates, sewer rents, fees,
assessments, levies, utility charges, insurance premiums payable on any
insurance the Mortgagee is required to maintain hereunder, amounts required to
be paid to obtain or renew permits and other similar charges (whether or not
required by a governmental body) which are now or hereafter assessed, levied or
imposed against the Encumbered Property (or any part thereof) or the Mortgagee’s
interest therein and all water rates, sewer rents, ground rents, maintenance
charges and other charges now or hereafter assessed, levied or imposed against
the Encumbered Property (or any part thereof) or the Mortgagee’s interest
therein or incurred in the ownership, operation, occupancy, maintenance and use
of the Encumbered Property.
 
“Lender” and “Lenders” have the respective meanings set forth in the
introductory paragraphs hereof and shall include, without limitation, any
Issuing Lender and the Swingline Lender in its capacity as such.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.
 
“Representative” means the trustee, paying agent or other similar representative
for the Cash Management Banks and the Hedge Banks.
 
“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
 
“UCC” means at any time the Uniform Commercial Code as the same may from time to
time be in effect in the state where the Premises are located, provided that,
if, by reason of mandatory provisions of law, the validity, perfection or the
effect of perfection or non-perfection of any security interest granted herein
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the state where the Premises are located then, as to the validity or
perfection of such security interest, “UCC” shall mean the Uniform Commercial
Code in effect in such other jurisdiction for purposes of the provisions hereof
relating to such validity or perfection or effect of perfection or
non-perfection.
 
Section 1.02            Interpretation.  As used in this Mortgage, the singular
shall include the plural as the context requires and the following words and
phrases shall have the following meanings:  (i) “including” shall mean
“including but not limited to”; (ii) “provisions” shall mean “provisions, terms,
covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, security interest, mortgage, Mortgage”; (iv) “obligation” shall
mean “obligation, duty, covenant and/or condition”; and (v) “any of the
Encumbered Property” shall mean “the Encumbered Property or any part thereof or
interest therein.”  Any act that the Mortgagee is permitted to perform hereunder
may be performed at any time and from time to time by the Mortgagee or any
person or entity designated by the Mortgagee.  Any act which is prohibited to
the Mortgagor hereunder is also prohibited to all lessees of any of the
Encumbered Property.  Each appointment of the Mortgagee as attorney-in-fact for
the Mortgagor under this Mortgage is irrevocable, with power of substitution and
coupled with an interest.  Subject to the applicable provisions hereof, the
Mortgagee has the right to refuse to grant its consent, approval or acceptance
or to indicate its satisfaction, in its sole discretion, whenever such consent,
approval, acceptance or satisfaction is required hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Article II.
CONVEYANCE OF ENCUMBERED PROPERTY
 
Section 2.01            Grant.  To secure the full and punctual payment of the
Finance Obligations in accordance with the terms thereof, including the
performance of all of the obligations of the Mortgagor hereunder, of the
Borrower under the Second Amended and Restated Credit Agreement and the other
Credit Documents, of each Credit Party which is party to a Cash Management
Agreement with one or more Cash Management Banks or to a Swap Contract with one
or more Hedge Banks, and of each Credit Party under any other Credit Document,
the Mortgagor hereby grants, bargains, sells, transfers, sets over, assigns and
conveys as security, grants a security interest in, hypothecates, mortgages,
pledges and sets over to the Mortgagee, the Encumbered Property, subject only to
the Permitted Encumbrances (as defined below).
 
  TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, to the Mortgagee and the
Mortgagee’s successors and assigns to secure the Finance Obligations; provided,
always, and this instrument is upon the express condition that should the
Finance Obligations be paid according to the tenor and effect thereof when the
same shall be due and payable and should the Mortgagor timely and fully
discharge its obligations hereunder, this Mortgage and the estate hereby granted
shall cease and become void.
 
Section 2.02            Revolving Credit Loans, Swingline Loans and Letters of
Credit.  The Finance Obligations secured by this Mortgage include Revolving
Credit Loans, Swingline Loans and reimbursement and other obligations relating
to Letters of Credit made, issued or extended under the Second Amended and
Restated Credit Agreement in the maximum principal or face amount at any one
time outstanding of $[       ] which are advanced, paid and readvanced from time
to time.  Notwithstanding the amount outstanding at any particular time, this
Mortgage secures the total amount of Finance Obligations.  The unpaid balance of
the Revolving Credit Loans and Swingline Loans and the outstanding L/C
Disbursements (as defined in the Second Amended and Restated Credit Agreement)
may at certain times be, or reduced to, zero.  A zero balance does not affect
any Lender’s or the Swingline Lender’s obligation to make Revolving Credit Loans
or Swingline Loans or any Issuing Lender’s obligation to issue, extend or renew
Letters of Credit or to make payments upon draws under Letters of Credit, all of
which are obligatory subject to the conditions stated in the Second Amended and
Restated Credit Agreement and the Letters of Credit.  Each of the security
interest of the Mortgagee hereunder and the priority of the lien of this
Mortgage will remain in full force and effect with respect to all of the Finance
Obligations notwithstanding such a zero balance, and the lien of this Mortgage
will not be extinguished until this Mortgage has been terminated pursuant to
Section 5.05 hereof.  [modify for state with mortgage recording taxes]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article III.
REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE MORTGAGOR
 
   The Mortgagor agrees, covenants, represents and warrants as follows:
 
Section 3.01             Title.
 

 
(a)
 
The Mortgagor has good, marketable, insurable, indefeasible, fee simple title to
the Land and the Improvements.  The Mortgagor has good and marketable title to,
or valid leasehold interests in, all of the other Encumbered Property.  This
Mortgage is and will remain a valid and enforceable first lien on, and security
interest in, the Encumbered Property subject to no Liens other than the
exceptions and encumbrances set forth in Exhibit B attached hereto
(collectively, the “Permitted Encumbrances”).
         
(b)
 
Except as set forth on Exhibit C attached hereto, there are no Leases, track
agreements, easement agreements, access agreements, management contracts,
pipeline agreements or other contracts or agreements affecting any portion of
the Encumbered Property (collectively, the “Material Agreements”).  Each
Material Agreement is in full force and effect.  Except as set forth on Exhibit
C attached hereto, the Mortgagor has not given, nor has it received, any notice
of default with respect to any obligation under any Material Agreement.  Except
as set forth on Exhibit C attached hereto, no Material Agreement is subject to
any Lien, other than this Mortgage and the Permitted Encumbrances.
       

 
(c)
 
The Mortgagor has good and lawful right and full power and authority to encumber
or grant a security interest in the Encumbered Property.  The possession of the
Encumbered Property has been peaceful and undisturbed and title hereto has not
been disputed or questioned to the best of the Mortgagor’s knowledge.  The
Mortgagor will forever warrant, defend and preserve its title to the Encumbered
Property, the rights of the Mortgagee therein under this Mortgage and the
validity and priority of the lien of this Mortgage thereon against the claims of
all persons and parties except those having rights under the Permitted
Encumbrances to the extent of those rights.
         
(d)
 
This Mortgage, when duly recorded in the appropriate public records and when
financing statements are duly filed in the appropriate public records, will
create a valid, perfected and enforceable first lien upon and security interest
in all the Encumbered Property (subject to the Permitted Encumbrances).  There
will be no defenses or offsets to this Mortgage or to any of the Finance
Obligations for so long as any portion of the Finance Obligations is
outstanding.
         
(e)
 
The Permitted Encumbrances do not and will not materially and adversely affect
(i) the ability of the Mortgagor to perform its obligations under this Mortgage
and the other Credit Documents to which it is a party or (ii) the use of the
Encumbered Property for the use currently being made thereof, the operation of
the Encumbered Property as currently being operated or the value of the
Encumbered Property.
         
(f)
 
The Encumbered Property has adequate rights of access to public ways and is
served by adequate water, sewer, sanitary sewer and storm drain
facilities.  Except to the extent that non-compliance would not interfere in any
material respect with Mortgagor’s use of the Encumbered Property all public
utilities necessary to the continued use and enjoyment of the Encumbered
Property as presently used and enjoyed are located in the public right-of-way
abutting the Encumbered Property, and all such utilities are connected so as to
serve the Encumbered Property without passing over other property.  Except to
the extent that non-compliance would not interfere in any material respect with
Mortgagor’s use of the Encumbered Property all roads necessary for the full
utilization of the Encumbered Property for its current purpose have been
completed and dedicated to public use and accepted by all governmental
authorities or are the subject of access easements for the benefit of the
Encumbered Property.
       

 
 
 

--------------------------------------------------------------------------------

 
 

 
(g)
 
The Premises consists of a single tax lot or multiple tax lots, no portion of
said tax lot(s) covers property other than the Premises or a portion of the
Premises and no portion of the Premises lies in any other tax lot.  The Premises
consists of one or more legally subdivided lots.
         
(h)
 
There are no pending or, to the knowledge of the Mortgagor, proposed special or
other assessments for public improvements or otherwise affecting the Encumbered
Property, as to which any installments are presently due nor, to the knowledge
of the Mortgagor, are there any contemplated improvements to the Encumbered
Property that may result in such special or other assessments.
         
(i)
 
The Encumbered Property is either (i) not located in a flood hazard area as
defined by the Federal Insurance Administration or (ii) is the subject of
appropriate flood insurance.
         
(j)
 
The Premises are either (i) not located in Zone 3 or Zone 4 of the "Seismic Zone
Map of the U.S", or (ii) the subject of appropriate earthquake insurance.
         
(k)
 
All parties furnishing labor and materials have been paid in full and, except
for such liens or claims insured against by the policy of title insurance to be
issued in connection with this Mortgage, there are no mechanics', laborers' or
materialmen's liens or claims outstanding for work, labor or materials affecting
the Encumbered Property, whether prior to, equal with or subordinate to the lien
of this Mortgage.
         
(l)
 
The Encumbered Property is not subject to any Leases other than the Leases
described in Schedule 3.01(l).
       

 
Section 3.02            Compliance with Law.  All of the Improvements and the
use of the Encumbered Property comply with, and shall remain in compliance in
all material respects with, all applicable statutes, rules, regulations and
private covenants now or hereafter relating to the ownership, construction, use
or operation of the Encumbered Property, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
antidiscrimination, fair housing, environmental protection, zoning and land
use.  The Improvements comply with, and shall remain in compliance with,
applicable health, fire and building codes.  There is no evidence of any illegal
activities relating to controlled substances on the Encumbered Property.  All
certifications, permits, licenses and approvals, including, without limitation,
certificates of completion and occupancy permits required for the legal use,
occupancy and operation of the Encumbered Property as a [_____________________]
have been obtained and are in full force and effect.  All of the Improvements
comply with all material requirements of any applicable zoning and subdivision
laws and ordinances, including without limitation, parking requirements.
 
Section 3.03            No Litigation.  There are no pending actions, suits or
proceedings, arbitrations or governmental investigations against the Encumbered
Property, an adverse outcome of which would materially affect the Mortgagor's
performance under this Mortgage and any Credit Document to which it is a party.
 
Section 3.04            Taxes Paid.  The Mortgagor has paid all real estate
taxes and assessments which have become due in respect of the Encumbered
Property, and the Mortgagor has no knowledge of any basis for additional
assessments with respect to such taxes.
 
Section 3.05             Condition of Improvements.
 
(a)
 
The Encumbered Property has not been damaged by fire, water, wind or other cause
of loss or any previous damage to the Encumbered Property has been fully
restored.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
No part of any property subject to this Mortgage has been taken in condemnation
or other like proceeding nor is any proceeding pending, threatened or known to
be contemplated for the partial or total condemnation or taking of the
Encumbered Property, other than a “de minimis” partial taking (eg a taking for
road-widening purposes) that would have no affect on the value of the premises
or Mortgagor’s ability to use same.
     

Section 3.06            Options. No tenant, person, party, firm, corporation or
other entity has an option to purchase the Encumbered Property, any portion
thereof or any interest therein.
 
Section 3.07             Second Amended and Restated Credit Agreement.
 
(a)
 
This Mortgage is given pursuant to the Second Amended and Restated Credit
Agreement.  Each and every term and provision of the Second Amended and Restated
Credit Agreement (except for the governing law  and submissions to jurisdiction
provisions thereof), including the rights, remedies, obligations, covenants,
conditions, agreements, indemnities, representations and warranties of the
parties thereto shall be considered as if a part of this Mortgage.
     
(b)
 
If any remedy or right of the Mortgagee pursuant hereto is acted upon by the
Mortgagee or if any actions or proceedings (including any bankruptcy, insolvency
or reorganization proceedings) are commenced in which the Mortgagee is made a
party and is obliged to defend or uphold or enforce this Mortgage or the rights
of the Mortgagee hereunder or the terms of any Lease, or if a condemnation
proceeding is instituted affecting the Encumbered Property, the Mortgagor will
pay all sums, including reasonable attorneys’ fees and disbursements, actually
incurred (not as imposed by statute) by the Mortgagee related to the exercise of
any remedy or right of the Mortgagee pursuant hereto or for the expense of any
such action or proceeding together with all statutory or other costs,
disbursements and allowances, interest thereon from the date of demand for
payment thereof at a rate per annum applicable to Base Rate Loans under the
Second Amended and Restated Credit Agreement (regardless of whether any
Revolving Credit Commitments are then outstanding) plus 2.00% (the “Default
Interest Rate”), and such sums and the interest thereon shall, to the extent
permissible by law, be a lien on the Encumbered Property prior to any right,
title to, interest in or claim upon the Encumbered Property attaching or
accruing subsequent to the recording of this Mortgage and shall be secured by
this Mortgage to the extent permitted by applicable law.
     
(c)
 
Any payment of amounts due under this Mortgage not made on or before the due
date for such payments shall accrue interest daily without notice from the due
date until paid at the Default Interest Rate, and such interest at the Default
Interest Rate shall be immediately due upon demand by the Mortgagee.
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.08             Payment of Taxes, Liens and Charges.
 
(a)
 
The Mortgagor will pay and discharge from time to time prior to the time when
the same shall become delinquent, and before any interest or penalty accrues
thereon or attaches thereto, all taxes of every kind and nature, all general and
special assessments, levies, permits, inspection and license fees, all water and
sewer rents, all vault charges, and all other public charges, and all service
charges, common area charges, private maintenance charges, utility charges and
all other private charges, whether of a like or different nature, imposed upon
or assessed against the Encumbered Property or any part thereof or upon the
Rents from the Encumbered Property or arising in respect of the occupancy, use
or possession thereof.
     
(b)
 
In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof (i)
deducting from the value of real property for the purpose of taxation any lien
or encumbrance thereon or in any manner changing or modifying the laws now in
force governing the taxation of this Mortgage or debts secured by mortgages or
deeds of trust (other than laws governing income, franchise and similar taxes
generally) or the manner of collecting taxes thereon and (ii) imposing a tax to
be paid by the Mortgagee, either directly or indirectly, on this Mortgage, the
Security Agreement or any other Credit Documents or to require an amount of
taxes to be withheld or deducted therefrom, the Mortgagor will promptly notify
the Mortgagee of such event.  In such event the Mortgagor shall (i) enter into
such further instruments as may be reasonably necessary or desirable to obligate
the Mortgagor to make any applicable additional payments, and (ii) the Mortgagor
shall make all such additional payments.
     
(c)
 
If required by the Mortgagee, the Mortgagor shall pay the Mortgagee monthly,
together with and in addition to the payments of principal of, premium, if any,
and interest on any Finance Obligation, an amount determined by the Mortgagee to
be necessary to enable the Mortgagee to pay all Impositions one month before it
becomes due.  If the total payments made to the Mortgagee pursuant to the
preceding sentence are less than the amount required to pay any Imposition one
month before it becomes due, the Mortgagor shall pay the Mortgagee, on 10 days
notice, the amount necessary to make up such deficiency.  If there is an excess
of such payments, the excess will reduce subsequent payments required under this
Section 3.08.  The Mortgagee shall not be required to pay interest on any sums
held pursuant to this Section 3.08.  If an Event of Default has occurred, the
Mortgagee may at its option apply any amounts received pursuant to this Section
3.08 to the payment of the Finance Obligations in such order as the Mortgagee
may elect.
     

Section 3.09            Payment of Closing Costs.  The Mortgagor shall pay all
reasonable costs in connection with, relating to or arising out of the
preparation, execution and recording of this Mortgage, including title company
premiums and charges, inspection costs, survey costs, recording fees and taxes,
attorneys’, engineers’, appraisers’ and consultants’ fees and disbursements and
all other similar expenses.
 
Section 3.10            Alterations and Waste; Plans; Use.
 
(a)
 
No Improvements will be (i) altered in any material respect or (ii) demolished
or (iii) removed in whole or material part by the Mortgagor.  The Mortgagor will
maintain and keep the Encumbered Property in good condition and repair and will
not commit any waste on the Encumbered Property or make any alteration to, or
change in the use of, the Encumbered Property that will diminish the utility
thereof for the operation of the business conducted thereon or increase the risk
of fire or other hazard and in no event shall any such alteration or change be
contrary to the terms of any insurance policy required to be kept pursuant to
Section 3.11 hereof.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
To the extent the same exist on the date hereof or are obtained in connection
with future permitted alterations, the Mortgagor shall maintain a complete set
of final plans, specifications, blueprints and drawings for the Improvements
either at the Encumbered Property or in a particular office at the headquarters
of the Mortgagor to which the Mortgagee shall have access during normal business
hours upon reasonable advance written notice.
     
(c)
 
The Mortgagor shall cause the Premises and the Improvements to be used in
compliance with all existing and future laws, codes, ordinances, rules,
regulations, orders and decrees of governmental authorities and courts having
jurisdiction over the Encumbered Property or the Mortgagor and the requirements
of all Permits.  The Mortgagor shall promptly notify the Mortgagee of any
proposed zoning reclassification, variance, conditional or special use permit,
subdivision plat or annexation affecting the Land.  The Mortgagor shall at all
times comply with, and is currently in compliance with, all of its obligations
under all Material Agreements and under all other recorded restrictions,
conditions, easements and covenants (“Restrictive Covenants”) encumbering the
Land and shall take commercially reasonable efforts to enforce its rights under
all Restrictive Covenants encumbering other property for the benefit of the Land
and/or the Improvements.  If the Mortgagor receives any notice (whether oral or
written) that any Material Agreement or Restrictive Covenant has been violated,
then the Mortgagor shall promptly notify the Mortgagee and take such steps as
the Mortgagee may reasonably require to correct such violation.
     

 
Section 3.11           Insurance.  The Mortgagor will keep the Encumbered
Property insured against such risks in the manner required by the other Credit
Documents.  Without limiting the generality of the Second Amended and Restated
Credit Agreement, Mortgagor shall, at its sole expense, obtain and maintain in
full force and effect during the existence of this Mortgage, the following
insurance coverages at limits not less than those specified herein:
 
(i)
 
Worker’s Compensation Insurance providing statutory limits of liability and
Employers’ Liability Insurance with a limit of liability not less than the
underlying limit required by the Umbrella Excess Liability Policy, as described
in subsection (c) below.
     
(ii)
 
Commercial General Liability Insurance for Bodily Injury and Property Damage
with coverages extended and endorsements to the policy as stated below with a
limit of liability not less than the underlying limit required by the Umbrella
Excess Liability Policy, as described in subsection (c) below.  The Umbrella
Excess Liability Policy shall be in addition to the required underlying
limits.  The coverages to be included in this policy are:  (i) Operations —
Premises Liability, (ii) Independent Contractors Liability, (iii) Contractual
Liability covering the Mortgagor’s obligations as set forth herein, in the
Credit Documents, (iv) Personal Injury Liability extending to claims arising
from employees of Mortgagor and (v) Products and completed operations hazards.
     
(iii)
 
Excess Umbrella Liability Insurance coverage with a limit of liability of not
less than $10,000,000 per occurrence.
     
(iv)
 
Property insurance with coverage extended to the hazards described below on the
Premises, Improvements and Personal Property in an amount not less than full
replacement cost thereof.  These policies shall provide that no deduction will
be made for depreciation and shall contain no co-insurance penalty.  The
coverage shall be extended to the following:  (i) Fire, extended (including
vandalism and malicious mischief) and all risk coverage, (ii) Windstorm,
hurricane and hail damage, (iii) Theft loss, (iv) Flood and (v) Business
Interruptions.

 
 
 

--------------------------------------------------------------------------------

 
 
The policies of insurance obtained to satisfy the requirements of subsections
(i) through (iv) above shall be occurrence policies and not “claims made”
policies.  Certificates evidencing the amounts and effective dates of the
coverages required by this Section 3.11 shall be delivered to the Mortgagee upon
request.  Copies of the insurance policies shall be available for inspection and
copying by the Mortgagee and its agents at the Mortgagor’s corporate
headquarters during reasonable business hours upon reasonable advance written
notice.  All policies shall be taken out with insurers that are reasonably
acceptable to the Mortgagee and in a form reasonably satisfactory to the
Mortgagee and shall provide that the Mortgagee is an additional insured, as its
interests may appear for the policies described in subsections (ii) through
(iii) above, and a Mortgagee and/or loss payee under each of the policies
described in subsection (iv) above.  All liability policies shall contain a
waiver of subrogation against the Mortgagee.  The Mortgagor shall take
commercially reasonable efforts to require that all policies shall provide for a
30-day advance written notice to the Mortgagee of any renewal, cancellation or
material change in the insurance policies; provided that, in all events such
policies shall provide for a minimum of ten (10) days advance written notice to
the Mortgagee of any renewal, cancellation or material change in the insurance
policies.  All such insurance required by this Mortgage shall be provided by
insurance companies licensed to do business in the state where the Premises are
located and shall have a Best’s rating of B+ XII or greater, as shown in the
current issue of Best’s Key Rating Guide, Property-Casualty.  The Mortgagor may
maintain insurance required under this Mortgage by means of one or more blanket
insurance policies maintained by the Mortgagor; provided, however, that (A) any
such policy shall specify, or the Mortgagor shall furnish to the Mortgagee a
written statement from the insurer so specifying, the maximum amount of the
total insurance afforded by such blanket policy that is allocated to the
Premises and the other Encumbered Property and any sublimits in such blanket
policy applicable to the Premises and the other Encumbered Property, (B) each
such blanket policy shall include an endorsement providing that, in the event of
a loss resulting from an insured peril, insurance proceeds shall be allocated to
the Encumbered Property in an amount equal to the coverages required to be
maintained by the Mortgagor as provided above and (C) the protection afforded
under any such blanket policy shall be no less than that which would have been
afforded under a separate policy or policies relating only to the Encumbered
Property.
 
Section 3.12             Casualty; Restoration of Casualty Damage.  The
Mortgagor shall give the Mortgagee prompt written notice of any fire or other
casualty to all or any portion of the Encumbered Property (a “Casualty”).  In
the event of a Casualty, the proceeds, damages, awards, claims and rights of
award (collectively, the “Insurance Proceeds”) with respect to any such Casualty
shall be paid to the Mortgagee to the extent required by Section 5.6 of the
Second Amended and Restated Credit Agreement.  If Insurance Proceeds are
required to be paid to the Administrative Agent pursuant to Sections 5.6 of the
Second Amended and Restated Credit Agreement, then payments made by the insurer
or other party with respect to such Casualty shall be made directly in its
entirety to the Mortgagee for remittance to the Administrative Agent and the
Insurance Proceeds relating to such Casualty shall be remitted by the Mortgagee
to the Administrative Agent for application in accordance with Section 5.6 of
the Second Amended and Restated Credit Agreement.  Otherwise, proceeds received
by the Mortgagee from any Casualty shall be paid to Mortgagor within five (5)
Business Days after request.
 
Section 3.13             Condemnation/Eminent Domain.  The Mortgagor shall
notify the Mortgagee promptly upon obtaining knowledge of any pending or
threatened condemnation or taking of all or any material portion of the
Encumbered Property (a “Condemnation”). No settlement or compromise of any claim
in connection with any such action or proceeding or transfer in lieu of a
Condemnation of a material portion of the Encumbered Property shall be made
without the consent of the Mortgagee.  In the event of a Condemnation, all
proceeds of any such Condemnation or transfer in lieu thereof (collectively, the
“Condemnation Proceeds”) shall be paid to the Mortgagee to the extent required
by Section 5.6 of the Second Amended and Restated Credit Agreement.  If the
Condemnation Proceeds are required to be paid to the Administrative Agent
pursuant to Section 5.6 of the Second Amended and Restated Credit Agreement,
then all such Condemnation Proceeds will be paid directly to the Administrative
Agent and such Condemnation Proceeds shall be remitted by the Mortgagee to the
Administrative Agent for application in accordance with Section 5.6 of the
Second Amended and Restated Credit Agreement.  Otherwise, any Condemnation
Proceeds received by the Mortgagee shall be paid to the Mortgagor within five
(5) Business Days after request.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.14             Assignment of Leases and Rents.
 
(a)
 
The Mortgagor hereby irrevocably, unconditionally and absolutely grants,
transfers and assigns to the Mortgagee all of its right, title and interest in
and to all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the Finance Obligations.  The Mortgagor has
not assigned or executed any assignment of, and will not assign or execute any
assignment of, any Lease or its respective Rents to anyone other than to the
Mortgagee.
     
(b)
 
Without the Mortgagee’s prior written consent, the Mortgagor will not (i) enter
into, modify, amend, terminate or consent to the cancellation or surrender of
any Lease if such entrance, modification, amendment, termination or consent
would, in the reasonable judgment of the Mortgagee, be adverse in any material
respect to the Secured Parties, the value of the Encumbered Property or the
liens and security interests created by this Mortgage or (ii) consent to an
assignment of any tenant’s interest in any Lease or to a subletting thereof
covering a material portion of the Encumbered Property, except, in each case, as
may be permitted by this Mortgage or the other Credit Documents.
     
(c)
 
The Mortgagor has assigned and transferred to the Mortgagee all of the
Mortgagor’s right, title and interest in and to the Rents now or hereafter
arising, it being intended that this assignment establish, subject to Section
3.14(d) below, an absolute transfer and assignment of all Rents and all Leases
to the Mortgagee and not merely to grant a security interest therein.  Such
assignment to the Mortgagor shall not be construed to bind the Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
Lease or otherwise impose any obligation upon the Mortgagee.  Notwithstanding
the foregoing, the Mortgagor shall have the license and right, subject to
automatic revocation as provided in Section 3.14(d) below, to operate and rent,
lease or let all or any portion of the Encumbered Property and to collect, but
not more than one month prior to accrual, all of the Rents.  As provided in
Section 3.14(d) below, the license granted by this Section 3.14(c) is subject to
automatic revocation and thereafter the Mortgagee may, in the Mortgagor’s name
and stead (with or without first taking possession of any of the Encumbered
Property personally or by receiver as provided herein) operate the Encumbered
Property and rent, lease or let all or any portion of any of the Encumbered
Property to any party or parties at such rental and upon such terms as the
Mortgagee shall, in its sole discretion, determine, and may collect and have the
benefit of all of such Rents arising from or accruing at any time thereafter or
that may thereafter become due.
     
(d)
 
As long as no Event of Default has occurred or is continuing, the license
granted under Section 3.14(c) above shall be effective and the Mortgagee shall
not exercise any of its rights under Section 3.14(c) above, and the Mortgagor
shall receive and collect the Rents accruing under any Lease pursuant to the
revocable license granted therein; but upon the occurrence of any Event of
Default, the license granted under Section 3.14(c) above shall be deemed to be
automatically revoked and shall terminate automatically without notice and the
Mortgagee shall be entitled to all of the Rents without the necessity of the
Mortgagee’s taking any action whatsoever, and the Rents shall thereupon be
deemed to be cash collateral for all purposes, including without limitation for
purposes of Section 363 of the Bankruptcy Code.  Upon the occurrence and during
the continuance of any Event of Default, the Mortgagee may receive and collect
all Rents and enter upon the Premises and Improvements through its officers,
agents, employees or attorneys for such purpose and for the operation and
maintenance thereof.  Upon the occurrence and during any continuance of an Event
of Default, the Mortgagor hereby irrevocably authorizes and directs each tenant,
if any, and each successor, if any, to the interest of any tenant under any
Lease, respectively, to rely upon any notice of a claimed Event of Default sent
by the Mortgagee to any such tenant or any of such tenant’s successors in
interest, and thereafter to pay Rents to the Mortgagee without any obligation or
right to inquire as to whether an Event of Default actually exists and even if
notice to the contrary is received from the Mortgagor, who shall have no right
or claim against any such tenant or successor in interest for any such Rents so
paid to the Mortgagee.  Each tenant or any of such tenant’s successors in
interest from whom the Mortgagee or any officer, agent, attorney or employee of
the Mortgagee shall have collected any Rents, shall be authorized to pay Rents
to the Mortgagor only after such tenant or any of such tenant’s successors in
interest shall have received written notice from the Mortgagee that the Event of
Default is no longer continuing, which notice the Mortgagee shall be obligated
to give if the Mortgagee determines in its reasonable discretion that such Event
of Default is no longer continuing (or if ordered by a court or arbitrator with
jurisdiction), unless and until a further notice of an Event of Default is given
by the Mortgagee to such tenant or any of such tenant’s successors in interest.
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)
 
The Mortgagee will not become a mortgagee in possession so long as it does not
enter and take actual possession of the Encumbered Property.  In addition, the
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenants, or
others, for any dangerous or defective conditions of any of the Encumbered
Property, for negligence in the management, upkeep, repair or control of any of
the Encumbered Property or any other act or omission by any other person.
     
(f)
 
The Mortgagor shall furnish to the Mortgagee, no more frequently than twice in
any twelve (12) month period, within thirty (30) days after a request by the
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals or license fees payable thereunder.
     
(g)
 
If an Event of Default occurs, and if there is any applicable law requiring the
Mortgagee to take actual or constructive possession of the Premises (or some
action equivalent thereto, such as securing the appointment of a receiver) in
order for the Mortgagee to “perfect” or “activate” its rights and remedies as
set forth herein, the Mortgagor hereby waives the benefits of any such laws to
the maximum extent allowable.
     

 
Section 3.15            Restrictions on Transfers and Encumbrances.  Except as
permitted hereby, by all or any of the other Credit Documents, the Mortgagor
shall not directly or indirectly sell, convey, alienate, assign, lease,
sublease, license, mortgage, pledge, encumber or otherwise transfer, create,
consent to or suffer the creation of any lien, charges or any form of
encumbrance upon any interest in or any part of the Encumbered Property, or be
divested of its title to the Encumbered Property or any interest therein in any
manner or way, whether voluntarily or involuntarily (other than resulting from a
taking), or engage in any common, cooperative, joint, time-sharing or other
congregate ownership of all or part thereof; provided, however, that the
Mortgagor may in the ordinary course of business, within reasonable commercial
standards and upon obtaining the prior written consent of Mortgagee (which
consent shall not be unreasonably withheld or delayed), enter into easement
agreements that relate to and/or benefit the operation of the Encumbered
Property or that do not materially or adversely affect the use and operation of
the same (including customary utility easements that service the Encumbered
Property).
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.16            Security Agreement.  This Mortgage is both a mortgage
and grant of real property and a grant of a security interest in personal
property, and shall constitute and serve as a “security agreement” within the
meaning of the UCC.  The Mortgagor hereby grants unto the Mortgagee for the
benefit of the Secured Parties a security interest in and to all the Encumbered
Property described in this Mortgage that is not real property, and substantially
contemporaneously with the recording of this Mortgage, the Mortgagor has filed
or will file UCC financing statements, and will file continuation statements
prior to the lapse thereof, at the appropriate offices in the state in which the
Premises are located and otherwise may be required or advisable to perfect the
security interest granted by this Mortgage in all the Encumbered Property that
is not real property.  The Mortgagee shall have all rights with respect to the
part of the Encumbered Property that is the subject of a security interest
afforded by the UCC in addition to, but not in limitation of, the other rights
afforded the Mortgagee hereunder.  The Mortgagor agrees, to the extent permitted
by law, that:  (i) all of the goods described within the definition of the word
“Personal Property” are or are to become fixtures on the Land; (ii) this
Mortgage upon recording or registration in the real estate records of the proper
office shall constitute a financing statement filed as a “fixture filing” within
the meaning of Sections 9-334(e) and 9-502(b) of the UCC; (iii) the Mortgagor is
the record owner of the Premises; and (iv) the addresses of Mortgagor and
Mortgagee are as set forth on the signature pages of this
Mortgage.  Additionally, this Mortgage shall constitute a financing statement
covering fixtures and/or minerals or the like (including oil and gas) and/or
accounts resulting from the sale thereof at the wellhead or minehead and, as
such, shall be filed for record in the real estate records of each county in
which the Land, or any part thereof, is located.  [Add local language]
 
Section 3.17            Filing and Recording.  The Mortgagor will cause this
Mortgage, any other security instrument creating a security interest in or
evidencing the lien hereof upon the Encumbered Property and each instrument of
further assurance to be filed, registered or recorded in such manner and in such
places as may be required by any present or future law in order to publish
notice of and to protect fully the liens and security interests of the Mortgagee
hereby granted in and upon the Encumbered Property.  The Mortgagor will pay all
filing, registration or recording fees, and all expenses incidental to the
execution and acknowledgment of this Mortgage, any mortgage supplemental hereto,
any security instrument with respect to the Encumbered Property, and any
instrument of further assurance and all Federal, state, county and municipal
recording, documentary or intangible taxes and other taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution,
delivery and recording of this Mortgage, any mortgage supplemental hereto, any
security instrument with respect to the Encumbered Property or any instrument of
further assurance.
 
Section 3.18             Further Assurances.  Upon demand by the Mortgagee, the
Mortgagor will, at the sole cost of the Mortgagor and without expense to the
Mortgagee, do, execute, acknowledge and deliver all such further acts, deeds,
conveyances, deeds of trust, assignments, notices of assignment, transfers and
assurances as the Mortgagee shall from time to time reasonably require for the
better assuring, conveying, assigning, transferring and confirming unto the
Mortgagee the property and rights hereby conveyed or assigned or intended now or
hereafter so to be, or which the Mortgagor may be or may hereafter become bound
to convey or assign to the Mortgagee, or for carrying out the intention or
facilitating the performance of the terms of this Mortgage, or for filing,
registering or recording this Mortgage, and on demand, the Mortgagor will also
execute and deliver and hereby appoints the Mortgagee as its true and lawful
attorney-in-fact and agent for the Mortgagor and in its name, place and stead,
in any and all capacities, to execute and file to the extent it may lawfully do
so, one or more financing statements, chattel mortgages or comparable security
instruments reasonably required by the Mortgagee to evidence or perfect the
liens and security interests hereby granted and to perform each and every act
and thing requisite and necessary to be done to accomplish the same.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.19            Additions to Encumbered Property.  All right, title and
interest of the Mortgagor in and to all extensions, improvements, betterments,
renewals, substitutes and replacements of, and all additions and appurtenances
to, the Encumbered Property hereafter acquired by or released to the Mortgagor
or constructed, assembled or placed by the Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by the Mortgagor, shall become
subject to the liens and security interests of this Mortgage as fully and
completely and with the same effect as though now owned by the Mortgagor and
specifically described in the grant of the Encumbered Property above, but at any
and all times the Mortgagor will execute and deliver to the Mortgagee any and
all such further assurances, mortgages, conveyances or assignments thereof as
the Mortgagee may reasonably require for the purpose of expressly and
specifically subjecting the same to the liens and security interests of this
Mortgage.
 
Section 3.20            No Claims Against the Mortgagee.  Nothing contained in
this Mortgage shall constitute any consent or request by the Mortgagee, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Encumbered Property or any
part thereof, nor as giving the Mortgagor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Mortgagee in respect thereof.
 
Section 3.21             Intentionally Omitted.
 
Section 3.22            Maintenance of Encumbered Property.  The Mortgagor shall
cause the Encumbered Property to be maintained in a good and safe condition and
repair.  The Improvements and the Personal Property shall not be removed,
demolished or materially altered (except for normal replacement of the Personal
Property) without the consent of the Mortgagee, which consent shall not be
unreasonably withheld if such proposed removal, demolition or alteration is
conducted in the ordinary course of business and does not detract from the
economic value of the Encumbered Property.  The Mortgagor shall promptly comply
with all laws, orders and ordinances affecting the Encumbered Property, or the
use thereof.  The Mortgagor shall promptly repair, replace or rebuild any part
of the Encumbered Property that becomes damaged or worn.
 
Article IV.
DEFAULTS AND REMEDIES
 
Section 4.01            Events of Default.  It shall be an Event of Default
under this Mortgage if any Event of Default (as defined in the Second Amended
and Restated Credit Agreement) shall exist under the Second Amended and Restated
Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.02            Demand for Payment.  Upon the occurrence of any Event of
Default, in addition to any other rights and remedies the Mortgagee may have
pursuant to the Collateral Documents, or as provided at law or in equity, and
without limitation, the Finance Obligations and all other amounts payable with
respect to the Loans, the Letters of Credit, the Second Amended and Restated
Credit Agreement, this Mortgage and the other Credit Documents shall become due
and payable as provided in the Second Amended and Restated Credit
Agreement.  The Mortgagor shall pay to the Mortgagee upon demand all such
amounts and such further amounts as shall be reasonably incurred (without regard
to statutory presumption) to cover the costs and expenses of collection,
including reasonable attorneys’ fees, disbursements and expenses incurred by the
Mortgagee.  The Mortgagor hereby waives notice of presentment, demand, protest,
acceleration and notice of acceleration.  In case the Mortgagor shall fail
forthwith to pay such amounts or any amounts due under the Second Amended and
Restated Credit Agreement, or any provision of this Mortgage upon the
Mortgagee’s demand, the Mortgagee, in addition to any other rights or remedies
provided herein or at law or equity, shall be entitled and empowered to
institute an action or proceedings at law or in equity as advised by counsel for
the collection of the sums so due and unpaid, to prosecute any such action or
proceedings to judgment or final decree, to enforce any such judgment or final
decree against the Mortgagor and to collect, in any manner provided by law, all
moneys adjudged or decreed to be payable.
 
Section 4.03             Rights to Take Possession, Operate and Apply Revenues.
 
(a)
 
If an Event of Default shall occur and be continuing, the Mortgagor shall, upon
demand of the Mortgagee, forthwith surrender to the Mortgagee actual possession
of the Encumbered Property and, if and to the extent permitted by applicable
law, the Mortgagee itself, or by such officers or agents as it may appoint, may
then enter and take possession of all the Encumbered Property with or without
the appointment of a receiver or an application therefor, exclude the Mortgagor
and its agents and employees wholly therefrom, and have access to the books,
papers and accounts of the Mortgagor.
     
(b)
 
If the Mortgagor shall for any reason fail to surrender or deliver the
Encumbered Property or any part thereof after such demand by the Mortgagee, the
Mortgagee may obtain a judgment or decree conferring upon the Mortgagee the
right to immediate possession or requiring the Mortgagor to deliver immediate
possession of the Encumbered Property to the Mortgagee, to the entry of which
judgment or decree the Mortgagor hereby specifically consents.  The Mortgagor
will pay to the Mortgagee, upon demand, all reasonable expenses of obtaining
such judgment or decree, including compensation to the Mortgagee’s attorneys
(for reasonable fees actually incurred (not as imposed by statute)) and agents
with interest thereon at the Default Interest Rate; and all such expenses and
compensation shall, until paid, be secured by this Mortgage.
     
(c)
 
If an Event of Default shall occur and be continuing, the Mortgagee may hold,
store, use, operate, manage and control the Encumbered Property, conduct the
business thereof and, from time to time, (i) make all necessary, proper and
reasonable maintenance, repairs, renewals, replacements, additions, betterments
and improvements thereto and thereon, (ii) purchase or otherwise acquire
additional fixtures, personalty and other property, (iii) insure or keep the
Encumbered Property insured, (iv) manage and operate the Encumbered Property and
exercise all the rights and powers of the Mortgagor to the same extent as the
Mortgagor could in its own name or otherwise with respect to the same or (v)
enter into any and all agreements with respect to the exercise by others of any
of the powers herein granted to the Mortgagee, all as may from time to time be
directed or determined by the Mortgagee to be in its best interest and the
Mortgagor hereby appoints the Mortgagee as its true and lawful attorney-in-fact
and agent, for the Mortgagor and in its name, place and stead, in any and all
capacities, to perform any of the foregoing acts.  Regardless of whether or not
the Mortgagee has entered or taken possession, the Mortgagee may collect and
receive all the Rents, issues, profits and revenues from the Encumbered
Property, including those past due as well as those accruing thereafter, and,
after deducting (i) all expenses of taking, holding, managing and operating the
Encumbered Property (including compensation for the services of all persons
employed for such purposes), (ii) the costs of all such maintenance, repairs,
renewals, replacements, additions, betterments, improvements, purchases and
acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as the Mortgagee may at its option pay, (v) other proper
charges upon the Encumbered Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of the
Mortgagee, the Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the payment in full and
satisfaction of the Finance Obligations, and second, if there is any surplus, to
the Mortgagor, subject to the entitlement of others thereto under applicable
law.
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)
 
Whenever, before any sale of the Encumbered Property under Section 4.06 hereof,
all Finance Obligations that are then due shall have been paid and all Events of
Default fully cured, the Mortgagee will surrender possession of the Encumbered
Property back to the Mortgagor, its successors or assigns.  The same right of
taking possession shall, however, arise again if any subsequent Event of Default
shall occur and be continuing.
     

Section 4.04            Right to Cure the Mortgagor’s Failure to Perform.  Prior
to the occurrence of an Event of Default and upon thirty (30) business days’
notice to the Mortgagor (except in the case of an emergency), or after the
occurrence of an Event of Default, at any time and without notice, should the
Mortgagor fail in the payment, performance or observance of any term, covenant
or condition required by this Mortgage, the Second Amended and Restated Credit
Agreement (with respect to the Encumbered Property), or any other Loan Document
(with respect to the Encumbered Property), the Mortgagee may pay, perform or
observe the same, and all payments made or costs or expenses incurred by the
Mortgagee in connection therewith shall be secured hereby and shall be, without
demand, immediately repaid by the Mortgagor to the Mortgagee with interest
thereon at the Default Interest Rate.  The Mortgagee shall make the
determination as to the necessity for any such actions and of the amounts to be
paid.  Subject to the notice provisions of the first sentence of this Section
4.04, the Mortgagee is hereby empowered to enter and to authorize others to
enter upon the Premises or the Improvements or any part thereof for the purpose
of performing or observing any such defaulted term, covenant or condition
without having any obligation to so perform or observe and without thereby
becoming liable to the Mortgagor, to any person in possession holding under the
Mortgagor or to any other person.
 
Section 4.05            Right to a Receiver.  If an Event of Default shall occur
and be continuing, the Mortgagee, upon application to a court of competent
jurisdiction, shall be entitled as a matter of right to the appointment of a
receiver to take possession of and to operate the Encumbered Property and to
collect and apply the Rents.  The Mortgagor hereby consents to such appointment
and acknowledges and agrees that the Mortgagee shall be entitled to such
appointment without notice and without regard for the adequacy of security for
the Finance Obligations or the solvency of the Mortgagor or any party liable for
the Finance Obligations.  The receiver shall have all of the rights and powers
permitted under the laws of the state wherein the Encumbered Property is
located.  The Mortgagor will pay to the Mortgagee upon demand all expenses,
including receiver’s fees, attorneys’ fees and disbursements that are actually
incurred (not as imposed by statute), costs and agent’s compensation incurred
pursuant to the provisions of this Section 4.05; and all such expenses shall be
secured by this Mortgage and shall be, without demand, immediately repaid by the
Mortgagor to the Mortgagee with interest thereon at the Default Interest Rate.
 
Section 4.06             Foreclosure and Sale.
 
(a)
 
If an Event of Default shall occur and be continuing, the Mortgagee may elect to
sell the Encumbered Property or any part of the Encumbered Property by exercise
of the power of foreclosure or of sale granted to the Mortgagee by applicable
law, this Mortgage or any other Collateral Document.  In such case, the
Mortgagee may commence a civil action to foreclose this Mortgage, in accordance
with applicable law, to satisfy any Secured Obligation.  The Mortgagee or an
officer appointed by a judgment of foreclosure to sell the Encumbered Property,
may sell all or such parts of the Encumbered Property as may be chosen by the
Mortgagee at the time and place of sale fixed by it in a notice of sale, either
as a whole or in separate lots, parcels or items as the Mortgagee shall deem
expedient, and in such order as it may determine, at public auction to the
highest bidder.  The Mortgagee or an officer appointed by a judgment of
foreclosure to sell the Encumbered Property may postpone any foreclosure or
other sale of all or any portion of the Encumbered Property by public
announcement at such time and place of sale, and from time to time as permitted
by applicable law thereafter may postpone such sale by public announcement or
subsequently noticed sale.  Except as otherwise required by applicable law,
without further notice, the Mortgagee or an officer appointed to sell the
Encumbered Property may make such sale at the time fixed by the last
postponement, or may, in its discretion, give a new notice of sale.  Any person,
including the Mortgagor or the Mortgagee or any designee or affiliate thereof,
may purchase any portion of the Encumbered Property at such sale.  If the
Mortgagee, or any affiliate of the Mortgagee, is the highest bidder at any
foreclosure sale, the Mortgagee may credit the Finance Obligations for the
amount of the Mortgagee’s bid in lieu of a cash payment.  Mortgagor authorizes
and empowers the Mortgagee to execute and deliver to the purchaser or purchasers
at any such foreclosure sale, good and sufficient deed(s) and/or bill(s) of sale
of the Encumbered Property, or the part thereof foreclosed upon, all with
covenants of general warranty binding on Mortgagor and Mortgagor’s successors
and assigns.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
The Encumbered Property may be sold subject to unpaid taxes and the Permitted
Encumbrances, and after deducting all the costs, fees and expenses of the
Mortgagee, including, without limitation, costs of evidence of title in
connection with the sale, the Mortgagee or an officer that makes any sale shall
apply the proceeds of sale in the manner set forth in Section 4.08 hereof.
     
(c)
 
Any foreclosure or other sale of less than the whole of the Encumbered Property
or any defective or irregular sale made hereunder shall not exhaust the power of
foreclosure or of sale provided for herein; and subsequent sales may be made
hereunder until the Finance Obligations have been satisfied, or the entirety of
the Encumbered Property has been sold.
     
(d)
 
If an Event of Default shall occur and be continuing, the Mortgagee may instead
of, or in addition to, exercising the rights described in Section 4.06(a) above
and either with or without entry or taking possession as herein permitted,
proceed by a suit or suits in law or in equity or by any other appropriate
proceeding or remedy (i) to specifically enforce payment of some or all of the
terms of the Credit Documents or the performance of any term, covenant,
condition or agreement of this Mortgage or any other right or (ii) to pursue any
other remedy available to it, at law or in equity, all as the Mortgagee shall
determine most effectual for such purposes.

 
Section 4.07             Other Remedies.
 
(a)
   
In case an Event of Default shall occur and be continuing, the Mortgagee may
also exercise, to the extent not prohibited by applicable law, any or all of the
remedies available to a secured party under the UCC, including, to the extent
not prohibited by applicable law, the following:
         
(i)
 
in the case of personal property, exercise those rights and remedies under
Article V of the Security Agreement;
         
(ii)
 
to make such payments and do such acts as the Mortgagee may deem necessary to
protect its security interest in the Personal Property including paying,
purchasing, contesting or compromising any encumbrance, charge or lien that is
prior or superior to the security interest granted hereunder, and, in exercising
any such powers or authority, paying all expenses incurred in connection
therewith; or
         
(iii)
 
to enter upon any or all of the Premises or Improvements to exercise the
Mortgagee’s rights hereunder.
       
(b)
   
In connection with a sale of the Encumbered Property and the application of the
proceeds of sale as provided in Section 4.08 of this Mortgage, the Mortgagee
shall be entitled to enforce payment of and to receive up to the principal
amount of the Finance Obligations, plus all other charges, payments and costs
due under this Mortgage, and to recover a deficiency judgment for any portion of
the aggregate principal amount of the Finance Obligations remaining unpaid, with
interest.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.08             Application of Sale of Proceeds and Rents.
 
(a)
After any foreclosure sale of all or any of the Encumbered Property, the
Mortgagee shall receive the proceeds of sale, no purchaser shall be required to
see to the application of the proceeds, and the Mortgagee shall apply the
proceeds of the sale together with any Rents that may have been collected and
any other sums that then may be held by the Mortgagee under this Mortgage as
follows:
     
FIRST, to the payment of the costs and expenses of such sale, including, without
limitation, reasonable compensation to the Mortgagee, the Mortgagee’s attorneys
and agents, and of any judicial proceedings wherein the same may be made, and of
all expenses, liabilities and advances made or incurred by the Mortgagee under
this Mortgage, together with interest at the Default Interest Rate on all
advances made by the Mortgagee, including all taxes or assessments (except any
taxes, assessments or other charges subject to which the Encumbered Property
shall have been sold) and the cost of removing any encumbrance (except any
Permitted Encumbrance subject to which the Encumbered Property was sold);
     
SECOND, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
the Second Amended and Restated Credit Agreement) payable to the Administrative
Agent or the Mortgagee in their respective capacities as such;
     
THIRD, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender (including fees and time charges for attorneys who may be employees of
any Lender or the Issuing Lender) under the Credit Documents, ratably among them
in proportion to the respective amounts described in this clause Third payable
to them;
     
FOURTH, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, Revolving L/C
Obligations and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Fourth
payable to them;
     
FIFTH, to payment of that portion of the Finance Obligations constituting unpaid
principal of the Loans, Revolving L/C Obligations and amounts owing under Swap
Contracts and Cash Management Agreements, ratably among the Lenders, the Issuing
Lender, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause FIFTH held by them;
     
SIXTH, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize the aggregate undrawn amount of Letters of Credit; and
     
LAST, the balance, if any, remaining after Discharge of Finance Obligations, to
the Mortgagor as otherwise required by law.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
For purposes of applying payments received in accordance with this Section 4.08,
the Mortgagee shall be entitled to rely upon (i) the Administrative Agent under
the Second Amended and Restated Credit Agreement and (ii) any Representative for
a determination (which the Administrative Agent, each Representative and the
Secured Parties agree (or shall agree) to provide upon request of the Mortgagee)
of the outstanding Obligations, Cash Management Obligations or Swap Obligations
owed to the Lenders or the Hedge Banks or the Cash Management Banks, as the case
may be, and shall have no liability to any Credit Party or any Secured Party for
actions taken in reliance on such information except in the case of its gross
negligence or willful misconduct.  Unless it has actual knowledge (including by
way of written notice from a Lender or a Hedge Bank or a Cash Management Bank)
to the contrary, each of the Administrative Agent and each Representative, in
furnishing information pursuant to the preceding sentence, and the Mortgagee, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding.  Unless it has actual knowledge (including by way of written notice
from a Hedge Bank or a Cash Management Bank) to the contrary, the Mortgagee, in
acting hereunder, shall be entitled to assume that no Cash Management Agreements
or Swap Contracts are in existence.  All distributions made by the Mortgagee
pursuant to this Section shall be final (except in the event of manifest error),
and the Mortgagee shall have no duty to inquire as to the application by the
Secured Parties of any amounts distributed to them.
   
(c)
It is understood that nothing contained in this Mortgage shall exculpate the
Mortgagor as to, or otherwise limit the liability of the Mortgagor for, any
deficiency between the amount of the proceeds of the Encumbered Property and the
amount of the Finance Obligations, unless otherwise expressly provided in this
Mortgage or any of the other Credit Documents.
   
(d)
Except as required by applicable law, or any other Credit Documents, the
Mortgagee shall have absolute discretion as to the time of application of any
such proceeds, moneys or balances in accordance with this Mortgage.  Upon any
sale of the Encumbered Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Encumbered Property so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Mortgagee or such officer or be
answerable in any way for the misapplication thereof.
   

 
Section 4.09            The Mortgagor as Tenant Holding Over.  If the Mortgagor
remains in possession of any of the Encumbered Property after any foreclosure
sale by the Mortgagee, at the Mortgagee’s election the Mortgagor shall be deemed
a tenant holding over and shall forthwith surrender possession to the purchaser
or purchasers at such sale or be summarily dispossessed or evicted according to
provisions of law applicable to tenants holding over.
 
Section 4.10             Waiver of Appraisement, Valuation, Stay, Extension and
Redemption Laws.
 
(a)           The Mortgagor will not object to any sale of the Encumbered
Property pursuant hereto, and for itself and all who may claim under it, the
Mortgagor waives, to the extent that it lawfully may, all right to have the
Encumbered Property marshaled or to have the Encumbered Property sold as
separate estates, parcels, tracts or units in the event of any foreclosure of
this Mortgage.
 
(b)
To the full extent permitted by the law of the state wherein the Encumbered
Property is located or other applicable law, neither the Mortgagor nor anyone
claiming through or under it shall or will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead-exemption
or redemption laws now or hereafter in force in order to prevent or hinder the
enforcement or foreclosure of this Mortgage, the absolute sale of the Encumbered
Property or the final and absolute putting of the purchasers into possession
thereof immediately after any sale; and the Mortgagor, for itself and all who
may at any time claim through or under it, hereby waives to the full extent that
it may lawfully do so, the benefit of all such laws and any and all right to
have the assets covered by the security interest created hereby marshaled upon
any foreclosure of this Mortgage.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.11            Discontinuance of Proceedings.  In case the Mortgagee
shall proceed to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceedings shall be discontinued or
abandoned for any reason, or shall be determined adversely to the Mortgagee,
then and in every such case the Mortgagor and the Mortgagee shall be restored to
their former positions and rights hereunder, and all rights, powers and remedies
of the Mortgagee shall continue as if no such proceeding had been taken.
 
Section 4.12            Suits to Protect the Encumbered Property.  The Mortgagee
shall have power (i) to institute and maintain suits and proceedings to prevent
any impairment of the Encumbered Property by any acts which may be unlawful or
in violation of this Mortgage, (ii) to preserve or protect its interest in the
Encumbered Property and in the Rents arising therefrom and (iii) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of the Mortgagee hereunder.
 
Section 4.13            Filing Proofs of Claim.  In case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting the Mortgagor, the Mortgagee shall, to the extent
permitted by applicable law, be entitled to file such proofs of claim and other
documents as may be necessary or advisable in order to have the claims of the
Mortgagee allowed in such proceedings for the Finance Obligations secured by
this Mortgage at the date of the institution of such proceedings and for any
interest accrued, late charges and additional interest or other amounts due or
that may become due and payable hereunder after such date.
 
Section 4.14            Possession by the Mortgagee.  Notwithstanding the
appointment of any receiver, liquidator or trustee of the Mortgagor, any of its
property or the Encumbered Property, the Mortgagee shall be entitled, to the
extent not prohibited by applicable law, to remain in possession and control of
all parts of the Encumbered Property now or hereafter granted under this
Mortgage in accordance with the terms hereof and applicable law.
 
Section 4.15             Waiver.
 
(a)
No delay or failure by the Mortgagee to exercise any right, power or remedy
accruing upon any breach or Event of Default shall exhaust or impair any such
right, power or remedy or be construed to be a waiver of any such breach or
Event of Default or acquiescence therein; and every right, power and remedy
given by this Mortgage to the Mortgagee may be exercised from time to time and
as often as may be deemed expedient by the Mortgagee.  No consent or waiver by
the Mortgagee to or of any breach or default by the Mortgagor in the performance
of the Finance Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or any other Finance Obligations by the Mortgagor hereunder.  No failure on
the part of the Mortgagee to complain of any act or failure to act or to declare
an Event of Default, irrespective of how long such failure continues, shall
constitute a waiver by the Mortgagee of its rights hereunder or impair any
rights, powers or remedies consequent on any future Event of Default by the
Mortgagor.

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
Even if the Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Collateral Documents, (iv) releases a
part of the Encumbered Property from this Mortgage, (v) agrees to change some of
the terms, covenants, conditions or agreements of any of the Collateral
Documents, (vi) consents to the filing of a map, plat or replat affecting the
Premises, (vii) consents to the granting of an easement or other right affecting
the Premises or (viii) makes or consents to an agreement subordinating the
Mortgagee’s lien on the Encumbered Property hereunder; no such act or omission
shall preclude the Mortgagee from exercising any other right, power or privilege
herein granted or intended to be granted in the event of any breach or Event of
Default then made or of any subsequent default; nor, except as otherwise
expressly provided in an instrument executed by the Mortgagee, shall this
Mortgage be altered thereby.  In the event of the sale or transfer by operation
of law or otherwise of all or part of the Encumbered Property, the Mortgagee is
hereby authorized and empowered to deal with any vendee or transferee with
reference to the Encumbered Property secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

 
Section 4.16            Remedies Cumulative.  No right, power or remedy
conferred upon or reserved to the Mortgagee by this Mortgage is intended to be
exclusive of any other right, power or remedy, and each and every such right,
power and remedy shall be cumulative and concurrent and in addition to any other
right, power and remedy given hereunder or now or hereafter existing at law or
in equity or by statute.
 
Article V.
MISCELLANEOUS
 
Section 5.01            Partial Invalidity.  If any provision hereof is invalid
or unenforceable in any jurisdiction or under any circumstances, the other
provisions hereof shall remain in full force and effect in such jurisdiction and
the remaining provisions hereof will be liberally construed in favor of the
Mortgagee in order to carry out the provisions hereof.  The invalidity of any
provision of this Mortgage in any jurisdiction or under any circumstances will
not affect the validity or enforceability of any such provision in any other
jurisdiction or under any other circumstances.  If any lien, encumbrance or
security interest evidenced or created by this Mortgage is invalid or
unenforceable, in whole or in part, as to any part of the Finance Obligations,
or is invalid or unenforceable, in whole or in part, as to any part of the
Encumbered Property, such portion, if any, of the Finance Obligations as is not
secured by all of the Encumbered Property hereunder shall be paid prior to the
payment of the portion of the Finance Obligations and shall, unless prohibited
by applicable laws or unless Mortgagee, in its sole and absolute discretion,
otherwise elects, be deemed to have been first paid on and applied to payment in
full of the unsecured or partially secured portion of the Finance Obligations,
and the remainder to the secured portion of the Finance Obligations.
 
Section 5.02            Notices.  Unless otherwise specified herein, all
notices, demands, requests and other communications to any party hereunder shall
be in writing (including facsimile transmission or similar writing) and shall be
given to such party (i) at its address set forth below or (ii) such other
facsimile number or address, as the party entitled to such notice shall have
specified by at least ten days’ prior notice given to the other parties in the
manner provided herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)
To the Mortgagee:

 
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX  77002
Attn: Denise Ramon, Loan & Agency Services
Fax: 713-750-2938
Tel: 713-750-7906


and


JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, NY  10017
Attn: Matthew Massie, Credit Risk Management
Fax: 212-270-5100
Tel: 212-270-5432
 
with a copy to:
 
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004-1980
Attn: Brian D. Murphy, Esq.
E-Mail: brian.murphy@friedfrank.com
Telecopy: 212-859-4000


 
(b)
To the Mortgagor:

 
[MORTGAGOR NOTICE ADDRESS]
 
Attn: ___________________________
 
with a copy to:
 
[MORTGAGOR COPY NOTICE ADDRESS]
Facsimile No.:
Attn:
 
Each such notice, demand, request and other communication shall be effective (i)
if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 48 hours after such communication is deposited, certified mail, return
receipt requested, in the mails with appropriate first class postage prepaid,
addressed as aforesaid or (iii) if given by other means, when delivered at the
address specified in this Section 5.02 deemed to have been given upon the
earlier of (i) delivery at the appropriate address specified above, whether in
person, by express courier or by mail, or (ii) two days after the postmark date
of mailing.  Rejection or other refusal to accept shall not invalidate the
effectiveness of any notice, demand, request or other communication.
 
Section 5.03            Successors and Assigns.  The Mortgagee shall have the
right to assign or transfer its rights under this Mortgage without
limitation.  Any assignee or transferee shall be entitled to all the benefits
afforded the Mortgagee under this Mortgage.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.04             Mortgagee.
 

(a)    
The provisions of the Second Amended and Restated Credit Agreement shall inure
to the benefit of the Mortgagee in respect of this Mortgage and shall be binding
upon the parties to the Second Amended and Restated Credit Agreement and upon
the parties hereto in such respect.  In furtherance and not in derogation of the
rights, privileges and immunities of the Mortgagee therein set forth:
         
(i)
 
The Mortgagee is authorized to take all such action as is provided to be taken
by it as Mortgagee hereunder and all other action reasonably incidental
thereto.  As to any matters not expressly provided for herein (including,
without limitation, the timing and methods of realization upon the Encumbered
Property) the Mortgagee shall act or refrain from acting in accordance with
written instructions from the Required Lenders or, in the absence of such
instructions, in accordance with its discretion.
         
(ii)
 
The Mortgagee shall not be responsible for the existence, genuineness or value
of any of the Encumbered Property or for the validity, perfection, priority or
enforceability of the Security Interests in any of the Encumbered Property,
whether impaired by operation of law or by reason of any action or omission to
act on its part hereunder unless such action or omission constitutes gross
negligence or willful misconduct.  The Mortgagee shall have no duty to ascertain
or inquire as to the performance or observance of any of the terms of this
Mortgage by the Mortgagor or any other Credit Party.
        (b)    
At any time or times, in order to comply with any legal requirement in any
jurisdiction, the Mortgagee may appoint another bank or trust company or one or
more other persons, either to act as co-agent or co-agents, jointly with the
Mortgagee, or to act as separate agent or agents on behalf of the Secured
Parties with such power and authority as may be necessary for the effectual
operation of the provisions hereof and may be specified in the instrument of
appointment (which may, in the discretion of the Mortgagee, include provisions
for the protection of such co-agent or separate agent similar to the provisions
of Section 5.04(a).  Notwithstanding any such appointment but only to the extent
not inconsistent with such legal requirements or, in the reasonable judgment of
the Mortgagee, not unduly burdensome to it or any such co-agent, the Mortgagor
shall, so long as no Event of Default shall have occurred and be continuing, be
entitled to deal solely and directly with the Mortgagee rather than any such
co-agent in connection with the Mortgagee’s rights and obligations under this
Agreement.
        (c)    
If the Mortgagor fails to comply with the provisions of this Mortgage, such that
the value of any Encumbered Property or the validity, perfection, rank or value
of any security interest or lien therein is thereby diminished or potentially
diminished or put at risk, the Mortgagee may, but shall not be required to,
effect such compliance on behalf of the Mortgagor, and the Mortgagor shall
reimburse the Mortgagee for the costs hereof on demand.  All insurance expenses
and all expenses of protecting, preserving, appraising, insuring, and
maintaining the Premises and other Encumbered Property, expenses of conducting
any additional title examinations requested by the Mortgagee, any and all
excise, property, sales and use taxes imposed by any state, federal or local
authority on any of the Encumbered Property, or in respect of periodic
appraisals and inspections of the Encumbered Property to the extent the same may
be requested by the Mortgagee from time to time, or in respect of the sale or
other disposition thereof shall be borne and paid by the Mortgagor.  If the
Mortgagor fails to promptly pay any portion thereof when due, the Mortgagee may,
at its option, but shall not be required to, pay the same and charge the
Mortgagor’s account therefor, and the Mortgagor agrees to reimburse the
Mortgagee therefor on demand.  All sums so paid or incurred by the Mortgagee for
any of the foregoing and any and all other sums for which the Mortgagor may
become liable hereunder and all costs and expenses (including attorneys’ fees,
legal expenses and court costs) reasonably incurred by the Mortgagee in
enforcing or protecting the security interests and liens granted hereunder or
any of its rights or remedies under this Mortgage, shall, together with interest
thereon until paid at the rate applicable to the Base Rate plus [2%], be
additional Finance Obligations hereunder.
       

 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)
 
The Mortgagor shall indemnify and save harmless the Mortgagee and its directors,
officers, trustees, agents and employees (each an “Indemnitee”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, suits, judgments, fines, costs and expenses of any land,
including, without limitation, reasonable attorneys’ fees and disbursements of
counsel, (i) arising from the breach by the Mortgagor of any of its obligations
under this Mortgage or (ii) arising from the exercise and performance by the
Mortgagee of its powers and duties under this Mortgage; provided, however, no
Indemnitee shall have the right to be indemnified hereunder for such,
Indemnitees’ own gross negligence or willful misconduct as determined by a court
of competent jurisdiction.  If any action, suit or proceeding is brought against
the Mortgagee for which the Mortgagor is required to provide indemnification
under this Section 5.04(d), the Mortgagor, upon request and at its expense,
shall defend such action, suit or proceeding, or cause the same to be defended
by counsel designated by the Mortgagor and approved by the Mortgagee.  Such
approval shall not be withheld unreasonably and shall not be required in the
case of defense by counsel designated by any insurance company undertaking such
defense pursuant to any applicable policy of insurance.
 
(e)
 
Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Finance Obligations.  The indemnity obligations
of the Mortgagor contained in this Section 5.04 shall continue in full force and
effect notwithstanding the full payment of all Notes issued under the Second
Amended and Restated Credit Agreement and all of the other Finance Obligations
and notwithstanding the acquisition by the Mortgagee of the Encumbered Property
or any portion thereof at foreclosure or by deed in lieu of foreclosure.

 
Section 5.05             Satisfaction and Cancellation.
 
(a)
 
The conveyance to the Mortgagee of the Encumbered Property as security and for
the benefit of the Mortgagee created and consummated by this Mortgage shall be
null and void when all the Finance Obligations (other than contingent
liabilities that, by their nature, may accrue after principal and interest on
the Loans have been repaid in full and after all Commitments terminate) have
been indefeasibly paid in full in cash in accordance with the terms of the
Credit Documents, the Commitments have been terminated, all L/C Disbursements
have expired or been terminated and all have been reimbursed in full.
 
(b)
 
In connection with any termination or release pursuant to paragraph (a) to the
extent applicable, this Mortgage shall be marked “satisfied” by the Mortgagee,
and this Mortgage may be cancelled of record at the request and at the expense
of the Mortgagor.  The Mortgagee shall execute any documents reasonably
requested by the Mortgagor to accomplish the foregoing or to accomplish any
release contemplated by this Section 5.05, and the Mortgagor will pay all costs
and expenses, including reasonable attorneys’ fees and disbursements actually
incurred (not as imposed by statute) by the Mortgagee in connection with the
preparation and execution of such documents.

 
Section 5.06            Other Credit Documents.  [The Mortgagor acknowledges
that in addition to this Mortgage, other Credit Documents secure the
Obligations].  The Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional (subject to the Permitted Encumbrances) and shall not
in any manner be affected or impaired by any acts or omissions whatsoever of the
Mortgagee and, without limiting the generality of the foregoing, the lien hereof
shall not be impaired by any acceptance by the Mortgagee of any security for or
guarantees of any of the Finance Obligations hereby secured, or by any failure,
neglect or omission on the part of the Mortgagee to realize upon or protect any
Obligation hereby secured or any collateral security therefor including the
other Credit Documents.  The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Finance Obligations or of
any of the collateral security therefor, including the other Credit Documents or
of any guarantee thereof, and the Mortgagee may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the other Credit Documents without first exercising or enforcing
any of its rights and remedies hereunder.  Such exercise of the Mortgagee’s
rights and remedies under any or all of the other Credit Documents shall not in
any manner impair the Finance Obligations or the lien of this Mortgage and any
exercise of the rights or remedies of the Mortgagee hereunder shall not impair
the lien of any of the other Credit Documents or any of the Mortgagee’s rights
and remedies thereunder.  The undersigned specifically consents and agrees that
the Mortgagee may exercise its rights and remedies hereunder and under the other
Credit Documents separately or concurrently and in any order that it may deem
appropriate, and the undersigned waives any rights of subrogation.  In the event
of a conflict between the terms and provisions of this Mortgage and the Second
Amended and Restated Credit Agreement, both documents shall be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of a conflict that cannot be so resolved, the terms and provisions of
the Second Amended and Restated Credit Agreement shall control and govern.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.07            Subrogation.  This Mortgage is made with full
substitution and subrogation of Mortgagee in and to all covenants and warranties
by others heretofore given or made in respect of the Encumbered Property or any
part thereof.  To the extent that proceeds of the Finance Obligations are used
to pay any outstanding lien, charge or prior encumbrance against the Encumbered
Property, such proceeds have been or will be advanced by Mortgagee at
Mortgagor’s request, and Mortgagee shall be subrogated to any and all rights and
liens held by any owner or holder of such outstanding liens, charges and prior
encumbrances, irrespective of whether those liens, charges or encumbrances are
released.
 
Section 5.08            Mortgagee Powers.  Without affecting the liability of
any other Person liable for the payment of any obligations herein mentioned and
without affecting the lien or charge of this Mortgage upon any portion of the
Encumbered Property not then or theretofore released as security for the full
amount of all unpaid Finance Obligations, from time to time, regardless of
consideration and without notice to or consent by the holder of any subordinate
lien, encumbrance, right, title or interest in or to the Encumbered Property,
the Mortgagee or any of the Lenders may (i) release any persons liable for or on
any Finance Obligation, (ii) extend the maturity or alter any of the terms of
any Finance Obligation, (iii) modify the interest rate payable on the principal
balance of the Finance Obligations, (iv) grant other indulgences, (v) release or
reconvey, or cause to be released or reconveyed at any time at the Mortgagee’s
option any parcel, portion or all of the Encumbered Property, (vi) take or
release any other or additional security for any obligations herein mentioned or
(vii) make compositions or other arrangements with debtors in relation thereto.
 
Section 5.09            Enforceability of Mortgage.  This Mortgage is deemed to
be and may be enforced from time to time as an assignment, chattel mortgage,
contract, mortgage, deed to secure debt, deed of trust, financing statement,
real estate mortgage or security agreement, and from time to time as any one or
more thereof, as is appropriate under applicable laws.  A photographic or other
reproduction of this Mortgage or any financing statement in connection herewith
shall be sufficient as a financing statement for any and all purposes.
 
Section 5.10            Amendments.  No amendment, modification or waiver of any
provision of this Mortgage and no consent to any departure by the Mortgagor
therefrom shall in any event be effective unless the same shall be in writing
and shall be executed and delivered in accordance with the Second Amended and
Restated Credit Agreement, and then such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.11            Applicable Law.  THIS MORTGAGE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE WHERE THE LAND IS
LOCATED.
 
Section 5.12            Waiver of Jury Trial.  THE MORTGAGOR HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THE NOTES, THIS MORTGAGE, OR THE OTHER
CREDIT DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY THE MORTGAGOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  THE MORTGAGEE IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE MORTGAGOR.
 
Local Law Provisions.
 


 
 [Remainder of page intentionally left blank.  Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Mortgage has been duly authorized and has been executed
and delivered, under seal, to the Mortgagee by the Mortgagor on the date first
above written.
 
ATTEST
 
[MORTGAGOR NAME]
 
 
____________________________________________
__________________________________Secretary     
 
By: __________________________________
         Name:
         Title:

 
 
 
[Corporate Seal]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
 
Legal Description
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 
 
Permitted Encumbrances
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
 
 
Material Agreements
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E to
CREDIT AGREEMENT
 
 
 
 


 
SECURITY AGREEMENT
 
dated as of July 28, 2008
 
among
 
BE AEROSPACE, INC.,
 
each other CREDIT PARTY from time to time party hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
     
Page
 
ARTICLE I
DEFINITIONS
     
Section 1.01
Terms Defined in the Credit Agreement
2
Section 1.02
Terms Defined in the UCC
2
Section 1.03
Additional Definitions
2
Section 1.04
Terms Generally
10
     
ARTICLE II
SECURITY INTERESTS
     
Section 2.01
Grant of Security Interests
10
Section 2.02
Continuing Liability of Each Credit Party
12
Section 2.03
Security Interests Absolute
12
Section 2.04
Segregation of Proceeds; Cash Proceeds Account.
13
Section 2.05
L/C Cash Collateral Account
14
Section 2.06
Investment of Funds in Collateral Accounts
15
     
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     
Section 3.01
Title to Collateral
15
Section 3.02
Validity, Perfection and Priority of Security Interests.
16
Section 3.03
Fair Labor Standards Act
16
Section 3.04
No Consents
17
Section 3.05
Deposit and Securities Accounts
17
     
ARTICLE IV
COVENANTS
     
Section 4.01
Delivery of Perfection Certificate; Initial Perfection and Delivery of Search
Reports
17
Section 4.02
Change of Name, Identity, Structure or Location; Subjection to Other Security
Agreements
17
Section 4.03
Further Actions
18
Section 4.04
Collateral in Possession of Other Persons, Leased Real Property Locations
18
Section 4.05
Books and Records
18
Section 4.06
Delivery of Instruments, Etc
19
Section 4.07
Collection of Receivables
19
Section 4.08
Notification to Account Debtors
19
Section 4.09
Certificates of Title
20
Section 4.10
Disposition of Collateral
20
Section 4.11
Insurance
20
Section 4.12
Information Regarding Collateral
20
Section 4.13
Covenants Regarding Intellectual Property
20
Section 4.14
Deposit Accounts and Securities Accounts
22
Section 4.15
Electronic Chattel Paper
23

 
 
 

--------------------------------------------------------------------------------

 
 
Table of  Contents (Cont.)
 

    Page      
Section 4.16
Claims
23
Section 4.17
Letter-of-Credit-Rights
23
     
ARTICLE V
GENERAL AUTHORITY; REMEDIES
     
Section 5.01
General Authority
23
Section 5.02
Remedies upon Event of Default.
24
Section 5.03
Limitation on Duty of Collateral Agent in Respect of Collateral
27
Section 5.04
Application of Proceeds.
28
     
ARTICLE VI
COLLATERAL AGENT
     
Section 6.01
Concerning the Collateral Agent
29
Section 6.02
Appointment of Co-Collateral Agent
29
     
ARTICLE VII
MISCELLANEOUS
     
Section 7.01
Notices
30
Section 7.02
No Waivers; Non-Exclusive Remedies
30
Section 7.03
Compensation and Expenses of the Collateral Agent; Indemnification.
31
Section 7.04
Enforcement
32
Section 7.05
Amendments and Waivers
33
Section 7.06
Successors and Assigns
33
Section 7.07
Governing Law
33
Section 7.08
Limitation of Law; Severability.
33
Section 7.09
Counterparts; Effectiveness
34
Section 7.10
Additional Credit Parties
34
Section 7.11
Termination
34
Section 7.12
Entire Agreement
35

 
Schedules:
         
Schedule 1.01A
-
Claims
 
Schedule 1.01B
-
Material Excluded Contracts
 
Schedule 3.05
-
Deposit Accounts and Securities Accounts
 
Schedule 4.01
-
Filings to Perfect Security Interests
       
Exhibits:
         
Exhibit A
-
Form of Grant of Security Interest in United States Patents and Trademarks
 
Exhibit B
-
Form of Grant of Security Interest in United States Copyrights
 
Exhibit C
-
Form of Deposit Account Control Agreement
 
Exhibit D
-
Form of Landlord’s Waiver and Consent
 
Exhibit E
-
Form of Consent to Assignment of Letter of Credit Proceeds

 
 
 

--------------------------------------------------------------------------------

 
 
SECURITY AGREEMENT dated as of July 28, 2008 (as amended, modified or
supplemented from time to time, this “Agreement”) among BE AEROSPACE,
INC.,  each other person (if any) that becomes a party hereto pursuant to
Section 7.10 hereof and JPMORGAN CHASE BANK, N.A., as Collateral Agent for the
benefit of the Secured Parties referred to herein.
 
BE Aerospace, Inc., a Delaware corporation, (together with its successors and
permitted assigns, the “Company”), proposes to enter into a Credit Agreement
dated as of July 28, 2008 (as amended, restated, modified or supplemented from
time to time and including any agreement extending the maturity of, refinancing
or otherwise amending, amending and restating or otherwise modifying or
restructuring all or any portion of the obligations of the Company under such
agreement or any successor agreement, the “Credit Agreement”) among the Company,
the banks and other lending institutions from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as
Administrative Agent, as Issuing Lender and as the Swing Line Lender (together
with its successor or successors in each such capacity, the “Administrative
Agent”, the “Issuing Lender” and the “Swing Line Lender”, respectively), UBS
Securities LLC and Credit Suisse Securities (USA) LLC, as Syndication Agents
(together with their successor or successors in such capacity, the “Syndication
Agents”), and The Royal Bank of Scotland plc and Wells Fargo Bank, N.A., as
Documentation Agents (the “Documentation Agents”).
 
Certain Lenders and their affiliates at the time (each a “Hedge Bank”) may from
time to time provide forward rate agreements, options, swaps, caps, floors and
other derivative contracts (collectively, the “Swap Contracts”) to the Company
or one or more of its Subsidiaries.  In addition, certain Lenders or their
affiliates at the time (each, a “Cash Management Bank”) may provide treasury
management services to, for the benefit of, or otherwise in respect of, the
Company and its Subsidiaries (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
under agreements from time to time providing therefor (“Cash Management
Agreements”, and together with the Credit Documents and all Swap Contracts, the
“Finance Documents”).  The Lenders, the Issuing Lender, the Swing Line Lender,
the Administrative Agent, the Syndication Agents, the Documentation Agents,
JPMorgan Chase Bank, N.A., as collateral agent (together with its successor or
successors in such capacity, the “Collateral Agent”), each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to the Credit
Agreement or other Credit Document referred to therein and each Indemnitee and
their respective successors and assigns are herein referred to individually as a
“Senior Finance Party” and collectively as the “Senior Finance Parties”, and the
Senior Finance Parties, the Hedge Banks, the Cash Management Banks and their
respective successors and assigns are herein referred to individually as a
“Secured Party” and collectively as the “Secured Parties”.
 
To induce the Lenders to enter into the Credit Agreement and the other Credit
Documents, the Hedge Banks to enter into Swap Contracts permitted under the
Credit Agreement and the Cash Management Banks to enter into Cash Management
Agreements (the Credit Documents, the Swap Agreements and the Cash Management
Agreements being herein collectively referred to as the “Finance Documents”),
each of the Subsidiaries of the Company which shall be required to become a
party hereto from time to time in accordance with Section 8.10 or 9.15 of the
Credit Agreement and Section 7.10 hereof (each a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”) will agree, jointly and severally, to
provide a guaranty of all obligations of the Company and the other Credit
Parties under and in respect of the Finance Documents and to secure such
guaranty with a continuing security interest in favor of the Collateral Agent in
the Collateral to secure the Finance Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
As a condition precedent to the obligations of the Lenders under the Credit
Agreement, the Company has agreed to grant a continuing security interest in
favor of the Collateral Agent in and to the Collateral to secure the Finance
Obligations.  Accordingly, the parties hereto agree as follows:
 
Article I.
DEFINITIONS
 
Section 1.01         Terms Defined in the Credit Agreement.  Capitalized terms
defined in the Credit Agreement and not otherwise defined herein have, as used
herein and in the introductory statement above, the respective meanings provided
for therein.
 
Section 1.02         Terms Defined in the UCC.  Unless otherwise defined herein
or in the Credit Agreement or the context otherwise requires, the following
terms, together with any uncapitalized terms used herein which are defined in
the UCC (as defined below), have the respective meanings provided in the
UCC:  (i) As-Extracted Collateral; (ii) Certificated Security; (iii) Chattel
Paper; (iv) Documents; (v) Financial Asset; (vi) Instruments; (vii) Inventory;
(viii) Investment Property; (ix) Payment Intangibles; (x) Proceeds; (xi)
Securities Account; (xii) Securities Intermediary; (xiii) Security; (xiv)
Security Certificate; (xv) Security Entitlements; and (xvi) Uncertificated
Security.
 
Section 1.03        Additional Definitions.  Terms defined in the introductory
section hereof have the respective meanings set forth therein.  The following
additional terms, as used herein, have the following respective meanings:
 
“Account Control Agreement” means (i) with respect to a Deposit Account, a
deposit account control agreement, substantially in the form of Exhibit C hereto
or otherwise containing substantially similar terms and reasonably acceptable in
form and substance to the Collateral Agent, among one or more Credit Parties,
the Collateral Agent and the bank which maintains such Deposit Account
(execution of such agreement shall be conclusive evidence of such approval) and
(ii) with respect to a Securities Account, a securities account control
agreement, substantially in the form of Exhibit B to the Pledge Agreement or
otherwise containing substantially similar terms and reasonably acceptable in
form and substance to the Collateral Agent, among one or more Credit Parties,
the Collateral Agent and the Securities Intermediary which maintains such
Securities Account (execution of such agreement shall be conclusive evidence of
such approval), in each case as the same may be amended, modified or
supplemented from time to time.
 
“Accounts” means (i) all “accounts” (as defined in the UCC), (ii) all of the
rights of any Credit Party in, to and under all purchase orders for goods,
services or other property, (iii) all of the rights of any Credit Party to any
goods, services or other property represented by any of the foregoing (including
returned or repossessed goods and unpaid seller’s rights of rescission,
replevin, reclamation and rights to stoppage in transit) and (iv) all monies due
to or to become due to any Credit Party under any and all contracts for any of
the foregoing (in each case, whether or not yet earned by performance on the
part of such Credit Party), including, without limitation, the right to receive
the Proceeds of said purchase orders and contracts, and all Supporting
Obligations of any kind given by any Person with respect to all or any of the
foregoing.
 
“Account Debtor” means an “account debtor” (as defined in the UCC), and also
means and includes Persons obligated to pay negotiable instruments and other
Receivables.
 
“Actionable Default” means an Event of Default under Section 10.1(a) or 10.1(f)
of the Credit Agreement or any other Event of Default which has resulted in the
Administrative Agent exercising any of its rights under Section 10.1 of the
Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person under or in respect
of a Cash Management Agreement.
 
“Cash Proceeds Account” has the meaning specified in Section 2.04(a) of this
Agreement.
 
“Claims” means all “commercial tort claims” (as defined in the UCC), including,
without limitation, each of the claims described on Schedule 1.01A hereto, as
such Schedule may be amended, modified or supplemented from time to time, and
also means and includes all claims, causes of action and similar rights and
interests (however characterized) of a Credit Party, whether arising in
contract, tort or otherwise, and whether or not subject to any action, suit,
investigation or legal, equitable, arbitration or administrative proceedings.
 
“Collateral” has the meaning specified in Section 2.01 of this Agreement.
 
“Collateral Accounts” means one or more of the Cash Proceeds Account, the L/C
Cash Collateral Account and any other Securities Accounts or Deposit Accounts
established with or in the possession or under the control of the Collateral
Agent into which cash or cash Proceeds (including cash Proceeds of insurance
policies, awards of condemnation or other compensation) of any Collateral are
deposited from time to time, collectively.
 
“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties, and its successor or successors in
such capacity.
 
“Computer Hardware” means all computer and other electronic data processing
hardware of a Credit Party, whether now or hereafter owned, licensed or leased
by such Credit Party, including, without limitation, all integrated computer
systems, central processing units, memory units, display terminals, printers,
features, computer elements, card readers, tape drives, hard and soft disk
drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware, all
documentation, flowcharts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes associated with any of the foregoing and all
options, warranties, services contracts, program services, test rights,
maintenance rights, support rights, renewal rights and indemnifications relating
to any of the foregoing.
 
“Copyright” means any of the following, whether now existing or hereafter
arising, created, owned or acquired by a Credit Party:
 
(i)
 
the United States and foreign copyrights described on Schedule 5 to any Credit
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time) and any renewals thereof;
 
(ii)
 
all other common law and/or statutory rights in all copyrightable subject matter
under the laws of the United States or any other country (whether or not the
underlying works of authorship have been published);
 
(iii)
 
all registrations and applications for registration of any such copyright in the
United States or any other country, including registrations, recordings,
supplemental, derivative or collective work registrations and pending
applications for registrations in the United States Copyright Office or any
other country;

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)
 
all computer programs, web pages, computer data bases and computer program flow
diagrams, including all source codes and object codes related to any or all of
the foregoing;
 
(v)
 
all tangible property embodying or incorporating any or all of the foregoing,
whether in completed form or in some lesser state of completion, and all
masters, duplicates, drafts, versions, variations and copies thereof, in all
formats;
 
(vi)
 
all claims for, and rights to sue for, past, present and future infringement of
any of the foregoing;
 
(vii)
 
all income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including, without limitation, damages and
payments for past, present or future infringements thereof and payments and
damages under all Copyright Licenses in connection therewith;
 
(viii)
 
all rights in any of the foregoing, whether arising under the laws of the United
States or any foreign country or otherwise, to copy, record, synchronize,
broadcast, transmit, perform and/or display any of the foregoing or any matter
which is the subject of any of the foregoing in any manner and by any process
now known or hereafter devised; and
 
(ix)
 
the name and title of each Copyright item and all rights of any Credit Party to
the use thereof, including, without limitation, rights protected pursuant to
trademark, service mark, unfair competition, anti-cybersquatting and/or the
rules and principles of any other applicable statute, common law or other rule
or principle of law now existing or hereafter arising.

 
“Copyright Agreement” means a grant of Security Interest in United States
Copyrights, substantially in the form of Exhibit B to this Agreement, between
one or more Credit Parties and the Collateral Agent, as the same may be amended,
modified or supplemented from time to time.
 
“Copyright License” means any agreement now or hereafter in existence granting
to any Credit Party any rights, whether exclusive or non-exclusive, to use
another Person’s copyrights or copyright applications, or pursuant to which any
Credit Party has granted to any other Person, any right, whether exclusive or
non-exclusive, with respect to any Copyright, whether or not registered,
including, without limitation, the Copyright Licenses described on Schedule 5 to
any Credit Party’s Perfection Certificate (as each such schedule may be amended,
modified or supplemented from time to time by such Credit Party).
 
“Credit Party” means the Company and any Subsidiary of the Company which
hereafter provides or is required to provide a guaranty of the Finance
Obligations and to become a Credit Party under the Credit Documents in
accordance with Section 8.10 or 9.15 of the Credit Agreement, and “Credit
Parties” means all of them, collectively.
 
“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) and also
means and includes all demand, time, savings, passbook or similar accounts
maintained by a Credit Party with a bank or other financial institution, whether
or not evidenced by an Instrument, all cash and other funds held therein and all
passbooks related thereto and all certificates and Instruments, if any, from
time to time representing, evidencing or deposited into such deposit accounts.
 
 
 

--------------------------------------------------------------------------------

 
 
“Direct Exposure” has the meaning specified in Section 2.05 of this Agreement.
 
“Discharge of Finance Obligations” means (i) payment in full in cash of the
principal of and interest (including interest accruing on or after the
commencement of any voluntary or involuntary proceeding under any Debtor Relief
Law whether or not a claim for such interest is, or would be, allowed in such
proceeding (an “Insolvency or Liquidation Proceeding”)) and premium, if any, on
all Indebtedness outstanding under the Finance Documents and termination of all
commitments to lend or otherwise extend credit under the Finance Documents, (ii)
payment in full in cash of all other Finance Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (including legal fees and other expenses, costs or charges
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not a claim for such fees, expenses, costs or charges is,
or would be, allowed in such Insolvency or Liquidation Proceeding), (iii) the
receipt of cash collateral (or a backstop letter of credit in respect thereof on
terms acceptable to the Issuing Lender and the Administrative Agent) in an
amount at least equal to 105% of all L/C Obligations in respect of all
outstanding Letters of Credit issued or deemed issued under the Credit
Documents, (iv) termination or cash collateralization (in an amount reasonably
satisfactory to the Collateral Agent) of all Swap Contracts and (v) termination
or cash collateralization (in an amount reasonably satisfactory to the
Collateral Agent) of all Cash Management Agreements.
 
“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person which is organized under the laws of the United States or any political
subdivision or territory thereof, and “Domestic Subsidiaries” means any two or
more of them.
 
“Equipment” means all “equipment” (as defined in the UCC), including all items
of machinery, equipment, Computer Hardware, furnishings and fixtures of every
kind, whether or not affixed to real property, as well as all motor vehicles,
automobiles, trucks, trailers, railcars, barges and vehicles of every
description, handling and delivery equipment, all additions to, substitutions
for, replacements of or accessions to any of the foregoing, all attachments,
components, parts (including spare parts) and accessories whether installed
thereon or affixed thereto and all fuel for any thereof and all options,
warranties, service contracts, program services, test rights, maintenance
rights, support rights, improvement rights and indemnifications relating to any
of the foregoing.
 
“Excepted Instruments” has the meaning specified in Section 4.06.
 
“Excluded Contract” means at any date any rights or interest of a Credit Party
in, to or under any agreement, contract, license, instrument, document or other
general intangible (referred to solely for purposes of this definition as a
“Contract”) to the extent that such Contract, by the express terms of a valid
and enforceable restriction in favor of a Person who is not a Group Company, (i)
prohibits, or requires any consent or establishes any other condition for, an
assignment thereof or a grant of a security interest therein by a Credit Party
or (ii) would give any party to such Contract other than a Group Company an
enforceable right to terminate its obligations thereunder; provided that (w) in
the case of each such Contract in existence or the subject of rights in favor of
a Credit Party as of the Closing Date the contravention or violation of which
could reasonably be expected to have a Material Adverse Effect, such Contract is
listed and designated as such on Schedule 1.01B hereto, (x) rights to payment
under any such Contract otherwise constituting an Excluded Contract by virtue of
this definition shall be included in the Collateral to the extent permitted
thereby or by Section 9-406 or Section 9-408 of the UCC, (y) all Proceeds paid
or payable to any Credit Party from any sale, transfer or assignment of such
Contract and all rights to receive such Proceeds shall be included in the
Collateral and (z) the term “Excluded Contract” shall not include any rights or
interest of a Credit Party in, to or under (1) any Honeywell Purchase Document
or (2) any other Contract arising after the Closing Date which in the case of
this clause (2) is material to the conduct of the business of a Credit Party or
with respect to which a contravention or other violation caused or arising by
its inclusion as Collateral under this Agreement could reasonably be expected to
have a Material Adverse Effect unless (A) the Credit Party shall have used, or
shall be diligently using, commercially reasonable and good faith efforts to
obtain all requisite consents or approvals by the other party to such Contract
of all of such Credit Party’s right, title and interest thereunder to the
Collateral Agent or its designee and (B) the Credit Party shall have given
prompt written notice to the Collateral Agent upon any failure to obtain such
consent or approval.
 
 
 

--------------------------------------------------------------------------------

 
 
“Excluded Equipment” means at any date any Equipment of a Credit Party which is
subject to, or secured by, a Capital Lease or purchase money Indebtedness which
is permitted under Section 9.2(f) of the Credit Agreement if and to the extent
that (i) the express terms of a valid and enforceable restriction in favor of a
Person who is not a Group Company contained in the agreements or documents
granting or governing such Capital Lease or purchase money Indebtedness
prohibits, or requires any consent or establishes any other conditions for, an
assignment thereof, or a grant of a security interest therein, by a Credit Party
and (ii) such restriction relates only to the asset or assets acquired by a
Credit Party with the Proceeds of such Capital Lease or purchase money
Indebtedness; provided that all Proceeds paid or payable to any Credit Party
from any sale, transfer or assignment or other voluntary or involuntary
disposition of such Equipment and all rights to receive such Proceeds shall be
included in the Collateral to the extent not otherwise required to be paid to
the holder of the Capital Lease or purchase money Indebtedness secured by such
Equipment.
 
“Exempt Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Company to be paid to the Internal Revenue Service or state or local
government agencies within the following two months with respect to employees of
any of the Credit Parties, and (B) amounts required to be paid over to an
employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for
the benefit of employees of one or more Credit Parties, (ii) all segregated
Deposit Accounts constituting (and the balance of which consists solely of funds
set aside in connection with) taxes accounts, payroll accounts and trust
accounts, and (iii) one or more Deposit Accounts identified in writing to the
Collateral Agent, provided that, in the case of Deposit Accounts referred to in
this clause (iii), not more than $15,000,000 in the aggregate shall be held on
deposit therein for any period of more than three consecutive Business Days.
 
“Finance Document” means (i) each Credit Document, (ii) each Swap Contract
between one or more Credit Parties and a Hedge Bank evidencing Swap Obligations
permitted under the Credit Agreement and (iii) each Cash Management Agreement
between any Credit Party and a Cash Management Bank, and “Finance Documents”
means all of them, collectively.
 
“Finance Obligations” means, at any date, (i) all Obligations, (ii) all Swap
Obligations of a Credit Party permitted under the Credit Agreement owed or owing
under any Swap Contract to any Hedge Bank and (iii) all Cash Management
Obligations owing under any Cash Management Agreement to a Cash Management Bank.
 
“Foreign Subsidiary” means with respect to any Person, any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.
 
“General Intangibles” means all “general intangibles” (as defined in the UCC)
and also means and includes (i) all Payment Intangibles and other obligations
and indebtedness owing to any Credit Party (other than Accounts), from whatever
source arising, (ii) all Claims, Judgments and/or Settlements, (iii) all rights
or claims in respect of refunds for taxes paid, (iv) all rights in respect of
any pension plans or similar arrangements maintained for employees of any Credit
Party or any Commonly Controlled Entity, (v) all interests in limited liability
companies and/or partnerships which interests do not constitute Securities and
(vi) all Supporting Obligations of any kind given by any Person with respect to
all or any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
“Group Company” means any of the Company or its Subsidiaries (regardless of
whether or not consolidated with the Company for purposes of GAAP), and “Group
Companies” means all of them, collectively.
 
“Intellectual Property” means all Patents, Trademarks, Copyrights, Software,
Licenses, rights in intellectual property, goodwill, trade names, service marks,
trade secrets, confidential or proprietary technical and business information,
know-how, show-how, domain names, mask works, customer lists, vendor lists,
subscription lists, data bases and related documentation, registrations,
franchises and all other intellectual or other similar property rights.
 
“Judgments” means all judgments, decrees, verdicts, decisions or orders issued
in resolution of or otherwise in connection with a Claim, whether or not final
or subject to appeal, and including all rights of enforcement relating thereto
and any and all Proceeds thereof.
 
“Letter-of-Credit Right” means all “letter-of-credit rights” (as defined in the
UCC) and also means and includes all rights of a Credit Party to demand payment
or performance under a letter of credit (as defined in Article V of the UCC).
 
“License” means any Patent License, Trademark License, Copyright License,
Software License or other license or sublicense as to which any Credit Party is
a party (other than those license agreements in existence as of the date hereof
and listed and designated as such on Schedule 5 to any Credit Party’s Perfection
Certificate and those license agreements entered into after the date hereof
which by their terms prohibit assignment or a grant of a security interest by
the applicable Credit Party as licensee thereunder; provided that rights to
payments under any such license shall be included in the Collateral to the
extent permitted thereby or by Section 9-406 and 9-408 of the UCC).
 
“Liquid Investments” has the meaning specified in Section 2.06 of this
Agreement.
 
“L/C Cash Collateral Account” has the meaning specified in Section 2.05 of this
Agreement.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Revolving L/C Obligations, including all L/C Disbursements and L/C
Participating Interests.
 
“Patent” means any of the following, whether now existing or hereafter arising,
invented, developed, reduced to practice, acquired or owned by a Credit Party:
 
(x)
 
the United States and foreign patents described on Schedule 5 to any Credit
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Credit Party) and any renewals
thereof;
 
(xi)
 
all other letters patent and design letters patent of the United States or any
other country;
 
(xii)
 
all applications filed or in preparation for filing for letters patent and
design letters patent of the United States or any other country including,
without limitation, applications in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any other
country or political subdivision thereof;

 
 
 

--------------------------------------------------------------------------------

 
 
(xiii)
 
all reissues, divisions, continuations, continuations-in-part, revisions,
renewals or extensions thereof;
 
(xiv)
 
all claims for, and rights to sue for, past, present or future infringement of
any of the foregoing;
 
(xv)
 
all income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including, without limitation, damages and
payments for past, present or future infringements thereof and payments and
damages under all Patent Licenses in connection therewith; and
 
(xvi)
 
all rights corresponding to any of the foregoing whether arising under the laws
of the United States or any foreign country or otherwise.

 
“Patent and Trademark Agreement” means a grant of Security Interest in United
States Patents and Trademarks, substantially in the form of Exhibit A to this
Agreement, between one or more Credit Parties and the Collateral Agent, as the
same may be amended, modified or supplemented from time to time.
 
“Patent License” means any agreement now or hereafter in existence granting to
any Credit Party any right, whether exclusive or non-exclusive, with respect to
any Person’s patent or any invention now or hereafter in existence, whether or
not patentable, or pursuant to which any Credit Party has granted to any other
Person, any right, whether exclusive or non-exclusive, with respect to any
Patent or any invention now or hereafter in existence, whether or not patentable
and whether or not a Patent or application for Patent is in or hereafter comes
into existence on such invention, including, without limitation, the Patent
Licenses described on Schedule 5 to any Credit Party’s Perfection Certificate
(as each such schedule may be amended, modified or supplemented from time to
time by such Credit Party).
 
“Perfection Certificate” means with respect to each Credit Party a certificate,
substantially in the form of Exhibit F to the Credit Agreement, completed and
supplemented with the schedules and attachments contemplated thereby.
 
“Receivables” means all Accounts, all Payment Intangibles, all Instruments, all
Chattel Paper, all Letter-of-Credit Rights and all Supporting Obligations
supporting or otherwise relating to any of the foregoing.
 
“Recordable Intellectual Property” means Intellectual Property the transfer of
which is required to be recorded in the United States Patent and Trademark
Office or the United States Copyright Office in order to be effective against
subsequent third party transferees; provided that the following shall not be
considered “Recordable Intellectual Property” hereunder:  (i) unregistered
United States Copyrights and (ii) non-exclusive Licenses.
 
“Relevant Contingent Exposure” has the meaning specified in Section 2.05 of this
Agreement.
 
“Secured Party” has the meaning specified in the introductory section hereof.
 
“Security Interests” means the security interests in the Collateral granted
under this Agreement securing the Finance Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
“Settlements” means all right, title and interest of a Credit Party in, to and
under any settlement agreement or other agreement executed in settlement or
compromise of any Claim, including all rights to enforce such agreements and all
payments thereunder or arising in connection therewith.
 
“Software” means all “software” (as defined in the UCC), and also means and
includes all software programs, whether now or hereafter owned, licensed or
leased by a Credit Party, designed for use on Computer Hardware, including,
without limitation, all operating system software, utilities and application
programs in whatever form and whether or not embedded in goods, all source code
and object code in magnetic tape, disk or hard copy format or any other listings
whatsoever, all firmware associated with any of the foregoing all documentation,
flowcharts, logic diagrams, manuals, specifications, training materials, charts
and pseudo codes associated with any of the foregoing, and all options,
warranties, services contracts, program services, test rights, maintenance
rights, support rights, renewal rights and indemnifications relating to any of
the foregoing.
 
“Software License” means any agreement (including any agreement constituting a
Copyright License, Patent License and/or Trademark License) now or hereafter in
existence granting to any Credit Party any right, whether exclusive or
non-exclusive, to use another Person’s Software, or pursuant to which any Credit
Party has granted to any other Person, any right, whether exclusive or
non-exclusive, to use any Software, whether or not subject to any registration.
 
“Supporting Obligation” means a Letter-of-Credit Right, Contingent Obligation or
other secondary obligation supporting or any Lien securing the payment or
performance of one or more Receivables, General Intangibles, Documents or
Investment Property.
 
“Swap Obligation” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract, excluding any amounts which such Person
is entitled to set-off against its obligations under applicable law.
 
“Trademark” means any of the following, whether now existing or hereafter
arising, used, acquired or owned by a Credit Party:
 
(xvii)
 
the United States and foreign trademarks described on Schedule 5 to any Credit
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time) and any renewals thereof (but excluding in
all cases all intent-to-use United States trademark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively,
by the United States Patent and Trademark Office);
 
(xviii)
 
all other trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, logos,
certification marks, collective marks, brand names, trademark rights arising out
of domain names and trade dress which are or have been used in the United States
or in any state, territory or possession thereof, or in any other place, nation
or jurisdiction, along with all prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and any other source or
business identifiers, and general intangibles of like nature, and the rights in
any of the foregoing which arise under applicable laws;
 
(xix)
 
the goodwill of the business symbolized thereby or associated with each of the
foregoing;
 

 
 
 

--------------------------------------------------------------------------------

 
 
(xx)
 
all registrations and applications in connection therewith, including, without
limitation, registrations and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof;
 
(xxi)
 
all reissues, extensions and renewals thereof;
 
(xxii)
 
all claims for, and rights to sue for, past, present or future infringements of
any of the foregoing;
 
(xxiii)
 
all income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including, without limitation, damages and
payments for past, present or future infringements thereof and payments and
damages under all Trademark Licenses in connection therewith; and
 
(xxiv)
 
all rights corresponding to any of the foregoing whether arising under the laws
of the United States or any foreign country or otherwise.

 
“Trademark License” means any agreement now or hereafter in existence granting
to any Credit Party any right, whether exclusive or non-exclusive, to use
another Person’s trademarks or trademark applications, or pursuant to which any
Credit Party has granted to any other Person, any right, whether exclusive or
non-exclusive, to use any Trademark, whether or not registered, including,
without limitation, the Trademark Licenses described on Schedule 5 to any Credit
Party’s Perfection Certificate (as each such schedule may be amended, modified
or supplemented from time to time by such Credit Party) and the rights to
prepare for sale, sell and advertise for sale, all of the inventory now or
hereafter owned by any Credit Party and now or hereafter covered by such license
agreements.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection, the effect of perfection or non-perfection or the priority of
the Security Interests in any Collateral is governed by the Uniform Commercial
Code as in effect in a jurisdiction other than New York, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 
Section 1.04         Terms Generally.  The definitions in Sections 1.02 and 1.03
shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise
require.  Unless otherwise expressly provided herein, the word “day” means a
calendar day.
 
Article II.
SECURITY INTERESTS
 
Section 2.01         Grant of Security Interests.  To secure the due and
punctual payment of all Finance Obligations, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing or due or to become due, in accordance with the terms thereof and to
secure the performance of all of the obligations of each Credit Party hereunder
and under the other Finance Documents, each Credit Party hereby grants to the
Collateral Agent for the benefit of the Secured Parties a security interest in,
and each Credit Party hereby pledges and collaterally assigns to the Collateral
Agent for the benefit of the Secured Parties, all of such Credit Party’s right,
title and interest in, to and under the following, whether now owned or existing
or hereafter acquired, created or arising, whether tangible or intangible, and
regardless of where located (all of which are herein collectively called the
“Collateral”):
 
 
 

--------------------------------------------------------------------------------

 
 
(i)
 
all Receivables;
 
(ii)
 
all Inventory;
 
(iii)
 
all General Intangibles;
 
(iv)
 
all Intellectual Property;
 
(v)
 
all Documents and all Supporting Obligations of any kind given by any Person
with respect thereto;
 
(vi)
 
all Equipment;
 
(vii)
 
all Investment Property and all Supporting Obligations of any kind given by any
Person with respect thereto;
 
(viii)
 
all Deposit Accounts;
 
(ix)
 
all As-Extracted Collateral;
 
(x)
 
the Collateral Accounts, all cash and other property deposited therein or
credited thereto from time to time, the Liquid Investments made pursuant to
Section 2.06 and other monies and property of any kind of any Credit Party
maintained with or in the possession of or under the control of the Collateral
Agent;
 
(xi)
 
all books and records (including, without limitation, customer lists, credit
files, computer programs, printouts and other computer materials and records) of
each Credit Party pertaining to any of the Collateral; and
 
(xii)
 
all Proceeds of all or any of the Collateral described in clauses (i) through
(xi) hereof;

 
provided, however, that, except as otherwise required by Section 8.10 of the
Credit Agreement, the Collateral shall not include (i) any of the outstanding
capital stock of, or other equity interests in, any Subsidiary of the Company
which is owned by another Subsidiary of the Company; (ii) more than 65% of the
outstanding [voting]15 capital stock of, or other equity interests in, any
Foreign Subsidiary owned directly by the Company; (iii) any of the outstanding
capital stock of, or other equity interests in, ATS or ALC, if and so long as
the aggregate book value of their Excluded Domestic Assets does not exceed the
Allowed Exclusion Amount; or (iv) any of the outstanding capital stock of, or
other equity interests, in any Subsidiary where such pledge would (A) be
prohibited by applicable law, (B) result in material adverse tax consequences to
the Company, (C) in the case of Subsidiary which is not a Wholly-Owned
Subsidiary or any joint venture existing on the Effective Date, result in a
breach of a joint venture agreement, operating agreement or other similar
document or agreement in the form existing on the Effective Date, (D) in the
case of any Subsidiary which is not a Wholly-Owned Subsidiary or any joint
venture created or acquired after the Effective Date, result in a breach of a
joint venture agreement, operating agreement or other similar document or
agreement, provided that the Company shall use its commercially reasonable
efforts to obtain all consents or take such other actions as may be necessary to
enable the pledge of such capital stock or other equity interests, or (E) cause
the Company to incur costs associated with such pledge that are excessive in
comparison to the benefits afforded to the Lenders, as reasonably determined by
the Administrative Agent), and provided further that to the extent the Company
does not ultimately acquire 100% of the outstanding capital stock or other
equity interests of any acquired or newly formed Subsidiary in any Permitted
Acquisition, notwithstanding clause (iv)(D) above but except as provided in
clauses (ii) or (iv)(A),(B) and (E) above, the Collateral Agent shall receive a
pledge of all outstanding capital stock or other equity interests of such entity
held by the Company and provided, further, that the Collateral shall not include
any Excluded Contracts, Excluded Equipment or Exempt Deposit Accounts.
___________________________ 
15           This issue is currently open in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.02         Continuing Liability of Each Credit Party.  Anything herein
to the contrary notwithstanding, each Credit Party shall remain liable to
observe and perform all the terms and conditions to be observed and performed by
it under any contract, agreement, warranty or other obligation with respect to
the Collateral.  Neither the Collateral Agent nor any Secured Party shall have
any obligation or liability under any such contract, agreement, warranty or
obligation by reason of or arising out of this Agreement or the receipt by the
Collateral Agent or any Secured Party of any payment relating to any Collateral,
nor shall the Collateral Agent or any Secured Party be required to perform or
fulfill any of the obligations of any Credit Party with respect to any of the
Collateral, to make any inquiry as to the nature or sufficiency of any payment
received by it or the sufficiency of the performance of any party’s obligations
with respect to any Collateral.  Furthermore, neither the Collateral Agent nor
any Secured Party shall be required to file any claim or demand to collect any
amount due or to enforce the performance of any party’s obligations with respect
to the Collateral.
 
Section 2.03          Security Interests Absolute.  All rights of the Collateral
Agent, all security interests hereunder and all obligations of each Credit Party
hereunder are unconditional and absolute and independent and separate from any
other security for or guaranty of the Finance Obligations, whether executed by
such Credit Party, any other Credit Party or any other Person.  Without limiting
the generality of the foregoing, the obligations of each Credit Party hereunder
shall not be released, discharged or otherwise affected or impaired by:
 
(i)
 
any extension, renewal, settlement, compromise, acceleration, waiver or release
in respect of any obligation of any other Credit Party under any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation, by operation of law or otherwise;
 
(ii)
 
any change in the manner, place, time or terms of payment of any Finance
Obligation or any other amendment, supplement or modification to any Finance
Document or any other agreement or instrument evidencing or securing any Finance
Obligation;
 
(iii)
 
any release, non-perfection or invalidity of any direct or indirect security for
any Finance Obligation, any sale, exchange, surrender, realization upon, offset
against or other action in respect of any direct or indirect security for any
Finance Obligation or any release of any other obligor or Credit Parties in
respect of any Finance Obligation;
 
(iv)
 
any change in the existence, structure or ownership of any Credit Party, or any
insolvency, bankruptcy, reorganization, arrangement, readjustment, composition,
liquidation or other similar proceeding affecting any Credit Party or its assets
or any resulting disallowance, release or discharge of all or any portion of any
Finance Obligation;
 
(v)
 
the existence of any claim, set-off or other right which any Credit Party may
have at any time against the Company, any other Credit Party, any Agent, any
other Secured Party, or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
 

 
 
 

--------------------------------------------------------------------------------

 
 
(vi)
 
any invalidity or unenforceability relating to or against the Company or any
other Credit Party for any reason of any Finance Document or any other agreement
or instrument evidencing or securing any Finance Obligation or any provision of
applicable law or regulation purporting to prohibit the payment by the Company
or any other Credit Party of any Finance Obligation;
 
(vii)
 
any failure by any Secured Party:  (A) to file or enforce a claim against any
Credit Party or its estate (in a bankruptcy or other proceeding); (B) to give
notice of the existence, creation or incurrence by any Credit Party of any new
or additional indebtedness or obligation under or with respect to the Finance
Obligations; (C) to commence any action against any Credit Party; (D) to
disclose to any Credit Party any facts which such Secured Party may now or
hereafter know with regard to any Credit Party; or (E) to proceed with due
diligence in the collection, protection or realization upon any collateral
securing the Finance Obligations;
 
(viii)
 
any direction as to application of payment by the Company, any other Credit
Party or any other Person;
 
(ix)
 
any subordination by any Secured Party of the payment of any Finance Obligation
to the payment of any other liability (whether matured or unmatured) of any
Credit Party to its creditors;
 
(x)
 
any act or failure to act by the Collateral Agent or any other Secured Party
under this Agreement or otherwise which may deprive any Credit Party of any
right to subrogation, contribution or reimbursement against any other Credit
Party or any right to recover full indemnity for any payments made by such
Credit Party in respect of the Finance Obligations; or
 
(xi)
 
any other act or omission to act or delay of any kind by any Credit Party or any
Secured Party or any other Person or any other circumstance whatsoever which
might, but for the provisions of this clause, constitute a legal or equitable
discharge of any Credit Party’s obligations hereunder, except that a Credit
Party may assert the defense of final payment in full of the Finance
Obligations.

 
Each Credit Party has irrevocably and unconditionally delivered this Agreement
to the Collateral Agent, for the benefit of the Secured Parties, and the failure
by any other Person to sign this Agreement or a security agreement similar to
this Agreement or otherwise shall not discharge the obligations of any Credit
Party hereunder.
 
This Agreement shall remain fully enforceable against each Credit Party
irrespective of any defenses that any other Credit Party may have or assert in
respect of the Finance Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Credit Party may
assert the defense of final payment in full of the Finance Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.04         Segregation of Proceeds; Cash Proceeds Account.
 
(a)
 
Creation of Cash Proceeds Account.  The Company has established or will
establish with the Collateral Agent a Securities Account (the “Cash Proceeds
Account”) in the name of “JPMorgan Chase Bank, N.A., as Collateral Agent” and
under the exclusive control of the Collateral Agent.  All cash Proceeds of the
Collateral required to be delivered to the Collateral Agent pursuant to
subsection (b) of this Section shall be deposited in the Cash Proceeds
Account.  Any income received by the Collateral Agent with respect to the
balance from time to time standing to the credit of the Cash Proceeds Account,
including any interest or capital gains on Liquid Investments, shall remain, or
be deposited, in the Cash Proceeds Account.  All right, title and interest in
and to the cash amounts on deposit from time to time in the Cash Proceeds
Account together with any Liquid Investments from time to time made pursuant to
Section 2.06 and any other property or assets from time to time deposited in or
credited to the Cash Proceeds Account shall vest in and be under the sole
dominion and control of the Collateral Agent for the benefit of the Secured
Parties, shall constitute part of the Collateral hereunder and shall not
constitute payment of the Finance Obligations until applied thereto as
hereinafter provided.
 
(b)
 
Deposits to Cash Proceeds Account.  Upon notification by the Collateral Agent
following the occurrence and during the continuance of an Actionable Default
(provided that in the case of any Event of Default described in Section 10.1(f)
of the Credit Agreement, no such notice shall be required), except as otherwise
provided in Section 2.05, each Credit Party shall instruct all Account Debtors
and other Persons obligated in respect of its Receivables and other Collateral
to make all payments in respect of its Receivables and other Collateral either
(i) directly to the Collateral Agent (by instructing that such payments be
remitted by direct wire transfer to the Collateral Agent at its address referred
to in Section 7.01 or to a post office box which shall be in the name and under
the control of the Collateral Agent) or (ii) to one or more other banks in the
United States (by instructing that such payments be remitted by direct wire
transfer to, or to a post office box which shall be in the name and under the
control of, such bank) under an Account Control Agreement duly executed by each
relevant Credit Party and such bank or under other arrangements, in form and
substance reasonably satisfactory to the Collateral Agent, pursuant to which
each relevant Credit Party shall have irrevocably instructed such other bank
(and such other bank shall have agreed) to remit all proceeds of such payments
directly to the Collateral Agent for deposit into the Cash Proceeds Account or
as the Collateral Agent may otherwise instruct such bank.  All such payments
made to the Collateral Agent shall be deposited in the Cash Proceeds
Account.  In addition to the foregoing, each Credit Party agrees that if the
Proceeds of any Collateral hereunder (including the payments made in respect of
Receivables) shall be received by it after the Collateral Agent’s notification
referred to above, such Credit Party shall as promptly as possible deposit such
Proceeds into the Cash Proceeds Account.  Until so deposited, all such Proceeds
shall be held in trust by the relevant Credit Party for and as the property of
the Collateral Agent for the benefit of the Secured Parties and shall not be
commingled with any other funds or property of any Credit Party.  Each Credit
Party hereby irrevocably authorizes and empowers the Collateral Agent, its
officers, employees and authorized agents to endorse and sign its name on all
checks, drafts, money orders or other media of payment so delivered, and such
endorsements or assignments shall, for all purposes, be deemed to have been made
by the relevant Credit Party prior to any endorsement or assignment thereof by
the Collateral Agent.  The Collateral Agent may use any convenient or customary
means for the purpose of collecting such checks, drafts, money orders or other
media of payment.

 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.05          L/C Cash Collateral Account.  All amounts required to be
deposited by any Credit Party as cash collateral for L/C Obligations pursuant to
Section 5.6 or Section 10.1 of the Credit Agreement, any similar provision of
any other Credit Document or pursuant to Section 5.04 hereof shall be deposited
in a Securities Account (the “L/C Cash Collateral Account”) which has been
established or will be established and maintained by such Credit Party at the
offices of the Collateral Agent or such other bank or other financial
institution as such Credit Party and the Collateral Agent may agree, in the name
and under the exclusive control of the Collateral Agent.  If the L/C Cash
Collateral Account is not maintained at an office of the Collateral Agent, then
forthwith upon the establishment of such account, the applicable Credit Party
shall notify the Collateral Agent of the location, account name and account
number of such account and shall deliver to the Collateral Agent an Account
Control Agreement with respect to such L/C Cash Collateral Account duly executed
by such Credit Party and the Securities Intermediary maintaining such L/C Cash
Collateral Account.  Any income received with respect to the balance from time
to time standing to the credit of the L/C Cash Collateral Account, including any
interest or capital gains on Liquid Investments, shall remain, or be deposited,
in the L/C Cash Collateral Account.  All right, title and interest in and to the
cash amounts on deposit from time to time in the L/C Cash Collateral Account
together with any Liquid Investments from time to time made pursuant to Section
2.06 and any other property or assets from time to time deposited in or credited
to the L/C Cash Collateral Account shall vest in and be under the sole dominion
and control of the Collateral Agent for the benefit of the Secured Parties,
shall constitute part of the Collateral hereunder and shall not constitute
payment of the Finance Obligations until applied thereto as hereinafter
provided.  If and when any portion of the L/C Obligations on which any deposit
in the L/C Cash Collateral Account was based (the “Relevant Contingent
Exposure”) shall become fixed (a “Direct Exposure”) as a result of the payment
by the Issuing Lender with respect thereto of a draft presented under any Letter
of Credit, the amount of such Direct Exposure (but not more than the amount in
the L/C Cash Collateral Account at the time) shall be withdrawn by the
Collateral Agent from the L/C Cash Collateral Account and shall be paid to the
Administrative Agent for application pursuant to the Credit Agreement, and the
Relevant Contingent Exposure shall thereupon be reduced by such amount.  If at
any time the amount in the L/C Cash Collateral Account exceeds the Relevant
Contingent Exposure, the excess amount shall, so long as no Event of Default
shall have occurred and be continuing, be withdrawn by the Collateral Agent and
paid to the applicable Credit Party or its order.  Each Credit Party hereby
irrevocably consents and agrees to each such distribution.  If an Event of
Default shall have occurred and be continuing, the excess of the funds in the
L/C Cash Collateral Account over the Relevant Contingent Exposure shall be
retained in the L/C Cash Collateral Account and may be withdrawn by the
Collateral Agent and applied in the manner specified in Section 5.04.  If
immediately available cash on deposit in the L/C Cash Collateral Account is not
sufficient to make any distribution to a Credit Party referred to in this
Section 2.05, the Collateral Agent shall cause to be liquidated as promptly as
practicable such Liquid Investments in the Cash Collateral Account designated by
such Credit Party as are required to obtain sufficient cash to make such
distribution and, notwithstanding any other provision of this Section 2.05, such
distribution shall not be made until such liquidation has taken place.
 
Section 2.06         Investment of Funds in Collateral Accounts.  Amounts on
deposit in the Collateral Accounts shall be invested and re-invested from time
to time in such Liquid Investments as the Company shall determine, which Liquid
Investments shall be held in the name and be under the control of the Collateral
Agent; provided that, if an Event of Default has occurred and is continuing, the
Collateral Agent may liquidate any such Liquid Investments and apply or cause to
be applied the proceeds thereof in the manner specified in Section 5.04.  For
this purpose, “Liquid Investments” means Cash Equivalents maturing within 30
days after a Cash Equivalent is acquired by the Collateral Agent.
 
Article III.
REPRESENTATIONS AND WARRANTIES
 
Each Credit Party represents and warrants that:
 
Section 3.01         Title to Collateral.  Such Credit Party has good and
marketable title to, or valid license or leasehold interests in, all of the
Collateral in which it has granted a security interest hereunder, free and clear
of any Liens other than Permitted Liens.  Such Credit Party has taken all
actions necessary under the UCC to perfect its interest in any Receivables
purchased by or assigned to it, as against its assignors and creditors of its
assignors.  Other than financing statements or other similar or equivalent
documents or instruments with respect to the Security Interests, Permitted Liens
and Liens securing indebtedness to be repaid with the proceeds of the initial
Loans under the Credit Agreement and in respect of which the Administrative
Agent has received pay-off letters and instruments appropriate under local law
to effect the termination of such Liens, no financing statement, mortgage,
security agreement or similar or equivalent document or instrument covering all
or any part of the Collateral is on file or of record in any jurisdiction in
which such filing or recording would be effective to perfect a Lien on such
Collateral.  No Collateral having a value individually or collectively in excess
of $1,000,000 (other than Inventory in transit not covered by a negotiable
document of title or Inventory in the possession of a carrier or similar bailee
as to which the provisions of Section 4.04 of this Agreement have been complied
with) is in the possession or control of any Person (other than a Credit Party)
asserting any claim thereto or security interest therein, except that the
Collateral Agent or its designee may have possession and/or control of
Collateral as contemplated hereby and by the other Credit Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.02         Validity, Perfection and Priority of Security Interests.
 
(a)
 
The Security Interests constitute valid security interests under the UCC
securing the Finance Obligations.
 
(b)
 
When Uniform Commercial Code financing statements stating that the same covers
“all assets of the Debtor”, “all personal property of the Debtor” or words of
similar import shall have been filed in the offices specified in Schedule 4.01
hereto, the Security Interests will constitute perfected security interests in
all right, title and interest of such Credit Party in the Collateral to the
extent that a security interest therein may be perfected by filing pursuant to
the UCC, prior to all other Liens and rights of others therein except for
Permitted Liens.
 
(c)
 
When each Patent and Trademark Agreement has been filed with the United States
Patent and Trademark Office and each Copyright Agreement has been filed with the
United States Copyright Office, the Security Interests will constitute perfected
security interests in all right, title and interest of such Credit Party in the
Recordable Intellectual Property therein described to the extent that a security
interest therein may be perfected by such filing pursuant to applicable law,
prior to all other Liens and rights of others therein except for Permitted
Liens.
 
(d)
 
When each Account Control Agreement has been executed and delivered to the
Collateral Agent, the Security Interests will constitute perfected security
interests in all right, title and interest of the Credit Parties in the Deposit
Accounts and Securities Accounts, as applicable, subject thereto, prior to all
other Liens other than Permitted Liens and rights of others therein and subject
to no adverse claims except for Permitted Liens.
 
(e)
 
When each consent substantially in the form of Exhibit E hereto has been
executed and delivered to the Collateral Agent, the Security Interests shall
constitute perfected security interests in all right, title and interest of such
Credit Party in the Letter-of-Credit Rights referred to therein, prior to all
other Liens other than Permitted Liens and rights of others therein.
 
(f)
 
So long as such Credit Party is in compliance with the provisions of Section
4.15, the Security Interests shall constitute perfected security interests in
all right, title and interest of such Credit Party in all electronic Chattel
Paper, prior to all other Liens other than Permitted Liens and rights of others
therein.

 
Section 3.03         Fair Labor Standards Act.  All of such Credit Party’s
Inventory has or will have been produced in compliance with the applicable
requirements of the Fair Labor Standards Act, as amended from time to time, or
any successor statute, and regulations promulgated thereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.04          No Consents.  No consent of any other Person (including,
without limitation, any stockholder or creditor of such Credit Party or any of
its Subsidiaries) and no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with, or exemption by any
Governmental Authority is required to be obtained by such Credit Party in
connection with the execution, delivery or performance of this Agreement, or in
connection with the exercise of the rights and remedies of the Collateral Agent
pursuant to this Agreement, except (i) as may be required to perfect (as
described in Schedule 4.01 hereto) and maintain the perfection of the security
interests created hereby, (ii) with respect to vehicles represented by a
certificate of title, (iii) with respect to Receivables subject to the Federal
Assignment of Claims Act or (iv) in connection with the disposition of the
Collateral by Laws affecting the offering and sale of securities generally;
provided, however, that (i) the registration of Copyrights in the United States
Copyright Office may be required to obtain a security interest therein that is
effective against subsequent transferees under United States Federal copyright
law and (ii) to the extent that recordation of the Security Interests in the
United States Patent and Trademark Office or the United States Copyright Office
is necessary to perfect the Security Interests or to render the Security
Interests effective against subsequent third parties, such recordations will not
have been made with respect to the items that are not Recordable Intellectual
Property.
 
Section 3.05          Deposit and Securities Accounts.  Schedule 3.05 hereto
sets forth as of the date hereof a complete and correct list of each Credit
Party’s Deposit Accounts and Securities Accounts, the name and address of the
financial institution which maintains each such account and the purpose for
which such account is used.
 
Article IV.
COVENANTS
 
Each Credit Party covenants and agrees that until the payment in full of all
Finance Obligations (other than Unmatured Surviving Obligations) and until there
is no commitment by any Secured Party to make further advances, incur
obligations or otherwise give value, such Credit Party will comply with the
following:
 
Section 4.01         Delivery of Perfection Certificate; Initial Perfection and
Delivery of Search Reports.  On or prior to the Closing Date, such Credit Party
(or if later, the date such Credit Party becomes a party hereto pursuant to
Section 7.10) shall (i) deliver its Perfection Certificate to the Collateral
Agent, (ii) deliver to the Collateral Agent a fully executed consent
substantially in the form of Exhibit E hereto with respect to each of its
Letter-of-Credit Rights and (iii) cause all filings and recordings specified in
Schedule 4.01 hereto to have been completed.  The information set forth in the
Perfection Certificate shall be correct and complete as of the Closing Date (or
such later date of delivery, as applicable).
 
Section 4.02         Change of Name, Identity, Structure or Location; Subjection
to Other Security Agreements.  Such Credit Party will not change its name,
identity, structure or location (determined as provided in Section 9-307 of the
UCC) in any manner, and shall not become bound, as provided in Section 9-203(d)
of the UCC, by a security agreement entered into by another Person, in each
case, unless it shall have given the Collateral Agent not less than 30 days’
prior notice thereof.  Such Credit Party shall not in any event change the
location of any Collateral or its name, identity, structure or location
(determined as provided in Section 9-307 of the UCC), or become bound, as
provided in Section 9-203(d) of the UCC, by a security agreement entered into by
another Person, if such change would cause the Security Interests in any
Collateral to lapse or cease to be perfected unless such Credit Party has taken
on or before the date of lapse all actions necessary to ensure that the Security
Interests in the Collateral do not lapse or cease to be perfected.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.03         Further Actions.  Such Credit Party will, from time to time
at its expense and in such manner and form as the Collateral Agent may
reasonably request, execute, deliver, file and record or authorize the recording
of any financing statement, specific assignment, instrument, document, agreement
or other paper and take any other action (including, without limitation, any
filings of financing or continuation statements under the Uniform Commercial
Code and any filings with the United States Patent and Trademark Office and the
United States Copyright Office) that from time to time may be necessary or
advisable in the reasonable judgment of the Collateral Agent under the UCC or
with respect to Recordable Intellectual Property, or that the Collateral Agent
may reasonably request, in order to create, preserve or perfect the Security
Interests or to enable the Collateral Agent and the Secured Parties to obtain
the full benefit of this Agreement or to exercise and enforce any of its rights,
powers and remedies created hereunder or under applicable law with respect to
any of the Collateral.  Such Credit Party shall maintain the Security Interest
as a first priority Lien, subject only to Permitted Liens, and shall defend such
security interests as first priority Liens, subject only to Permitted Liens, and
such priority against the claims and demands of all Persons to the extent
adverse to such Credit Party’s ownership rights or otherwise inconsistent with
this Agreement or the other Credit Documents.  To the extent permitted by
applicable law, such Credit Party hereby authorizes the Collateral Agent to
file, in the name of such Credit Party or otherwise and without the signature or
other separate authorization or authentication of such Credit Party appearing
thereon, such Uniform Commercial Code financing statements or continuation
statements as the Collateral Agent may reasonably determine necessary or
appropriate to perfect or maintain the perfection of the Security
Interests.  Such Credit Party hereby authorizes the Collateral Agent to file
financing and continuation statements describing as the Collateral covered
thereby “all of the debtor’s personal property and assets” or words to similar
effect, notwithstanding that such description may be broader in scope than the
Collateral described in this Agreement.  Such Credit Party agrees that, except
to the extent that any filing office requires otherwise, a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement.  Such Credit Party shall pay the costs
of, or incidental to, any recording or filing of any financing or continuation
statements or other assignment documents concerning the Collateral.
 
Section 4.04         Collateral in Possession of Other Persons, Leased Real
Property Locations.  If any of such Credit Party’s Collateral having a value
individually or collectively in excess of $2,000,000 is at any time in the
possession or control of any warehouseman, vendor, bailee or any agents or
processors of any Credit Party, such Credit Party shall (i) notify such
warehouseman, vendor, bailee, agent or processor of the Security Interests
created hereby, (ii) instruct such warehouseman, vendor, bailee, agent or
processor to hold all such Collateral for the Collateral Agent’s account and
subject to the Collateral Agent’s instructions, (iii) use commercially
reasonable best efforts (without incurring material obligations or foregoing
material rights) to cause such warehouseman, vendor, bailee, agent or processor
to authenticate a record acknowledging that it holds possession of such
Collateral for the benefit of the Collateral Agent and the Secured Parties and
(iv) make such authenticated record available to the Collateral Agent.  Such
Credit Party agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such warehouse
receipt or receipt in the nature thereof shall not be “negotiable” (as such term
is used in Section 7-104 of the Uniform Commercial Code as in effect in any
relevant jurisdiction or under other relevant law).  If any Credit Party enters
into any lease of real estate after the date hereof, such Credit Party will use
commercially reasonable efforts to obtain waivers from the landlords of all such
real estate, substantially in the form of Exhibit D hereto or in such other form
as shall be reasonably acceptable to the Collateral Agent.
 
Section 4.05         Books and Records.  Such Credit Party shall keep full and
accurate books and records relating to the Collateral, including, but not
limited to, the originals of all documentation with respect thereto, records of
all payments received, all credits granted thereon, all merchandise returned and
all other dealings therewith, and such Credit Party will make the same available
to the Collateral Agent for inspection, at such Credit Party’s own cost and
expense, at any and all reasonable times upon demand.  Upon direction by the
Collateral Agent, such Credit Party shall stamp or otherwise mark such books and
records in such manner as the Collateral Agent may reasonably require in order
to reflect the Security Interests.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.06         Delivery of Instruments, Etc.  Such Credit Party will
immediately deliver each Instrument and each Certificated Security (other than
(i) promissory notes having individually a face value not in excess of
$1,000,000, (ii) Cash Equivalents held in a Deposit Account or a Securities
Account and subject to an effective Account Control Agreement as required by
Section 4.14 hereof or held in any Deposit Account or Securities Account not so
required to be subject to an Account Control Agreement and (iii) Instruments or
Certificated Securities received in connection with bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers in the ordinary course of business
having individually a face amount of less than $1,000,000 in the case of
Instruments or Certificated Securities subject to this clause (iii) (the
Instruments and Certificated Securities described in clauses (i), (ii) and (iii)
above constituting “Excepted Instruments”)) to the Collateral Agent,
appropriately indorsed to the Collateral Agent; provided that so long as
no  Event of Default shall have occurred and be continuing, and except as
required by any other Credit Document, such Credit Party may (unless otherwise
provided in Section 2.04(b)) retain for collection in the ordinary course of
business any checks, drafts and other Instruments received by it in the ordinary
course of business, and the Collateral Agent shall, promptly upon request of
such Credit Party, make appropriate arrangements for making any other Instrument
or Certificated Security pledged by such Credit Party available to it for
purposes of presentation, collection or renewal (any such arrangement to be
effected, to the extent deemed appropriate to the Collateral Agent, against a
trust receipt or like document).
 
Section 4.07         Collection of Receivables.  Such Credit Party shall use its
commercially reasonable efforts to cause to be collected from each Account
Debtor, as and when due, any and all amounts owing under or on account of each
Receivable (including, without limitation, Receivables which are delinquent,
such Receivables to be collected in accordance with lawful collection
procedures) unless such Credit Party shall reasonably determine in respect of
any such Receivable that such efforts would be of negligible economic value, and
shall apply forthwith upon receipt thereof all such amounts as are so collected
to the outstanding balance of such Receivable.  Such Credit Party shall not
rescind or cancel any indebtedness or obligation evidenced by any Receivable,
modify, make adjustments to, extend, renew, compromise or settle any material
dispute, claim, suit or legal proceeding relating to, or sell or assign, any
Receivable, or interest therein, without the prior written consent of the
Collateral Agent, except that, subject to the rights of the Collateral Agent and
the Secured Parties hereunder if an Event of Default shall have occurred and be
continuing, such Credit Party may allow as adjustments to amounts owing under
its Receivables (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which such Credit Party finds
appropriate in accordance with sound business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise, all in accordance
with such Credit Party’s ordinary course of business consistent with its
historical collection practices.  The costs and expenses (including, without
limitation, attorneys’ fees) of collection of Receivables, whether incurred by
such Credit Party or the Collateral Agent, shall be borne by the Credit Parties.
 
Section 4.08         Notification to Account Debtors.  Upon notification by the
Collateral Agent following the occurrence and during the continuance of an
Actionable Event of Default (provided that in the case of an Event of Default
described in Section 10.1(f) of the Credit Agreement, no such notice shall be
required) such Credit Party will promptly notify (and such Credit Party hereby
authorizes the Collateral Agent so to notify) each Account Debtor in respect of
any Receivable that such Collateral has been assigned to the Collateral Agent
hereunder for the benefit of the Secured Parties, and that any payments due or
to become due in respect of such Collateral are to be made directly to the
Collateral Agent or its designee in accordance with Section 2.04 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.09         Certificates of Title.  Upon the occurrence and during the
continuance of an Event of Default and if requested by the Collateral Agent,
such Credit Party shall deliver to the Collateral Agent any and all certificates
of title, applications for title or similar evidence of ownership of any
Equipment constituting one or more titled vehicles and shall cause the
Collateral Agent to be named as lienholder on any such certificate of title or
other evidence of ownership.
 
Section 4.10         Disposition of Collateral.  Such Credit Party will not
sell, lease, exchange, license, assign or otherwise dispose of, or grant any
option with respect to, any Collateral or create or suffer to exist any Lien
(other than the Security Interests and Permitted Liens) on any Collateral except
that, subject to the rights of the Collateral Agent and the Secured Parties
hereunder if a Default or an Event of Default shall have occurred and be
continuing, such Credit Party may sell, lease, exchange, license, assign, or
otherwise dispose of, or grant options with respect to, Collateral to the extent
expressly permitted by the Credit Agreement, whereupon, in the case of any such
disposition, the Security Interests created hereby in such item (but not in any
Proceeds arising from such disposition) shall cease immediately without any
further action on the part of the Collateral Agent.
 
Section 4.11          Insurance.  Such Credit Party will cause the Collateral
Agent to be named as an insured party and loss payee, effective at all times on
and after the Closing Date, on each insurance policy covering risks relating to
any of its Inventory and Equipment.  Each such insurance policy shall include
effective waivers by the insurer of all claims for insurance premiums against
the Collateral Agent and the Secured Parties, provide for coverage to the
Collateral Agent for the benefit of the Secured Parties regardless of the breach
by such Credit Party of any warranty or representation made therein, not be
subject to co-insurance, provide that all insurance proceeds in excess of
$2,000,000 per claim shall be adjusted with and payable to the Collateral Agent
(for payment to the Administrative Agent for application as required by Section
5.6 of the Credit Agreement, if then in effect, or otherwise as contemplated by
the other Credit Documents) and provide that no cancellation, termination or
material modification thereof shall be effective until at least 30 days after
receipt by the Collateral Agent of notice thereof.  Such Credit Party hereby
appoints the Collateral Agent as its attorney-in-fact, effective during the
continuance of an Event of Default, to make proof of loss, claims for insurance
and adjustments with insurers, and to execute or endorse all documents, checks
or drafts in connection with payments made as a result of any insurance
policies.
 
Such Credit Party assumes all liability and responsibility in connection with
the Collateral acquired by it and the liability of such Credit Party to pay the
Finance Obligations shall in no way be affected or diminished by reason of the
fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Credit Party.
 
Section 4.12          Information Regarding Collateral.  Such Credit Party will,
promptly upon request, provide to the Collateral Agent all information and
evidence it may reasonably request concerning the Collateral to enable the
Collateral Agent to enforce the provisions of this Agreement.
 
Section 4.13          Covenants Regarding Intellectual Property.  Except in
respect of subparagraphs (a), (b), (c), (e) and (f) below where the failure to
do so could not reasonably be expected to have a Material Adverse Effect:
 
(a)
 
Such Credit Party (either itself or through licensees) will, for each Patent,
not do any act, or omit to do any act, whereby any Patent which is material to
the conduct of such Credit Party’s business may become invalidated or dedicated
to the public, and shall continue to mark any products covered by a Patent with
the relevant patent number or indication that a Patent is pending as required by
the patent laws.
 

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
Such Credit Party (either itself or, if permitted by law, through its licensees
or its sublicensees) will, for each Trademark (i) maintain such Trademark in
full force free from any claim of abandonment or invalidity from non-use,
material alteration, naked licensing or genericide, (ii) maintain the quality of
products and services offered under such Trademark in a manner substantially
consistent with or better than the quality of such products and services as of
the date hereof, (iii) display such Trademark with proper notice, including
notice of federal registration to the extent permitted by applicable law, (iv)
not knowingly use or knowingly permit the use of such Trademark in violation of
any third party rights, (v) not permit any assignment in gross of such Trademark
and (vi) allow the Collateral Agent and its designees the right, at any time and
from time to time, to inspect such Credit Party’s premises and to examine and
observe such Credit Party’s books, records and operations, including, without
limitation, its quality control processes, upon reasonable notice and at such
reasonable times and as often as may be reasonably requested.
 
(c)
 
Such Credit Party (either itself or through licensees) will, for each work
covered by a Copyright material to the conduct of its business, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice.
 
(d)
 
Such Credit Party shall promptly notify the Collateral Agent if it knows that
any Patent, Trademark or Copyright (or any application or registration relating
thereto) material to the conduct of its business may become abandoned or
dedicated to the public, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Credit Party’s
ownership of any Patent, Trademark, Copyright or Software material to the
conduct of its business, its right to register the same or to keep, use or
maintain the same.
 
(e)
 
Such Credit Party will take all necessary steps to file, maintain and pursue
each material application relating to the Patents, Trademarks and/or Copyrights
(and to obtain the relevant grant or registration) and to preserve and maintain
all common law rights in any Trademarks and each registration of the Patents,
Trademarks and Copyrights in each instance which are material to the conduct of
its business, including filing and paying fees for applications for renewal,
reissues, divisions, continuations, continuations-in-part, affidavits of use,
affidavits of incontestability and maintenance, and, unless such Credit Party
shall reasonably determine that any such action would be of negligible economic
value, to initiate opposition, interference, reexamination and cancellation
proceedings against third parties.
 
(f)
 
If any rights to any Patent, Trademark, Copyright, Software or License relating
thereto material to the conduct of its business is believed infringed,
misappropriated, breached or diluted by a third party, such Credit Party shall
notify the Collateral Agent promptly after it learns thereof and shall, unless
such Credit Party shall reasonably determine that any such action would be of
negligible economic value, promptly sue for infringement, misappropriation,
breach or dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and take such other actions as such Credit Party
shall reasonably deem appropriate under the circumstances to protect such
Patent, Trademark, Copyright, Software or License.
 
(g)
 
Within 30 days after the end of each fiscal quarter of the Company, each Credit
Party will (i) inform the Collateral Agent of all applications for Patents,
Trademarks or Copyrights filed during such fiscal quarter by such Credit Party
or by any agent, employee, licensee or delegate on its behalf with the United
States Patent and Trademark Office or the United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof and (ii) upon reasonable
request of the Collateral Agent, execute any and all agreements, instruments,
documents and papers as the Collateral Agent may request to evidence the
Security Interests in such application, any resulting Patent, Trademark or
Copyright and the goodwill or accounts and general intangibles of such Credit
Party relating thereto or represented thereby, and such Credit Party hereby
appoints the Collateral Agent its attorney-in-fact to execute and file such
writings for the foregoing purposes.
 

 
 
 

--------------------------------------------------------------------------------

 
 
(h)
 
As to all material Licenses (excluding non-exclusive Licenses of Software)
entered into after the date hereof with any third party licensor, such Credit
Party will use commercially reasonable and good faith efforts to obtain all
requisite consents or approvals by the licensor to effect the assignment of all
of such Credit Party’s right, title and interest thereunder to the Collateral
Agent or its designee and to effect the sub-license contemplated under Section
5.02(e) upon and during the continuance of an Event of Default, and such Credit
Party shall provide immediate written notice to the Collateral Agent upon
failure to obtain any such consent or approval.
 
(i)
 
Such Credit Party shall take all actions (and cause all other Persons, including
licensees, to the extent such other Persons are subject to its control) which
are reasonably necessary or advisable to protect, preserve and confirm the
validity, priority, perfection or enforcement of the rights granted to the
Collateral Agent under this Agreement and give the Collateral Agent prompt
written notice if, after the date hereof, such Credit Party shall obtain rights
to any Trademarks, Patents or Copyrights, or enter into any new license
agreements regarding any of the foregoing, and such Credit Party hereby agrees
that the provisions of this Agreement shall automatically apply thereto.  Such
Credit Party will use commercially reasonable efforts so as not to permit the
inclusion in any contract or agreement governing or relating to any Trademarks,
Patents or Copyrights obtained after the date hereof or any license agreements
entered into after the date hereof relating to any of the foregoing of any
provisions that could or might in any way impair or prevent the creation of a
security interest in, or the assignment of, such Credit Party’s rights and
interests therein.  Such Credit Party will, upon request of the Collateral
Agent, execute any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Security Interests in any Patent,
Trademark or Copyright (or application therefor) and the goodwill or accounts
and general intangibles of such Credit Party relating thereto or represented
thereby, and such Credit Party hereby appoints the Collateral Agent its
attorney-in-fact to execute and file such writings for the foregoing purposes.

 
Section 4.14         Deposit Accounts and Securities Accounts.  On or prior to
the date which is 60 days after the Closing Date, each Credit Party shall
deliver to the Collateral Agent a fully executed Account Control Agreement with
respect to each of its Deposit Accounts and Securities Accounts (other than
Exempt Deposit Accounts).  From and after the 60th day following the Closing
Date, no Credit Party shall establish or permit to exist any Deposit Account
(other than Exempt Deposit Accounts) or any Securities Account (except any such
account maintained with the Collateral Agent or constituting Collateral
Accounts) without promptly delivering to the Collateral Agent a fully executed
Account Control Agreement with respect to such account.  Subject to Section
2.04(b) hereof and the rights of the Collateral Agent under Article V hereof,
from and after the 60th day following the date hereof each Credit Party shall
cause all Proceeds of Collateral hereunder to be deposited in an Exempt Deposit
Account, a Deposit Account maintained with the Collateral Agent or a Deposit
Account with respect to which an effective Account Control Agreement (executed
and delivered in accordance with the provisions hereof) has been delivered to
the Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.15          Electronic Chattel Paper.  Such Credit Party shall create,
store and otherwise maintain all records comprising electronic Chattel Paper in
a manner such that:  (i) a single authoritative copy of each such record exists
which is unique, identifiable and, except as provided in clause (iv) below,
unalterable, (ii) the authoritative copy of each such record shall identify the
Collateral Agent as the assignee thereof, (iii) the authoritative copy of each
such record is communicated to and maintained by the Collateral Agent or its
designee, (iv) copies or revisions that add or change any assignees of such
record can be made only with the participation of the Collateral Agent, (v) each
copy (other than the authoritative copy) of such record is readily identifiable
as a copy and (vi) any revision of the authoritative copy of such record is
readily identifiable as an authorized or unauthorized revision.
 
Section 4.16          Claims.  In the event any Claim constituting a commercial
tort claim in excess of $5,000,000 arises or otherwise becomes known after the
date hereof, the applicable Credit Party will deliver to the Collateral Agent a
supplement to Schedule 1.01 hereto describing such Claim and expressly
subjecting such Claim, all Judgments and/or Settlements with respect thereto and
all Proceeds thereof to the Security Interests hereunder.
 
Section 4.17          Letter-of-Credit-Rights.  If any Letter-of-Credit Rights
are hereafter acquired by any Credit Party, the applicable Credit Party will
deliver or cause to be delivered to the Collateral Agent a fully executed
consent with respect thereto substantially in the form of Exhibit E hereto or in
such other form as shall be reasonably acceptable to the Collateral
Agent.  Absent the occurrence and continuance of an Event of Default, the
provisions of this Section 4.17 shall not apply to (i) Letter of Credit Rights
arising in respect of letters of credit having a face or stated amount of less
than $2,000,000 or (ii) letters of credit in respect of which a Credit Party,
after diligently using commercially reasonable and good faith efforts, fails to
obtain from the issuer of such letter of credit the consent contemplated by the
preceding sentence.
 
Article V.
GENERAL AUTHORITY; REMEDIES
 
Section 5.01         General Authority.  Each Credit Party hereby irrevocably
appoints the Collateral Agent and any officer or agent thereof as its true and
lawful attorney-in-fact, with full power of substitution, in the name of such
Credit Party, the Collateral Agent, the Secured Parties or otherwise, for the
sole use and benefit of the Collateral Agent and the Secured Parties, but at
such Credit Party’s expense, to the extent permitted by law, to exercise at any
time and from time to time while an Event of Default has occurred and is
continuing all or any of the following powers with respect to all or any of the
Collateral, all acts of such attorney being hereby ratified and confirmed; such
power, being coupled with an interest, is irrevocable until the Discharge of
Finance Obligations and until there is no commitment by any Secured Parties to
make further advances, incur obligations or otherwise give value:
 
(i)
 
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to carry out the terms of this
Agreement;
 
(ii)
 
to receive, take, indorse, assign and deliver any and all checks, notes, drafts,
acceptances, documents and other negotiable and non-negotiable Instruments taken
or received by such Credit Party as, or in connection with, Collateral;
 
(iii)
 
to accelerate any Receivable which may be accelerated in accordance with its
terms, and to otherwise demand, sue for, collect, receive and give acquittance
for any and all monies due or to become due on or by virtue of any Collateral;
 

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)
 
to commence, settle, compromise, compound, prosecute, defend or adjust any
Claim, suit, action or proceeding with respect to, or in connection with, the
Collateral;
 
(v)
 
to sell, transfer, assign or otherwise deal in or with the Collateral or the
Proceeds or avails thereof, including, without limitation, for the
implementation of any assignment, lease, License, sublicense, grant of option,
sale or other disposition of any Patent, Trademark, Copyright or Software or any
action related thereto, as fully and effectually as if the Collateral Agent were
the absolute owner thereof;
 
(vi)
 
to extend the time of payment of any or all of the Collateral and to make any
allowance and other adjustments with respect thereto; and
 
(vii)
 
to do, at its option, but at the expense of such Credit Party, at any time or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect or preserve the Collateral and to realize upon the
Collateral.

 
Section 5.02          Remedies upon Event of Default.
 
(a)
 
If any Event of Default has occurred and is continuing, the Collateral Agent,
upon being instructed to do so by the Required Lenders, may, in addition to all
other rights and remedies granted to it in this Agreement and in any other
agreement securing, evidencing or relating to the Finance Obligations
(including, without limitation, the right to give instructions or a notice of
sole control under an Account Control Agreement): (i) exercise on behalf of the
Secured Parties all rights and remedies of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
and, in addition, (ii) without demand of performance or other demand or notice
of any kind (except as herein provided or as may be required by mandatory
provisions of law) to or upon any Credit Party or any other Person (all of which
demands and/or notices are hereby waived by each Credit Party), (A) withdraw all
cash and Liquid Investments in the Collateral Accounts and apply such cash and
Liquid Investments and other cash, if any, then held by it as Collateral as
specified in Section 5.04, (B) give notice and take sole possession and control
of all amounts on deposit in or credited to any Deposit Account or Securities
Account pursuant to the related Account Control Agreement and apply all such
funds as specified in Section 5.04 and (C) if there shall be no such cash,
Liquid Investments or other amounts or if such cash, Liquid Investments and
other amounts shall be insufficient to pay all the Finance Obligations in full
or cannot be so applied for any reason or if the Collateral Agent determines to
do so, collect, receive, appropriate and realize upon the Collateral and/or
sell, assign, give an option or options to purchase or otherwise dispose of and
deliver the Collateral (or contract to do so) or any part thereof at public or
private sale, at any office of the Collateral Agent or elsewhere in such manner
as is commercially reasonable and as the Collateral Agent may deem best, for
cash, on credit or for future delivery, without assumption of any credit risk
and at such price or prices as the Collateral Agent may deem satisfactory.
 
(b)
 
If any Event of Default has occurred and is continuing, the Collateral Agent
shall give each Credit Party not less than 10 days’ prior notice of the time and
place of any sale or other intended disposition of any of the Collateral, except
any Collateral which is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market.  Any such notice shall (i)
in the case of a public sale, state the time and place fixed for such sale, (ii)
in the case of a private sale, state the day after which such sale may be
consummated, (iii) contain the information specified in Section 9-613 of the
UCC, (iv) be authenticated and (v) be sent to the parties required to be
notified pursuant to Section 9-611(c) of the UCC; provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.  The Collateral Agent and each Credit Party
agree that such notice constitutes reasonable notification within the meaning of
Section 9-611 of the UCC.  Except as otherwise provided herein, each Credit
Party hereby waives, to the extent permitted by applicable law, notice and
judicial hearing in connection with the Collateral Agent’s taking possession or
disposition of any of the Collateral.
 

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
 
The Collateral Agent or any Secured Party may be the purchaser of any or all of
the Collateral so sold at any public sale (or, if the Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations, at any private sale).  Each Credit
Party will execute and deliver such documents and take such other action as the
Collateral Agent deems necessary or advisable in order that any such sale may be
made in compliance with law.  Upon any such sale, the Collateral Agent shall
have the right to deliver, assign and transfer to the purchaser thereof the
Collateral so sold.  Each purchaser at any such sale shall hold the Collateral
so sold to it absolutely and free from any claim or right of whatsoever
kind.  Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix in
the notice of such sale.  At any such sale, the Collateral may be sold in one
lot as an entirety or in separate parcels, as the Collateral Agent may
determine.  The Collateral Agent shall not be obligated to make any such sale
pursuant to any such notice.  The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for the
sale, and such sale may be made at any time or place to which the same may be so
adjourned without further notice.  In the case of any sale of all or any part of
the Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Collateral Agent until the selling price is paid by the
purchaser thereof, but the Collateral Agent shall not incur any liability in the
case of the failure of such purchaser to take up and pay for the Collateral so
sold and, in the case of any such failure, such Collateral may again be sold
upon like notice.
 
(d)
 
For the purpose of enforcing any and all rights and remedies under this
Agreement, the Collateral Agent may, if any Event of Default has occurred and is
continuing, (i) require each Credit Party to, and each Credit Party agrees that
it will, at its expense and upon the request of the Collateral Agent, forthwith
assemble, store and keep all or any part of the Collateral as directed by the
Collateral Agent and make it available at a place designated by the Collateral
Agent which is, in the Collateral Agent’s opinion, reasonably convenient to the
Collateral Agent and such Credit Party, whether at the premises of such Credit
Party or otherwise, it being understood that such Credit Party’s obligation so
to deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to a court of equity having jurisdiction, the
Collateral Agent shall be entitled to a decree requiring specific performance by
such Credit Party of such obligation; (ii) to the extent permitted by applicable
law, enter, with or without process of law and without breach of the peace, any
premise where any of the Collateral is or may be located, and without charge or
liability to any Credit Party, seize and remove such Collateral from such
premises; (iii) have access to and use such Credit Party’s books and records
relating to the Collateral; and (iv) prior to the disposition of the Collateral,
store or transfer it without charge in or by means of any storage or
transportation facility owned or leased by such Credit Party, process, repair or
recondition it or otherwise prepare it for disposition in any manner and to the
extent the Collateral Agent deems appropriate and, in connection with such
preparation and disposition, use without charge any Intellectual Property or
technical process used by such Credit Party.  The Collateral Agent may also
render any or all of the Collateral unusable at any Credit Party’s premises and
may dispose of such Collateral on such premises without liability for rent or
costs.
 

 
 
 

--------------------------------------------------------------------------------

 
 
(e)
 
Without limiting the generality of the foregoing, if any Event of Default  has
occurred and is continuing:

 

  (i)  
the Collateral Agent may, subject to the express terms of any valid and
enforceable restriction in favor of a Person who is not a Group Company that
prohibits, or requires any consent or establishes any other conditions for, an
assignment thereof, license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Patents,
Trademarks or Copyrights included in the Collateral throughout the world for
such term or terms, on such conditions and in such manner as the Collateral
Agent shall in its sole discretion determine;
 
  (ii)  
the Collateral Agent may (without assuming any obligations or liability
thereunder), at any time and from time to time, enforce (and shall have the
exclusive right to enforce) against any Licensee or sublicensee all rights and
remedies of any Credit Party in, to and under any License and take or refrain
from taking any action under any provision thereof, and each Credit Party hereby
releases the Collateral Agent and each of the Secured Parties from, and agrees
to hold the Collateral Agent and each of the Secured Parties free and harmless
from and against any claims arising out of, any lawful action so taken or
omitted to be taken with respect thereto;
 
  (iii)  
upon request by the Collateral Agent, each Credit Party will use its
commercially reasonable efforts to obtain all requisite consents or approvals by
the licensor or sublicensor of each License to effect the assignment of all of
such Credit Party’s right, title and interest thereunder to the Collateral Agent
or its designee and will execute and deliver to the Collateral Agent a power of
attorney, in form and substance reasonably satisfactory to the Collateral Agent,
for the implementation of any lease, assignment, License, sublicense, grant of
option, sale or other disposition of a Patent, Trademark or Copyright; and
 
  (iv)  
the Collateral Agent may direct each Credit Party to refrain, in which event
each such Credit Party shall refrain, from using or practicing any Trademark,
Patent or Copyright in any manner whatsoever, directly or indirectly, and shall,
if requested by the Collateral Agent, change such Credit Party’s name to
eliminate therefrom any use of any Trademark and will execute such other and
further documents as the Collateral Agent may request to further confirm this
change and transfer ownership of the Trademarks, Patents, Copyrights and
registrations and any pending applications therefor to the Collateral Agent.

 
(f)
 
In the event of any disposition following the occurrence and during the
continuance of any Event of Default of any Patent, Trademark or Copyright
pursuant to this Article V, each Credit Party shall supply its know-how and
expertise relating to the manufacture and sale of the products or services
bearing Trademarks or the products, services or works made or rendered in
connection with or under Patents, Trademarks or Copyrights, and its customer
lists and other records relating to such Patents, Trademarks or Copyrights and
to the distribution of said products, services or works, to the Collateral
Agent.
 
(g)
 
If any Event of Default has occurred and is continuing, the Collateral Agent,
instead of exercising the power of sale conferred upon it pursuant to this
Section 5.02, may proceed by a suit or suits at law or in equity to foreclose
the Security Interests and sell the Collateral, or any portion thereof, under a
judgment or decree of a court or courts of competent jurisdiction, and may in
addition institute and maintain such suits and proceedings as the Collateral
Agent may deem appropriate to protect and enforce the rights vested in it by
this Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 
 
(h)
 
If any Event of Default has occurred and is continuing, the Collateral Agent
shall, to the extent permitted by applicable law, without notice to any Credit
Party or any party claiming through any Credit Party, without regard to the
solvency or insolvency at such time of any Person then liable for the payment of
any of the Finance Obligations, without regard to the then value of the
Collateral and without requiring any bond from any complainant in such
proceedings, be entitled as a matter of right to the appointment of a receiver
or receivers (who may be the Collateral Agent) of the Collateral or any part
thereof, and of the profits, revenues and other income thereof, pending such
proceedings, with such powers as the court making such appointment shall confer,
and to the entry of an order directing that the profits, revenues and other
income of the property constituting the whole or any part of the Collateral be
segregated, sequestered and impounded for the benefit of the Collateral Agent
and the Secured Parties, and each Credit Party irrevocably consents to the
appointment of such receiver or receivers and to the entry of such order.
 
(i)
 
Each Credit Party agrees, to the extent it may lawfully do so, that it will not
at any time in any manner whatsoever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, moratorium, turnover or redemption
law, or any law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force which may delay, prevent or
otherwise affect the performance or enforcement of this Agreement, and each
Credit Party hereby waives all benefit or advantage of all such laws.  Each
Credit Party covenants that it will not hinder, delay or impede the execution of
any power granted to the Collateral Agent, the Administrative Agent or any other
Secured Party in any Finance Document.
 
(j)
 
Each Credit Party, to the extent it may lawfully do so, on behalf of itself and
all who claim through or under it, including, without limitation, any and all
subsequent creditors, vendees, assignees and lienors, waives and releases all
rights to demand or to have any marshalling of the Collateral upon any sale,
whether made under any power of sale granted herein or pursuant to judicial
proceedings or under any foreclosure or any enforcement of this Agreement, and
consents and agrees that all of the Collateral may at any such sale be offered
and sold as an entirety.
 
(k)
 
Each Credit Party waives, to the extent permitted by law, presentment, demand,
protest and any notice of any kind (except the notices expressly required
hereunder or in the other Finance Documents) in connection with this Agreement
and any action taken by the Collateral Agent with respect to the Collateral.

 
Section 5.03          Limitation on Duty of Collateral Agent in Respect of
Collateral.  Beyond the exercise of reasonable care in the custody thereof,
neither the Collateral Agent nor the Secured Parties shall have any duty to
exercise any rights or take any steps to preserve the rights of any Credit Party
in the Collateral in its or their possession or control or in the possession or
control of any agent or bailee or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto, nor
shall the Collateral Agent or any Secured Party be liable to any Credit Party or
any other Person for failure to meet any obligation imposed by Section 9-207 of
the UCC or any successor provision.  Each Credit Party agrees that the
Collateral Agent shall at no time be required to, nor shall the Collateral Agent
be liable to any Credit Party for any failure to, account separately to any
Credit Party for amounts received or applied by the Collateral Agent from time
to time in respect of the Collateral pursuant to the terms of this
Agreement.  Without limiting the foregoing, the Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
and shall not be liable or responsible for any loss or damage to any of the
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Collateral Agent in good faith.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.04          Application of Proceeds.
 
(a)
 
Priority of Distributions.  The proceeds of any sale of, or other realization
upon, all or any part of the Collateral and any cash held in the Collateral
Accounts and any other amounts received on account of its Finance Obligations
shall be applied in the following order:
 
   
FIRST, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
the Credit Agreement) payable to the Administrative Agent or the Collateral
Agent in their respective capacities as such;
 
   
SECOND, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender (including fees and time charges for attorneys who may be employees of
any Lender or the Issuing Lender) under the Credit Documents, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;
 
   
THIRD, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees and interest on the Loans, Revolving L/C
Obligations and other Obligations, ratably among the Lenders and the Issuing
Lender in proportion to the respective amounts described in this clause Third
payable to them;
 
   
FOURTH, to payment of that portion of the Finance Obligations constituting
unpaid principal of the Loans, Revolving L/C Obligations and amounts owing under
Swap Contracts and Cash Management Agreements, ratably among the Lenders, the
Issuing Lender, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;
 
   
FIFTH, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize the aggregate undrawn amount of Letters of Credit; and
 
   
LAST, the balance, if any, remaining after the Discharge of Finance Obligations,
to the Company or as otherwise required by law.

 
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fifth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Finance Obligations, if any,
in the order set forth above.  The Collateral Agent may make distributions
hereunder in cash or in kind or, on a ratable basis, in any combination thereof.
 
(b)
 
Distributions with Respect to Letters of Credit.  Each of the Credit Parties and
the Secured Parties agrees and acknowledges that if (after all outstanding Loans
and L/C Disbursements have been paid in full) the Lenders are to receive a
distribution on account of undrawn amounts with respect to Letters of Credit
issued (or deemed issued) under the Credit Agreement, such amounts shall be
deposited in the L/C Cash Collateral Account as cash security for the repayment
of Obligations owing to the Lenders as such.  Upon termination of all
outstanding Letters of Credit, all of such cash security shall be applied to the
remaining Obligations of the Lenders as such.  If there remains any excess cash
security, such excess cash shall be withdrawn by the Collateral Agent from the
L/C Cash Collateral Account and distributed in accordance with Section 5.04(a)
hereof.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
 
Reliance by Collateral Agent.  For purposes of applying payments received in
accordance with this Section 5.04, the Collateral Agent shall be entitled to
rely upon (i) the Administrative Agent under the Credit Agreement and (ii) the
authorized representative (each, a “Representative”) for the Hedge Banks and
Cash Management Banks, as applicable, for a determination (which the
Administrative Agent, each Representative for any Hedge Bank or Cash Management
Bank and the Secured Parties agree (or shall agree) to provide upon request of
the Collateral Agent) of the outstanding Obligations, Swap Obligations, and Cash
Management Obligations owed to the Secured Parties, and shall have no liability
to any Credit Party or any other Secured Party for actions taken in reliance on
such information except in the case of its gross negligence or willful
misconduct.  Unless it has actual knowledge (including by way of written notice
from a Hedge Bank or Cash Management Bank) to the contrary, the Collateral
Agent, in acting hereunder, shall be entitled to assume that no Swap Contracts
or Cash Management Agreements are in existence.  All distributions made by the
Collateral Agent pursuant to this Section shall be presumptively correct (except
in the event of manifest error), and the Collateral Agent shall have no duty to
inquire as to the application by the Secured Parties of any amounts distributed
to them.
 
(d)
 
Deficiencies.  It is understood that the Credit Parties shall remain liable to
the extent of any deficiency between the amount of the proceeds of the
Collateral and the amount of the Finance Obligations.

 
Article VI.
COLLATERAL AGENT
 
Section 6.01          Concerning the Collateral Agent.  The provisions of
Article XI of the Credit Agreement shall inure to the benefit of the Collateral
Agent in respect of this Agreement and shall be binding upon all Credit Parties
and all Secured Parties and upon the parties hereto in such respect.  In
furtherance and not in derogation of the rights, privileges and immunities of
the Collateral Agent therein set forth:
 
The Collateral Agent is authorized to take all such actions as are provided to
be taken by it as Collateral Agent hereunder and all other action reasonably
incidental thereto.  As to any matters not expressly provided for herein
(including, without limitation, the timing and methods of realization upon the
Collateral), the Collateral Agent shall act or refrain from acting in accordance
with written instructions from the Required Lenders or, in the absence of such
instructions or provisions, in accordance with its discretion.
 
The Collateral Agent shall not be responsible for the existence, genuineness or
value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Security Interests in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder unless such action or omission constitutes gross negligence
or willful misconduct.  The Collateral Agent shall have no duty to ascertain or
inquire as to the performance or observance of any of the terms of this
Agreement by any Credit Party.
 
Section 6.02         Appointment of Co-Collateral Agent.  At any time or times,
in order to comply with any legal requirement in any jurisdiction, the
Collateral Agent may in consultation with the Company and, unless an Event of
Default shall have occurred and be continuing, with the consent of the Company
(not to be unreasonably withheld or delayed) appoint another bank or trust
company or one or more other persons, either to act as co-agent or co-agents,
jointly with the Collateral Agent, or to act as separate agent or agents on
behalf of the Secured Parties with such power and authority as may be necessary
for the effectual operation of the provisions hereof and may be specified in the
instrument of appointment (which may, in the discretion of the Collateral Agent,
include provisions for the protection of such co-agent or separate agent similar
to the provisions of Section 6.01).  Notwithstanding any such appointment but
only to the extent not inconsistent with such legal requirements or, in the
reasonable judgment of the Collateral Agent, not unduly burdensome to it or any
such co-agent, each Credit Party shall, so long as no Event of Default shall
have occurred and be continuing, be entitled to deal solely and directly with
the Collateral Agent rather than any such co-agent in connection with the
Collateral Agent’s rights and obligations under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Article VII.
MISCELLANEOUS
 
Section 7.01         Notices.  a)      Unless otherwise expressly provided
herein, all notices, and other communications provided for hereunder shall be in
writing (including by facsimile transmission) and mailed, faxed or delivered, to
the address, facsimile number or (subject to subsection (b) below) electronic
mail address specified for notices: (i) in the case of the Company, the
Administrative Agent or any Lender, as specified in or pursuant to Section 12.2
of the Credit Agreement; (ii) in the case of the Collateral Agent, as set forth
in the signature pages hereto; (iii) in the case of any Hedge Bank, as set forth
in any applicable Swap Contract (iv) in the  case of any Cash Management Bank,
as set forth in any applicable Cash Management Agreement; or (v) in the case of
any party, at such other address as shall be designated by such party in a
notice to the Collateral Agent and each other party hereto.  All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of: (i) actual receipt by the intended recipient and (ii) (A) if delivered
by hand or by courier, when signed for by the intended recipient; (B) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile transmission, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of subsection (b) below), when
delivered.  Rejection or refusal to accept, or the inability to deliver because
of a changed address of which no notice was given, shall not affect the validity
of notice given in accordance with this Section.
 
(b)
 
Except as expressly provided herein or as may be agreed by the Administrative
Agent in its sole discretion, electronic mail and internet and intranet websites
may be used only to distribute routine communications, such as financial
statements and other information, and to distribute Credit Documents for
execution by the parties thereto, to distribute executed Credit Documents in
Adobe PDF format and may not be used for any other purpose.

 
Section 7.02          No Waivers; Non-Exclusive Remedies.  No failure or delay
on the part of the Collateral Agent or any Secured Party to exercise, no course
of dealing with respect to, and no delay in exercising, any right, power or
privilege under this Agreement or any other Finance Document or any other
document or agreement contemplated hereby or thereby and no course of dealing
between the Collateral Agent or any Secured Party and any of the Credit Parties
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right, power or privilege hereunder or under any Finance Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder.  The rights and remedies
provided herein and in the other Finance Documents are cumulative and are not
exclusive of any other remedies provided by law.  Without limiting the
foregoing, nothing in this Agreement shall impair the right of any Secured Party
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Credit
Party other than its indebtedness under the Finance Documents.  Each Credit
Party agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Finance Obligation, whether or not
acquired pursuant to the terms of any applicable Finance Document, may exercise
rights of set-off or counterclaim or other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Credit Party in the amount of such participation.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.03          Compensation and Expenses of the Collateral Agent;
Indemnification.
 
(a)
 
Expenses.  The Credit Parties, jointly and severally, agree (i) to pay or
reimburse the Collateral Agent for all out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation and execution of this Agreement
and any amendment, waiver, consent or other modification of the provisions
hereof (whether or not the transactions contemplated hereby are consummated),
and the consummation of the transactions contemplated hereby, including all
fees, disbursements and other charges of Fried, Frank, Harris, Shriver &
Jacobson LLP, counsel for the Collateral Agent, (ii) to pay or reimburse the
Collateral Agent and the other Secured Parties for all taxes which the
Collateral Agent or any Secured Party may be required to pay by reason of the
security interests granted in the Collateral (including any applicable transfer
taxes) or to free any of the Collateral from the lien thereof and (iii) to pay
or reimburse each Agent, any Representative of one or more Hedge Banks or Cash
Management Banks and each other Secured Party for all reasonable costs and
expenses incurred in connection with the enforcement, attempted enforcement or
preservation of any rights and remedies under this Agreement (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Finance Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all reasonable fees and
disbursements of counsel (including the allocated charges of internal counsel.
The foregoing costs and expenses shall include all search, filing, recording,
title insurance and appraisal charges and fees and taxes related thereto, and
other out-of-pocket expenses incurred by any Agent and the costs of independent
public accountants and other outside experts retained by or on behalf of the
Agents and the Secured Parties.  The agreements in this Section 7.03(a) shall
survive the termination of the Commitments, Swap Contracts, and Cash Management
Agreements and repayment of all Finance Obligations.
 
(b)
 
Protection of Collateral.  If any Credit Party fails to comply with the
provisions of  any Finance Document, such that the value of any Collateral or
the validity, perfection, rank or value of any Security Interest is thereby
diminished or potentially diminished or put at risk, the Collateral Agent may,
but shall not be required to, effect such compliance on behalf of such Credit
Party, and the Credit Parties shall reimburse the Collateral Agent for the costs
thereof within five Business Days of an invoice therefor.  All insurance
expenses and all expenses of protecting, storing, warehousing, appraising,
handling, maintaining and shipping the Collateral, any and all excise, property,
sales and use taxes imposed by any state, federal or local authority on any of
the Collateral, or in respect of periodic appraisals and inspections of the
Collateral, or in respect of the sale or other disposition thereof shall be
borne and paid by the Credit Parties.  If any Credit Party fails to promptly pay
any portion thereof when due, the Collateral Agent may, at its option, but shall
not be required to, pay the same and charge the Credit Parties’ account
therefor, and the Credit Parties agree to reimburse the Collateral Agent
therefor on demand.  All sums so paid or incurred by the Collateral Agent for
any of the foregoing and any and all other sums for which any Credit Party may
become liable hereunder and all costs and expenses (including attorneys’ fees,
legal expenses and court costs) reasonably incurred by the Collateral Agent or
any Secured Party in enforcing or protecting the Security Interests or any of
their rights or remedies under this Agreement, shall, together with interest
thereon until paid at the rate applicable to interest at the highest rate
applicable under the Credit Documents in respect of overdue obligations, be
additional Finance Obligations hereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
 
Indemnification.  Each Credit Party, jointly and severally, agrees to indemnify,
save and hold harmless the Collateral Agent, the Representatives, each other
Secured Party and their respective Affiliates, directors, officers, employees,
counsel, agents and, in the case of any Lender which is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities, trustees,
advisors and attorneys-in-fact and their respective successors and assigns
(collectively, the “Indemnitees”) from and against: (i) any and all claims,
demands, actions or causes of action that may at any time (including at any time
following payment in full of the Finance Obligations and the resignation or
removal of any Agent or Representative or the replacement of any Lender) be
asserted or imposed against any Indemnitee, arising out of or in any way
relating to or arising out of the manufacture, ownership, ordering, purchasing,
delivery, control, acceptance, lease, financing, possession, operation,
condition, sale, return or other disposition or use of the Collateral
(including, without limitation, latent or other defects, whether or not
discoverable), the violation of the laws of any country, state or other
Governmental Authority, or any tort (including, without limitation, any claims,
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage) or contract claim; (ii) any administrative or investigative proceeding
by any Governmental Authority arising out of or related to a claim, demand,
action or cause of action described in clause (i) above; and (iii) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including fees and disbursements of counsel) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action or
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action or cause of action or
proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action or cause of action, or proceeding; provided that no
Indemnitee shall be entitled to indemnification for any claim to the extent such
claim is determined by a court of competent jurisdiction in a final
non-appealable judgment to have been caused by its own gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 7.03(c) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, shareholders or
creditors or an Indemnitee or any other Person or any Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated.  Without prejudice to the survival of any other agreement of the
Credit Parties hereunder and under the other Finance Documents, the agreements
and obligations of the Credit Parties contained in this Section 7.03(c) shall
survive the repayment of the Loans and other obligations under the Credit
Documents and the termination of the Commitments. Any amounts paid by any
Indemnitee as to which such Indemnitee has a right to reimbursement hereunder
shall constitute Finance Obligations.
 
(d)
 
Contribution.  If and to the extent that the obligations of any Credit Party
under this Section 7.03 are unenforceable for any reason, each Credit Party
hereby agrees to make the maximum contribution to the payment and satisfaction
of such obligations which is permissible under applicable law.

 
Section 7.04         Enforcement.  The Secured Parties agree that this Agreement
may be enforced only by the action of the Collateral Agent, acting upon the
instructions of the Required Lenders (or, after the date on which all
Obligations have been paid in full and all Commitments with respect thereto
terminated, the holders of at least 51% of the outstanding Swap Obligations and
Cash Management Obligations, as the case may be) and that no other Secured Party
shall have any right individually to seek to enforce this Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Collateral Agent (or,
after the date on which all Obligations have been paid in full and all
Commitments with respect thereto terminated, the holders of at least 51% of the
outstanding Swap Obligations and Cash Management Obligations, as the case may
be), for the benefit of the Secured Parties upon the terms of this Agreement and
the other Finance Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.05         Amendments and Waivers.  Any provision of this Agreement
may be amended, changed, discharged, terminated or waived if, but only if, such
amendment or waiver is in writing and is signed by each Credit Party directly
affected by such amendment, change, discharge, termination or waiver (it being
understood that the addition or release of any Credit Party hereunder shall not
constitute an amendment, change, discharge, termination or waiver affecting any
Credit Party other than the Credit Party so added or released and it being
further understood and agreed that any supplement to Schedule 1.01 delivered
pursuant to Section 4.16 shall not require the consent of any Credit Party) and
either (i) the Collateral Agent (with the consent of the Required Lenders or, to
the extent required by Section 12.1 of the Credit Agreement, all of the
Lenders), at all times prior to the time on which all Finance Obligations have
been paid in full and all Commitments with respect thereto have been terminated
or (ii) the holders of more than 50% of all remaining Finance Obligations then
outstanding, at all times after the time at which the Finance Obligations have
been paid in full and all Commitments with respect thereto have been terminated;
provided, however, that no such amendment, change, discharge, termination or
waiver shall be made to Section 5.04 hereof or this Section 7.05 without the
consent of each Lender adversely affected thereby; and provided further that any
amendment, change, discharge, termination or waiver adversely affecting the
rights and benefits of a single Class of Secured Parties (and not all Secured
Parties in a like or similar manner) shall require the written consent of the
Required Secured Parties of such Class of Secured Parties.  For the purposes of
this Section 7.05, the term “Class” means each class of Secured Parties, i.e.,
whether (x) the Lenders, as holders of the Obligations or (y) the Hedge Banks,
as holders of the Swap Obligations, or (z) the Cash Management Banks, as holders
of Cash Management Obligations.  For the purposes of this Section 7.05, the term
“Required Secured Parties” of any Class means each of (x) with respect to the
Obligations, the Required Lenders (as defined in the Credit Agreement) or (y)
with respect to the Swap Obligations, the holders of more than 50% of all Swap
Obligations outstanding from time to time, or (z) with respect to Cash
Management Obligations, the holders of more than 50% of all Cash Management
Obligations outstanding from time to time.
 
Section 7.06        Successors and Assigns.  This Agreement shall be binding
upon each of the parties hereto and inure to the benefit of the Collateral Agent
and the Secured Parties and their respective successors and assigns.  In the
event of an assignment of all or any of the Finance Obligations, the rights
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness.  No Credit Party shall assign or delegate
any of its rights and duties hereunder except as provided in the Credit
Agreement.
 
Section 7.07         Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT
AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT
THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTIONS OTHER THAN NEW YORK ARE
GOVERNED BY THE LAWS OF SUCH JURISDICTIONS.
 
Section 7.08         Limitation of Law; Severability.
 
(i)
 
All rights, remedies and powers provided in this Agreement may be exercised only
to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable in whole or in part, or not entitled to be
recorded, registered or filed under the provisions of any applicable law.

 
 
 

--------------------------------------------------------------------------------

 
 
(ii)
 
If any provision hereof is invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Collateral Agent and the Secured Parties in order to
carry out the intentions of the parties hereto as nearly as may be possible, and
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provisions
in any other jurisdiction.

 
Section 7.09         Counterparts; Effectiveness.  This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective with respect to each Credit
Party when the Collateral Agent shall receive counterparts hereof executed by
itself and such Credit Party.
 
Section 7.10         Additional Credit Parties.  It is understood and agreed
that any Subsidiary of the Company that is required by Section 8.10 or 9.15 of
the Credit Agreement or any other provision of any Credit Document to execute a
counterpart of this Agreement after the date hereof shall automatically become a
Credit Party hereunder with the same force and effect as if originally named as
a Credit Party hereunder by executing an instrument of accession or joinder
reasonably satisfactory in form and substance to the Collateral Agent and
delivering the same to the Collateral Agent.  Concurrently with the execution
and delivery of such instrument, such Affiliate shall take all such actions and
deliver to the Collateral Agent all such documents and agreements as such
Affiliate would have been required to deliver to the Collateral Agent on or
prior to the date of this Agreement had such Affiliate been a party hereto on
the date of this Agreement.  Such additional materials shall include, among
other things, supplements to Schedules 1.01A, 3.06 and 4.01 hereto (which
Schedules shall thereupon automatically be amended and supplemented to include
all information contained in such supplements) such that, after giving effect to
the joinder of such Affiliate, each of Schedules 1.01A, 3.06 and 4.01 hereto is
true, complete and correct with respect to such Affiliate as of the effective
date of such joinder.  The execution and delivery of any such instrument of
accession or joinder, and the amendment and supplementation of the Schedules
hereto as provided in the immediately preceding sentence, shall not require the
consent of any other Credit Party hereunder.  The rights and obligations of each
Credit Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Credit Party as a party to this Agreement.
 
Section 7.11        Termination.  Upon the Discharge of the Finance Obligations,
the cancellation, expiration or cash collateralization (on terms reasonably
satisfactory to the Issuing Lender) of all outstanding Letters of Credit, and
the termination of all Commitments under the Finance Documents, the Security
Interests shall terminate and all rights to the Collateral shall revert to the
Credit Parties.  In addition, at any time and from time to time prior to such
termination of the Security Interests, the Collateral Agent may release any of
the Collateral with the prior written consent of the Required Lenders; provided
that the release of all or substantially all of the Collateral shall require the
consent of all of the Lenders.  Upon any such termination of the Security
Interests or release of Collateral, the Collateral Agent will, upon request by
and at the expense of any Credit Party, execute and deliver to such Credit Party
such documents as such Credit Party shall reasonably request to evidence the
termination of the Security Interests or the release of such Collateral, as the
case may be.  Any such documents shall be without recourse to or warranty by the
Collateral Agent or the Secured Parties.  The Collateral Agent shall have no
liability whatsoever to any Secured Party as a result of any release of
Collateral by it as permitted by this Section 7.11.  Upon any release of
Collateral pursuant to this Section 7.11, none of the Secured Parties shall have
any continuing right or interest in such Collateral or the Proceeds thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.12         Entire Agreement.  This Agreement and the other Credit
Documents and, in the case of the Hedge Banks and the Cash Management Banks, the
Swap Contracts and the Cash Management Agreements, respectively, constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, and any
contemporaneous oral agreements and understandings relating to the subject
matter hereof and thereof.
 
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 
 
CREDIT PARTIES:
BE AEROSPACE, INC.
               
 
By:
        Name:       Title:  

 
 
 
 
COLLATERAL AGENT:
JPMORGAN CHASE BANK, N.A.,
             as Collateral Agent              
 
By:
        Name:       Title:  

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A to Security Agreement
 
Form of Grant of Security Interest
in United States Patents and Trademarks
 
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Credit Party Name], [Credit Party Description] (the “Grantor”),
having its chief executive office at [Credit Party Notice Address], hereby
grants to JPMorgan Chase Bank, N.A., as Collateral Agent, (the “Grantee”), with
offices at 1111 Fannin, 10th Floor, Houston, Texas, a security interest in all
of the Grantor’s right, title and interest in, to and under the following (all
of the following items or types of property being herein collectively referred
to as the “Patent and Trademark Collateral”), whether presently existing or
hereafter arising or acquired:
 
(i)           each United States patent and patent application, including each
Patent and Patent Application referred to on Schedule A hereto;
 
(ii)           each Patent License, including each Patent License listed on
Schedule A hereto;
 
(iii)           each United States trademark, trademark registration and
trademark application, and all of the goodwill of the business connected with
the use of, and symbolized by, each trademark, trademark registration and
trademark application, including each Trademark, Trademark Registration and
Trademark Application referred to in Schedule B hereto;
 
(iv)           each Trademark License, whether registered or not, including each
Trademark License referred to in Schedule B hereto, and all of the goodwill of
the business connected with the use of, and symbolized by, each Trademark; and
 
(v)           all products and proceeds of the foregoing, including any claim by
the Grantor against third parties for past, present or future infringement of
any Patent, or past, present or future infringement or dilution of any Trademark
or Trademark registration, including any Patent or Trademark listed on Schedule
A or B hereto, or under any Patent or Trademark licensed under any Patent
License or Trademark License, including any such License listed on Schedule A or
B hereto, or for injury to the goodwill associated with any Trademark, Trademark
registration or Trademark License.
 
THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of July __, 2008, as amended, modified or
supplemented from time to time (the “Security Agreement”).
 
THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Agreement are deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the _____
day of _____________, 20__.
 
 

 
[CREDIT PARTY NAME], as Grantor
               
 
By:
        Name:       Title:  

 
 

 
JPMORGAN CHASE BANK, N.A., as Collateral
            Agent, as Grantee              
 
By:
        Name:       Title:  

 
 
 


STATE OF _______________
 
________ OF _____________
 
The foregoing instrument was acknowledged before me this ____ day of __________,
20__ by _________________________ as _________________________ of [CREDIT PARTY
NAME] a [CREDIT PARTY DESCRIPTION], on behalf of [CREDIT PARTY NAME].
 


My commission expires:
 
Notarial Seal
 

             
 
 
        Notary Public  



 
 

--------------------------------------------------------------------------------

 
 
Schedule A to Patent and Trademark Agreement
 
PATENTS AND PATENT APPLICATIONS
 
Serial No. or
Patent No.
Date
Issue Title
Inventor
Country
Patent Holder
                                                                               
                                                                               
                   



 
PATENT LICENSES
 
Licensor
Licensee
Patent Number(s)
Date
                                                                               
       

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule B to Patent and Trademark Agreement
 
TRADEMARKS
 
Registration No.
Country
Issue Date
Mark
                                                               



 
TRADEMARK APPLICATIONS
 
Serial No.
Country
Filing Date
Mark
                                                               





TRADEMARK LICENSES
 
Grantor
Serial or
Registration No.
Country
Issue or
Filing Date
Mark
                                                                               

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B to Security Agreement
 
Form of Grant of Security Interest
in United States Copyrights
 
FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Credit Party Name], a [Credit Party Description] (the “Grantor”),
having its chief executive office at [Credit Party Address], hereby grants to
JPMorgan Chase Bank, N.A., as Collateral Agent, (the “Grantee”), with offices at
1111 Fannin, 10th Floor, Houston, Texas, a security interest in all of the
Grantor’s right, title and interest in, to and under the following (all of the
following items or types of property being herein collectively referred to as
the “Copyright Collateral”), whether presently existing or hereafter arising or
acquired:
 
(i)           the United States and foreign copyrights and any renewals thereof,
including each Copyright listed on Schedule A hereto;
 
(ii)           all other United States and foreign copyrights and any renewals
thereof;
 
(iii)           each copyright license, including each Copyright License listed
on Schedule A hereto;
 
(iv)           all registrations and applications for registration of any such
copyright in the United States or any other country, including registrations,
recordings, supplemental, derivative or collective work registrations and
pending applications for registrations in the United States Copyright Office;
 
(v)           all computer programs, web pages, computer data bases and computer
program flow diagrams, including all source codes and object codes related to
any or all of the foregoing;
 
(vi)           all tangible property embodying or incorporating any or all of
the foregoing; and
 
(vii)           all products, proceeds and related accounts of the foregoing,
including any claim by the Grantor against third parties for past, present or
future infringement of any copyright or any copyright licensed under any
copyright license, whether registered or not.
 
THIS GRANT is granted in conjunction with the security interests granted to the
Grantee pursuant to the Security Agreement among the Grantor, the Grantee and
certain other parties dated as of July __, 2008 as amended, modified or
supplemented from time to time (the “Security Agreement”).
 
THIS GRANT has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement.  The rights and remedies of the
Grantee with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Security Agreement,
all terms and provisions of which are incorporated herein by reference.  In the
event that any provisions of this Assignment are deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall govern.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the _____
day of _____________, 20__.
 
 
 

--------------------------------------------------------------------------------

 
 

 
[CREDIT PARTY NAME], as Grantor
               
 
By:
        Name:       Title:  

 
 

 
JPMORGAN CHASE BANK, N.A., as Collateral
            Agent, as Grantee              
 
By:
        Name:       Title:  

 
 
 
STATE OF _______________
 
________ OF _____________
 
The foregoing instrument was acknowledged before me this ____ day of __________,
20__ by _________________________ as _________________________ of [CREDIT PARTY
NAME], a [CREDIT PARTY DESCRIPTION], on behalf of [CREDIT PARTY NAME].
 
My commission expires:
 
Notarial Seal
 
 

             
 
 
        Notary Public  

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A to Copyright Agreement
 
COPYRIGHTS AND COPYRIGHT APPLICATIONS
 
Serial No. or
Registration No.
Country
Issue or
Filing Date
Description
                                               

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C to Security Agreement
 
Form of Deposit Account Control Agreement
 
[Bank Name] (together with its successors and assigns, the “Bank”) maintains the
deposit accounts used by or on behalf of [Credit Party Name], a [Credit Party
Description] (together with its successors and permitted assigns, the “Credit
Party”) listed on Schedule I hereto and any other deposit accounts (each a
“Deposit Account” and, collectively, the “Deposit Accounts”) at any time
established or maintained at the Bank by or for the benefit of the Credit Party
or to which any funds of the Credit Party are at any time remitted or deposited,
but excluding (A) any deposit accounts the balance of which consists exclusively
of (i) withheld income taxes and federal, state or local employment taxes in
such amounts as are required in the reasonable judgment of the Credit Party to
be paid to the Internal Revenue Service or state or local government agencies
within the following two months with respect to employees of the Credit Party
and (ii) amounts required to be paid over to an employee benefit plan pursuant
to DOL Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of the
Credit Party and (B) any segregated deposit accounts constituting (and the
balance of which consists solely of funds set aside in connection with) taxes
accounts, payroll accounts and trust accounts.
 
The Credit Party and JPMorgan Chase Bank, N.A. (together with its successor or
successors in such capacity, the “Collateral Agent”) have entered into a
Security Agreement dated as of  July __, 2008 (as the same may be amended,
supplemented or modified from time to time, the “Security Agreement”), under
which the Credit Party will grant a security interest in favor of the Collateral
Agent in all right, title and interest of the Credit Party in, to and
under:  (i) the Deposit Accounts; (ii) all checks, money orders, drafts,
instruments, electronic funds transfers and other items and forms of remittance
and all funds and other amounts at any time paid, deposited or credited (whether
for collection, provisionally or otherwise), held or otherwise in the possession
or under the control of, or in transit to, the Bank or any agent or custodian
thereof for credit to or to be deposited in any Deposit Account; (iii) all funds
and cash balances or other amounts in or attributable to any Deposit Account;
and (iv) any and all proceeds of any of the foregoing (the Deposit Accounts and
all of such other items of collateral being herein referred to collectively as
the “Deposit Account Collateral”) to secure the payment and performance of the
Finance Obligations (as defined in the Security Agreement).  Capitalized terms
defined or used in the Security Agreement and not otherwise defined herein have,
as used herein, the respective meanings provided for therein.
 
The Credit Party desires that the Bank enter into this Deposit Account Control
Agreement (as amended, supplemented or modified from time to time, this
“Agreement”) to perfect the security interest of the Collateral Agent in the
Deposit Account Collateral, to vest in the Collateral Agent control of the
Deposit Accounts and to provide for the rights of the parties under this
Agreement.
 
Accordingly, the parties hereto agree as follows:
 
Section 1.           Control by the Collateral Agent.  (1) Notwithstanding any
other term or provision of this Agreement or any other agreement between the
Bank and the Credit Party or otherwise, the Bank is hereby authorized and
directed by the Credit Party to, and the Bank agrees that, until the payment in
full of all Finance Obligations and until (i) there is no Commitment by any
Secured Party to make further advances, incur obligations or otherwise give
value or, if sooner, (ii) the termination of this Agreement in accordance with
the terms hereof, the Bank will comply with instructions (within the meaning of
Section 8-102(a)(12) of the UCC) originated by the Collateral Agent directing
the disposition of funds from time to time in any Deposit Account or as to any
other matters relating to any Deposit Account or any of the other Deposit
Account Collateral without further consent by the Credit Party (which
instructions may include the giving of stop payment orders for any items being
presented to a Deposit Account for payment).  The Bank is hereby irrevocably
authorized by the Credit Party to change the designation of the customer on any
Deposit Account to the Collateral Agent upon the request of the Collateral
Agent, and the Bank shall so change the customer designation promptly upon such
request by the Collateral Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In addition, effective upon the receipt by the Bank of written
notice from the Collateral Agent that the Collateral Agent is exercising
exclusive control over the Deposit Accounts (such notice being referred to as a
“Notice of Exclusive Control”), the Bank shall not permit the Credit Party or
any of its Affiliates to withdraw any amounts from, to draw upon or to otherwise
exercise any authority or powers with respect to the Deposit Accounts and all
Deposit Account Collateral related thereto, and the Bank shall not at any such
time honor any instructions of the Credit Party or any of its Affiliates with
respect to the Deposit Accounts, other than those approved in writing by the
Collateral Agent or a court of competent jurisdiction, until such notice is
rescinded by the Collateral Agent.  Until the receipt by the Bank of a Notice of
Exclusive Control, the Credit Party shall be entitled to present items drawn on
and otherwise to withdraw or direct the disposition of funds from the Deposit
Accounts.
 
(c)            Upon receipt of notice from the Collateral Agent from time to
time, the Bank shall transfer collected funds from the Deposit Accounts, at the
Credit Party’s cost and expense, by wire transfer or by the ACH method (or other
means acceptable to the Collateral Agent) solely to the Collateral Agent or its
order.
 
Section 2.           Maintenance of Deposit Accounts:  In addition to, and not
in lieu of, the obligations of the Bank to honor instructions of the Collateral
Agent, etc. as agreed in Section 1 hereof, the Bank agrees to maintain the
Deposit Accounts as follows:
 
(a)           Maintenance of Deposit Accounts Generally.  The Bank shall follow
its usual operational procedures for the handling of any checks, money orders,
drafts, instruments, electronic funds transfers or other forms of remittance and
all funds of the Credit Party received in or for credit or deposit to a Deposit
Account and shall maintain a record of all such Deposit Account Collateral.
 
(b)           Interest.  Until such time as the Bank receives a Notice of
Exclusive Control delivered by the Collateral Agent in accordance with Section
1(b) above, the Credit Party may direct the Bank with respect to the retention
and/or distribution of interest and other payments on Deposit Account Collateral
deposited in or credited to the Deposit Accounts.
 
(c)           Statements and Confirmations.  Copies of all statements of
account, reports, deposit tickets, deposited items, debit and credit advices and
records and communications concerning the Deposit Accounts and/or any Deposit
Account Collateral deposited therein or credited thereto shall be sent by the
Bank to each of the Credit Party and the Collateral Agent at their respective
addresses referred to in Section 6 below.
 
(d)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Deposit Accounts shall be reported to the Internal Revenue
Service and all state and local taxation authorities under the name and taxpayer
identification number of the Credit Party.
 
(e)           Notices of Adverse Claims.  Upon receipt of notice of any lien,
charge or other adverse claim against any Deposit Account Collateral (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process), the Bank will promptly notify the Collateral Agent and the Credit
Party thereof.
 
Section 3.           No Liability of Bank.  This Agreement shall not subject the
Bank to any obligation or liability except as expressly set forth herein.  In
particular, the Bank shall have no duty to investigate whether the obligations
of the Credit Party to the Collateral Agent or any other Secured Party are in
default or whether the Collateral Agent is entitled under the Security Agreement
or otherwise to give any instructions or Notice of Exclusive Control.  The Bank
is fully entitled to rely upon such instructions as it believes in good faith to
have originated from the Collateral Agent (even if such instructions are
contrary to or inconsistent with any instructions or demands given by the Credit
Party).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.           Subordination of Lien; Waiver of Set-Off.  If the Bank has
or subsequently obtains by agreement, operation of law or otherwise a security
interest or other Lien in any Deposit Account or any Deposit Account Collateral
deposited therein or credited thereto, the Bank hereby agrees that such security
interest or other Lien shall be subordinate to the security interest of the
Collateral Agent.  The Deposit Account Collateral will not be subject to
deduction, set-off, banker’s lien or any other right in favor of any other
Person other than the Collateral Agent, except that the Bank may set off (i) all
amounts due to the Bank in respect of its customary fees and expenses for the
Deposit Accounts, (ii) the amount of any checks, automated clearinghouse
transfers or other forms of remittance that have been credited to any Deposit
Account and subsequently returned unpaid and (iii) any overdrafts arising as a
result thereof.
 
Section 5.            Representations, Warranties and Covenants of the
Bank.  The Bank hereby represents, warrants and covenants that:
 
(a)           The Bank has established the Deposit Accounts in the name of the
Credit Party.  Except as provided in the foregoing sentence, the Bank shall not
change the name or account number of any Deposit Account without the prior
written consent of the Collateral Agent.
 
(b)           Each Deposit Account is a “deposit account” as defined in the UCC.
 
(c)           Except for the claims and interest of the Collateral Agent and of
the Credit Party in the Deposit Account Collateral, the Bank does not know of
any claim to, interest in or adverse claim to, any Deposit Account or any
Deposit Account Collateral deposited therein or credited thereto.
 
(d)           There are no other agreements entered into between the Bank and
the Credit Party with respect to any Deposit Account or any Deposit Account
Collateral deposited therein or credited thereto, and the Bank has not entered
into, and until the termination of this Agreement will not enter into, any
agreement with any other Person relating to any Deposit Account and/or any
Deposit Account Collateral deposited therein or credited thereto pursuant to
which it has agreed or will agree to comply with instructions originated by such
other Person as to the disposition of funds in or from the Deposit Accounts or
with respect to any other dealings with any of the Deposit Account Collateral.
 
(e)           The Bank will not agree that any Person other than the Credit
Party or the Collateral Agent is the Bank’s customer with respect to any Deposit
Account.
 
(f)           This Agreement constitutes a valid and binding agreement of the
Bank, enforceable against the Bank in accordance with its terms.
 
(g)           The Bank acknowledges that it holds and will hold possession of
the Deposit Account Collateral consisting of instruments and money as bailee for
the Collateral Agent and for the benefit of the Collateral Agent and the Secured
Parties.
 
Section 6.          Notices.  All notices, requests or other communications to
any party hereunder shall be in writing (including facsimile transmission or
similar writing) and shall be given to such party:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)            in the case of the Collateral Agent, at:
 
JPMorgan Chase Bank, N.A.
1111 Fannin, 10th Floor
Houston, Texas 77002
Attn: Denise Ramon
Telecopy: (713) 750-2938
 
(ii)           in the case of the Credit Party, at:
 
BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attn: Thomas P. McCaffrey
Telecopy: (561) 791-3966


and
 
(iii)          in the case of the Bank, at:
 
               [Bank Notice Address].
 
Each such notice, request or other communication shall be effective (i) if given
by facsimile transmission, when transmitted to the facsimile number specified in
this paragraph and electronic confirmation of receipt is received, (ii) if given
by mail, 48 hours after such communication is deposited, certified mail, return
receipt requested, in the mails with appropriate first class postage prepaid,
addressed as aforesaid, or (iii) if given by other means, when delivered at the
address specified in this paragraph.  Rejection or refusal to accept, or the
inability to deliver because of a changed address of which no notice was given
shall not affect the validity of notice given in accordance with this paragraph.
 
Section 7.            Indemnification of the Bank.  (1)The Credit Party agrees
that (i) the Bank is released from any and all liabilities to the Credit Party
arising from the terms of this Agreement and the compliance by the Bank with the
terms hereof, except to the extent that such liabilities arise from the Bank’s
bad faith, willful misconduct or gross negligence, (ii) neither the Bank nor the
Collateral Agent shall have any liability to the Credit Party for wrongful
dishonor of any items as a result of any instructions of the Collateral Agent
and (iii) the Credit Party, its successors and permitted assigns shall at all
times indemnify the Bank, its affiliates and the respective directors, officers,
trustees, agents and employees of the foregoing (each an “Indemnified Person”)
and hold each Indemnitee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, suits,
judgments, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by, imposed
on or asserted against such Indemnitee in connection with any investigation or
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened relating to or arising out of
this Agreement or in any other way connected with the enforcement of any of the
terms of, or the preservation of any rights hereunder, or in any way relating to
or arising out of the maintenance, delivery, control, acceptance, possession,
return or other disposition of any Deposit Account or any Deposit Account
Collateral on deposit therein or credited thereto, the violation of the laws of
any country, state or other governmental body or unit, or any tort or contract
claim; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           In the event that the funds in the Deposit Accounts are
insufficient to reimburse the Bank for amounts it is entitled to recover against
the Deposit Accounts in accordance with Section 4 above, the Collateral Agent
shall reimburse the Bank for the face amount of any checks, automated
clearinghouse transfers or other forms of remittance that were deposited in the
Collection Account and returned unpaid and/or such fees and expenses, in each
case to the extent that (i) in the case of a check, automated clearing house
transfer or other form of remittance returned unpaid, the Collateral Agent
received final payment in respect thereof and the Collateral Agent has received
notice from the Bank of failure of the Credit Party to pay the Bank prior to the
date that is 60 days after such check, automated clearinghouse transfer or other
from of remittance is deposited with the Bank and (ii) in the case of such fees
and expenses, the Collateral Agent has received written demand from the Bank for
payment for such fees and expenses prior to the date that is 30 days after the
date such fees were due and payable to the Bank.
 
Section 8.            Conflicts with Other Agreements.  In the event of any
conflict between this Agreement (or any portion hereof) and any other agreement
(including any other agreement between the Bank and the Credit Party with
respect to the Deposit Accounts) now existing or hereafter entered into, the
terms of this Agreement shall control.
 
Section 9.           Amendments and Waivers.  Any provision of this Agreement
may be amended, modified or waived if, but only if, such amendment or waiver is
in writing and is signed by the Credit Party, the Collateral Agent and the Bank.
 
Section 10.         Successors and Assigns.  This Agreement shall be binding
upon each of the parties hereto and inure to the benefit of the Collateral Agent
and the Secured Parties and their respective successors and permitted
assigns.  In the event of an assignment of all or any of the Finance
Obligations, the rights hereunder, to the extent applicable to the indebtedness
so assigned, may be transferred with such indebtedness.
 
Section 11.         Governing Law.  This Agreement shall be governed by and
construed in accordance with the Laws of the State of New York, except as
otherwise required by mandatory provisions of Law.  Notwithstanding any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Bank’s “jurisdiction” within the meaning of Section 9-304 of
the UCC.
 
Section 12.          Severability.
 
(a)           All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable provision of Law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of Law which may
be controlling and be limited to the extent necessary so that they will not
render this Agreement invalid, unenforceable in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable Law.
 
(b)           If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by Law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent and the Secured
Parties in order to carry out the intentions of the parties hereto as nearly as
may be possible; and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provisions in any other jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 13.         Counterparts; Effectiveness.  This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when the Collateral Agent
shall receive counterparts hereof executed by itself, the Bank and the Credit
Party.  Delivery of an executed counterpart of this Agreement by facsimile shall
have the same force and effect as delivery of an original executed counterpart
of this Agreement.  Any party delivering an executed counterpart of this
Agreement by facsimile shall also deliver an original executed counterpart, but
failure to do so shall not affect the validity, enforceability or binding effect
of this Agreement.
 
Section 14.         Termination.  Except as hereinafter set forth, the
obligations of the Bank to the Collateral Agent pursuant to this Agreement shall
continue in effect until the Security Interests of the Collateral Agent in the
Deposit Accounts have been terminated pursuant to the terms of the Security
Agreement and the Collateral Agent has notified the Bank of such termination in
writing.  The Collateral Agent agrees to provide such notice of termination upon
the request of the Credit Party on or after the termination of the Collateral
Agent’s Security Interest in the Deposit Accounts pursuant to the terms of the
Security Agreement.  The Bank may terminate this Agreement only upon 30 days’
notice to the Collateral Agent, by canceling the Deposit Accounts and
transferring all funds, if any, deposited in or credited to the Deposit Accounts
to another deposit account with another bank to be designated by the Collateral
Agent or otherwise to the order of the Collateral Agent.  After any such
termination, the Bank shall nonetheless be obligated promptly to transfer to
such other bank anything from time to time received in or for credit to the
Deposit Account.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
 
CREDIT PARTY:
[CREDIT PARTY NAME]
                 
 
By:
        Name:       Title:  

 
 
 
[Address]
   
Attention:
   
Telephone:
   
Telecopier:
         

 
COLLATERAL AGENT:
JPMORGAN CHASE BANK, N.A.,
            as Collateral Age              
 
By:
        Name:       Title:  

 
 
 
[Address]
   
Attention:
   
Telephone:
   
Telecopier:
         

 
DEPOSITARY BANK:
[DEPOSITARY BANK NAME]
                 
 
By:
        Name:       Title:  

 
 
 
[Address]
   
Attention:
   
Telephone:
   
Telecopier:
         

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit D to Security Agreement
 
Form of Landlord’s Waiver and Consent
 
LANDLORD’S WAIVER AND CONSENT dated as of ______________, _____, made by
[LANDLORD NAME] (the “Landlord”), for the benefit of JPMORGAN CHASE BANK, N.A.,
as Collateral Agent (the “Collateral Agent”), for the Secured Parties (the
“Secured Parties”) referred to in the Security Agreement dated as of July __,
2008 among the Credit Parties from time to time party thereto and the Collateral
Agent.
 
The Secured Parties have extended or agreed to extend certain loans and to make
certain other extensions of credit to the Company (as defined in the Credit
Agreement), to be guaranteed in certain circumstances by the Subsidiary
Guarantors (as defined in the Credit Agreement) and secured in whole or in part
pursuant to one or more agreements, instruments and other documents
(collectively, the “Security Agreements”) granting security interests in and
liens on, among other things, all presently owned and hereafter acquired
personal property (collectively, the “Collateral”) of the Company and the
Subsidiary Guarantors (referred to herein collectively as the “Debtors” and
individually as a “Debtor”).
 
Any or all of the Collateral is or may be installed or kept at the premises
owned by the Landlord and leased to a Debtor known as [LEASED PROPERTY ADDRESS]
and located in [CITY OR COUNTY, STATE], as more particularly described in
Exhibit A attached hereto and made a part hereof (the “Premises”).
 
In order to induce the Secured Parties to make the loans and to extend other
financial accommodations to the Company described in the Credit Agreement, the
Landlord has agreed to execute and deliver this Agreement in favor of the
Collateral Agent on behalf of the Secured Parties.
 
NOW THEREFORE, the Landlord, for and in consideration of the sum of $10.00 and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby agrees as follows:
 
1.           The Landlord (i) consents to the installation or location of the
Collateral in or on the Premises, (ii) agrees that any right, claim, title,
interest or lien in respect of any of the Collateral (including, without
limitation, any right of distrait, levy, execution or sale) that the Landlord
may have or acquire for any reason or in any manner (including by reason of the
Collateral being installed in or on, attached to or located in or on the
Premises, or otherwise), whether arising under any agreement, instrument or Law
now or hereafter in effect, is hereby made fully subordinate, subject and
inferior to every right, claim, title, interest and lien in respect of the
Collateral in favor of the Collateral Agent and the Secured Parties or any of
them to the full extent that the same secures or may hereafter secure any and
all obligations and indebtedness of every kind, now existing or hereafter
arising, of the Debtors, or any of them, to the Secured Parties, and (iii)
further agrees that the Collateral is and will remain personal property and will
not become part of the Premises.
 
2.           The Landlord hereby agrees that so long as this Agreement is in
effect, the Landlord shall not exercise or attempt to exercise any right, assert
any claim, title or interest in or lien upon, or take any action or institute
any proceedings with respect to, the Collateral.  The Landlord agrees to use all
reasonable efforts to give the Collateral Agent written notice of any event
which, with or without the giving of notice or passage of time or both, could
result in the creation of the right of the Landlord to terminate any lease
(“Lease”) covering all or any part of the Premises or to accelerate any rent due
thereunder.  The Landlord, simultaneously with the giving by the Landlord of any
notice of default to the then tenant under a Lease, shall send by registered or
certified mail, return receipt requested, or by a reputable overnight courier,
to the Collateral Agent a photostat or xerox copy of such notice of default.  In
addition, the Landlord shall send by registered or certified mail, return
receipt requested, or by a reputable overnight courier, to the Collateral Agent
a copy of any notice received by the Landlord of a breach or default under any
other lease, mortgage, deed of trust, security agreement or other instrument to
which the Landlord is a party which may affect the Debtor’s rights in, or
possession, the Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           The Collateral Agent and/or the Secured Parties and their agents,
representatives and designees may, at any time and from time to time  upon
reasonable prior notice to the Landlord (which may be oral), enter the Premises
without the consent of the Landlord and remove and take possession of the
Collateral free of any right, claim, title, interest or lien of the Landlord;
provided the Secured Parties restore any parts of the Premises physically
damaged by them in the course of removal to the condition such parts were in
prior to such entry and removal of the Collateral (but the foregoing shall not
impose any liability upon any Secured Party for any damage by fire or other
insurable casualty).  The Landlord agrees that, until expiration or termination
of the Collateral Agent’s rights under this Section 3, the Landlord will not
remove any Collateral from the Premises or interfere with the Collateral Agent’s
actions in removing Collateral from the Premises or otherwise enforcing its
security interest in the Collateral or its rights hereunder.  Notwithstanding
anything to the contrary in this paragraph, the Collateral Agent shall have no
obligation to remove any Collateral from the Premises.
 
4.           If the Debtor defaults under any Lease, the Collateral Agent shall
have the right, but not the obligation, to cure any such default on behalf of
the Debtor.  The Collateral Agent shall have the same cure period, if any, given
to the Debtor under the Lease for remedying such default or causing it to be
remedied, plus (i) in the event of a monetary default, an additional period of
30 days and (ii) in the event of a non-monetary default, an additional period of
90 days after expiration of the cure period contained in the applicable Lease
and after the Landlord has served notice of such default on the Collateral
Agent.  With respect to non-monetary defaults only, the 90-day additional cure
period will be extended for so long as the Collateral Agent’s diligently
attempting to cure the default.  No payments made or obligations performed by
the Collateral Agent pursuant to this Section 4 shall be deemed to be the
Collateral Agent’s assumption of the Debtor’s obligations under any Lease.  The
Landlord shall accept performance by the Collateral Agent under the Lease as
though the same had been performed by the Debtor.
 
5.           If the Debtor is involved in any bankruptcy or other insolvency
proceeding and the Collateral Agent is not permitted under the Unites States
Bankruptcy Code to exercise its remedies under the Credit Agreement and the
other Credit Documents, the Collateral Agent will be deemed to have commenced
the exercise of its remedies for purposes of any time periods provided in this
Agreement if the Collateral Agent notifies the Landlord in writing of its
interest to exercise its remedies and thereafter take such steps as are
reasonably necessary to obtain the approval of the United States Bankruptcy
Court for the Collateral Agent’s exercise of its remedies.
 
6.           The Landlord hereby represents and warrants to the Collateral Agent
and the Secured Parties that: (i) the Landlord is the landlord under each Lease,
(ii) each Lease is in full force and effect, (iii) there is no defense, offset,
claim or counterclaim by the Landlord under any Lease, (iv) no notice of default
has been given under or in connection with any Lease which has not been cured,
and the Landlord has no knowledge of the occurrence of any other default under
or in connection with any Lease and (v) except as disclosed to the Collateral
Agent, no portion of the Premises is encumbered in any way by any deed of trust
or mortgage lien or ground or superior lease.
 
7.           The provisions hereof shall be irrevocable and remain in full force
and effect until each Debtor has fully paid and performed all of its obligations
to the Secured Parties under and in accordance with the terms of all present and
future agreements, instruments and documents evidencing such obligations and all
present and future Security Agreements (in each case including any extensions,
modifications and renewals thereof or substitutions therefore at any time made),
and until all obligations, if any, of the Secured Parties to extend loans,
advances, or provide other financial accommodations to the Debtors (including
any commitment to lend or issue or confirm or participate in letters of credit)
shall be terminated.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           This Agreement shall be binding upon the Landlord and its
successors and assigns and shall inure to the benefit of the Secured Parties and
their respective successors, assigns and designees.  The Landlord agrees to make
this Agreement known to any transferee of the Premises and any Person who may
have an interest or right in the Premises.  The Landlord acknowledges and agrees
that the provisions set forth in this Agreement are, and are intended to be, an
inducement and consideration to each Secured Party to make, or to permit to
remain outstanding, loans and other extensions of credit to the Debtors, and
each Secured Party shall be deemed conclusively to have relied upon such
provisions in making, or permitting to remain outstanding, such loans and other
extensions of credit, and each Secured Party is made an obligee hereunder and
may directly enforce the provisions hereof.
 
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Landlord has duly executed this Agreement under seal as
of the date and year first above written.
 
 

ATTEST:     [NAME OF LANDLORD]                               By: 
 
    By: 
 
   
[NAME], Secretary
     
Name:
   
 
     
Title:
 

 
 
 
Attachments:
 
Schedule A - Description of Premises
 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF                                          
 
COUNTY OF                                       
 
I, __________________, a Notary Public of the aforesaid County and State, do
hereby certify that _____________________ personally appeared before me this day
and acknowledged that (s)he is the _______________ of [Name of Landlord], a
[Description of Landlord] and that by authority duly given and as an act of the
corporation, the foregoing instrument was signed in its name by its ___________,
and attested by herself/himself as _____________, and sealed with its common
corporate seal.
 
Witness my hand and notarial seal this _____ day of ____________, ____.
 

[STAMP/SEAL]
____________________________
 
Notary Public

 
My Commission Expires:
 
_____________________
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A to Landlord’s Waiver

Description of Premises
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 to Security Agreement

Form of Consent to Assignment
Letter of Credit Proceeds
 
This CONSENT TO ASSIGNMENT (as amended, modified or supplemented from time to
time, this “Consent”) is dated as of _______ __, 20__ and is between [NAME OF
LETTER OF CREDIT ISSUER] (the “Issuer”), and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (together with its successor or successors in such capacity,
the “Collateral Agent”).
 
The Issuer has issued a standby letter of credit, No. [NUMBER] dated as of [DATE
OF ISSUE] in the stated face amount of $[AMOUNT] and having an initial schedule
expiration date of [DATE OF EXPIRATION] (as the same may be amended,
supplemented, extended or otherwise modified from time to time, the “Letter of
Credit”) for the account of [ACCOUNT PARTY] in favor of [NAME OF APPLICABLE
CREDIT PARTY] a [DESCRIPTION OF APPLICABLE CREDIT PARTY], (the “Beneficiary”).
 
Under the terms of the Security Agreement dated as of July __, 2008 (as the same
may be amended, modified or supplemented from time to time, the “Security
Agreement”) among the Beneficiary, the other Credit Parties from time to time
party thereto and the Collateral Agent, and as collateral security for the
Finance Obligations referred to therein, the Beneficiary has assigned to the
Collateral Agent and granted to the Collateral Agent a security interest in all
right, title and interest of the Beneficiary in, to and under (i) the Letter of
Credit, (ii) all related “letter-of-credit rights” (as defined in the Uniform
Commercial Code) and (ii) all rights of the Beneficiary to payment or
performance under the Letter of Credit, whether or not the Beneficiary has
demanded or is now or hereafter becomes entitled to demand payment or
performance, and all rights of the Beneficiary to demand payment or performance
under the Letter of Credit (all of the foregoing being referred to herein as the
“LC Collateral”).  Terms used herein without definition which are defined in the
Security Agreement have the respective meanings set forth therein.
 
By executing this Consent to Assignment in the space indicated below, you
hereby:
 
(i)       irrevocably consent to the assignment by the Beneficiary to the
Collateral Agent pursuant to the Security Agreement of all of the Beneficiary’s
right, title and interest in, to and under the LC Collateral and all Proceeds
thereof as collateral security for the Finance Obligations;
 
(ii)     agree that upon receipt by you at the above address of written
notification from the Collateral Agent, unless otherwise notified by the
Collateral Agent, you shall pay all disbursements under the Letter of Credit and
otherwise transfer all proceeds of the LC Collateral by wire transfer or by ACH
method (or other means acceptable to the Collateral Agent) solely to the
Collateral Agent’s account, Account No. [ACCOUNT NUMBER], Attn: [Agency
Services], at the Collateral Agent’s office located at 1111 Fannin, 10th Floor,
Houston, Texas, ABA No. [ACCOUNT ABA NUMBER] or otherwise to the order of the
Collateral Agent;
 
(iii)    agree that neither the Collateral Agent nor any Secured Party shall be
subject to any liability or obligation under the LC Collateral and acknowledge
the right of the Collateral Agent on behalf of the Secured Parties or in the
name of the Beneficiary, to demand payment or performance under the Letter of
Credit; and
 
(iv)    acknowledge the right of the Collateral Agent, following the occurrence
of an Event of Default, to exercise its rights under the Security Agreement as a
secured creditor and collateral assignee of the LC Collateral and to make all
demands, give all notices, take all notices and exercise all rights of the
Beneficiary under the LC Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
This letter agreement shall be terminable upon joint delivery of notice by the
Beneficiary and the Collateral Agent to you.
 
By signing this letter, you hereby consent and agree to the foregoing, and agree
that you will not exercise any right of setoff or any similar right in
connection with the LC Collateral.
 
If the foregoing is acceptable to you, please execute the enclosed copy of this
letter and return it to the Beneficiary in the enclosed stamped, self-addressed
envelope.





     
[NAME OF APPLICABLE CREDIT PARTY]
                                By:             Name:        
 
Title:
                         
Consented and Agreed as of
this _______ day of _________, ____
                           
[NAME OF ISSUING LENDER]
                By:             Name:        
 
Title:                                            
JPMORGAN CHASE BANK, N.A.
         
as Collateral Agent
                                By:             Name:        
 
Title:
       

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F to
CREDIT AGREEMENT


B/E AEROSPACE, INC.
 
PERFECTION CERTIFICATE
 
We, Thomas P. McCaffrey, the Senior Vice President and Chief Financial Officer,
and Ryan M. Patch, the Vice President-Law, General Counsel and Secretary, in
each case, of B/E Aerospace, Inc., a Delaware corporation (the “Company”), do
hereby certify, for and on behalf of the Company and not in our respective
personal capacities, with reference to the Security Agreement, dated as of July
28, 2008, among BE Aerospace, Inc., a Delaware corporation, the other Credit
Parties referred to therein and JPMorgan Chase Bank, N.A., as Collateral Agent
(the “Collateral Agent”) (terms defined therein being used herein as therein
defined) to the Collateral Agent and the Secured Parties as follows:
 
1.        Names.
 
(a)      The exact corporate, limited liability company or partnership name of
the Company as it appears in its certificate of incorporation, certificate of
formation, partnership agreement or certificate of limited partnership, as
applicable, is “B/E Aerospace, Inc.”
 
(b)      Listed on Schedule 1(b) hereto (in chronological order) is each other
corporate, limited liability company or partnership name the Company has had
since its organization, together with the date of the relevant change.
 
(c)      Listed on Schedule 1(c) hereto are all other names (including trade
names or similar appellations) used by the Company or any of its divisions,
segments or other business units at any time during the past five years.
 
(d)      The Company has not changed its identity or corporate, limited
liability company or partnership structure in any way within the past five
years, except that on July 30, 2012, the Company’s name was changed from “BE
Aerospace, Inc.” to “B/E Aerospace, Inc.”
 
2.        Business Locations/Jurisdiction of Organization.
 
(a)      The Company’s jurisdiction of organization, organization number and
taxpayer identification number are Delaware, 2131724 and 06-1209796,
respectively.
 
(b)      The Company is a “registered organization” within the meaning of the
UCC.
 
(c)       The Company’s chief executive office is located at the address shown
on Schedule 2(c) hereto.
 
3.        Locations and Other Information Regarding Collateral.
 
(a)      Listed on Schedule 3(a) hereto is each address where any of the
Company’s Equipment, Inventory, Instruments, securities certificates (as defined
in the UCC), Documents, books or records relating to Accounts or other tangible
Collateral are located; provided that there may be other locations where certain
additional Equipment or Inventory related to the commercial aircraft segment of
the Company is located.  The Company hereby agrees to deliver a supplement to
Schedule 3(a) no later than 90 days following the date hereof which supplement
shall set forth any such additional locations.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Listed on Schedule 3(b) hereto is the name and address of each Person
other than the Company which has possession of any of the Company’s Equipment
valued in excess of $5,000,000, Inventory valued in excess of $5,000,000,
Instruments valued in excess of $5,000,000, securities certificates (as defined
in the UCC), Documents, books and records relating to Accounts or other material
tangible Collateral as of June 30, 2012 (except to the extent that another
original or true and correct copy of such books and records is stored at another
location which is listed on Schedule 3(b)); provided that there may be other
Persons having possession of certain additional Equipment or Inventory related
to the commercial aircraft segment of the Company.  The Company hereby agrees to
deliver a supplement to Schedule 3(b) no later than 90 days following the date
hereof which supplement shall set forth any such additional locations.
 
(c)      None of the Company’s Collateral is or has at any time been covered by
a certificate of title.
 
(d)      The Company has no interests in unextracted minerals or the like
(including oil and gas), assets consisting of timber to be cut or equipment used
in farming operations, farm products, grain or crops growing or to be grown.
 
(e)      Listed on Schedule 3(e) hereto is the name and jurisdiction of
organization of each company with respect to which the Company holds securities.
 
(f)      Listed on Schedule 3(f) hereto is the name of each company with respect
to which the Company holds partnership interests, limited liability company
membership interests or other equity interests not constituting securities (as
defined in the UCC).
 
(g)      Listed on Schedule 3(g) hereto is the Securities Intermediary and
account number of each Securities Account maintained by the Company, together
with a description of all securities entitlements (as defined in the UCC) and
other financial assets (as defined in the UCC) on deposit therein or credited
thereto.
 
(h)      Listed on Schedule 3(h) hereto, is the bank or other financial
institution and account number of each Deposit Account or other bank account
maintained by the Company, together with a description of the purpose for which
each such account is used.
 
(i)       As of June 30, 2012, the approximate dollar value of all Inventory of
the Company consigned to third parties is $0.
 
(j)       [INTENTIONALLY OMITTED].
 
(k)      Listed on Schedule 3(k) hereto (by country) is the approximate dollar
value of all Inventory of the Company located outside of the United States of
America as of June 30, 2012.
 
(l)       To our respective knowledge, there are no commercial tort claims in
favor of the Company.
 
4.       Unusual Transactions.  To our respective knowledge, no unusual
transactions, have occurred in the past five years, all Accounts have been
originated by the Company and all Inventory or Equipment has been acquired by
the Company in the ordinary course of business from a dealer in goods of that
type.
 
 
 

--------------------------------------------------------------------------------

 
 
5.        Patents, Trademarks and Copyrights.  Listed on Schedule 5 hereto is
each Patent, Trademark and Copyright owned or applied for by the Company, and
each License to which the Company is a party.
 
6.        Existing Liens.  As of the date hereof, there are no (i) Uniform
Commercial Code financing statements naming the Company as debtor or seller and
covering any of the Collateral, (ii) notices of the filing of any federal tax
lien (filed pursuant to section 6323 of the Code) or any lien of the PBGC (filed
pursuant to Section 4068 of ERISA) covering any of the Collateral or
(iii) judgment liens filed against the Company, except, in each case, as set
forth on the UCC Search Reports attached hereto as Exhibit A.
 
















[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


Date:  August___, 2012
B/E AEROSPACE, INC.
                    By:         Name:  Thomas P. McCaffrey      
Title:    Senior Vice President and Chief Financial Officer                    
        By:        
Name:  Ryan M. Patch
     
Title:    Vice President-Law, General Counsel and Secretary
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G to
CREDIT AGREEMENT
 
Form of  Subordination Terms and Conditions of Intercompany Note
 


 
EACH PROMISSORY NOTE EVIDENCING AN INTERCOMPANY LOAN OR ADVANCE INCURRED BY THE
COMPANY OWING TO ANY SUBSIDIARY OF THE COMPANY SHALL HAVE INCLUDED ON ITS FACE
THE FOLLOWING PROVISION AND SHALL HAVE “ANNEX A TO INTERCOMPANY NOTE” ATTACHED
THERETO AND MADE A PART THEREOF.
 
“This Intercompany Note, and the obligations of the Payor hereunder, shall be
subordinate and junior in right of payment to all Senior Debt (as defined in
Section 1 of Annex A hereto) on the terms and conditions set forth in Annex A
hereto.  Annex A hereto is incorporated herein by reference in its entirety and
is a part of this Intercompany Note to the same extent as if it had been set
forth in its entirety in this Intercompany Note.”
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A TO INTERCOMPANY NOTE
 
Section 1.      Definitions.  Capitalized terms defined in the Second Amended
and Restated Credit Agreement dated as of August 3, 2012 (as amended, restated,
amended and restated, modified or supplemented from time to time and including
any agreement extending the maturity of, refinancing or otherwise amending,
amending and restating or otherwise modifying or restructuring all or any
portion of the obligations of the Company under such agreement or any successor
agreement, the “Second Amended and Restated Credit Agreement”) among B/E
Aerospace, Inc. (the “Company”), the banks and other lending institutions from
time to time party thereto (each a “Lender” and, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as Administrative Agent, as the Issuing Lender and as
the Swing Line Lender (together with its successor or successors in each such
capacity, the “Administrative Agent”, the “Issuing Lender” and the “Swing Line
Lender”, respectively), and any syndication agents and documentation agents
named therein, and not otherwise defined herein or in the intercompany note to
which this Annex A is attached (the “Intercompany Note”)  have, as used in this
Annex A, the respective meanings provided for therein.  The following additional
terms, as used herein, have the following respective meanings:
 
“Senior Debt” means the Finance Obligations, including any Finance Obligations
the proceeds of which are used to refinance other Finance Obligations, in each
case whether now owed or hereafter arising, whether fixed or contingent, whether
for principal, premium (if any), interest (including, without limitation, any
interest which accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of any Credit
Party), expenses, indemnifications, reimbursement obligations or otherwise,
together with all renewals, extensions, increases or rearrangements thereof.
 
“Subordinated Debt” means all principal of and interest on all obligations,
liabilities and indebtedness of the Payor now or hereafter owing to the Payee or
any other holder from time to time of the Intercompany Note under the
Intercompany Note or otherwise, whether fixed or contingent and whether for
principal, interest (including, without limitation, any interest which accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency or reorganization of the Payor, whether or not allowed or
allowable as a claim in any such proceeding), fees, expenses, indemnifications,
reimbursement obligations, subrogation or contribution claims or otherwise,
together with all renewals, extensions, increases or rearrangements thereof.
 
Section 2.      Subordination by the Payee.  Each of the Payee and each other
holder from time to time of the Intercompany Note by its acceptance thereof
hereby covenants and agrees that the payment of the Subordinated Debt shall be
subordinate and subject in right of payment, to the extent set forth herein, to
the prior payment in full in cash of the Senior Debt.  The provisions of this
Annex A shall constitute a continuing offer to all Persons who, in reliance upon
such provisions, become holders of, or continue to hold, Senior Debt, and such
provisions are made for the benefit of the holders of the Senior Debt.  The
holders of the Senior Debt are hereby made obligees hereunder with the same
force and effect as if their names were written herein as such, and they and/or
each of them may proceed to enforce such provisions.
 
Section 3.      Priority and Payment Over in Certain Events.
 
(a)      Priority and Payment Over Upon Insolvency and Dissolution.  In the
event of (x) any insolvency or bankruptcy case or proceeding or any
receivership, liquidation, reorganization or similar case or proceeding in
connection therewith relative to the Payor or its creditors, as such, or to its
assets, or (y) any liquidation, dissolution or other winding up of the Payor,
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy or (z) any assignment for the benefit of creditors or other
marshaling of assets and liabilities of the Payor, then and in any such event:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)      the holders of the Senior Debt shall be entitled to receive payment in
full in cash of all amounts due or to become due on or in respect of all Senior
Debt before the Payee shall be entitled to receive and retain any direct or
indirect payment on account of the principal, interest or other amounts due or
to become due on the Subordinated Debt, including, without limitation, by
exercise of any right of set off and any payment which might be payable or
deliverable by reason of any other indebtedness being subordinated in right of
payment to the Subordinated Debt; and
 
(ii)     any payment or distribution of any kind or character, whether in cash,
property or securities which may be payable or deliverable in respect of the
Subordinated Debt in any such case, proceeding, dissolution, liquidation or
other winding up or event, including any such payment or distribution which may
be payable or deliverable by reason of the payment of any other indebtedness of
the Payor which is subordinated to the payment of the Subordinated Debt, shall
be paid by the Payor or by the trustee in bankruptcy, debtor-in-possession,
receiver, liquidating trustee, custodian, assignee, agent or other Person making
payment or distribution of assets of the Payor directly to the Administrative
Agent to the extent necessary to pay all Senior Debt in full in cash after
giving effect to any concurrent payment or distribution to or for the benefit of
the holders of the Senior Debt.
 
The consolidation of the Payor with, or the merger of the Payor into, another
Person or the liquidation or dissolution of the Payor following the conveyance
or transfer of its assets substantially as an entirety to another Person upon
terms and conditions permitted under the Second Amended and Restated Credit
Agreement shall not be deemed a dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors or marshaling of assets
and liabilities of the Payor for purposes of this Section 3(a) if the Person
formed by such consolidation or into which the Payor is merged or the Person
which acquires by conveyance or transfer such property and assets substantially
as an entirety, as the case may be, shall comply with the conditions set forth
in the Second Amended and Restated Credit Agreement as a prerequisite for such
consolidation, merger, conveyance or transfer.
 
(b)      Payment on Subordinated Debt Suspended When Senior Debt is in
Default.  In the event and during the continuation of any Default or Event of
Default under the Second Amended and Restated Credit Agreement or under any
other agreement or instrument evidencing or securing any Senior Debt, then
unless and until such Default or Event of Default shall have been cured or
waived or shall have ceased to exist and any resulting acceleration shall have
been rescinded or annulled, or in the event any judicial proceeding shall be
pending with respect to any such Default or Event of Default, then no direct or
indirect payment, including any payment which may be payable by reason of the
payment of any other indebtedness of the Company which is subordinated to the
payment of the Subordinated Debt) shall be made by or on behalf of the Payor on
account of the principal of or interest on the Subordinated Debt or on account
of the purchase or other acquisition by it of the Subordinated Debt.  The
provisions of this Section 3(b) shall not apply to any payment with respect to
which Section 3(a) would be applicable.
 
(c)      Rights and Obligations of the Payees.  If, notwithstanding the
foregoing provisions of this Section 3, any Payee or other holder of the
Subordinated Debt shall have received any payment or distribution of assets of
the Payor of any kind or character, whether in cash, property or securities,
including any such payment or distribution which may be payable or deliverable
by reason of the payment of any other indebtedness of the Payor which is
subordinated to the payment of the Subordinated Debt, before all amounts due or
to become due on or in respect of all Senior Debt have been irrevocably paid in
full in cash, then and in such event such payment or distribution shall be
received in trust for the creditors and other holders of the Senior Debt and
shall be forthwith paid over or delivered by the Payee or other holder of the
Subordinated Debt receiving the same directly to the Administrative Agent or, to
the extent legally required, to the trustee in bankruptcy, debtor-in-possession,
receiver, liquidating trustee, custodian, assignee, agent or other Person making
such payment or distribution of assets of the Payor, for application to the
payment of all Senior Debt remaining unpaid to the extent necessary to pay all
Senior Debt in full after giving effect to any concurrent payment or
distribution to or for the benefit of the holders of the Senior Debt.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.      Rights of the Creditors Not to be Impaired.  No right of the
Administrative Agent or any other creditor or any other present or future holder
of the Senior Debt to enforce subordination as herein provided shall at any time
in any way be prejudiced or impaired by any act or failure to act in good faith
by the Administrative Agent or any other such creditor or other holder of the
Senior Debt or by any noncompliance by any Payee with the terms and provisions
and covenants herein regardless of any knowledge thereof the Administrative
Agent or any other such creditor or other holder may have or otherwise be
charged with.  The holders of the Senior Debt may, without in any way affecting
the obligations of the Payee or any other holder of the Subordinated Debt with
respect thereto, at any time or from time to time in their absolute discretion,
change the manner, place or terms or payment of, change or extend the time or
payment of or renew or alter any Senior Debt, or amend, supplement or modify any
agreement or instrument governing or evidencing such Senior Debt or any other
document referred to therein, or exercise or refrain from exercising any other
of their rights under the Senior Debt including, without limitation, the waiver
of any Default or Event of Default thereunder and the release of any collateral
securing such Senior Debt, all without notice to or assent from the Payee or any
other holder of the Subordinated Debt, upon the terms and conditions set forth
in the agreements governing the Senior Debt.  The provisions of this Annex A are
intended to be for the benefit of the creditors and each other holder of the
Senior Debt and shall be enforceable directly by the Administrative Agent and
any Lenders, as applicable, or any other present or future holder or holders of
the Senior Debt.
 
Section 5.      Restriction on Assignment of Subordinated Debt.  The Payee and
each other holder from time to time of the Subordinated Debt by its acceptance
thereof agrees not to sell, assign or transfer all or any part of the
Subordinated Debt while any Senior Debt remains unpaid unless such sale,
assignment or transfer is made expressly subject to the provisions of this Annex
A.  The Payee represents that no other subordination of the Subordinated Debt is
in existence on the date hereof, and the Payee agrees that the Subordinated Debt
will not be subordinated to any indebtedness other than the Senior Debt.
 
Section 6.      Reliance on Subordination.  The Payee and each other holder from
time to time of the Subordinated Debt by its acceptance thereof consents and
agrees that all Senior Debt shall be deemed to have been made or incurred at the
request of the Payee and all other holders from time to time of the Subordinated
Debt and in reliance upon the subordination of the Subordinated Debt pursuant to
this Annex A.
 
Section 7.     Actions Against the Payor; Exercise of Remedies.  Neither the
Payee nor any other holder of the Subordinated Debt will (i) commence (unless
the Administrative Agent or other holders of the Senior Debt shall have
commenced) any action or proceeding against the Payor to recover all or any part
of the Subordinated Debt or (ii) join with any creditor (unless the
Administrative Agent or other holders of the Senior Debt shall also join) in
bringing any proceeding against the Payor under the United States Bankruptcy
Code or any other state, federal or foreign insolvency statute unless and until,
in each case, the Senior Debt shall have been irrevocably paid in full in
cash.  Neither the Payee nor any other holder of the Subordinated Debt will ask,
demand, sue for, take or receive from the Payor, directly or indirectly, in
cash, property or securities or by set off or in any other manner (including,
without limitation, from or by way of attachment or seizure of or foreclosure
upon any property or assets of the Payor which may now or hereafter constitute
collateral for any Subordinated Debt), payment of all or any part of the
Subordinated Debt if an Event of Default shall have occurred and be continuing
under the Second Amended and Restated Credit Agreement or under any other
agreement or instrument evidencing or securing the Senior Debt unless and until
all Senior Debt shall have been irrevocably paid in full in cash or the benefits
of this sentence waived by or on behalf of the creditors or the other holder or
holders of the Senior Debt.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.      Subrogation.  The Payee or other holder from time to time of the
Subordinated Debt shall be subrogated to the rights of the holders of the Senior
Debt to receive payments or distributions of assets of the Payor applicable to
the Senior Debt until all amounts owing on the Subordinated Debt have been paid
in full; provided that neither the Payee nor any other holder of the
Subordinated Debt shall enforce any payment by way of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code or
otherwise) until the Commitments have been terminated and the principal of and
interest on the Loans and all other amounts payable under or with respect to the
Senior Debt have been irrevocably paid in full in cash.  For the purposes of the
rights of subrogation set forth in this Section 8, no payments or distributions
to any creditor or other holder or holders of the Senior Debt of any cash,
property or securities to which the Payee or other holder or holders of the
Subordinated Debt would be entitled but for the provisions of this Annex A, and
no payments over pursuant to the provisions of this Annex A to any creditor or
other holder or holders of the Senior Debt by the Payee or other holder or
holders of the Subordinated Debt,  shall, as among the Payor, its creditors
(other than any other holder or holders of the Senior Debt) and the Payee and
other holder or holders of the Subordinated Debt, be deemed to be a payment or
distribution by the Payor to or on account of the Senior Debt, it being
understood that the provisions of this Annex A are solely for the purpose of
defining the relative rights of the Creditors or any other holder or holders of
the Senior Debt and the Payee and any other holder or holders of the
Subordinated Debt.
 
Section 9.      Waiver of UCC Provisions.  If any applicable provisions of the
Uniform Commercial Code as in effect in the State of New York or any other
relevant jurisdiction (the “UCC”) requires the Administrative Agent, the
Collateral Agent or any other holder of the Senior Debt or any representative
thereof to notify the Payee or other holder of the Subordinated Debt that the
Administrative Agent, the Collateral Agent or such other holder or
representative thereof will foreclose or otherwise realize upon any collateral
or other property provided to secure the Senior Debt, whether pursuant to
Article 5 of the UCC or otherwise, the Payee and each other holder from time to
time of the Subordinated Debt by its acceptance thereof hereby waives, to the
extent permitted by applicable law, all such required notice(s) and, to the
extent such requirement of notice may not be waived under applicable law, agrees
that two Business Days’ written notice of any such foreclosure or other
realization shall be commercially reasonable.  The Payee and each other holder
from time to time of the Subordinated Debt by its acceptance thereof further
waives, to the extent permitted by applicable law, any and all rights it may
have to require the Administrative Agent, the Collateral Agent or any other
holder of the Senior Debt or representative thereof to marshal any collateral or
other property provided as security for the Senior Debt and any and all other
rights and remedies now or hereafter available to the Payee or such other holder
of the Subordinated Debt under Section 9-504 of the UCC.  The Payee and each
other holder from time to time of the Subordinated Debt by its acceptance
thereof agrees that the Administrative Agent, the Collateral Agent and any other
holder of the Senior Debt or representative thereof may sell inventory that
constitutes collateral or other security for any Senior Debt pursuant to a
repurchase agreement, that such sale shall not be deemed a transfer subject to
Section 9-504(5) of the UCC or any similar provisions of any other applicable
law (such provisions, to the extent otherwise applicable to such sale, being
hereby waived), and that the repurchase of inventory by a seller under a
repurchase agreement shall be a commercially reasonable method of disposition.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.    Proofs of Claim.  The Payee and each other holder from time to
time of Subordinated Debt may file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Payee or such other holder allowed in any judicial proceedings relative to the
Payor, its creditors or its property.  If the Payor or any other holder from
time to time of Subordinated Debt files any claim, proof of claim or similar
instrument in any judicial proceeding referred to above and all Senior Debt has
not been irrevocably paid in full in cash, the Payor or such other holder shall
(i) file such claim, proof of claim or similar instrument on behalf of the
Administrative Agent and the other holder or holders of the Senior Debt as such
Creditors’ or other holder’s or holders’ interests may appear and (ii) take all
such other actions as may be appropriate to ensure that all payments and
distributions made in respect of any such proceedings are made to the
Administrative Agent, and any other holder or holders of the Senior Debt as its
or their interests may appear.
 
Any term or provision of this Section 10 to the contrary notwithstanding, if any
judicial proceeding referred to above is commenced by or against the Payor, and
so long as all Senior Debt has not been irrevocably paid in full in cash: (i)
the Administrative Agent, or any other holder or holders of the Senior Debt or
representatives thereof are hereby irrevocably authorized and empowered (in each
case, in its own name), but shall have no obligation, to (A) demand, sue for,
collect and receive every payment or distribution received in respect of any
such proceeding and give acquittance therefor and to file claims and proofs of
claims and (B) exercise any voting rights otherwise attributable to the Payee or
other holders of the Subordinated Debt in any such proceeding; (ii) the Payee or
such other holder or holders of the Subordinated Debt shall duly and promptly
take, for the account of the holders of the Senior Debt, such action as the
Administrative Agent, or other holder or holders of the Senior Debt or
representatives thereof may request to collect all amounts payable by the Payor
in respect of the Subordinated Debt and to file the appropriate claims or proofs
of claim in respect of the Subordinated Debt; and (iii) the Payee and each other
holder of Subordinated Debt shall, at the request of the Administrative Agent or
other holder or holders of the Senior Debt or representatives thereof duly and
promptly consent to or join in or stipulate its agreement with any action or
position which each other holder of the Senior Debt may take in any such
judicial proceeding referred to above, including, without limitation, such
actions and positions as the holders of Senior Debt may take with respect to
requests for relief from the automatic stay, for authority to use cash
collateral or to use, sell or lease other property of the estate, for
assumption, assignment or rejection of any executory contract and to obtain
credit.  The Payee and each other holder from time to time of Subordinated Debt
by its acceptance thereof hereby appoints the Administrative Agent, the
Collateral Agent, or the other holder or holders of the Senior Debt or
representatives thereof as its agent(s) and attorney(s) in fact, all acts of
such attorney(s) being hereby ratified and confirmed and such appointment(s),
being coupled with an interest, being irrevocable until the Senior Debt is
irrevocably paid in full in cash, to exercise the rights and file the claims
referred to in this Section 8 and to execute and deliver any documentation
necessary for the exercise of such rights or to file such
claims.  Notwithstanding anything to the contrary contained herein, neither the
Payee nor any other holder of Subordinated Debt shall file any claim or take any
action which competes or interferes with the rights and interests of the any
other holders of the Senior Debt under the Second Amended and Restated Credit
Agreement and other Credit Documents, or any other agreement or instrument
evidencing or securing the Senior Debt.  Until the Senior Debt has been
irrevocably paid in full in cash, neither the Payee nor any other holder of the
Subordinated Debt will (in any proceeding of the type described in Section 2(a))
discharge all or any portion of the obligations of the Payor in respect of the
Subordinated Debt, whether by forgiveness, receipt of capital stock, exercise of
conversion privileges or otherwise, without the prior written consent of the
Administrative Agent, or the holder or holders of the Senior Debt.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.    Obligation of  the Payor Unconditional.  Nothing contained in
this Annex A or in the Intercompany Note is intended to or shall impair, as
between the  Payor and the holder of the Intercompany Note, the obligation of
the Payor, which is absolute and unconditional, to pay to the holder of the
Intercompany Note the principal of and interest on the Intercompany Note as and
when the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the holder of the
Intercompany Note and creditors of the Payor other than the holders of the
Senior Debt, nor shall anything herein or therein, except as expressly provided,
prevent the holder of the Intercompany Note from exercising all remedies
otherwise permitted by applicable law, subject to the rights, if any, under this
Annex A of the holders of Senior Debt in respect of cash, property, or
securities of the Payor received upon the exercise of any such remedy.  Upon any
distribution of assets of the Payor referred to in this Annex A, the holder of
the Intercompany Note shall be entitled to rely upon any order or decree made by
any court of competent jurisdiction in which such dissolution, winding up,
liquidation or reorganization proceedings are pending, or a certificate of the
liquidating trustee or agent or other Person making any distribution to the
holder of the Intercompany Note, for the purpose of ascertaining the Persons
entitled to participate in such distribution, the holders of the Senior Debt and
other indebtedness of the Payor, the amount thereof or payable thereon, the
amount or amounts paid or distributed thereon and all other facts pertinent
thereto or to this Annex A.
 
Section 12.    Reinstatements in Certain Circumstances.  If, at any time, all or
part of any payment with respect to Senior Debt theretofore made by the Payor or
any other Person is rescinded or must otherwise be returned by the holders of
Senior Debt for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of Payor or such other Persons), the
subordination provisions set forth herein shall continue to be effective or be
reinstated, as the case may be, all as though such payment had not been made.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H to
CREDIT AGREEMENT
 
Form of Credit Party Accession Agreement
 
CREDIT PARTY ACCESSION AGREEMENT dated as of [As-of Date] (as amended, modified
or supplemented from time to time, this “Agreement”) among [NEW CREDIT PARTY
NAME], [New Credit Party Description] (the “New Credit Party”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent and as Collateral Agent for and on
behalf of the Lenders referred to below.
 
B/E Aerospace, Inc., a Delaware corporation (the “Company”), has entered into a
Second Amended and Restated Credit Agreement dated as of August 3, 2012 (as
amended, restated, amended and restated, modified or supplemented from time to
time and including any agreement extending the maturity of, refinancing or
otherwise amending, amending and restating or otherwise modifying or
restructuring all or any portion of the obligations of the Company under such
agreement or any successor agreement, the “Second Amended and Restated Credit
Agreement”; the terms defined therein which are not otherwise defined herein
being used herein as therein defined) among the Company, the banks and other
lending institutions from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, as Issuing Lender and as Swing Line Lender (together with its successor
or successors in each such capacity, the “Administrative Agent”, the “Issuing
Lender” and the “Swing Line Lender”, respectively), and any syndication and
documentation agents named therein.
 
Certain Lenders and their affiliates at the time (each, a “Hedge Bank”) may from
time to time provide forward rate agreements, options, swaps, caps, floors and
other derivative contracts (collectively, the “Swap Contracts”) to the Company
or one or more of its Subsidiaries.  In addition, certain Lenders or their
affiliates at the time (each, a “Cash Management Bank”) may provide treasury
management services to, for the benefit of, or otherwise in respect of, the
Company and its Subsidiaries (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
under agreements from time to time providing therefor (“Cash Management
Agreements”, and together with the Credit Documents and all Swap Contracts, the
“Finance Documents”).  The Lenders, the Issuing Lender, the Swing Line Lender,
the Administrative Agent, the Syndication Agents, the Documentation Agents,
JPMorgan Chase Bank, N.A., as collateral agent (together with its successor or
successors in such capacity, the “Collateral Agent”), each co-agent or sub-agent
appointed by the Administrative Agent and the Collateral Agent from time to time
pursuant to the Second Amended and Restated Credit Agreement or any other Credit
Document and each Indemnitee and their respective successors and assigns are
herein referred to individually as a “Senior Finance Party” and collectively as
the “Senior Finance Parties”, and the Senior Finance Parties, the Hedge Banks,
the Cash Management Banks and their respective successors and assigns are herein
referred to individually as a “Secured Party” and collectively as the “Secured
Parties”.
 
To induce the Lenders to enter into the Credit Documents, the Hedge Banks to
enter into Swap Contracts permitted under the Second Amended and Restated Credit
Agreement and the Cash Management Banks to enter into Cash Management
Agreements, each of the Subsidiaries of the Company which shall be required to
become a party hereto from time to time in accordance with Section 8.10 or 9.15
of the Second Amended and Restated Credit Agreement and Section 5.10 hereof
(each a “Guarantor” and, collectively, the “Guarantors”) agree, jointly and
severally, to provide a guaranty of all obligations of the Company and the other
Credit Parties under and in respect of the Finance Documents.
 
As a condition precedent to the obligations of the Lenders under the Second
Amended and Restated Credit Agreement, the Company and each Guarantor (each a
“Credit Party” and, together with the respective successors and permitted
assigns of each of the foregoing, the “Credit Parties”) has agreed or will agree
to grant a continuing security interest in favor of the Collateral Agent in and
to the Collateral to secure the Finance Obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
The New Credit Party, was [formed] [acquired] by the Company and is a
Wholly-Owned Subsidiary of the Company.  [Describe formation or acquisition
transaction, as applicable.]
 
Subject to certain exceptions set forth therein, Section 8.10 of the Second
Amended and Restated Credit Agreement requires the Company to take, and to cause
each of its Subsidiaries to take, such actions from time to time as shall be
necessary to ensure that Qualified Domestic Assets at all times from and after
the Effective Date have a book value at least equal to the Minimum Qualified
Domestic Asset Amount.  Section 9.15 of the Second Amended and Restated Credit
Agreement provides that the Company will not and will not permit any Subsidiary
to, directly or indirectly, incur or assume any guaranty of Indebtedness of any
other entity, unless such Subsidiary is already a Credit Party or
contemporaneously therewith, effect provision is made to guarantee the Finance
Obligations equally and ratably with (or on a senior secured basis to, if
applicable) such other Indebtedness for so long as such other Indebtedness is so
guaranteed.  A Qualified Domestic Asset Trigger Event under Section 8.10 of the
Second Amended and Restated Credit Agreement or an event described in Section
9.15 thereof requires that one or more Subsidiaries become a party to the
Guaranty as an additional “Guarantor”, become a party to the Security Agreement
as an additional “Credit Party” and become a party to the Pledge Agreement as an
additional “Credit Party”.  The Guaranty, the Security Agreement and the Pledge
Agreement specify that such additional Subsidiaries may become “Guarantors”
under the Guaranty and “Credit Parties” under each of the Security Agreement and
the Pledge Agreement by execution and delivery of a counterpart of each such
Credit Document.
 
The New Credit Party has agreed to execute and deliver this Agreement in order
to evidence its agreement to become a “Guarantor” under the Guaranty and a
“Credit Party” under each of the Security Agreement and the Pledge
Agreement.  Accordingly, the parties hereto agree as follows:
 
Section 1.      Guaranty.  In accordance with Section 5.10 of the Guaranty, the
New Credit Party hereby (i) agrees that, by execution and delivery of a
counterpart signature page to the Guaranty in the form attached hereto as
Exhibit A, the New Credit Party shall become a “Guarantor” under the Guaranty
with the same force and effect as if originally named therein as a Guarantor (as
defined in the Guaranty), (ii) acknowledges receipt of a copy of and agrees to
be obligated and bound as a “Guarantor” by all of the terms and provisions of
the Guaranty and (iii) acknowledges and agrees that, from and after the date
hereof, each reference in the Guaranty to a “Guarantor” or the “Guarantors”
shall be deemed to include the New Credit Party.  The New Credit Party hereby
waives acceptance by the Administrative Agent and the Senior Finance Parties of
the guarantee by the New Credit Party under the Guaranty upon the execution and
delivery by the New Credit Party of the counterpart signature referred to
herein.
 
Section 2.      Security Agreement.  In accordance with Section 7.10 of the
Security Agreement, the New Credit Party hereby (i) agrees that, by execution
and delivery of a counterpart signature page to the Security Agreement in the
form attached hereto as Exhibit B, the New Credit Party shall become a “Credit
Party” under the Security Agreement with the same force and effect as if
originally named therein as a Credit Party (as defined in the Security
Agreement), (ii) acknowledges receipt of a copy of and agrees to be obligated
and bound as a “Credit Party” by all of the terms and provisions of the Security
Agreement, (iii) grants to the Collateral Agent for the benefit of the Senior
Finance Parties a continuing security interest in the Collateral (as defined in
the Security Agreement), in each case to secure the full and punctual payment of
the Finance Obligations in accordance with the terms thereof and to secure the
performance of all of the obligations of each Credit Party under the Second
Amended and Restated Credit Agreement and the other Finance Documents, (iv)
represents and warrants that each of Schedules 1.01A, 1.01B, 3.05 and 4.01 to
the Security Agreement, as amended, supplemented and modified as set forth on
Schedules 1.01A, 1.01B, 3.05 and 4.01 hereto, is complete and accurate with
respect to the New Credit Party as of the date hereof after giving effect to the
New Credit Party’s accession to the Security Agreement as an additional Credit
Party thereunder and (v) acknowledges and agrees that, from and after the date
hereof, each reference in the Security Agreement to a “Credit Party” or the
“Credit Parties” shall be deemed to include the New Credit Party.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.      Pledge Agreement.  In accordance with Section 8.10 of the Pledge
Agreement, the New Credit Party hereby (i) agrees that, by execution and
delivery of a counterpart signature page to the Pledge Agreement in the form
attached hereto as Exhibit C, the New Credit Party shall become a “Credit Party”
under the Pledge Agreement with the same force and effect as if originally named
therein as a Credit Party (as defined in the Pledge Agreement), (ii)
acknowledges receipt of a copy of and agrees to be obligated and bound as a
“Credit Party” by all of the terms and provisions of the Pledge Agreement, (iii)
grants to the Collateral Agent for the benefit of the Secured Parties a
continuing security interest in the Collateral (as defined in the Pledge
Agreement), in each case to secure the full and punctual payment of the Finance
Obligations in accordance with the terms thereof and to secure the performance
of all of the obligations of each Credit Party under the Second Amended and
Restated Credit Agreement and the other Finance Documents, (iv) represents and
warrants that each of Schedules I, II, III, and IV to the Pledge Agreement, as
amended, supplemented and modified as set forth on Schedules I, II, III, and IV
hereto, is complete and accurate with respect to the New Credit Party as of the
date hereof after giving effect to the New Credit Party’s accession to the
Pledge Agreement as an additional Credit Party thereunder and (v) acknowledges
and agrees that, from and after the date hereof, each reference in the Pledge
Agreement to a “Credit Party” or the “Credit Parties” shall be deemed to include
the New Credit Party.
 
Section 4.      Representations and Warranties.  The New Credit Party hereby
represents and warrants that:
 
(a)      This Agreement has been duly authorized, executed and delivered by the
New Credit Party, and each of this Agreement and the Guaranty, the Security
Agreement and the Pledge Agreement, as acceded to hereby by the New Credit
Party, constitutes a valid and binding agreement of the New Credit Party,
enforceable against the New Credit Party in accordance with its terms, except in
each case as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(b)      Each of the representations and warranties contained in the Second
Amended and Restated Credit Agreement, the Guaranty, the Security Agreement, the
Pledge Agreement and each of the other Finance Documents is true and correct in
all material respects as of the date hereof, with the same effect as though such
representations and warranties had been made on and as of the date hereof after
giving effect to the accession of the New Credit Party as an additional
“Guarantor” under the Guaranty and an additional “Credit Party” under each of
the Security Agreement and the Pledge Agreement.
 
(c)      Attached hereto as Exhibit D is a correct and complete Perfection
Certificate relating to the New Credit Party and its Collateral.
 
Section 5.      Effectiveness.  This Agreement and the accession of the New
Credit Party to the Guaranty, the Security Agreement and the Pledge Agreement as
provided herein shall become effective with respect to the New Credit Party when
(i) the Administrative Agent shall have received a counterpart of this Agreement
duly executed by the New Credit Party; and (ii) the Administrative Agent and/or
the Collateral Agent, as applicable, shall have received duly executed
counterpart signature pages to each of the Guaranty, the Security Agreement and
the Pledge Agreement as contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 6.      Integration; Confirmation.  On and after the date hereof, each
of the Guaranty, the Security Agreement and the Pledge Agreement and the
respective Schedules thereto shall be supplemented as expressly set forth
herein; all other terms and provisions of each of the Guaranty, the Security
Agreement, the Pledge Agreement, the other Finance Documents and the respective
Schedules thereto shall continue in full force and effect and unchanged and are
hereby confirmed in all respects.
 
Section 7.      Expenses.  The New Credit Party agrees to pay (i) all
out-of-pocket expenses of the Agents, including fees and disbursements of
special and local counsel for the Agents, in connection with the preparation,
execution and delivery of this Agreement and any document or agreement
contemplated hereby and (ii) all taxes which the Collateral Agent or any Secured
Party may be required to pay by reason of the security interests granted in the
Collateral (including any applicable transfer taxes).
 
Section 8.     Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT AS OTHERWISE
REQUIRED BY MANDATORY PROVISIONS OF LAW.
 
Section 9.      Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement may
be transmitted and/or signed by facsimile or by “.pdf” or similar electronic
means and if so transmitted or signed, shall, subject to requirements of law,
have the same force and effect as a manually signed original and shall be
binding on the New Credit Party, the Agents and the Secured Parties.  The
Administrative Agent may also require that this Agreement be confirmed by a
manually signed original hereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
[NEW CREDIT PARTY NAME]
             
By:
       Name:      Title:

 
 
JPMORGAN CHASE BANK, N.A.,
        as Administrative Agent          
By:
       Name:      Title:

 
 
JPMORGAN CHASE BANK, N.A.,
        as Collateral Agent          
By:
       Name:      Title:

 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
 
Counterpart to Guaranty
 
The undersigned hereby executes this counterpart to the Guaranty dated as of
_________, 20__ by the Guarantors party thereto from time to time in favor of
JPMorgan Chase Bank, N.A., as Administrative Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Guarantor” thereunder.
 
Date:___________________
 
 
 
[NEW CREDIT PARTY NAME]
             
By:
       Name:      Title:                      [New Credit Party Notice Address]

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


 
Counterpart to Security Agreement
 
The undersigned hereby executes this counterpart to the Security Agreement dated
as of __________, 20__ by the Credit Parties party thereto from time to time in
favor of JPMorgan Chase Bank, N.A., as Collateral Agent, and, as of the date
hereof, assumes all of the rights and obligations of a “Credit Party”
thereunder.
 
Date:___________________
 
 
 
[NEW CREDIT PARTY NAME]
             
By:
       Name:      Title:                      [New Credit Party Notice Address]

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 


 
Counterpart to Pledge Agreement
 
The undersigned hereby executes this counterpart to the Pledge Agreement dated
as of _________, 20__ by Credit Parties party thereto from time to time in favor
of JPMorgan Chase Bank, N.A., as Collateral Agent, and, as of the date hereof,
assumes all of the rights and obligations of a “Credit Party” thereunder.
 
Date:___________________
 
 
 
[NEW CREDIT PARTY NAME]
             
By:
       Name:      Title:                      [New Credit Party Notice Address]

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 


 
Perfection Certificate
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01A
 


 
Claims
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01B
 
Material Excluded Contracts
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.05
 


 
Deposit Accounts and Securities Accounts
 
Deposit Accounts:
 
Name of Credit Party
Name of
Financial Institution
Account Number
Purpose
                                                                               

 
Securities Accounts:
 
Name of Credit Party
Name of
Financial Institution
Account Number
Purpose
                                                                               

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.01
 


 
Schedule of Filings to Perfect Security Interests
 
Name of Debtor
Filing Type
Finance Document
State
Filing Office
Filing Date
File Number
Legal Name of Debtor
UCC-1/UCC-2/UCC-3:  General/ILO/Fixture Filing/Assignment/Name
Change/Termination
Security Agreement (If doing an ILO/ Assignment/Name Change/Termination put
Original File Date and Number here)
                                                                               
                                                                               
                                                                               
                   

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


 
List of Pledged Shares
 


[NEW CREDIT PARTY NAME]
 
Issuer
Class of Stock
Certificate Number, if Applicable
Par Value
Number of Shares
Percentage of Class Represented By Pledged Shares
Type of Investment Property
                                                                     

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
 


 
List of Pledged Notes
 
[NEW CREDIT PARTY NAME]
 
Issuer
Original Principal Amount
Date
Maturity
Date
Type of Investment
Property
                                       

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 


 
List of Pledged LLC Interests
 
[NEW CREDIT PARTY NAME]
 
Issuer
Class of Interest
Certificate Numbers,
if Applicable
Percentage of Class
Represented by
Pledged LLC
Interests
Type of Investment
Property
                                       

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE IV


 
List of Pledged Partnership Interests
 
[NEW CREDIT PARTY NAME]
 


Issuer
Class of Interest
Certificate Numbers,
if Applicable
Percentage of Class Represented by Pledged Partnership
Interests
Type of Investment
Property
                                       

 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT I to
CREDIT AGREEMENT
 


 
GUARANTY
 
dated as of [_____]
 
among
 
B/E AEROSPACE, INC.,
 
THE GUARANTORS FROM TIME TO TIME PARTY HERETO
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS*
 
 

 
Page
ARTICLE I
GUARANTY
 
Section 1.01
The Guaranty
2
Section 1.02
Guaranty Absolute
3
Section 1.03
Payments.
5
Section 1.04
Discharge; Reinstatement in Certain Circumstances
6
Section 1.05
Waiver by the Guarantors
7
Section 1.06
Security for Guaranty
9
Section 1.07
Agreement to Pay; Subordination of Subrogation Claims
9
Section 1.08
Stay of Acceleration
10
Section 1.09
No Set-Off
10
     
ARTICLE II
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
 
Section 2.01
Indemnity and Subrogation
10
Section 2.02
Contribution and Subrogation
10
     
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.01
Representations and Warranties; Certain Agreements
11
Section 3.02
Information
11
Section 3.03
Subordination by Guarantors
12
     
ARTICLE IV
SET-OFF
 
Section 4.01
Right of Set-Off
12
 
ARTICLE V
MISCELLANEOUS
 
Section 5.01
Notices
12
Section 5.02
Benefit of Agreement
13
Section 5.03
No Waivers; Non-Exclusive Remedies
13
Section 5.04
Enforcement
13
Section 5.05
Amendments and Waivers
13
Section 5.06
Governing law; Submission to Jurisdiction
14
Section 5.07
Limitation of law; Severability.
14
Section 5.08
Counterparts; Integration; Effectiveness
14
Section 5.09
WAIVER OF JURY TRIAL
15
Section 5.10
Additional Guarantors
15
Section 5.11
Termination; Release of Guarantors.
15
Section 5.12
Conflict
15




--------------------------------------------------------------------------------

*           The Table of Contents is not part of the Guaranty.
 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTY dated as of [_____] (as amended, restated, amended and restated,
modified or supplemented from time to time, this “Agreement”) among B/E
AEROSPACE, INC., the GUARANTORS from time to time party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent for the benefit of the Secured Parties
referred to herein.
 
B/E Aerospace, Inc., a Delaware corporation (the “Company”), previously entered
into a Second Amended and Restated Credit Agreement dated as of August 3, 2012
(as amended, restated, amended and restated, modified or supplemented from time
to time and including any agreement extending the maturity of, refinancing or
otherwise amending, amending and restating or otherwise modifying or
restructuring all or any portion of the obligations of the Company under such
agreement or any successor agreement, the “Second Amended and Restated Credit
Agreement”; the terms defined therein which are not otherwise defined herein
being used herein as therein defined) among the Company, the banks and other
lending institutions from time to time party thereto (each a “Lender” and,
collectively, the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative
Agent, as the Issuing Lender and as the Swing Line Lender (together with its
successor or successors in each such capacity, the “Administrative Agent”, the
“Issuing Lender” and the “Swing Line Lender”, respectively), and any syndication
agents and documentation agents named therein.
 
Certain Lenders and their affiliates at the time (each, a “Hedge Bank”) may from
time to time provide forward rate agreements, options, swaps, caps, floors and
other derivative contracts (collectively, the “Swap Contracts”) to the Company
or one or more of its Subsidiaries.  In addition, certain Lenders or their
affiliates at the time (each, a “Cash Management Bank”) may provide treasury
management services to, for the benefit of, or otherwise in respect of, the
Company and its subsidiaries (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
under agreements from time to time providing therefor (“Cash Management
Agreements”, and together with the Credit Documents and all Swap Contracts, the
“Finance Documents”).  The Lenders, the Issuing Lender, the Swing Line Lender,
the Administrative Agent, the Syndication Agents, the Documentation Agents,
JPMorgan Chase Bank, N.A., as collateral agent (together with its successor or
successors in such capacity, the “Collateral Agent”), each co-agent or sub-agent
appointed by the Administrative Agent and the Collateral Agent from time to time
pursuant to the Second Amended and Restated Credit Agreement or any other Credit
Document or other Credit Document referred to therein and each Indemnitee and
their respective successors and assigns are herein referred to individually as a
“Senior Finance Party” and collectively as the “Senior Finance Parties”, and the
Senior Finance Parties, the Hedge Banks, the Cash Management Banks and their
respective successors and assigns are herein referred to individually as a
“Secured Party” and collectively as the “Secured Parties”.
 
To induce the Lenders to enter into the Second Amended and Restated Credit
Agreement and the other Credit Documents, the Hedge Banks to enter into Swap
Contracts permitted under the Second Amended and Restated Credit Agreement and
the Cash Management Banks to enter into Cash Management Agreements (the Credit
Documents, the Swap Agreements and the Cash Management Agreements being herein
collectively referred to as the “Finance Documents”), each of the subsidiaries
of Company which shall be required to become a party hereto from time to time in
accordance with Section 8.10 or 9.15 of the Second Amended and Restated Credit
Agreement and Section 5.10 hereof (each a “Guarantor” and, collectively, the
Guarantors”) will agree, jointly and severally, to provide a guaranty of all
obligations of the Company and the other Credit Parties under and in respect of
the Finance Documents.  The Company and the Guarantors are referred to herein
individually as a “Credit Party” and collectively as the “Credit Parties.”  As
used herein, “Other Credit Parties” means, with respect to any Guarantor, any
and all of the Credit Parties other than such Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
Each of the Guarantors will be, at the time becoming a party hereto, a
Subsidiary of the Company.  As such, each Guarantor will receive not
insubstantial benefits from the Company’s execution of the Second Amended and
Restated Credit Agreement and the consummation of the transactions set forth
therein and the Loans, Letters of Credit and other financial accommodations to
be made, issued or entered into thereunder and from the other financial
accommodations to be made under the other Finance Documents.  Accordingly, each
Guarantor hereby agrees with the Administrative Agent for the benefit of the
Secured Parties as follows:
 
Article I.
GUARANTY
 
Section 1.01            The Guaranty.  Each Guarantor unconditionally
guarantees, jointly and severally with the other Guarantors, as a primary
obligor and not merely as a surety: (x) the due and punctual payment of:
 
(i)
 
all principal of and interest (including, without limitation, any interest which
accrues after the commencement of any (A) any voluntary or involuntary case or
proceeding under the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief laws”) with respect to any Credit Party,
(B) any other voluntary or involuntary, insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation or similar case or
proceeding with respect to any Credit Party or any material portion of its
respective assets, (C) any liquidation, dissolution, reorganization or winding
up of any Credit Party whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (D) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Credit Party
(each an “Insolvency or Liquidation Proceeding”), whether or not allowed or
allowable as a claim in any such proceeding) on any Loan, L/C Disbursement or
Revolving L/C Obligation incurred by any Other Credit Party under, or any Note
issued by any Other Credit Party pursuant to, the Second Amended and Restated
Credit Agreement or any other Credit Document;
     
(ii)
 
all fees, expenses, indemnification obligations and other amounts of whatever
nature now or hereafter payable by any Other Credit Party (including, without
limitation, any amounts which accrue after the commencement of any Insolvency or
Liquidation Proceeding with respect to such Other Credit Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to the Second
Amended and Restated Credit Agreement or any other Credit Document;
     
(iii)
 
all expenses of any Agent as to which one or more of them have a right to
reimbursement by any Credit Party under Section 5.04(a) of this Agreement,
Section 12.5(i), (ii) or (iii) of the Second Amended and Restated Credit
Agreement or under any other similar provision of any other Credit Document,
including, without limitation, any and all sums advanced by any Agent to
preserve the Collateral or preserve its security interests in the Collateral to
the extent permitted under any Credit Document or applicable law;
     
(iv)
 
all amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement by any Credit Party under Section 5.04(b) of this Agreement,
Section 12.5(iv) of the Second Amended and Restated Credit Agreement or under
any other similar provision of any other Credit Document;
     



 
 
 
 

--------------------------------------------------------------------------------

 
 
(v)
 
all other amounts now or hereafter payable by any Other Credit Party and all
other obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any Insolvency or Liquidation Proceeding with respect to such Other Credit
Party, whether or not allowed or allowable as a claim in any such proceeding) on
the part of any Other Credit Party pursuant to any Credit Document;
     
(vi)
 
all Cash Management Obligations owed or owing under any Cash Management
Agreement to a Cash Management Bank; and
     
(vii)
 
all Swap Obligations of a Credit Party permitted under the Second Amended and
Restated Credit Agreement owed or owing under any Swap Contract to any Hedge
Bank;
     

 
in each case together with all renewals, modifications, consolidations or
extensions thereof and whether now or hereafter due, owing or incurred in any
manner, whether actual or contingent, whether incurred solely or jointly with
any other Person and whether as principal or surety (and including all
liabilities in connection with any notes, bills or other instruments accepted by
any Secured Party in connection therewith), together in each case with all
renewals, modifications, consolidations or extensions thereof; and (y) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of each Other Credit Party under or pursuant to the Finance
Documents (all such monetary and other obligations referred to in clauses (x)
and (y) above being herein collectively referred to as the “Guaranteed
Obligations”).
 
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor hereunder shall be limited to a maximum aggregate
amount equal to the greatest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
provisions of applicable state law (collectively, the “Fraudulent Transfer
laws”), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer laws (specifically excluding, however, any liabilities of such
Guarantor (i) in respect of intercompany indebtedness to any Other Credit Party
or any of its Affiliates to the extent that such indebtedness (A) would be
discharged or would be subject to a right of set-off in an amount equal to the
amount paid by such Guarantor hereunder or (B) has been pledged to, and is
enforceable by, the Collateral Agent on behalf of the Secured Parties and (ii)
under any guaranty of Indebtedness subordinated in right of payment to the
Guaranteed Obligations which guaranty contains a limitation as to a maximum
amount similar to that set forth in this paragraph pursuant to which the
liability of such Guarantor hereunder is included in the liabilities taken into
account in determining such maximum amount) and after giving effect as assets of
such Guarantor to the value (as determined under the applicable provisions of
the Fraudulent Transfer laws) of any rights to subrogation, contribution,
reimbursement, indemnity or similar rights of such Guarantor pursuant to (i)
applicable law or (ii) any agreement providing for an equitable allocation among
such Guarantor and any other Credit Party and its Affiliates of obligations
arising under guaranties by such parties (including the agreements in Article II
of this Agreement).  If any Guarantor’s liability hereunder is limited pursuant
to this paragraph to an amount that is less than the total amount of the
Guaranteed Obligations, then it is understood and agreed that the portion of the
Guaranteed Obligations for which such Guarantor is liable hereunder shall be the
last portion of the Guaranteed Obligations to be repaid.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.02            Guaranty Absolute.  Each Guarantor guarantees that the
Guaranteed Obligations will be paid and performed strictly in accordance with
the terms of the Finance Documents, regardless of any law now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Secured Parties with respect thereto.  The obligations of the Guarantors under
this Agreement are independent of the Guaranteed Obligations, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce this Agreement, irrespective of whether any action is brought against
the Company or any Other Credit Party or whether  the Company or any Other
Credit Party is joined in any such action or actions.  This Agreement is an
absolute and unconditional guaranty of payment when due, and not of collection,
by each Guarantor, jointly and severally with each other Guarantor of the
Guaranteed Obligations in each and every particular.  The obligations of each
Guarantor hereunder are several from those of the Other Credit Parties and are
primary obligations concerning which each Guarantor is the principal
obligor.  The Secured Parties shall not be required to mitigate damages or take
any action to reduce, collect or enforce the Guaranteed Obligations.
 
The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including the
existence of any claim, set-off or other right which any Guarantor may have at
any time against any Other Credit Party, any Agent or other Secured Party or any
other Person, whether in connection herewith or any unrelated
transactions.  Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any Other Credit Party to any
Secured Party under the Finance Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or such Other Credit
Party.
 
Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged or otherwise affected or
impaired by:
 
(i)
 
any extension, renewal, settlement, compromise, acceleration, waiver or release
in respect of any obligation of any Other Credit Party under the Second Amended
and Restated Credit Agreement, the Notes, any Swap Contract, any Cash Management
Agreement or any other Finance Document or any other agreement or instrument
evidencing or securing any Guaranteed Obligation, by operation of law or
otherwise;
     
(ii)
 
any change in the manner, place, time or terms of payment of any Guaranteed
Obligation or any other amendment, supplement or modification to the Second
Amended and Restated Credit Agreement, the Notes, any other Finance Document or
any other agreement or instrument evidencing or securing any Guaranteed
Obligation;
     
(iii)
 
any release, non-perfection or invalidity of any direct or indirect security for
any Guaranteed Obligation, any sale, exchange, surrender, realization upon,
offset against or other action in respect of any direct or indirect security for
any Guaranteed Obligation or any release of any Other Credit Party or any other
guarantor or guarantors of any Guaranteed Obligation;
     
(iv)
 
any change in the existence, structure or ownership of any Other Credit Party or
any insolvency, bankruptcy, reorganization, arrangement, readjustment,
composition, liquidation or other similar proceeding affecting any Other Credit
Party or its assets or any resulting disallowance, release or discharge of all
or any portion of any Guaranteed Obligation;
       (v)   the existence of any claim, set-off or other right which any
Guarantor may have at any time against any Other Credit Party, any Agent, any
other Secured Party or any other Person, whether in connection herewith or any
unrelated transaction; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;       (vi)   any
invalidity or unenforceability relating to or against any Other Credit Party for
any reason of the Second Amended and Restated Credit Agreement, any Note, any
other Finance Document or any other agreement or instrument evidencing or
securing any Guaranteed Obligation or any provision of applicable law purporting
to prohibit the payment by any Other Credit Party of any Guaranteed Obligation;

 
 
 
 

--------------------------------------------------------------------------------

 
 
(vii)
 
any failure by any Agent or any other Secured Party:  (A) to file or enforce a
claim against any Other Credit Party or its estate (in a bankruptcy or other
proceeding); (B) to give notice of the existence, creation or incurrence by any
Other Credit Party of any new or additional indebtedness or obligation under or
with respect to the Guaranteed Obligations; (C) to commence any action against
any Other Credit Party; (D) to disclose to any Guarantor any facts which such
Agent or such other Secured Party may now or hereafter know with regard to any
Other Credit Party; or (E) to proceed with due diligence in the collection,
protection or realization upon any collateral securing the Guaranteed
Obligations;
     
(viii)
 
any direction as to application of payment by any Other Credit Party or any
other Person;
     
(ix)
 
any subordination by any Secured Party of the payment of any Guaranteed
Obligation to the payment of any other liability (whether matured or unmatured)
of any Other Credit Party to its creditors;
     
(x)
 
any act or failure to act by the Administrative Agent or any other Secured Party
under this Agreement or otherwise which may deprive any Guarantor of any right
to subrogation, contribution or reimbursement against any Other Credit Party or
any right to recover full indemnity for any payments made by such Guarantor in
respect of the Guaranteed Obligations; or
     
(xi)
 
any other act or omission to act or delay of any kind by the Company, any Other
Credit Party, the Administrative Agent or any Secured Party or any other Person
or any other circumstance whatsoever which might, but for the provisions of this
clause, constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder.

 
Each Guarantor has irrevocably and unconditionally delivered this Agreement to
the Administrative Agent, for the benefit of the Secured Parties, and the
failure by any Other Credit Party or any other Person to sign this Agreement or
a guaranty similar to this Agreement or otherwise shall not discharge the
obligations of any Guarantor hereunder.  The irrevocable and unconditional
liability of each Guarantor hereunder applies whether it is jointly and
severally liable for the entire amount of the Guaranteed Obligations, or only
for a pro-rata portion, and without regard to any rights (or the impairment
thereof) of subrogation, contribution or reimbursement that such Guarantor may
now or hereafter have against any Other Credit Party or any other Person.  This
Agreement is and shall remain fully enforceable against each Guarantor
irrespective of any defenses that any Other Credit Party may have or assert in
respect of the Guaranteed Obligations, including, without limitation, failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury, except that a Guarantor may
assert the defense of final payment in full of the Guaranteed Obligations.
 
Section 1.03             Payments.
 
(a)
 
Payments to be Made Upon Default.  If any Credit Party fails to pay or perform
any Guaranteed Obligation when due in accordance with its terms (whether at
stated maturity, by acceleration or otherwise) or if any Default or Event of
Default specified in Section 10.1(f) of the Second Amended and Restated Credit
Agreement occurs with respect to any Credit Party, the Guarantors shall,
forthwith on demand of the Administrative Agent, pay the aggregate amount of all
Guaranteed Obligations to the Administrative Agent.
     

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
   
General Provisions as to Payments.  Each payment hereunder shall be made without
set-off, counterclaim or other deduction, in Federal or other funds immediately
available in The City of New York, to the Administrative Agent at the
address(es) referred to in Section 5.01 on the basis set forth in Section 5.14
of the Second Amended and Restated Credit Agreement.
       
(c)
   
Application of Payments.

 

  (i)
Priority of Distributions. All payments received by the Administrative Agent
hereunder shall be applied as provided in Section 5.04 of the Security
Agreement.
       
 
(ii)  
Distributions with Respect to Letters of Credit. Each of the Guarantors and the
Secured Parties agrees and acknowledges that if (after all outstanding Loans and
L/C Disbursements have been paid in full) the Revolving Credit Lenders are to
receive a distribution on account of undrawn amounts with respect to Letters of
Credit issued (or deemed issued) under the Second Amended and Restated Credit
Agreement, such amounts shall be deposited in the L/C Cash Collateral Account
established under the Security Agreement as cash security for the repayment of
Guaranteed Obligations owing to the Revolving Credit Lenders as such. Upon
termination of all outstanding Letters of Credit and payment in full of all L/C
Disbursements and Revolving L/C Obligations, all of such cash security shall be
applied to the remaining Guaranteed Obligations of the Finance Parties. If there
remains any excess cash security, such excess cash shall be withdrawn by the
Collateral Agent from the L/C Cash Collateral Account and distributed in
accordance with Section 1.03(c)(i) hereof.

 
Section 1.04            Discharge; Reinstatement in Certain Circumstances.  Each
Guarantor’s obligations hereunder shall remain in full force and effect until
the latest to occur of (i) payment in full in cash of the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such interest
is, or would be, allowed in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness outstanding under the Finance Documents and
termination of all commitments to lend or otherwise extend credit under the
Finance Documents, (ii) payment in full in cash of all other Guaranteed
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (including legal fees and other
expenses, costs or charges accruing on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not a claim for such fees,
expenses, costs or charges is, or would be, allowed in such Insolvency or
Liquidation Proceeding but excluding Unmatured Surviving Obligations), (iii)
termination, cancellation or cash collateralization (in an amount reasonably
satisfactory to the Administrative Agent) of, all Letters of Credit issued or
deemed issued under the Credit Documents, (iv) termination or cash
collateralization (in an amount reasonably satisfactory to the Administrative
Agent) of all Swap Contracts and (v) termination or cash collateralization (in
an amount reasonably satisfactory to the Administrative Agent) of all Cash
Management Agreements (the occurrence of all of the foregoing being referred to
herein as “Discharge of Finance Obligations”).  No payment or payments made by
any Other Credit Party or any other Person or received or collected by any
Secured Party from any Other Credit Party or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Guaranteed Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder, it being understood that each Guarantor shall,
notwithstanding any such payment or payments, remain liable for the Guaranteed
Obligations until the Discharge of Finance Obligations.  If at any time any
payment by any Other Credit Party or any other Person of any Guaranteed
Obligation is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Other
Credit Party or other Person or upon or as a result of the appointment of a
receiver, intervener or conservator of, or trustee or similar officer for, such
Other Credit Party or other Person or any substantial part of its respective
property or otherwise, each Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment had been due but not
made at such time.  Each Guarantor party hereto agrees that payment or
performance of any of the Guaranteed Obligations or other acts which toll any
statute of limitations applicable to the Guaranteed Obligations shall also toll
the statute of limitations applicable to each such Guarantor’s liability
hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.05            Waiver by the Guarantors.  Each Guarantor hereby waives
presentment to, demand of payment from and protest to the Other Credit Parties
of any of the Guaranteed Obligations, and also waives promptness, diligence,
notice of acceptance of its guarantee, any other notice with respect to any of
the Guaranteed Obligations and this Agreement and any requirement that any Agent
or any other Secured Party protect, secure, perfect or insure any Lien or any
property subject thereto.  Each Guarantor further waives any right to require
that resort be had by any Agent or any other Secured Party to any security held
for payment of the Guaranteed Obligations or to any balance of any deposit,
account or credit on the books of the any Agent or any other Secured Party in
favor of any Credit Party or any other Person.  Each Guarantor hereby consents
and agrees to each of the following to the fullest extent permitted by law, and
agrees that such Guarantor’s obligations under this Agreement shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waives any rights (including rights to notice) which such
Guarantor might otherwise have as a result of or in connection with any of the
following:
 
(i)
 
any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with any
Other Credit Party, any Agent, the other Secured Parties, or any of them, or any
other Person, pertaining to the Guaranteed Obligations;
     
(ii)
 
any adjustment, indulgence, forbearance or compromise that might be granted or
given by any Agent or any other Secured Party to any Other Credit Party or any
other Person liable on the Guaranteed Obligations; or the failure of any Agent
or any other Secured Party to assert any claim or demand or to exercise any
right or remedy against any Other Credit Party under the provisions of any
Finance Document or otherwise; or any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any
Finance Document or any other agreement, including with respect to any Other
Credit Party under this Agreement;
     
(iii)
 
the insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Other Credit Party or any other
Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of any Other Credit Party, or any change,
restructuring or termination of the corporate structure or existence of any
Other Credit Party, or any sale, lease or transfer of any or all of the assets
of any Other Credit Party, or any change in the shareholders, partners, or
members of any Other Credit Party; or any default, failure or delay, willful or
otherwise, in the performance of the Guaranteed Obligations;
     
(iv)
 
the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, the officers or representatives executing the documents or otherwise
creating the Guaranteed Obligations acted in excess of their authority, the
Guaranteed Obligations violate applicable usury laws, any Other Credit Party has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
such Other Credit Party, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;
     

 
 
 
 

--------------------------------------------------------------------------------

 
 
(v)
 
any full or partial release of the liability of any Other Credit Party or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Guarantor that such Guarantor may be required to
pay the Guaranteed Obligations in full without assistance or support of any
other Person, and such Guarantor has not been induced to enter into this
Agreement on the basis of a contemplation, belief, understanding or agreement
that any party other than the Company will be liable to perform the Guaranteed
Obligations, or that the Secured Parties will look to any other party to perform
the Guaranteed Obligations;
     
(vi)
 
the taking or accepting of any other security, collateral or guarantee, or other
assurance of payment, for all or any part of the Guaranteed Obligations;
     
(vii)
 
any release, surrender, exchange, subordination, deterioration, waste, loss or
impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any Letter of Credit, collateral, property or security, at any
time existing in connection with, or assuring or securing payment of, all or any
part of the Guaranteed Obligations;
     
(viii)
 
any right that any Guarantor may now or hereafter have under Section 3-606 of
the UCC or otherwise to unimpaired collateral;
     
(ix)
 
the failure of any Agent, any other Secured Party or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
     
(x)
 
the fact that any collateral, security, security interest or lien contemplated
or intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations shall not be properly perfected or created, or shall
prove to be unenforceable or subordinate to any other security interest or lien,
it being recognized and agreed by each Guarantor that such Guarantor is not
entering into this Agreement in reliance on, or in contemplation of the benefits
of, the validity, enforceability, collectibility or value of any of the
Collateral;
     
(xi)
 
any payment by any Other Credit Party to the Administrative Agent, any other
Agent or any other Secured Party being held to constitute a preference under
Title 11 of the United States Code or any similar Federal, foreign or state law,
or for any reason any Agent or any other Secured Party being required to refund
such payment or pay such amount to any Other Credit Party or someone else;
     
(xii)
 
any other action taken or omitted to be taken with respect to the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices any Guarantor or increases the likelihood that any
Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof, it being the unambiguous and unequivocal intention of each
Guarantor that such Guarantor shall be obligated to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether or not contemplated, and whether or not
otherwise or particularly described herein, except for the full and final
payment and satisfaction of the Guaranteed Obligations in cash;

 
 
 

--------------------------------------------------------------------------------

 
 
(xiii)
 
the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable Debtor Relief laws;
     
(xiv)
 
the existence of any claim, set-off or other right which any Guarantor may have
at any time against any Other Credit Party, the Administrative Agent, any other
Secured Party or any other Person, whether in connection herewith or any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; or
     
(xv)
 
any other circumstance that might in any manner or to any extent otherwise
constitute a defense available to, vary the risk of, or operate as a discharge
of, such Guarantor as a matter of law or equity.

 
All waivers herein contained shall be without prejudice to the right of the
Administrative Agent at its option to proceed against any Credit Party or any
other Person, whether by separate action or by joinder.
 
Section 1.06            Security for Guaranty.  Each Guarantor party hereto
authorizes the Collateral Agent in accordance with the terms and subject to the
conditions set forth in the Collateral Documents, (i) to take and hold security
for the payment of the Guaranteed Obligations and to exchange, enforce, waive
and release any such security, (ii) to apply such security and direct the order
or manner of sale thereof as the Collateral Agent in its sole discretion may
determine and (iii) to release or substitute any one or more endorsees, other
Guarantors or Other Credit Parties.  The Collateral Agent may, at its election,
in accordance with the terms and subject to the conditions set forth in the
Collateral Documents, foreclose on any security held by it by one or more
judicial or nonjudicial sales, or exercise any other right or remedy available
to it against any Credit Party, or any security, without affecting or impairing
in any way the liability of any Guarantor hereunder.
 
Section 1.07            Agreement to Pay; Subordination of Subrogation
Claims.  In furtherance of the foregoing and not in limitation of any other
right that the Administrative Agent, any other Agent or any other Secured Party
has at law or in equity against any Guarantor by virtue hereof, upon the failure
of any Other Credit Party to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent or such other Secured
Party as designated thereby in cash the amount of such unpaid Guaranteed
Obligations.  Upon payment by any Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of such Guarantor
against any Other Credit Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall
(including, without limitation, in the case of any Guarantor, any rights of such
Guarantor arising under Article II of this Agreement) in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Guaranteed Obligations and Discharge of Finance
Obligations.  No failure on the part of any Other Credit Party or any other
Person to make any payments in respect of any subrogation, contribution,
reimbursement, indemnity or similar right (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder.  If any
amount shall erroneously be paid to any Guarantor on account of such
subrogation, contribution, reimbursement, indemnity or similar right, such
amount shall be held in trust for the benefit of the Secured Parties and shall
forthwith be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required) to be credited against the payment of the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Finance
Documents.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.08            Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by any Other Credit Party under or with respect to
the Guaranteed Obligations is stayed upon the insolvency or bankruptcy of such
Other Credit Party, all such amounts otherwise subject to acceleration under the
terms of the Second Amended and Restated Credit Agreement, the Notes, any Swap
Contract, any Cash Management Agreement or any other agreement or instrument
evidencing or securing the Guaranteed Obligations shall nonetheless be payable
by the Guarantors hereunder, jointly and severally, forthwith on demand by the
Administrative Agent, or, following payment in full of the Obligations, the
holders of at least 51% the obligations under all Swap Contracts and Secured
Cash Management Obligations, in the manner provided in Section 1.01.
 
Section 1.09            No Set-Off.  No act or omission of any kind or at any
time on the part of any Secured Party in respect of any matter whatsoever shall
in any way affect or impair the rights of the Administrative Agent or any other
Secured Party to enforce any right, power or benefit under this Agreement, and
no set-off, claim, reduction or diminution of any Guaranteed Obligation or any
defense of any kind or nature which any Guarantor has or may have against any
Other Credit Party or any Secured Party shall be available against the
Administrative Agent or any other Secured Party in any suit or action brought by
the Administrative Agent or any other Secured Party to enforce any right, power
or benefit provided for by this Agreement; provided that nothing herein shall
prevent the assertion by any Guarantor of any such claim by separate suit or
compulsory counterclaim.  Nothing in this Agreement shall be construed as a
waiver by any Guarantor of any rights or claims which it may have against any
Secured Party hereunder or otherwise, but any recovery upon such rights and
claims shall be had from such Secured Party separately, it being the intent of
this Agreement that each Guarantor shall be unconditionally, absolutely and
jointly and severally obligated to perform fully all its obligations, covenants
and agreements hereunder for the benefit of each Secured Party.
 
Article II.
INDEMNIFICATION, SUBROGATION AND CONTRIBUTION
 
Section 2.01            Indemnity and Subrogation.  In addition to all such
rights of indemnity and subrogation as the Guarantors may have under applicable
law (but subject to Section 1.07 above), the Company agrees that (i) if a
payment shall be made by any Guarantor under this Agreement, the Company shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (ii) if any assets of any Guarantor
shall be sold pursuant to any Collateral Document to satisfy a claim of any
Secured Party, the Company shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.
 
Section 2.02            Contribution and Subrogation.  Each Guarantor (a
“Contributing Guarantor”) agrees (subject to Section 1.07 above) that, if a
payment shall be made by any other Guarantor under this Agreement or assets of
any other Guarantor shall be sold pursuant to any Collateral Document to satisfy
a claim of any Secured Party and such other Guarantor (the “Claiming Guarantor”)
shall not have been fully indemnified by the Company as provided in Section
2.01, the Contributing Guarantor shall indemnify the Claiming Guarantor in an
amount equal to the amount of such payment or the greater of the book value or
the fair market value of such assets, as the case may be, in each case
multiplied by a fraction the numerator of which shall be the net worth of the
Contributing Guarantor on the date that the obligation(s) supporting such claim
were incurred under this Agreement and the denominator of which shall be the
aggregate net worth of all the Guarantors on such date (or, in the case of any
Guarantor becoming a party hereto pursuant to Section 5.10, the date of the
Accession Agreement executed and delivered by such Guarantor).  Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this Section
2.02 shall be subrogated to the rights of such Claiming Guarantor under Section
2.01 to the extent of such payment, in each case subject to the provisions of
Section 1.07.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Article III.
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
Section 3.01            Representations and Warranties; Certain
Agreements.  Each Guarantor hereby represents, warrants and covenants as
follows:
 
(a)
 
All representations and warranties contained in the Second Amended and Restated
Credit Agreement that relate to such Guarantor are true and correct.
     
(b)
 
Such Guarantor agrees to comply with each of the covenants contained in the
Second Amended and Restated Credit Agreement that impose or purport to impose,
through agreements with the Company, restrictions or obligations on such
Guarantor.
     
(c)
 
Such Guarantor acknowledges that any default in the due observance or
performance by such Guarantor of any covenant, condition or agreement contained
herein may constitute an Event of Default under Section 10.1 of the Second
Amended and Restated Credit Agreement.
     
(d)
 
There are no conditions precedent to the effectiveness of this Agreement that
have not been satisfied or waived.
     
(e)
 
Such Guarantor has, independently and without reliance upon the Administrative
Agent or any other Secured Party and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Such Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Agreement, and the
Board of Directors (or persons performing similar functions in case of a
Guarantor which is not a corporation) of such Guarantor has decided that a
direct or an indirect benefit will accrue to such Guarantor by reason of the
execution of this Agreement.
     
(f)
 
(i) This Agreement is not given with actual intent to hinder, delay or defraud
any Person to which such Guarantor is or will become, on or after the date
hereof, indebted; (ii) such Guarantor has received at least a reasonably
equivalent value in exchange for the giving of this Agreement; (iii) such
Guarantor is Solvent on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 5.10, the date of the Accession
Agreement executed and delivered by such Guarantor) and will not cease to be
Solvent as a result of the giving of this Agreement; (iv) such Guarantor is not
engaged in a business or transaction, nor is it about to engage in a business or
transaction, for which any property remaining with such Guarantor constitutes an
unreasonably small amount of capital; and (v) such Guarantor does not intend to
incur debts that will be beyond such Guarantor’s ability to pay as such debts
mature.

 
Section 3.02            Information.  Each of the Guarantors assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Other Credit Parties and of all other circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations and the nature, scope
and extent of the risks that such Guarantor assumes and incurs hereunder, and
agrees that none of the Administrative Agent, any other Agent or any other
Secured Party will have any duty to advise any of the Guarantors of information
known to it or any of them regarding such circumstances or risks.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.03             Subordination by Guarantors.  In addition to the terms
of subordination provided for under Section 1.07, each Guarantor hereby
subordinates in right of payment all indebtedness of the Other Credit Parties
owing to it, whether originally contracted with such Guarantor or acquired by
such Guarantor by assignment, transfer or otherwise, whether now owed or
hereafter arising, whether for principal, interest, fees, expenses or otherwise,
together with all renewals, extensions, increases or rearrangements thereof, to
the prior indefeasible payment in full in cash of the Guaranteed Obligations,
whether now owed or hereafter arising, whether for principal, interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
proceeding), fees, expenses or otherwise, together with all renewals,
extensions, increases or rearrangements thereof.
 
Article IV.
SET-OFF
 
Section 4.01            Right of Set-Off.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence of any Event of Default under
the Second Amended and Restated Credit Agreement, each Secured Party (and each
of its Affiliates) is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of such rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special, time or demand, provisional or final) and any
other indebtedness at any time held or owing by such Secured Party (including,
without limitation, branches, agencies or Affiliates of such Secured Party
wherever located) to or for the credit or account of any Guarantor against
obligations and liabilities of such Guarantor then due to the Secured Parties
hereunder, under the other Finance Documents or otherwise, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Secured
Party subsequent thereto.  Each Guarantor hereby agrees that to the extent
permitted by law any Person purchasing a participation in a Loan, a Note or the
L/C Obligations, whether or not acquired pursuant to the arrangements provided
for in Section 12.6 of the Second Amended and Restated Credit Agreement, may
exercise all rights of set-off with respect to its participation interest as
fully as if such Person were a Secured Party.
 
Article V.
MISCELLANEOUS
 
Section 5.01            Notices.  a) Unless otherwise expressly provided herein,
all notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed or delivered, to the
address, facsimile number or (subject to subsection (b) below) electronic mail
address specified for notices:  (i) in the case of any Guarantor, as set forth
on the signature pages hereto; (ii) in the case of the Company, the
Administrative Agent or any Lender, as specified in or pursuant to Section 12.2
of the Second Amended and Restated Credit Agreement; (iii) in the case of the
Collateral Agent, as specified in or pursuant to Section 7.01 of the Security
Agreement; (iv) in the case of any Hedge Bank as set forth in any applicable
Swap Contract; (v) in the case of any Cash Management Bank, as set forth in any
applicable Cash Management Agreement or (vi) in the case of any party, at such
other address as shall be designated by such party in a notice to the
Administrative Agent and each other party hereto.  All such notices and other
communications shall be deemed to be given or made upon the earlier to occur
of:  (i) actual receipt by the intended recipient and (ii)(A) if delivered by
hand or by courier, when signed for by the intended recipient; (B) if delivered
by mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile transmission, when sent and receipt has been confirmed by
telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (b) below), when delivered.  Rejection
or refusal to accept, or the inability to deliver because of a changed address
of which no notice was given, shall not affect the validity of notice given in
accordance with this Section.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)
 
Electronic Communications.  Notices and other communications hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender if such Lender or Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
by electronic communication.  The Administrative Agent may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 
Section 5.02            Benefit of Agreement.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided that none of the Guarantors may
assign or transfer any of its interests and obligations without prior written
consent of the Administrative Agent (and any such purported assignment or
transfer without such consent shall be void); provided further that the rights
of each Lender to transfer, assign or grant participations in its rights and/or
obligations hereunder shall be limited as set forth in Section 12.6 of the
Second Amended and Restated Credit Agreement.  Upon the assignment by any Senior
Finance Party of all or any portion of its rights and obligations under the
Second Amended and Restated Credit Agreement (including all or any portion of
its Commitments and the Loans owing to it) or any other Credit Document to any
other Person, such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such transferor or assignor herein or
otherwise.
 
Section 5.03            No Waivers; Non-Exclusive Remedies.  No failure or delay
on the part of any Agent or any Secured Party to exercise, no course of dealing
with respect to, and no delay in exercising any right, power or privilege under
this Agreement or any other Finance Document, or other document or agreement
contemplated hereby or thereby shall operate as a waiver thereof nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided herein and in the other Finance
Documents are cumulative and are not exclusive of any other rights or remedies
provided by law.
 
Section 5.04            Enforcement.  The Secured Parties agree that this
Agreement may be enforced only by (i) the action of the Administrative Agent
(acting upon the instructions of the Required Lenders if required under the
Credit Documents), or (ii) after the date on which all of the Obligations have
been paid in full, the holders of at least 51% of the obligations under all Swap
Contracts and Cash Management Agreements and that no other Secured Party shall
have any right individually to seek to enforce this Agreement, it being
understood and agreed that such rights and remedies may be exercised by the
Administrative Agent or the holders of at least 51% of the outstanding
obligations under all Cash Management Agreement and Swap Contracts, as the case
may be, for the benefit of the Secured Parties upon the terms of this Agreement.
 
Section 5.05            Amendments and Waivers.  Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed by each Guarantor directly affected by such amendment or waiver
(it being understood that the addition or release of any Guarantor hereunder
shall not constitute an amendment or waiver affecting any Guarantor other than
the Guarantor so added or released) and either (i) at all times prior to the
time at which all Obligations have been paid in full, the Administrative Agent
(with the consent of the Required Lenders or, to the extent required by Section
12.1 of the Second Amended and Restated Credit Agreement, such other portion of
the Lenders as may be specified therein) or (ii) at all times after the time at
which the Obligations have been paid in full, the holders of at least 51% of the
obligations under all Swap Contracts and Cash Management Agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.06            Governing law; Submission to Jurisdiction.  THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.  Any legal action or proceeding with respect to this
Agreement may be brought in the courts of the State of New York in New York
County, or of the United States for the Southern District of New York, and, by
execution and delivery of this Agreement, each of the Guarantors hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditional, the nonexclusive jurisdiction of such courts.  Each of the
Guarantors irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such court and any claim that any such proceeding
brought in any such court has been brought in an inconvenient forum.  Each
Guarantor hereby irrevocably appoints C.T. Corporation System its authorized
agent to accept and acknowledge service of any and all process which may be
served in any suit, action or proceeding of the nature referred to in this
Section 5.06 and consents to process being served in any such suit, action or
proceeding upon C.T. Corporation System in any manner or by the mailing of a
copy thereof by registered or certified mail, postage prepaid, return receipt
requested, to such Guarantor’s address referred to in Section 5.01.  Each
Guarantor agrees that such service (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by law, be taken and held to be
valid personal service upon and personal delivery to it.  Nothing in this
Section 5.06 shall affect the right of any Secured Party to serve process in any
manner permitted by law or limit the right of any Secured Party to bring
proceedings against any Guarantor in the courts of any jurisdiction or
jurisdictions.
 
Section 5.07             Limitation of law; Severability.
 
(a)
 
All rights, remedies and powers provided in this may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all of the provisions of this Agreement are intended to be subject to
all applicable mandatory provisions of law which may be controlling and be
limited to the extent necessary so that they will not render this Agreement
invalid, unenforceable in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.
     
(b)
 
If any provision hereof is invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by law:  (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Agents and the other Secured Parties in order to carry
out the intentions of the parties hereto as nearly as may be possible; and (ii)
the invalidity or unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provisions in any other
jurisdiction.

 
Section 5.08            Counterparts; Integration; Effectiveness.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement and the other Finance Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof and thereof.  This Agreement shall become effective
with respect to each Guarantor when the Administrative Agent shall have received
counterparts hereof signed by itself and such Guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.09            WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 5.10            Additional Guarantors.  It is understood and agreed that
any Subsidiary of the Company that is required by Section 8.10 or 9.15 of the
Second Amended and Restated Credit Agreement to become a Credit Party after the
date hereof shall automatically become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor hereunder by executing an
Accession Agreement and counterpart hereof and delivering the same to the
Administrative Agent.  The execution and delivery of any such instrument shall
not require the consent of any other Guarantor or other parts hereunder.  The
rights and obligations of each Guarantor or other party hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.
 
Section 5.11             Termination; Release of Guarantors.
 
(a)
 
Termination.  Upon the full, final and irrevocable payment and performance of
all Guaranteed Obligations, the cancellation of all outstanding L/C Obligations
and the termination of the Commitments under the Second Amended and Restated
Credit Agreement and all Swap Agreements and Cash Management Agreements, this
Agreement shall terminate and have no further force or effect.
     
(b)
 
Release of Guarantors.  If all of the capital stock of one or more of the
Guarantors is sold or otherwise disposed of or liquidated in compliance with the
requirements of Section 9.5 or 9.6 of the Second Amended and Restated Credit
Agreement (or such sale, other disposition or liquidation has been approved in
writing by the Required Lenders (or all or such other portion of the Lenders, if
required by Section 12.1 of the Second Amended and Restated Credit Agreement)
and the proceeds of such sale, disposition or liquidation are applied in
accordance with the provisions of the Second Amended and Restated Credit
Agreement, to the extent applicable, such Guarantor or Guarantors shall be
released from this Agreement, and this Agreement shall, as to each such
Guarantor or Guarantors, terminate and have no further force or effect (it being
understood and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock of any Guarantor shall be deemed to be a
sale of such Guarantor for purposes of this Section 5.11(b)).
     

 
Section 5.12            Conflict.  To the extent that there is a conflict or
inconsistency between any provision hereof, on the one hand, and any provision
of the Second Amended and Restated Credit Agreement, on the other hand, the
Second Amended and Restated Credit Agreement shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Guarantor has executed this Agreement as of the day and
year first above written.
 
 
GUARANTORS:
[GUARANTOR NAME]
             
By:
       Name:      Title:          [Guarantor Notice Address]

 
 
 
[GUARANTOR NAME]
             
By:
       Name:      Title:          [Guarantor Notice Address]

 
 
 

--------------------------------------------------------------------------------

 
 
 
   Acknowledged and Agreed with Respect to Section 2.01:        B/E AEROSPACE,
INC.          
By:
       Name:      Title:            

 
   Agreed to and Accepted:        JPMORGAN CHASE BANK, N.A., as    
      Administrative Agent          
By:
       Name:      Title:            